Exhibit 10.1

 

AMENDMENT NO. 3

 

AMENDMENT NO. 3, dated as of December 15, 2010 (this “Amendment”), by and among
AMC Entertainment Inc., a Delaware corporation (the “Company”), Citibank, N.A.,
as Issuer (in such capacity, the “Issuer”), and Citicorp North America, Inc., as
Swing Lender (in such capacity, the “Swing Lender”) and as Administrative Agent
(in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Company, the Issuer, the Swing Lender and the Administrative Agent
are parties to that certain Credit Agreement, dated as of January 26, 2006 (as
amended, restated, modified or otherwise supplemented prior to the date hereof,
the “Credit Agreement”), among the Company, the Lenders and Issuers party
thereto and the Administrative Agent and that certain Pledge and Security
Agreement, dated as of January 26, 2006 (as amended, restated, modified or
otherwise supplemented prior to the date hereof, the “Pledge and Security
Agreement”), among the Company, the Grantors party thereto party thereto and the
Administrative Agent; and

 

WHEREAS, subject to the terms and conditions set forth herein, the Company has
requested certain amendments to the Credit Agreement and the Pledge and Security
Agreement;

 

NOW, THEREFORE, in consideration of the foregoing, the parties hereto hereby
agree as follows:

 

1.             Defined Terms. Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to such terms in the Credit
Agreement.

 

2.             Amendments to Credit Agreement.  Effective as of the Effective
Date (as defined below) and subject to the satisfaction of the terms and
conditions set forth herein:

 

(a)           the Credit Agreement is hereby amended and restated in its
entirety to be in the form of Exhibit A attached hereto (as amended, the
“Amended Credit Agreement”);

 

(b)           Schedule I (Commitments) to the Credit Agreement are hereby
amended and restated in its entirety to be in the form of Exhibit B attached
hereto;

 

(c)           Schedule 2.4 (Existing Letters of Credit), Schedule
4.3(a) (Ownership of Subsidiaries), Schedule 4.14 (Insurance), Schedule 4.15
(Labor Matters), Schedule 4.16 (List of Plans), Schedule 4.19 (Real Property),
Schedule 8.1 (Existing Indebtedness), Schedule 8.2 (Existing Liens), Schedule
8.3 (Existing Investments) and Schedule 8.4(g) (Asset Sales) to the Credit
Agreement are hereby amended and restated in their entirety to be in the form of
Exhibits C-1 through C-10 attached hereto, respectively;

 

(d)           Exhibit A (Form of Assignment and Acceptance) to the Credit
Agreement is hereby amended and restated in its entirety to be in the form of
Exhibit D attached hereto;

 

(e)           Exhibit B-1 (Form of Revolving Dollar Note) and Exhibit B-3
(Form of Term Loan Note) to the Credit Agreement are hereby amended and restated
in their entirety to be in the form of Exhibit E and Exhibit F attached hereto,
respectively;

 

(f)            Exhibit C (Form of Notice of Borrowing) to the Credit Agreement
is hereby amended and restated in its entirety to be in the form of Exhibit G
attached hereto; and

 

--------------------------------------------------------------------------------


 

(g)           Exhibit F (Form of Notice of Conversion or Continuation) to the
Credit Agreement is hereby amended and restated in its entirety to be in the
form of Exhibit H attached hereto.

 

3.             New Revolving Credit Commitment; Voluntary Termination of
Revolving Credit Commitments; Waiver.

 

(a)           Effective as of the Effective Date, pursuant to the Section 2.5 of
the Credit Agreement, the Company hereby voluntarily terminates all Revolving
Credit Commitments under the Revolving Credit Facility existing immediately
prior to the Effective Date (the “Original Revolving Credit Facility”).

 

(b)           Each Person that, on or prior to 5:00 p.m. (New York time), on
December 13, 2010 (the “Consent Due Date”), has executed and delivered to the
Administrative Agent a New Revolving Credit Lender Addendum (as defined below)
(each, a “New Revolving Credit Lender”) shall be, effective as of the Effective
Date, a Revolving Credit Lender under the Amended Credit Agreement and its
Revolving Credit Commitment shall be set forth on Schedule I (Commitments) to
the Amended Credit Agreement.

 

(c)           Effective as of the Effective Date, each Person that is a
Revolving Credit Lender under the Original Revolving Credit Facility that shall
not be a New Revolving Credit Lender (each, a “Terminated Revolving Credit
Lender”) shall no longer be a Revolving Credit Lender under the Credit
Agreement, shall cease to be a party to the Credit Agreement and its Revolving
Credit Commitment voluntarily terminated by the Company pursuant to clause
(a) above.

 

(d)           The Lenders immediately prior to the Effective Date consisting of
(i) the Revolving Credit Lenders under the Original Revolving Credit Facility
that shall be New Revolving Credit Lenders, (ii) the Extending Term Lenders (as
defined in Section 4(a) below) and (iii) the Non-Extending Term Lenders (as
defined in Section 4(b) below) that shall have delivered Non-Extending Term
Lender Consents (as defined in Section 6(a) below) (collectively, the
“Consenting Lenders”), hereby waive pursuant to Section 11.1 (Amendments,
Waivers, etc.) of the Credit Agreement, solely for the purpose of this
Amendment, any notice, timing or other requirement of the Credit Agreement
(including, without limitation, pursuant to Section 2.5 (Reduction and
Termination of Commitments) of the Credit Agreement) with respect to the
voluntary reduction in Revolving Credit Commitments set forth in clause
(a) above.

 

(e)           On the Effective Date, the Risk Participation (as defined below)
of each Terminated Revolving Credit Lender shall be transferred to and assumed
by the New Revolving Credit Lenders on a pro rata basis in accordance with their
respective Revolving Credit Commitments under the Amended Credit Agreement. 
“Risk Participation” means, at any date, the aggregate amount of funded and
unfunded obligations of any Revolving Credit Lender to purchase participations
from or make payments for the account of (i) Swing Lender pursuant to Sections
2.3(e) or (h) of the Credit Agreement and (ii) any Issuer pursuant to Sections
2.4(g) or (h) of the Credit Agreement.

 

(f)            Effective as the Effective Date, The Bank of Nova Scotia (the
“Existing Issuer”) shall no longer be an Issuer under the Original Revolving
Credit Facility and pursuant to Section 2.4 of the Amended Credit Agreement, all
issued and outstanding letters of credit set forth on Schedule 2.4 (Existing
Letters of Credit) issued by the Existing Issuer shall no longer be deemed
Letters of Credit under the Amended Credit Agreement.

 

2

--------------------------------------------------------------------------------


 

(g)           Effective as of the Effective Date, the Company and the
Administrative Agent hereby consent to the appointment of Citibank, N.A. as an
“Issuer” under the Amended Credit Agreement and Citibank, N.A. hereby agrees to
be bound by the terms of the Credit Agreement applicable to Issuers.

 

4.             Classification of Term Loans.

 

(a)           Each Term Lender that, on or prior to the Consent Due Date, has
executed and delivered to the Administrative Agent an Extending Term Lender
Consent (as defined below) (each, an “Extending Term Lender”) shall be a Term
B-2 Lender under the Amended Credit Agreement, and its Term Loans (as defined in
the Credit Agreement as of the Closing Date) (the “Original Term Loans”) shall
be Term B-2 Loans thereunder, in each case with respect to the percentage of its
Original Term Loans that are specified on its Extending Term Lender Consent (or,
if no percentage is specified, 100% of its Original Term Loans).

 

(b)           Each Term Lender that is not an Extending Term Lender (each, a
“Non-Extending Term Lender”) shall be a Term B-1 Lender under the Amended Credit
Agreement, and its Original Term Loans (and, with respect to any Extending Term
Lender, the percentage of its Original Term Loans that is not classified as Term
B-2 Loans) shall be Term B-1 Loans thereunder.

 

5.             Amendments to the Pledge and Security Agreement and Guaranty. 
Effective as of the Effective Date, and subject to the satisfaction of the terms
and conditions set forth herein, (i) the Pledge and Security Agreement is hereby
amended and restated in its entirety to be in the form of Exhibit I attached
hereto (as amended, the “Amended Pledge and Security Agreement”) and
(ii) Section 18(a) of the Guaranty is hereby amended and restated by replacing
the word “may” with “shall” in the second line immediately following the words
“other Loan Documents,”.

 

6.             Conditions to Effectiveness of this Amendment.  This Amendment
shall become effective as of the date the following conditions precedent have
been satisfied (the “Effective Date”):

 

(a)           the Administrative Agent shall have received (i) this Amendment,
duly executed and delivered by the Company, the Issuer, the Swing Lender and the
Administrative Agent, (ii) New Revolving Credit Lender Addenda, in the form
attached hereto as Annex A (the “New Revolving Credit Lender Addenda”),
(iii) Extending Term Lender Consents, in the form attached hereto as Annex B
(the “Extending Term Lender Consents”), and Non-Extending Term Lender Consents,
in the form attached hereto as Annex C (the “Non-Extending Term Lender
Consents”), in each case, duly executed and delivered by the Consenting Lenders
constituting the Requisite Lenders (after giving effect to the termination of
the Revolving Credit Commitments of the Terminated Revolving Credit Lenders) and
(iv) a Consent and Reaffirmation, in the form attached hereto as Annex D, duly
executed and delivered by the Company and each Guarantor;

 

(b)           the Administrative Agent shall have received an opinion of
O’Melveny & Myers LLP, counsel to the Loan Parties, dated as of the Effective
Date and addressed to the Administrative Agent, the Lenders and the Issuers, in
form and substance reasonably satisfactory to the Administrative Agent;

 

(c)           the Administrative Agent shall have received (i) a copy of the
certificate of incorporation of the Company, certified as of a recent date by
the Secretary of State of the State of Delaware, together with a certificate of
such official attesting to the good standing of the Company, and (ii) a
certificate from the Secretary of the Company, dated as of the Effective Date

 

3

--------------------------------------------------------------------------------


 

and in form and substance reasonably satisfactory to the Administrative Agent,
certifying (A) the names and true signatures of each officer of the Company that
has been authorized to execute and deliver this Amendment and any other document
required hereunder to be executed and delivered by or on behalf of the Company,
(B) the by-laws of the Company as in effect on the date of such certification,
(C) the resolutions of the Company’s Board of Directors approving and
authorizing the execution, delivery and performance of this Amendment and
(D) that there have been no changes in the certificate of incorporation of the
Company from the certificate of incorporation delivered pursuant to clause
(i) above;

 

(d)           the Company shall have paid to the Administrative Agent, (i) for
the ratable benefit of each Term Loan Lender that has executed and delivered
either an Extending Term Lender Consent or Non-Extending Term Lender Consent, to
the Administrative Agent on or prior to the Consent Due Date, an amendment fee
in an amount equal to 0.10% of the outstanding principal amount of such Lender’s
Original Term Loans, respectively, immediately prior to the Effective Date and
(ii) such additional fees, the amount and dates of payment of which are embodied
in those certain fee letters between the Company and the Arrangers;

 

(e)           the Administrative Agent shall have received, for the ratable
benefit of the Revolving Credit Lenders immediately prior to the Effective Date
(including the Terminated Revolving Credit Lenders), (i) payment in full of all
Revolving Loans (as defined in the Credit Agreement immediately prior to the
Effective Date) outstanding immediately prior to the Effective Date and (ii) all
accrued and unpaid interest with respect thereto;

 

(f)            the Administrative Agent shall have received, for the ratable
benefit of the Revolving Credit Lenders immediately prior to the Effective Date
(including the Terminated Revolving Credit Lenders), (i) all accrued and unpaid
Unused Commitment Fees to but excluding the Effective Date (whether or not
otherwise due and payable) and (ii) all accrued and unpaid fees with respect to
each outstanding Letter of Credit pursuant to Section 2.12(b)(ii) of the Credit
Agreement to but excluding the Effective Date (whether or not otherwise due and
payable);

 

(g)           the Administrative Agent shall have received, duly executed and
delivered by the Company and the Existing Issuer, a copy of a letter which sets
forth the cash collateralization of the obligations of the Company to the
Existing Issuer on or prior to the Effective Date, in an amount at least equal
to the aggregate face amount of outstanding letters of credit set forth on
Schedule 2.4 (Existing Letters of Credit);

 

(h)           all Revolving Credit Commitments under the Original Revolving
Credit Facility shall have been terminated;

 

(i)            the Company shall have paid all fees and expenses (including, to
the extent invoiced, the reasonable fees and expenses of Weil, Gotshal & Manges
LLP) incurred by the Administrative Agent in connection with the preparation,
negotiation and execution of this Amendment or otherwise required to be paid in
connection with this Amendment; and

 

(j)            the Administrative Agent shall have received, on or prior to the
Effective Date,  Notes to the extent requested by any New Revolving Credit
Lender or Extending Term Lender.

 

7.             Post-Effective Date Requirements Relating to the Mortgaged Real
Property.  Within 90 days after the Effective Date (or such later date
reasonably acceptable to the Administrative Agent in its sole discretion; it
being understood that if such delivery requirements set forth in this Section 7
have not been satisfied and the Company shall have used its commercially
reasonable efforts to comply

 

4

--------------------------------------------------------------------------------


 

with such delivery requirements, the deadline shall be extended to within 120
days after the Effective Date), the Company shall deliver to the Administrative
Agent:

 

(a)           mortgage amendments (the “Mortgage Amendments”), each in form and
substance reasonably satisfactory to the Administrative Agent, with respect to
the Mortgaged Real Property, or to the extent necessary to ensure that such
Mortgaged Real Property shall have a valid, perfected and enforceable
first-priority Lien in favor of the Administrative Agent (subject only to Liens
permitted under Section 8.2 (Liens, etc.) of the Credit Agreement) with respect
to the New Revolving Credit Facility, a new mortgage (the “New Mortgages”), each
duly executed and delivered by an authorized officer of each party thereto and
in form suitable for filing and recording in all filing or recording offices
that the Administrative Agent may deem reasonably necessary or desirable;

 

(b)           (i) date-down and modification endorsements to the title insurance
policies or, where such date-down or modification endorsements are not available
to insure the Mortgage Amendments or New Mortgages set forth in clause
(a) above, new title insurance policies with respect to the Mortgaged Real
Property, each in form and substance reasonably satisfactory to the
Administrative Agent which insure that such mortgages, as amended, continue to
create valid and enforceable first priority liens subject to Section 8.2 of the
Credit Agreement, (ii) evidence satisfactory to the Administrative Agent that
all certificates and affidavits reasonably required by the Administrative Agent
and relating to the Company, the Mortgaged Real Property, such Mortgage
Amendments (or if applicable, to such New Mortgages) and/or title endorsements
(or if applicable, to such new title policies) have been delivered and (iii) an
opinion of counsel in each state in which any such Mortgage Amendment (or if
applicable, to such New Mortgages) is to be recorded in form and substance and
from counsel reasonably satisfactory to the Administrative Agent; and

 

(c)           evidence that all fees, costs and expenses have been paid in
connection with the preparation, execution, filing and recordation of the
Mortgage Amendments (or if applicable, to such New Mortgages), including,
without limitation, reasonable attorneys’ fees, filing and recording fees, title
insurance company coordination fees and premiums, documentary stamp, mortgage
and intangible taxes and title search charges and other charges incurred in
connection with the recordation of the Mortgage Amendments (or if applicable, to
such New Mortgages) and the other matters described in this Section 7.

 

8.             Representations and Warranties.  The Company hereby represents
and warrants to the Administrative Agent and the Lenders on and as of the
Effective Date that, immediately before and after giving effect to this
Amendment:

 

(a)           (i) the Company has taken all necessary action to authorize the
execution, delivery and performance of this Amendment, (ii) this Amendment has
been duly executed and delivered by the Company and (iii) this Amendment is the
legal, valid and binding obligation of the Company, enforceable against it in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles;

 

(b)           each of the representations and warranties made by any Loan Party
in or pursuant to the Amendment and any other Loan Documents is true and correct
in all material respects on and as of the Effective Date, as if made on and as
of such date, except to the extent such representations and warranties expressly
relate to an earlier date, in which case such

 

5

--------------------------------------------------------------------------------


 

representations and warranties are true and correct in all material respects as
of such earlier date; and

 

(c)           no Default or Event of Default has occurred and is continuing.

 

9.             Reference to and Effect on the Loan Documents.  On and after the
Effective Date, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import, and each reference in each of the
other Loan Documents to “the Credit Agreement”, “thereunder”, “thereof” or words
of like import, shall mean and be a reference to the Amended Credit Agreement.

 

10.           Continuing Effect. Except as expressly set forth in this
Amendment, all of the terms and provisions of the Credit Agreement and the other
Loan Documents are and shall remain in full force and effect and the Company and
the other Loan Parties shall continue to be bound by all of such terms and
provisions.  This Amendment is limited as specified herein and shall not
constitute an amendment or waiver of, or an indication of the Administrative
Agent’s or the Lenders’ willingness to amend or waive, any other provisions of
the Credit Agreement or the other Loan Documents for any other date or purpose. 
The amendment of the Credit Agreement as contemplated hereby shall not be
construed to discharge or otherwise affect the Loans or any other obligations of
the Company accrued or otherwise owing under the Credit Agreement, it being
understood that such Loans and obligations will constitute Loans and obligations
under the Amended Credit Agreement.

 

11.           Expenses. The Company agrees to pay and reimburse the
Administrative Agent for all its reasonable costs and expenses incurred in
connection with the negotiation, preparation, execution and delivery of this
Amendment and all other documents prepared in connection herewith, and the
transactions contemplated hereby, including, without limitation, reasonable and
documented fees and disbursements and other charges of counsel to the
Administrative Agent.

 

12.           Choice of Law. This Amendment and the rights and obligations of
the parties hereto shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York.

 

13.           Counterparts. This Amendment may be executed in any number of
counterparts and by different parties and separate counterparts, each of which
when so executed and delivered, shall be deemed an original, and all of which,
when taken together, shall constitute one and the same instrument. Delivery of
an executed counterpart of a signature page to this Amendment, a New Revolving
Lender Addendum, an Extending Term Lender Consent or a Non-Extending Term Lender
Consent by facsimile or e-mail shall be effective as delivery of a manually
executed counterpart hereof or thereof.

 

14.           Integration. This Amendment, together with the other Loan
Documents, incorporates all negotiations of the parties hereto with respect to
the subject matter hereof and is the final expression and agreement of the
parties hereto with respect to the subject matter hereof.

 

15.           Severability. In case any provision in this Amendment shall be
invalid, illegal or unenforceable, such provision shall be severable from the
remainder of this Amendment and the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

16.           Loan Document. This Amendment is a Loan Document.

 

6

--------------------------------------------------------------------------------


 

17.           Waiver of Jury Trial.  EACH OF THE PARTIES HERETO IRREVOCABLY
WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS AMENDMENT
AND ANY OTHER LOAN DOCUMENT.

 

[SIGNATURE PAGES FOLLOW]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

 

AMC ENTERTAINMENT INC.

 

 

 

By:

/s/ Authorized Signatory

 

Name: Authorized Signatory

 

Title:

 

 

[SIGNATURE PAGE TO AMENDMENT NO. 3]

 

--------------------------------------------------------------------------------


 

 

CITICORP NORTH AMERICA, INC., as
Administrative Agent and Swing Lender

 

 

 

 

 

By:

/s/ Authorized Signatory

 

Name: Authorized Signatory

 

Title:

 

 

[SIGNATURE PAGE TO AMENDMENT NO. 3]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as Issuer

 

 

 

 

 

By:

/s/ Authorized Signatory

 

Name: Authorized Signatory

 

Title:

 

 

[SIGNATURE PAGE TO AMENDMENT NO. 3]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

AMENDED CREDIT AGREEMENT

 

[See attached.]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

To Amendment No. 3

$850,000,000

 

CREDIT AGREEMENT

 

Dated as of January 26, 2006

 

as amended by:

 

Amendment No. 1 dated as of February 14, 2007

Amendment No. 2 dated as of March 13, 2007

Amendment No. 3 dated as of December 15, 2010

 

among

 

AMC ENTERTAINMENT INC.
 as Borrower

 

and

 

THE LENDERS AND ISSUERS PARTY HERETO

 

and

 

CITICORP NORTH AMERICA, INC.
as Administrative Agent

 

* * *

 

and

 

CITIGROUP GLOBAL MARKETS INC.
as Joint Lead Arranger and Joint Bookrunner

 

and

 

BARCLAYS CAPITAL
as Joint Lead Arranger and Joint Bookrunner

 

 

WEIL, GOTSHAL & MANGES LLP
767 FIFTH AVENUE
NEW YORK, NEW YORK  10153-0119

 

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT, dated as of January 26, 2006, among AMC ENTERTAINMENT INC., a
Delaware corporation (the “Company”), the Lenders and the Issuers, and CITICORP
NORTH AMERICA, INC. (“Citicorp”), as agent for the Lenders and the Issuers and
as agent for the Secured Parties under the Collateral Documents (in such
capacity, the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower has requested that the Lenders and Issuers make available
for the purposes specified in this Agreement term loan, revolving credit and
letter of credit facilities; and

 

WHEREAS, the Lenders and Issuers are willing to make available to the Borrower
such term loan, revolving credit and letter of credit facilities upon the terms
and subject to the conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS

 

Section 1.1            Defined Terms

 

As used in this Agreement, the following terms have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):

 

“Account” has the meaning given to such term in the UCC.

 

“Additional Permitted Secured Notes” means any secured notes (including any
second lien secured notes) issued by a Loan Party; provided, that such
Additional Permitted Secured Notes (i) shall be secured only by the Collateral
securing the Secured Obligations and (ii) the other terms of such Additional
Permitted Secured Notes shall comply with the terms under the definition of the
“Permitted Refinancing”.

 

“Additional Permitted Unsecured Notes” means any unsecured senior and/or
subordinated notes issued by a Loan Party; provided, that the terms of such
Additional Permitted Unsecured Notes shall comply with the terms under the
definition of the “Permitted Refinancing”.

 

“Administrative Agent” has the meaning specified in the preamble to this
Agreement.

 

“Affected Lender” has the meaning specified in Section 2.17 (Substitution of
Lenders).

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling or that is controlled by or is under common control with
such Person. For

 

--------------------------------------------------------------------------------


 

the purposes of this definition, “control” means the possession of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract or otherwise.

 

“Agent Affiliate” has the meaning specified in Section 10.3 (Posting of Approved
Electronic Communications).

 

“Agreement” means this Credit Agreement.

 

“Alternative Currency” means any lawful currency other than Dollars that is
freely transferable into Dollars.

 

“Amendment No. 2” means Amendment No. 2 to this Agreement, dated as of March 13,
2007, between the Company and the Administrative Agent.

 

“Amendment No. 2 Effective Date” means March 13, 2007.

 

“Amendment No. 3” means Amendment No. 3 to this Agreement, dated as of
December 15, 2010 between the Company and the Administrative Agent.

 

“Amendment No. 3 Effective Date” means the “Effective Date” (as defined in
Amendment No. 3).

 

“Annualized EBITDA” means, with respect to any Person, the Consolidated EBITDA
of such Person as of the last day of any Fiscal Quarter (computed for the period
consisting of such Fiscal Quarter and each of the three immediately preceding
Fiscal Quarters), adjusted as follows: Consolidated EBITDA during any applicable
period that is attributable to (a) a division, product line, a particular
theatre, a particular screen or other facility used for operations of such
Person, which was closed for business or disposed of during a Fiscal Quarter
(excluding any theatre closed in the ordinary course of business within 120 days
of lease expiration), (b) any Annualized Theatre opened or any Person, business
or particular theatre acquired by the Company or a Subsidiary during a Fiscal
Quarter, (c) any cost savings initiative or (d) any designation of a Subsidiary
as an Unrestricted Subsidiary or an Unrestricted Subsidiary as a Subsidiary, in
each case, shall be determined on a Pro Forma Basis.

 

“Annualized EBITDA Ratio” means, as of any date of determination, on a Pro Forma
Basis, the ratio of (a) Annualized EBITDA for the Company and its Subsidiaries
for the four most recent Fiscal Quarters ended immediately preceding the date of
such determination to (b) Consolidated Interest Expense of the Company and its
Subsidiaries for the four most recent Fiscal Quarters ended immediately
preceding the date of such determination for which financial statements are
available.

 

“Annualized Theatre” means, for any period, with respect to any Person and its
Subsidiaries, any newly constructed theatre identified to the Administrative
Agent that has completed at least one full Fiscal Quarter of operations, but
less than four full Fiscal Quarters of operations and that is owned by such
Person or one of its Subsidiaries.

 

“Applicable Lending Office” means, with respect to each Lender, its Domestic
Lending Office in the case of a Base Rate Loan and its Eurodollar Lending Office
in the case of a Eurodollar Rate Loan.

 

2

--------------------------------------------------------------------------------


 

“Applicable Margin” means a rate equal to:

 

(i)            with respect to Term B-1 Loans, (A) during the period commencing
on Amendment No. 2 Effective Date and ending on the first Business Day after the
receipt by the Administrative Agent of the Financial Statements for the Fiscal
Year ending on or around March 31, 2008 required to be delivered pursuant to
Section 6.1(b) (Financial Statements), (x) for Base Rate Loans, 0.75% per annum
and (y) for Eurodollar Rate Loans, 1.75% per annum, and (B) thereafter, as of
any date of determination, a per annum rate equal to the rate set forth below
opposite the applicable type of Term B-1 Loan and the then applicable Senior
Secured Leverage Ratio (determined on the last day of the most recent Fiscal
Quarter for which Financial Statements have been delivered pursuant to
Section 6.1(a) or (b) (Financial Statements)) set forth below:

 

 

 

TERM B-1 LOANS

 

SENIOR SECURED LEVERAGE RATIO

 

BASE RATE
LOANS

 

EURODOLLAR RATE
LOANS

 

Greater than 1.5 to 1.0

 

0.75

%

1.75

%

Less than or equal to 1.5 to 1.0

 

0.50

%

1.50

%

 

(ii)           with respect to Term B-2 Loans, commencing on the Amendment No. 3
Effective Date, (A) for Base Rate Loans, 2.25% per annum and (B) for Eurodollar
Rate Loans, 3.25% per annum;

 

(iii)          with respect to Revolving Loans, (A) during the period commencing
on the Amendment No. 3 Effective Date and ending on the first Business Day after
the receipt by the Administrative Agent of the Financial Statements for the
first full Fiscal Quarter ending after the Amendment No. 3 Effective Date
required to be delivered pursuant to Section 6.1(a) or (b) (Financial
Statements), as applicable, with respect to Revolving Loans maintained as
(x) Base Rate Loans, a rate equal to 2.25% per annum and (y) Eurodollar Rate
Loans, a rate equal to 3.25% per annum, and (B) thereafter, as of any date of
determination, a per annum rate equal to the rate set forth below opposite the
applicable type of Revolving Loan and the then applicable Net Senior Secured
Leverage Ratio (determined on the last day of the most recent Fiscal Quarter for
which Financial Statements have been delivered pursuant to Section 6.1(a) or
(b) (Financial Statements)) set forth below:

 

3

--------------------------------------------------------------------------------


 

 

 

REVOLVING LOANS

 

NET SENIOR SECURED LEVERAGE
RATIO

 

BASE RATE
LOANS

 

EURODOLLAR RATE
LOANS

 

Greater than 1.5 to 1.0

 

2.25

%

3.25

%

Less than or equal to 1.5 to 1.0

 

2.00

%

3.00

%

 

Changes in the Applicable Margin resulting from a change in the Senior Secured
Leverage Ratio or the Net Senior Secured Leverage Ratio, as applicable, on the
last day of any subsequent Fiscal Quarter shall become effective as to all Term
B-1 Loans or Revolving Loans, as applicable, upon delivery by the Company to the
Administrative Agent of new Financial Statements pursuant to Section 6.1(a) or
(b) (Financial Statements), as applicable.  Notwithstanding anything to the
contrary set forth in this Agreement (including the then effective Senior
Secured Leverage Ratio or Net Senior Secured Leverage Ratio, as applicable), if
the Company shall fail to deliver such Financial Statements within any of the
time periods specified in Section 6.1(a) or (b) (Financial Statements), the
Applicable Margin from and including the date on which such Financial Statements
were required to have been delivered but were not delivered to but not including
the date the Company delivers to the Administrative Agent such Financial
Statements shall equal the highest possible Applicable Margin provided for by
this definition.

 

“Applicable Unused Commitment Fee Rate” means 0.50% per annum.

 

“Apollo” means Apollo Management V, L.P., a Delaware limited partnership.

 

“Apollo Group” means (i) Apollo; (ii) the Apollo Holders; and (iii) any
Affiliate of Apollo (including the Apollo Holders).

 

“Apollo Holders” means (i) Apollo Investment Fund V, L.P. (“AIF V”), Apollo
Overseas Partners V, LP. (“AOP V”), Apollo Netherlands Partners V (A), L.P.
(“Apollo Netherlands A”), Apollo Netherlands Partners V (B), L.P. (“Apollo
Netherlands B”), and Apollo German Partners V GmbH & Co KG (“Apollo German
Partners”) and (ii) any other partnership or entity affiliated with and managed
by Apollo or its Affiliates to which AIF V, AOP V, Apollo Netherlands A, Apollo
Netherlands B or Apollo German Partners assigns any of their respective
interests in the Company.

 

“Approved Electronic Communications” means each notice, demand, communication,
item of information, document and other material that any Loan Party is
obligated to, or otherwise chooses to, provide to the Administrative Agent
pursuant to any Loan Document or the transactions contemplated therein,
including (a) any supplement to the Guaranty, any joinder to the Pledge and
Security Agreement and any other written Contractual Obligation delivered or
required to be delivered in respect of any Loan Document or the transactions
contemplated therein and (b) any Financial Statement, financial and other
report, notice, request, certificate and other information material; provided,
however, that, “Approved Electronic Communication” shall exclude (i) any Notice
of Borrowing, Letter of Credit Request, Swing Loan Request, Notice of Conversion
or Continuation, and any other notice, demand, communication, information,
document and other material relating to a request for a new, or a

 

4

--------------------------------------------------------------------------------


 

conversion of an existing, Borrowing, (ii) any notice pursuant to Section 2.8
(Optional Prepayments) and Section 2.9 (Mandatory Prepayments) and any other
notice relating to the payment of any principal or other amount due under any
Loan Document prior to the scheduled date therefor, (iii) all notices of any
Default or Event of Default and (iv) any notice, demand, communication,
information, document and other material required to be delivered to satisfy any
of the conditions set forth in Article III (Conditions to Loans and Letters of
Credit) or Section 2.4(a) (Letters of Credit) or any other condition to any
Borrowing or other extension of credit hereunder or any condition precedent to
the effectiveness of this Agreement.

 

“Approved Electronic Platform” has the meaning specified in Section 10.3
(Posting of Approved Electronic Communications).

 

“Approved Fund” means any Fund that is advised or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means Citigroup Global Markets Inc. and Barclays Capital, the
investment banking division of Barclays Bank PLC, in their capacities as joint
book managers and joint lead arrangers.

 

“Asset Sale” has the meaning specified in Section 8.4 (Sale of Assets).

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit A (Form of Assignment and Acceptance).

 

“Available Amount” means, with respect to any Person, at any time, an amount
equal to the amount of “Restricted Payments” (as defined in the 2016
Subordinated Note Indenture) the Company would be permitted to make under
Section 4.06(a)(C)(1), (2) and (3) of the 2016 Subordinated Note Indenture, such
covenant contained in the 2016 Subordinated Note Indenture and all other terms
of the 2016 Subordinated Note Indenture to which reference is made in such
section, together with all related definitions and ancillary provisions, being
hereby incorporated into this Agreement by this reference as though specifically
set forth in this definition; provided, however, that for purposes of this
Agreement, (a) with respect to Section 4.06(a)(C)(1) of the 2016 Subordinated
Note Indenture, the “Restricted Payments Computation Period” (as defined in the
2016 Subordinated Note Indenture) shall be deemed to have commenced on April 1,
2007, (b) with respect to Section 4.06(a)(C)(2) of the 2016 Subordinated Note
Indenture, the aggregate net proceeds received by the Company shall be
calculated commencing April 1, 2007 and shall exclude any net proceeds received
in connection with the Merger, (c) with respect to Section 4.06(a)(C)(3) of the
2016 Subordinated Note Indenture, the aggregate net proceeds received by the
Company shall be calculated commencing April 1, 2007 and (d) any defined terms
used in the 2016 Subordinated Note Indenture that have equivalent meanings in
this Agreement or any other Loan Document shall have such meaning so that the
covenant made to the Trustee (as defined in the 2016 Subordinated Note
Indenture) for the benefit of the Holders (as defined in the 2016 Subordinated
Note Indenture) set forth in Section 4.06(a)(C)(1), (2) and (3) of the 2016
Subordinated Note Indenture runs to the benefit of the Lenders under this
Agreement; provided, further, that when used in this definition, the defined
term “2016 Subordinated Note Indenture” means the 2016 Subordinated Note
Indenture, as in effect on the Closing Date and without giving effect to any
amendments, waivers or modifications thereto, or any termination, repayment,
defeasance, redemption, repurchase, or

 

5

--------------------------------------------------------------------------------


 

expiration thereof, in each case unless separately expressly consented to in
accordance with Section 11.1 (Amendments, Waivers, Etc.).

 

“Available Credit” means, at any time, (a) the then effective Revolving Credit
Commitments minus (b) the aggregate Revolving Credit Outstandings at such time.

 

“Bain Capital Group” means (i) Bain Capital Holdings (Loews) I, L.P., (ii) Bain
Capital AIV (Loews) II, L.P. and (iii) any Affiliates of Bain Capital Holdings
(Loews) I, L.P. and Bain Capital AIV (Loews) II, L.P.

 

“Bankruptcy Code” means title 11, United States Code.

 

“Base Rate” means, for any period, a fluctuating interest rate per annum as
shall be in effect from time to time, which rate per annum shall be equal at all
times to the highest of the following:

 

(a)            the rate of interest announced publicly by Citibank in New York,
New York, from time to time, as Citibank’s base rate; and

 

(b)           0.5% per annum plus the Federal Funds Rate.

 

“Base Rate Loan” means any Swing Loan or any other Loan during any period in
which it bears interest based on the Base Rate.

 

“Borrower” means the Company.

 

“Borrowing” means a Revolving Credit Borrowing or a Term Loan Borrowing.

 

“Business Day” means a day of the year on which banks are not required or
authorized to close in New York City and, if the applicable Business Day relates
to notices, determinations, fundings and payments in connection with the
Eurodollar Rate or any Eurodollar Rate Loans, a day on which dealings in Dollar
deposits are also carried on in the London interbank market.

 

“Capital Expenditures” means, for any Person for any period, the aggregate of
amounts that would be reflected as additions to property, plant or equipment on
a Consolidated balance sheet of such Person and its Subsidiaries prepared in
accordance with GAAP, excluding interest capitalized during construction.

 

“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, property by such Person as lessee that
would be classified or accounted for as a capital lease on a balance sheet of
such Person prepared in conformity with GAAP.

 

“Capital Lease Obligation” means, with respect to any Person as of any date, the
capitalized amount as of such date of all Consolidated obligations of such
Person or any of its Subsidiaries under Capital Leases (excluding any operating
leases entered into by the Company or its Subsidiaries after May 21, 1998 and
required to be reflected on a consolidated balance sheet pursuant to EITF 97-10
or any change in GAAP made after the Amendment No. 3 Effective Date).

 

6

--------------------------------------------------------------------------------


 

“Carlyle Group” means (i) TC Group, L.L.C., (ii) Carlyle Partners III Loews,
L.P., (iii) CP II Coinvestment, L.P. and (iv) any Affiliates of TC Group,
L.L.C., Carlyle Partners III Loews, L.P. and CP II Coinvestment, L.P.

 

“Cash Collateral Account” means any Deposit Account or Securities Account that
is (a) established by the Administrative Agent from time to time in its sole
discretion to receive cash and Cash Equivalents (or purchase cash or Cash
Equivalents with funds received) from the Loan Parties or Persons acting on
their behalf pursuant to the Loan Documents, (b) with such depositaries and
securities intermediaries as the Administrative Agent may determine in its sole
discretion, (c) in the name of the Administrative Agent (although such account
may also have words referring to the Borrower and the account’s purpose),
(d) under the control of the Administrative Agent and (e) in the case of a
Securities Account, with respect to which the Administrative Agent shall be the
Entitlement Holder and the only Person authorized to give Entitlement Orders
with respect thereto.

 

“Cash Equivalents” means at any time: (a) any evidence of Indebtedness with a
maturity of twelve months or less issued or directly and fully guaranteed or
insured by the United States or guaranteed by a government that is a member of
the Organization for Economic Cooperation and Development (“OECD Country”) or
any agency, instrumentality, state or political subdivision thereof which is
rated “A-” or better by S&P; (b) certificates of deposit, time deposits,
eurodollar time deposits, overnight bank deposits or bankers’ acceptances with a
maturity of twelve months or less of, or dollar deposits in, any financial
institution that is a member of the Federal Reserve System or an applicable
central bank of an OECD Country having a combined capital and surplus and
undivided profits of not less than $500,000,000; (c) commercial paper with a
maturity of twelve months or less rated at least “A-1” (or its equivalent) by
S&P or at least “P-1” (or its equivalent) by Moody’s; (d) repurchase agreements
and reverse repurchase agreements relating to marketable direct obligations
issued or unconditionally guaranteed by the government of the United States or
issued by any agency thereof and backed by the full faith and credit of the
government of the United States, in each case maturing within one year from the
date of acquisition, provided that the terms of such agreements comply with the
guidelines set forth in the Federal Financial Agreements of Depository
Institutions with Securities Dealers and Others, as adopted by the Comptroller
of the Currency; (e) qualified purchaser funds regulated by the exemption
provided by Section 3(c)(7) of the Investment Company Act of 1940, as amended,
which funds possess a “AAA” rating from at least two nationally recognized
agencies and provide daily liquidity; (f) money market mutual or similar funds
which invest exclusively in assets satisfying the requirements of clauses
(a) through (e) of this definition; (g) instruments equivalent to those referred
to in clauses (a) through (f) above denominated in Pesos, Euros or any other
foreign currency comparable in credit quality and tenor to those referred to
above and customarily used by corporations for cash management purposes in any
jurisdiction outside the United States to the extent reasonably required in
connection with any business conducted by any Subsidiary organized in such
jurisdiction; and (h) auction rate securities issued by any domestic corporation
or any domestic government instrumentality, in each case rated at least “A-1”
(or its equivalent) by S&P or at least “P-1” (or its equivalent) by Moody’s and
maturing within six months of the date of acquisition (or with interest rates or
dividend yields that are re-set at least every 35 days).

 

“Cash Management Document” means any certificate, agreement or other document
executed by any Loan Party in respect of the Cash Management Obligations of any
Loan Party.

 

7

--------------------------------------------------------------------------------


 

“Cash Management Obligation” means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of such Person in respect of cash
management services (including treasury, depository, overdraft, credit or debit
card, electronic funds transfer and other cash management arrangements) provided
after the Closing Date (regardless of whether these or similar services were
provided prior to the Closing Date by the Administrative Agent, any Lender or
any Affiliate of any of them) by the Administrative Agent, any Lender or any
Affiliate of any of them in connection with this Agreement or any Loan Document
(other than Cash Management Documents), including obligations for the payment of
fees, interest, charges, expenses, attorneys’ fees and disbursements in
connection therewith.

 

“Change of Control” means the occurrence of any of the following:

 

(a)           the Permitted Holders ceasing to have the power, directly or
indirectly, to vote or direct the voting of a majority of the Voting Stock of
Holdings (or, at any time after the consummation of a Qualifying IPO of the
Company, the Company); provided, however, that the occurrence of the foregoing
event shall not be deemed a Change of Control if (i) at any time prior to the
consummation of a Qualifying IPO of Holdings or the Company, and for any reason
whatever, (A) the Permitted Holders otherwise have the right, directly or
indirectly, to designate (and do so designate) a majority of the board of
directors of Holdings or (B) the Permitted Holders own, directly or indirectly,
of record and beneficially an amount of Voting Stock of Holdings equal to an
amount more than forty percent (40%) of the amount of Voting Stock of Holdings
owned, directly or indirectly, by the Permitted Holders of record and
beneficially as of the Closing Date and such ownership by the Permitted Holders
represents the largest single block of Voting Stock of Holdings held by any
Person or related group for purposes of Section 13(d) of the Securities Exchange
Act of 1934, or (ii) at any time after the consummation of a Qualifying IPO of
Holdings or the Company, and for any reason whatsoever, (A) no “person” or
“group” (as such terms are used in sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but excluding any employee benefit plan of such person and
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan), excluding the
Permitted Holders, shall become the “beneficial owner” (as defined in
Rules 13(d)-3 and 13(d)-5 under such Act), directly or indirectly, of more than
the greater of (x) thirty-five percent (35%) of the outstanding Voting Stock of
Holdings or the Company, as applicable, and (y) the percentage of the then
outstanding Voting Stock of Holdings or the Company, as applicable, owned,
directly or indirectly, beneficially by the Permitted Holders, and (B) during
any period of twelve (12) consecutive months, the board of directors of Holdings
or the Company, as applicable, shall consist of a majority of the Continuing
Directors; or

 

(b)           any “Change of Control” (or any comparable term) as defined in any
Indenture (other than the Holdings Senior Note Indenture), the aggregate
outstanding principal amount of which is in excess of $25,000,000 (other than
any “Change of Control” (or any comparable term) resulting from the New Voting
Agreement); or

 

(c)           at any time prior to the consummation of a Qualifying IPO of the
Company, the Company ceasing to be a direct wholly owned Subsidiary of Holdings.

 

“Citibank” means Citibank, N.A., a national banking association.

 

“Citicorp” has the meaning specified in the preamble to this Agreement.

 

8

--------------------------------------------------------------------------------


 

“Class” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Term B-1 Loans or Term B-2
Loans and, when used in reference to any Term Lender, refers to whether such
Term Lender is a Term B-1 Lender or a Term B-2 Lender.

 

“Closing Date” means January 26, 2006.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

 

“Co-Investors” means Weston Presidio Capital IV, L.P., WPC Entrepreneur Fund II,
L.P., SSB Capital Partners (Master Fund) I, L.P., Caisse de Depot et Placement
du Quebec, Co-Investment Partners, L.P., CSFB Strategic Partners Holdings II,
L.P., CSFB Strategic Partners Parallel Holdings II, L.P., CSFB Credit
Opportunities Fund (Employee), L.P., CSFB Credit Opportunities Fund (Helios),
L.P., Credit Suisse Anlagestiftung, Pearl Holding Limited, Partners Group
Private Equity Performance Holding Limited, Vega Invest (Guernsey) Limited,
Alpinvest Partners CS Investments 2003 C.V., Alpinvest Partners Later Stage
Co-Investments Custodian II B.V., Alpinvest Partners Later Stage Co-Investments
Custodian IIA B.V. and Screen Investors 2004, LLC and their respective
Affiliates.

 

“Collateral” means all property and interests in property and proceeds thereof
now owned or hereafter acquired by any Loan Party in or upon which a Lien is
granted under any Collateral Document.

 

“Collateral Documents” means the Pledge and Security Agreement, the Mortgages,
the Foreign Pledge Agreements and any other document executed and delivered by a
Loan Party granting a Lien on any of its property to secure payment of the
Secured Obligations.

 

“Commitment” means, with respect to any Lender, such Lender’s Revolving Credit
Commitment, if any, and “Commitments” means the aggregate Revolving Credit
Commitments of all Lenders.

 

“Company” has the meaning specified in the preamble to this Agreement.

 

“Company’s Accountants” means any of (i) PriceWaterhouseCoopers LLP,
(ii) Ernst & Young LLP, KPMG LLP or Deloitte & Touche LLP or (iii) any other
independent nationally-recognized public accountants selected by the Company and
reasonably acceptable to the Administrative Agent.

 

“Compliance Certificate” has the meaning specified in Section 6.1(c) (Financial
Statements).

 

“Consenting Revolving Credit Lenders” has the meaning specified in
Section 2.1(e)(ii) (Extension of Scheduled Revolving Termination Date).

 

“Consenting Term B-1 Lenders” has the meaning specified in
Section 2.1(d)(ii) (Extension of Term Loan Maturity Date).

 

“Consenting Term B-2 Lenders” has the meaning specified in
Section 2.1(d)(ii) (Extension of Term Loan Maturity Date).

 

9

--------------------------------------------------------------------------------


 

“Consolidated” means, with respect to any Person, the consolidation of accounts
of such Person and its Subsidiaries in accordance with GAAP.

 

“Consolidated Cash Taxes” means, with respect to the Company for any period, the
Consolidated income, franchise and similar taxes, as determined in accordance
with GAAP, to the extent the same are payable in cash with respect to such
period (including to the extent applicable in respect of tax liabilities
incurred in a prior period, including prior to the Closing Date).

 

“Consolidated Current Assets” means, with respect to any Person at any date, the
total Consolidated current assets (other than cash and Cash Equivalents and
current deferred tax assets) of such Person and its Subsidiaries at such date.

 

“Consolidated Current Liabilities” means, with respect to any Person at any
date, all liabilities of such Person and its Subsidiaries at such date that
should be classified as current liabilities on a Consolidated balance sheet of
such Person and its Subsidiaries, but excluding, in the case of the Company the
sum of (a) the principal amount of any current portion of long-term
Indebtedness, (b) (without duplication of clause (a) above) the then outstanding
principal amount of the Loans, (c) the principal amount of any short-term
Indebtedness and (d) current deferred tax liabilities.

 

“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period increased (to the extent
deducted in determining Consolidated Net Income) by the sum (without
duplication) of: (i) all income taxes of such Person and its Subsidiaries paid
or accrued in accordance with GAAP for such period (other than income taxes
attributable to extraordinary gains or losses), franchise and capital and
similar taxes, and any tax distributions made to Holdings in respect of
consolidated, combined, unitary or affiliated returns and to pay franchise and
capital taxes and other fees, taxes and expenses to maintain its corporate
existence (net of comparable tax credits); (ii) interest expense of such Person
and its Subsidiaries for such period (net of interest income);
(iii) depreciation expense of such Person and its Subsidiaries for such period;
(iv) amortization expense of such Person and its Subsidiaries for such period
including amortization of capitalized debt issuance costs; (v) any call premium
(or original issue discount) expenses (cash and non-cash) associated with the
call or repurchases of Indebtedness; (vi) letter of credit fees and annual
agency fees paid to the Administrative Agent; (vii) cash expense incurred in
connection with any permitted investment, any equity issuance or debt issuance
(in each case, whether or not consummated); (viii) to the extent actually
reimbursed, expenses incurred to the extent covered by indemnification
provisions in any agreement in connection with a Permitted Acquisition; (ix) to
the extent covered by insurance under which the insurer has been properly
notified and has not denied or contested coverage, expenses with respect to
liability or casualty events or business interruption; (x) management,
monitoring, consulting and advisory fees, related expenses, any other fees and
expenses (or any accruals relating to such fees and related expenses) and any
one-time termination fees in respect of a change of control or Qualifying IPO
and related indemnities and reasonable out of pocket expenses, in each case, as
permitted under this Agreement to be paid to the Permitted Holders; (xi) fees
and expenses in connection with refinancings of Indebtedness permitted under
this Agreement, including charges attributable to the write-off debt discount
and the write-off of deferred financing fees; (xii)(A) non-recurring cash
facilities relocation and consolidation costs and (B) other non-recurring fees,
cash charges and other non-recurring cash expenses (including restructuring
charges and severance costs), whether incurred prior to or after the Closing
Date; (xiii) non-cash straight line rent operating

 

10

--------------------------------------------------------------------------------


 

lease adjustments reducing Consolidated Net Income, less any such adjustments
increasing Consolidated Net Income, in each case as required under GAAP;
(xiv) any other non-cash charges and expenses of such Person and its
Subsidiaries for such period (including non-cash expenses recognized in
accordance with SFAS No. 106); (xv) costs incurred in connection with the
closing or disposition of any theatre or screen within a theatre during any
applicable period; (xvi) costs incurred in connection with any newly opened
theatre, any theatre newly acquired from other than an Affiliate and
unconsummated theatre acquisitions from other than an Affiliate (but not to
exceed $6,000,000 for any single unconsummated theatre acquisition), all as
determined in accordance with GAAP; (xvii) fees, expenses and other costs
incurred in connection with the Transactions and the Prior Transactions; and
(xviii) for purposes of determining compliance with Article V (Financial
Covenant) only, the Cure Amount, if any, received by the Company for such period
and permitted to be included in Consolidated EBITDA pursuant to Section 9.5
(Right to Cure), all determined on a Consolidated basis in accordance with GAAP,
plus unrealized losses and minus unrealized gains in respect of Hedging
Contracts, all as determined in accordance with GAAP; provided, however, that,
in the case of the Company, the “Consolidated EBITDA” for the Fiscal Quarter
ended on or around September 30, 2005 shall be deemed to equal $88,536,000.

 

“Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, (i) the sum of (a) the interest expense of such
Person and its Subsidiaries for such period as determined on a Consolidated
basis in accordance with GAAP consistently applied, but excluding, to the extent
included in interest expense, (A) amortization of fees and expenses associated
with the consummation of the Transactions, (B) annual agency fees paid to the
Administrative Agent, (C) costs associated with obtaining or terminating Hedging
Contracts, (D) amortization of fees and expenses associated with any permitted
investment, equity issuance or debt issuance (whether or not consummated),
(E) pay-in-kind interest expense or other noncash interest expense (including as
a result of the effects of purchase accounting) and (F) any payments made in
respect of operating leases entered into by the Company or its Subsidiaries
after May 21, 1998 and required to be reflected on a Consolidated balance sheet
pursuant to EITF 97-10 and (b) the aggregate amount of the interest component of
Capital Lease Obligations paid, accrued and/or scheduled to be paid or accrued
by such Person and its Subsidiaries during such period as determined on a
Consolidated basis in accordance with GAAP consistently applied, less (ii) the
interest income (exclusive of deferred financing fees) of such Person and its
Subsidiaries for such period as determined on a Consolidated basis in accordance
with GAAP consistently applied, and with respect to clauses (i) and (ii), only
to the extent the same are paid or payable (or received or receivable) in cash
with respect to such period; provided, however, that, Consolidated Interest
Expense shall be calculated after giving effect to any payments made by such
Person minus any payments received by such Person in respect of Hedging
Contracts.

 

“Consolidated Net Income” means, with respect to any Person, for any period, the
Consolidated net income (or loss) of such Person and its Subsidiaries for such
period as determined in accordance with GAAP, adjusted, to the extent included
in calculating such net income, by excluding (A) all after-tax extraordinary
gains or losses (net of reasonable fees and expenses relating to the transaction
giving rise thereto), (B) the cumulative effect of a change in accounting
principles as well as any current period impact of new accounting pronouncements
including those related to purchase accounting, (C) any net after-tax gains or
losses attributable to the early extinguishment of Indebtedness, (D) any
non-cash income or charges resulting from mark-to-market accounting under
Statement of Financial Accounting Standard No. 52 — Foreign

 

11

--------------------------------------------------------------------------------


 

Currency Translation relating to indebtedness denominated in foreign currencies,
(E) any non-cash impairment charges resulting from the application of Statement
of Financial Accounting Standards No. 142 — Goodwill and Other Intangibles and
No. 144 — Accounting for the Impairment or Disposal of Long-Lived Assets and the
amortization of intangibles including arising pursuant to Statement of Financial
Accounting Standards No. 141 — Business Combinations, (F) inventory purchase
accounting adjustments and amortization, impairment and other non-cash charges
(including asset revaluations) resulting from purchase accounting adjustments
with respect to the Merger or any Permitted Acquisition, (G) non-cash
compensation charges, including any such charges arising from stock options,
restricted stock grants, SARs or other equity — incentive programs, reasonable
cash compensation charges related to any SARs linked to the performance of Grupo
Cinemex and its Subsidiaries and granted to or for management of the Company
with direct oversight responsibility for the operations of Grupo Cinemex or
management of or senior consultants to Grupo Cinemex or its Subsidiaries,
reasonable customary cash charges resulting from purchase accounting to the
extent such charges represent sales bonuses to management, and cash charges
related to retention, signing or completion bonuses in connection with the
Transactions, any Permitted Acquisition or any Asset Sale, (H) non-cash losses
from Joint Ventures and non-cash minority interest reductions, (I) gains or
losses incurred in connection with Asset Sales other than those in the ordinary
course of business and (J) any expenses related to the Transactions; provided,
however, that there shall be included the deferred revenue eliminated as a
consequence of the application of purchase accounting adjustments due to the
Transactions or any Permitted Acquisition for the fiscal periods that such
revenue would otherwise have been recognized.

 

“Constituent Documents” means, with respect to any Person, (a) the articles of
incorporation, certificate of incorporation, constitution or certificate of
formation (or the equivalent organizational documents) of such Person, (b) the
by-laws or operating agreement (or the equivalent governing documents) of such
Person and (c) any document setting forth the manner of election or duties of
the directors or managing members of such Person (if any) and the designation,
amount or relative rights, limitations and preferences of any class or series of
such Person’s Stock.

 

“Contaminant” means any material, substance or waste that is classified or
regulated under any Environmental Law as hazardous, toxic, a contaminant or a
pollutant or by other words of similar meaning, including any petroleum or
petroleum-derived substance or waste, asbestos and polychlorinated biphenyls.

 

“Continuing Directors” shall mean the directors of Holdings (or the Company
after a Qualifying IPO of the Company) on the Closing Date, as elected or
appointed after giving effect to the Merger and the other transactions
contemplated hereby, and each other director, if, in each case, such other
director’s nomination for election to the board of directors of Holdings (or the
Company after a Qualifying IPO of the Company) is recommended by a majority of
the then Continuing Directors or such other director receives the vote of the
Permitted Holders in his or her election by the stockholders of Holdings (or the
Company after a Qualifying IPO of the Company).

 

“Contractual Obligation” of any Person means any obligation, agreement,
undertaking or similar provision of any Security issued by such Person or of any
agreement, undertaking, contract, lease, indenture, mortgage, deed of trust or
other instrument (excluding a Loan Document) to which such Person is a party or
by which it or any of its property is bound.

 

12

--------------------------------------------------------------------------------


 

“Corporate Chart” means a corporate organizational chart, list or other similar
document in each case in form reasonably acceptable to the Administrative Agent
and setting forth, for each Person that is a Loan Party, that is subject to
Section 7.11 (Additional Collateral and Guaranties) or that is a Subsidiary of
any of them, (a) the full legal name of such Person (and any trade name,
fictitious name or other name such Person may have had or operated under),
(b) the jurisdiction of organization, the organizational number (if any) and the
tax identification number (if any) of such Person, (c) the location of such
Person’s chief executive office (or sole place of business) and (d) the number
of shares of each class of such Person’s Stock authorized (if applicable), the
number outstanding as of the date of delivery and the number and percentage of
such outstanding shares for each such class owned (directly or indirectly) by
any Loan Party or any Subsidiary of any of them.

 

“Cure Amount” has the meaning specified in Section 9.5 (Right to Cure).

 

“Cure Right” has the meaning specified in Section 9.5 (Right to Cure).

 

“DCIP” means Digital Cinema Implementation Partners, LLC, a Delaware limited
liability company.

 

“DCIP Entity” means DCIP and its direct and indirect subsidiaries.

 

“DCIP Investment Transaction” means (a) a capital contribution by the Borrower
or any Subsidiary (of cash or of Digital Cinema Equipment), whether directly or
indirectly (including, without limitation, through an Unrestricted Subsidiary),
to any DCIP Entity or (b) the sale of Digital Cinema Equipment of the Borrower
or any Subsidiary to any DCIP Entity as part of a sale and leaseback transaction
with any DCIP Entity for such equipment in which the Borrower or a Subsidiary is
the lessee, in each case, in connection with the implementation, maintenance and
support of digital cinema in theaters of the Borrower and its Subsidiaries;
provided that the Borrower is the beneficial owner of no less than 5% of the
ordinary Capital Stock of DCIP at the time of such contribution or sale.

 

“Debt Issuance” means the incurrence of Indebtedness of the type specified in
clause (a) or (b) of the definition of “Indebtedness” by the Company or any of
its Subsidiaries.

 

“Declining Revolving Credit Lenders” has the meaning specified in
Section 2.1(e)(ii) (Extension of Scheduled Revolving Termination Date).

 

“Declining Term B-1 Lenders” has the meaning specified in
Section 2.1(d)(ii) (Extension of Term Loan Maturity Date).

 

“Declining Term B-2 Lenders” has the meaning specified in
Section 2.1(d)(ii) (Extension of Term Loan Maturity Date).

 

“Default” means any event that, with the passing of time or the giving of notice
or both, would become an Event of Default.

 

“Defaulting Lender” means, at any time, a Lender as to which the Administrative
Agent has notified the Company or has received a notice from the Company
pursuant to clause (ii) below that (i) such Lender has failed for two or more
Business Days to comply with its obligations under this Agreement to make a
Loan, make a payment to the Issuer in respect of a

 

13

--------------------------------------------------------------------------------


 

Letter of Credit and/or make a payment to the Swing Lender in respect of a Swing
Loan (each a “funding obligation”), (ii) such Lender has notified the
Administrative Agent or the Borrower in writing (and the Borrower has notified
the Administrative Agent thereof in writing), or has stated publicly, that it
will not comply with any such funding obligation hereunder, (iii) such Lender
has, for three or more Business Days, failed to confirm in writing to the
Administrative Agent, in response to a written request of the Administrative
Agent, that it will comply with its funding obligations hereunder, or (iv) a
Lender Insolvency Event has occurred and is continuing with respect to such
Lender (provided that neither the reallocation of funding obligations provided
for in Section 2.18 (Defaulting Lender) as a result of a Lender being a
Defaulting Lender nor the performance by Non-Defaulting Lenders of such
reallocated funding obligations will by themselves cause the relevant Defaulting
Lender to become a Non-Defaulting Lender).

 

“Deferred Prepayment Amount” means, with respect to any Net Cash Proceeds of any
Deferred Prepayment Event, the portion of such Net Cash Proceeds subject to a
Deferred Prepayment Notice.

 

“Deferred Prepayment Date” means, with respect to any Net Cash Proceeds of any
Deferred Prepayment Event, the earlier of (a) the date occurring 365 days after
such Deferred Prepayment Event or, if a definitive letter of intent or agreement
has been executed during such 365 day period with respect to the reinvestment of
such Net Cash Proceeds, the date occurring six months after the date of such
letter of intent or agreement, as the case may be, and (b) the date that is five
Business Days after the date on which the Company shall have notified the
Administrative Agent of (i) the Company’s determination not to reinvest in
assets useful in the Company’s or a Subsidiary’s business or (ii) the
determination by the applicable Subsidiary of the Company not to repay the
applicable Indebtedness with all or any portion of the relevant Deferred
Prepayment Amount for such Net Cash Proceeds.

 

“Deferred Prepayment Event” means any Asset Sale or Property Loss Event in
respect of which the Company has delivered a Deferred Prepayment Notice.

 

“Deferred Prepayment Notice” means a written notice executed by a Responsible
Officer of the Company stating that no Default or Event of Default has occurred
and is continuing and that the Company (directly or indirectly through one of
its Subsidiaries) intends and expects to use all or a specified portion of the
Net Cash Proceeds of an Asset Sale or Property Loss Event to acquire, upgrade,
improve, repair or replace assets useful in its or one of its Subsidiaries’
businesses.

 

“Deposit Account” has the meaning given to such term in the UCC.

 

“Digital Cinema Equipment” means digital cinema projectors, servers, media
blocks and any equipment to the extent attached to or affixed to such
projectors, servers and/or media blocks including by means of network interface
or otherwise necessary to enable such projectors, servers and/or media blocks to
operate as functional digital projection systems. For the avoidance of doubt,
equipment that is necessary to enable such digital cinema projectors, servers or
media blocks to operate as functional digital projection systems shall include
all such equipment whether or not readily replaceable at minimal cost.

 

“Disclosure Documents” means, collectively, the Confidential Information
Memorandum dated January 2006 and all other confidential information memoranda
and related written materials prepared in connection with the syndication of the
Facilities.

 

14

--------------------------------------------------------------------------------


 

“Dispose” or “Disposition” has the meaning specified in Section 8.4 (Sale of
Assets).

 

“Disqualified Stock” means with respect to any Person, any Stock that, by its
terms (or by the terms of any Security into which it is convertible or for which
it is exchangeable), or upon the happening of any event, matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is exchangeable for Indebtedness of such Person, or is redeemable at the option
of the holder thereof, in whole or in part, on or prior to the Term B-2 Loan
Maturity Date.

 

“Documentary Letter of Credit” means any Letter of Credit that is drawable upon
presentation of documents evidencing the sale or shipment of goods purchased by
the Company or any of its Subsidiaries in the ordinary course of its business.

 

“Dollar” and the sign “$” each mean the lawful money of the United States of
America.

 

“Dollar Equivalent” of any amount means, at the time of determination thereof,
(a) if such amount is expressed in Dollars, such amount, (b) if such amount is
expressed in any Alternative Currency, the equivalent of such amount in Dollars
determined by using the rate of exchange quoted by Citibank in New York, New
York at 11:00 a.m. (New York time) on the date of determination (or, if such
date is not a Business Day, the last Business Day prior thereto) to prime banks
in New York for the spot purchase in the New York foreign exchange market of
such amount of Dollars with such Alternative Currency and (c) if such amount is
denominated in any other currency, the equivalent of such amount in Dollars as
determined by the Administrative Agent using any method of determination it
deems appropriate.

 

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on
Schedule II (Applicable Lending Offices and Addresses for Notices) or on the
Assignment and Acceptance by which it became a Lender or such other office of
such Lender as such Lender may from time to time specify to the Company and the
Administrative Agent.

 

“Domestic Person” means any “United States person” under and as defined in
Section 770l(a)(30) of the Code.

 

“Domestic Loan Party” means any Loan Party organized under the laws of any state
of the United States of America or the District of Columbia.

 

“Domestic Subsidiary” means any Subsidiary of the Company organized under the
laws of any state of the United States of America or the District of Columbia.

 

“Eligible Assignee” means (a) a Lender or an Affiliate or Approved Fund of any
Lender, (b) a commercial bank having total assets whose Dollar Equivalent
exceeds $5,000,000,000, (c) a finance company, insurance company or any other
financial institution or Fund, in each case reasonably acceptable to the
Administrative Agent and regularly engaged in making, purchasing or investing in
loans and having a net worth, determined in accordance with GAAP, whose Dollar
Equivalent exceeds $250,000,000 (or, to the extent net worth is less than such
amount, a finance company, insurance company, other financial institution or
Fund, reasonably acceptable to the Administrative Agent and the Company) or
(d) a savings and loan

 

15

--------------------------------------------------------------------------------


 

association or savings bank organized under the laws of the United States or any
State thereof having a net worth, determined in accordance with GAAP, whose
Dollar Equivalent exceeds $250,000,000.

 

“Entitlement Holder” has the meaning given to such term in the UCC.

 

“Entitlement Order” has the meaning given to such term in the UCC.

 

“Environmental Laws” means all applicable Requirements of Law now or hereafter
in effect and as amended or supplemented from time to time, relating to
pollution or the protection of human health, the environment or natural
resources or the release of any materials into the environment, including those
related to hazardous substances or wastes, air emissions and discharges to waste
or public systems, including the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended (42 U.S.C. § 9601 et seq.);
the Hazardous Material Transportation Act, as amended (49 U.S.C. § 5101 et
seq.); the Federal Insecticide, Fungicide, and Rodenticide Act, as amended (7
U.S.C. § 136 et seq.); the Resource Conservation and Recovery Act, as amended
(42 U.S.C. § 6901 et seq.); the Toxic Substance Control Act, as amended (15
U.S.C. § 2601 et seq.); the Clean Air Act, as amended (42 U.S.C. § 7401 et
seq.); the Federal Water Pollution Control Act, as amended (33 U.S.C. § 1251 et
seq.); the Occupational Safety and Health Act, as amended (29 U.S.C. § 651 et
seq.); the Safe Drinking Water Act, as amended (42 U.S.C. § 300f et seq.); and
each of their state and local counterparts or equivalents and any transfer of
ownership notification or approval statute, including the Industrial Site
Recovery Act (N.J. Stat. Ann. § 13:1K-6 et seq.).

 

“Environmental Liabilities and Costs” means, with respect to any Person, all
liabilities, obligations, responsibilities, Remedial Actions, losses, damages
(but excluding any punitive, consequential or treble damages), costs and
expenses (including all fees, disbursements and expenses of counsel, experts and
consultants and costs of investigation and feasibility studies), fines and
penalties, whether contingent or otherwise, arising under any Environmental Law,
Permit, order or agreement with any Governmental Authority or other Person, in
each case relating to any environmental, health or safety condition or to any
Release or threatened Release and resulting from the past, present or future
operations of, or ownership of property by, such Person or any of its
Subsidiaries or exposure to any Contaminant.

 

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.

 

“Equity Issuance” means the issue or sale of any Stock of Holdings, the Company
or any Subsidiary of the Company by Holdings, the Company or any Subsidiary of
the Company to any Person other than Holdings, the Company or any Subsidiary of
the Company.

 

“ERISA” means the United States Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control or treated as a single employer with the Company or any of
its Subsidiaries within the meaning of Section 414(b), (c), (m) or (o) of the
Code.

 

“ERISA Event” means (a) a reportable event described in Section 4043(c)(1), (2),
(3), (5), (6), (8) or (9) of ERISA with respect to a Title IV Plan, other than
events for which the

 

16

--------------------------------------------------------------------------------


 

thirty (30) day notice period has been waived, (b) the withdrawal of the Company
or any of its Subsidiaries or any ERISA Affiliate from a Title IV Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer, as defined in Section 4001(a)(2) of ERISA, (c) the complete or partial
withdrawal of the Company or any of its Subsidiaries or any ERISA Affiliate from
any Multiemployer Plan, (d) notice of reorganization or insolvency of a
Multiemployer Plan, (e) the filing of a notice of intent to terminate a Title IV
Plan or the treatment of a plan amendment as a termination under Section 4041 of
ERISA, (f) the institution of proceedings to terminate a Title IV Plan or
Multiemployer Plan by the PBGC, (g) the failure to make any required
contribution to a Title IV Plan or Multiemployer Plan, (h) the imposition of a
lien under Section 412 of the Code or Section 302 of ERISA on the Company or any
of its Subsidiaries or any ERISA Affiliate or (i) any other event or condition
that might reasonably be expected to constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Title IV Plan or Multiemployer Plan or the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA.

 

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board.

 

“Eurodollar Base Rate” means, with respect to any Interest Period for any
Eurodollar Rate Loan, the rate determined by the Administrative Agent to be the
offered rate for deposits in Dollars for the applicable Interest Period
appearing on the Reuters LIBOR01 Page as of 11:00 a.m., London time, on the
second full Business Day next preceding the first day of each Interest Period. 
In the event that such rate does not appear on the Reuters LIBOR01 Page (or
otherwise on the Reuters screen), the Eurodollar Base Rate for the purposes of
this definition shall be determined by reference to such other comparable
publicly available service for displaying eurodollar rates as may be selected by
the Administrative Agent, or, in the absence of such availability, the
Eurodollar Base Rate shall be the rate of interest determined by the
Administrative Agent to be the rate per annum at which deposits in Dollars are
offered by the principal office of Citibank in London to major banks in the
London interbank market at 11:00 a.m. (London time) two Business Days before the
first day of such Interest Period in an amount substantially equal to the
Eurodollar Rate Loan of Citibank for a period equal to such Interest Period.

 

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule II (Applicable Lending Offices and Addresses for Notices) or on the
Assignment and Acceptance by which it became a Lender (or, if no such office is
specified, its Domestic Lending Office) or such other office of such Lender as
such Lender may from time to time specify to the Company and the Administrative
Agent.

 

“Eurodollar Rate” means, with respect to any Interest Period for any Eurodollar
Rate Loan, an interest rate per annum equal to the rate per annum obtained by
dividing (a) the Eurodollar Base Rate by (b)(i) a percentage equal to 100% minus
(ii) the reserve percentage applicable two Business Days before the first day of
such Interest Period under regulations issued from time to time by the Federal
Reserve Board for determining the maximum reserve requirement (including any
emergency, supplemental or other marginal reserve requirement) for a member bank
of the Federal Reserve System in New York City with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities (or with respect to
any other category of

 

17

--------------------------------------------------------------------------------


 

liabilities that includes deposits by reference to which the Eurodollar Rate is
determined) having a term equal to such Interest Period.

 

“Eurodollar Rate Loan” means any Loan that, for an Interest Period, bears
interest based on the Eurodollar Rate.

 

“Event of Default” has the meaning specified in Section 9.1 (Events of Default).

 

“Excess Cash Flow” means, with respect to the Company and its Subsidiaries on a
Consolidated basis for any period, an amount equal to (a) Consolidated EBITDA
plus (b) the excess, if any, of the Working Capital at the beginning of such
period over the Working Capital at the end of such period minus (c) without
duplication:

 

(i)            Capital Expenditures to the extent permitted by this Agreement
and paid in cash;

 

(ii)           total Consolidated Interest Expense paid in cash;

 

(iii)          Consolidated Cash Taxes paid or that will be paid within six
months after the end of such period (which payments would have been deducted in
calculating Excess Cash Flow for such period had they been made during such
period); provided, however, that with respect to Consolidated Cash Taxes that
will be paid within six months after the end of such period, (w) the Company
shall have established adequate reserves therefor on the books of the Company in
conformity with GAAP, (x) the Company shall deliver a certificate to the
Administrative Agent not later than 90 days after the end of such period, signed
by a Responsible Officer of the Company, describing the nature and amount of
such Consolidated Cash Taxes and certifying that such Consolidated Cash Taxes
will be paid within six months after the end of such period, (y) if such payment
is not made within six months after the end of such period, then the Company
shall promptly make an optional prepayment of Term Loans in accordance with
Section 2.8 (Optional Prepayments) in an amount, if positive, equal to (A) the
amount that would have been paid pursuant to Section 2.9(b) (Mandatory
Prepayments) with respect to such period but for this clause (iii) minus (B) the
amount of the payment made pursuant to Section 2.9(b) (Mandatory Prepayments)
with respect to such fiscal period and (z) any deduction from Excess Cash Flow
made with respect to such Consolidated Cash Taxes pursuant to this clause
(iii) in such period shall not be deducted in computing Excess Cash Flow for the
period in which such Consolidated Cash Taxes are paid;

 

(iv)          the aggregate principal amount of Indebtedness repaid or prepaid,
excluding (A) Indebtedness in respect of Revolving Loans, Letters of Credit and
any other Indebtedness that consists of a revolving line of credit, except to
the extent that the commitments under such line of credit are permanently
reduced by the amount of such prepayment, (B) Term Loans prepaid pursuant to
Sections 2.8 (Optional Prepayments) and 2.9 (Mandatory Prepayments) and
(C) repayments or prepayments of Indebtedness that, in accordance with GAAP,
constitutes (or when incurred constituted) a long-term liability and current
maturities of such long-term liabilities financed by incurring other such
long-term Indebtedness;

 

18

--------------------------------------------------------------------------------


 

(v)           Restricted Payments made in cash to the extent permitted under
Section 8.5(c), (d), (e), (g) or (h) (Restricted Payments);

 

(vi)          letter of credit and commitment or facility fees (including the
Applicable Unused Commitment Fee and similar fees in respect of any other
revolving or committed line of credit);

 

(vii)         proceeds received from insurance claims with respect to casualty
events or business interruption which reimburse prior business expenses to the
extent such expenses were added to Consolidated Net Income in determining
Consolidated EBITDA;

 

(viii)        cash payments made in satisfaction of non-current liabilities
(other than Indebtedness);

 

(ix)           cash expenses incurred in connection with the Transactions or, to
the extent permitted hereunder, any Investment permitted under Section 8.3
(Investments), Equity Issuance or Debt Issuance (whether or not consummated), or
early extinguishment of Indebtedness;

 

(x)            fees and expenses in connection with exchanges or refinancings
permitted by Section 8.5(f) (Restricted Payments);

 

(xi)           cash indemnity payments received pursuant to indemnification
provisions in any agreement in connection with any Permitted Acquisition or any
other Investment permitted hereunder (or in any similar agreement related to any
other acquisition consummated prior to the Closing Date);

 

(xii)          extraordinary and non-recurring cash charges to the extent
included in determining Consolidated EBITDA;

 

(xiii)         cash expenses incurred in connection with deferred compensation
arrangements in connection with the Transactions;

 

(xiv)        management fees paid under Section 8.8(d) (Transactions with
Affiliates);

 

(xv)         cash from operations used to consummate a Permitted Acquisition or
an Investment permitted under Section 8.3(e), (i) or (k) (Investments);

 

(xvi)        to the extent added to Consolidated Net Income in determining
Consolidated EBITDA, losses from discontinued operations;

 

(xvii)       cash expenditures made in respect of Hedging Contracts to the
extent not reflected in the computation of Consolidated EBITDA or Consolidated
Interest Expense;

 

(xviii)      cash compensation expenses related to any SARs linked to the
performance of Grupo Cinemex and its Subsidiaries granted to or for management
of the Company with direct oversight responsibility for the operations of or
senior consultants

 

19

--------------------------------------------------------------------------------


 

to Grupo Cinemex or management of Grupo Cinemex and its subsidiaries, cash
expenses resulting from purchase accounting to the extent such expenses
represent sales bonuses to management, and cash expenses related to retention,
signing or completion bonuses in connection with the Transactions, any Permitted
Acquisition or any Disposition;

 

(xix)         to the extent not deducted in the computation of Net Cash Proceeds
in respect of any asset disposition or condemnation giving rise thereto, the
amount of any mandatory prepayment of Indebtedness (other than Indebtedness
hereunder or under any other Loan Document), together with any interest, premium
or penalties required to be paid (and actually paid) in connection therewith (in
the case of the foregoing clauses (c)(i) through (xix), to the extent made,
paid, incurred or for, as the case may be, during such period);

 

(xx)          payments with respect to contingent contractual obligations
required to be paid in the six months after the end of such period (which
payments would have been deducted in calculating Excess Cash Flow for such
period had they been made during such period); provided, however, that (x) the
Company shall deliver a certificate to the Administrative Agent not later than
90 days after the end of such period, signed by a Responsible Officer of the
Company, describing the nature and amount of such contingent contractual
obligation and certifying that such contingent contractual obligation will be
paid within six months after the end of such period, (y) if such payment is not
made within six months after the end of such period, then the Company shall
promptly make an optional prepayment of Term Loans in accordance with
Section 2.8 (Optional Prepayments) in an amount, if positive, equal to (A) the
amount that would have been paid pursuant to Section 2.9(b) (Mandatory
Prepayments) with respect to such period but for this clause (xx) minus (B) the
amount of the payment made pursuant to Section 2.9(b) (Mandatory Prepayments)
with respect to such fiscal period and (z) any deduction from Excess Cash Flow
made with respect to contingent contractual obligations pursuant to this clause
(xx) in such period shall not be deducted in computing Excess Cash Flow for the
period in which such contingent obligations are paid; and

 

(xxi)         the excess, if any, of the Working Capital at the end of such
period over the Working Capital at the beginning of such period.

 

“Existing AMC Credit Agreement” means the Second Amended and Restated Credit
Agreement, dated as of March 26, 2004 and as amended, supplemented or otherwise
modified from time to time, among the Company, the institutions party thereto as
lenders and issuing banks and The Bank of Nova Scotia, as administrative agent.

 

“Existing Credit Agreements” means the Existing AMC Credit Agreement and the
Existing Loews Credit Agreement.

 

“Existing Loews Credit Agreement” means that certain Credit Agreement, dated as
of July 30, 2004 and as amended, supplemented or otherwise modified from time to
time, among the Loews Cineplex Entertainment Corporation, Grupo Cinemex and
Cadena, LCE Holdco LLC, the institutions party thereto as lenders and issuing
banks and Citicorp, as administrative agent.

 

“Existing Scheduled Revolving Termination Date” has the meaning specified in
Section 2.1(e)(i) (Extension of Scheduled Revolving Termination Date).

 

20

--------------------------------------------------------------------------------


 

“Existing Term B-1 Loan Maturity Date” has the meaning specified in
Section 2.1(d)(i) (Extension of Term Loan Maturity Date).

 

“Existing Term B-2 Loan Maturity Date” has the meaning specified in
Section 2.1(d)(i) (Extension of Term Loan Maturity Date).

 

“Extended Scheduled Revolving Termination Date” has the meaning specified in
Section 2.1(e)(ii) (Extension of Scheduled Revolving Termination Date).

 

“Extended Term B-1 Loan Maturity Date” has the meaning specified in
Section 2.1(d)(ii) (Extension of Term Loan Maturity Date).

 

“Extended Term B-2 Loan Maturity Date” has the meaning specified in
Section 2.1(d)(ii) (Extension of Term Loan Maturity Date).

 

“Facilities” means (a) the Term Loan Facilities and (b) the Revolving Credit
Facility.

 

“Facility Increase” means any Revolving Commitment Increase or Term Loan
Increase.

 

“Facility Increase Date” has the meaning specified in
Section 2.1(c)(i) (Facility Increases).

 

“Fair Market Value” means (a) with respect to any asset or group of assets
(other than a marketable Security) at any date, the value of the consideration
obtainable in a sale of such asset at such date assuming a sale by a willing
seller to a willing purchaser dealing at arm’s length and arranged in an orderly
manner over a reasonable period of time having regard to the nature and
characteristics of such asset, as reasonably determined by a Responsible Officer
of the Company or, if such asset shall have been the subject of a relatively
contemporaneous appraisal by an independent third party appraiser, the basic
assumptions underlying which have not materially changed since its date, the
value set forth in such appraisal and (b) with respect to any marketable
Security at any date, the closing sale price of such Security on the Business
Day next preceding such date, as appearing in any published list of any national
securities exchange or the NASDAQ Stock Market or, if there is no such closing
sale price of such Security, the final price for the purchase of such Security
at face value quoted on such Business Day by a financial institution of
recognized standing regularly dealing in Securities of such type and selected by
the Administrative Agent.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

 

“Federal Reserve Board” means the Board of Governors of the United States
Federal Reserve System, or any successor thereto.

 

21

--------------------------------------------------------------------------------


 

“Fee Letter” means the Fee Letter, dated June 20, 2005, addressed to the Company
from the Arrangers as of the Closing Date and Credit Suisse, Cayman Islands
Branch, and accepted by the Company on June 20, 2005, with respect to certain
fees to be paid from time to time to the Arrangers as of the Closing Date and
Credit Suisse, Cayman Islands Branch.

 

“Financial Statements” means the financial statements of the Company and its
Subsidiaries delivered in accordance with Section 4.4 (Financial Statements) and
Section 6.1 (Financial Statements).

 

“Fiscal Quarter” means each of the three month periods ending on or around
March 31, June 30, September 30 and December 31.

 

“Fiscal Year” means the twelve month period ending on or around March 31.

 

“Foreign Pledge Agreement” means the Pledge Agreement entered into on
January 26, 2006 among LCE Acquisition Sub, Inc., the Administrative Agent and
LCE Lux Holdco S.a r.l. with respect to the Stock of LCE Lux Holdco S.a r.l.

 

“Foreign Subsidiary” means any Subsidiary of the Company that is not a Domestic
Subsidiary.

 

“Fund” means any Person (other than a natural Person) that is or will be engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course.

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
of the United States.

 

“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof and any entity or authority exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, including any central bank or stock exchange and any
supranational bodies such as the European Union or the European Central Bank.

 

“Grupo Cinemex” means Grupo Cinemex, S.A. de C.V., a corporation organized under
the laws of Mexico.

 

“Guarantor” means the Company and each Subsidiary of the Company party to, or
that becomes party to, the Guaranty.

 

“Guaranty” means the guaranty, in substantially the form of Exhibit H (Form of
Guaranty), executed by the Guarantors.

 

“Guaranty Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of such Person with respect to any
Indebtedness of another Person, if the purpose or intent of such Person in
incurring the Guaranty Obligation is to provide assurance to the obligee of such
Indebtedness that such Indebtedness will be paid or discharged,

 

22

--------------------------------------------------------------------------------


 

that any agreement relating thereto will be complied with, or that any holder of
such Indebtedness will be protected (in whole or in part) against loss in
respect thereof, including (a) the direct or indirect guaranty, endorsement
(other than for collection or deposit in the ordinary course of business),
co-making, discounting with recourse or sale with recourse by such Person of
Indebtedness of another Person and (b) any liability of such Person for
Indebtedness of another Person through any agreement (contingent or otherwise)
(i) to purchase, repurchase or otherwise acquire such Indebtedness or any
security therefor or to provide funds for the payment or discharge of such
Indebtedness (whether in the form of a loan, advance, stock purchase, capital
contribution or otherwise), (ii) to maintain the solvency or any balance sheet
item, level of income or financial condition of another Person, (iii) to make
take-or-pay or similar payments, if required, regardless of non-performance by
any other party or parties to an agreement, (iv) to purchase, sell or lease (as
lessor or lessee) property, or to purchase or sell services, primarily for the
purpose of enabling the debtor to make payment of such Indebtedness or to assure
the holder of such Indebtedness against loss or (v) to supply funds to, or in
any other manner invest in, such other Person (including to pay for property or
services irrespective of whether such property is received or such services are
rendered), if in the case of any agreement described under clause (b)(i), (ii),
(iii), (iv) or (v) above the primary purpose or intent thereof is to provide
assurance that Indebtedness of another Person will be paid or discharged, that
any agreement relating thereto will be complied with or that any holder of such
Indebtedness will be protected (in whole or in part) against loss in respect
thereof.  The amount of any Guaranty Obligation shall be equal to the amount of
the Indebtedness so guaranteed or otherwise supported.  The term “Guarantee”
used as a verb herein has a corresponding meaning.

 

“Hedging Contracts” means all Interest Rate Contracts, foreign exchange
contracts, currency swap or option agreements, forward contracts, commodity
swap, purchase or option agreements, other commodity price hedging arrangements
and all other similar agreements or arrangements designed to alter the risks of
any Person arising from fluctuations in interest rates, currency values or
commodity prices.

 

“Holdings” means Marquee Holdings Inc., a Delaware corporation.

 

“Holdings Senior Note Indenture” means the Indenture, dated as of August 18,
2004, pursuant to which the Holdings Senior Notes were issued between Holdings
and HSBC, as the initial trustee, as amended, supplemented or otherwise modified
and in effect from time to time in accordance with Section 8.11 (Modification of
Debt Agreements).

 

“Holdings Senior Notes” means Holdings’ 12% Senior Discount Notes due 2014
issued pursuant to the Holdings Senior Note Indenture in the original principal
amount of $304,000,000 and any additional notes issued pursuant to the Holdings
Senior Note Indenture which have terms (other than interest rate, issuance
price, issuance date, series and title) which are the same as the Holdings
Senior Note Indenture.

 

“HSBC” means HSBC Bank USA, National Association.

 

“Incur”, “Incurrence” or “Incurred” has the meaning specified in the Senior
Notes.

 

“Indebtedness” means, with respect to any Person, without duplication, (a) all
obligations for borrowed money, (b) all obligations evidenced by bonds,
debentures, notes or other similar instruments, (c) all Capital Lease
Obligations, (d) all obligations issued or assumed

 

23

--------------------------------------------------------------------------------


 

as the deferred purchase price of property (other than current and non-current
accrued expenses, deferred revenue, all employee retirement obligations, and
trade debt incurred in the ordinary course of business) which would appear as
liabilities on a balance sheet of such Person, all conditional sale obligations
(as determined under GAAP) and all obligations under any title retention
agreement (other than customary reservations or retentions of title under
agreements with suppliers entered into in the ordinary course of business),
(e) all obligations for the reimbursement of any obligor on any letter of
credit, banker’s acceptance or similar credit transactions, (f) all obligations
of the type referred to in clauses (a) through (e) above of other Persons for
the payment of which such Person is directly or indirectly responsible or liable
as obligor, guarantor or otherwise (limited to the stated or determinable amount
of the related primary obligation, or portion thereof, or if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith), and (g) all obligations of the type
referred to in clauses (a) through (f) above of other Persons which are secured
by any lien on any property or asset of such Person, the amount of such
obligation being deemed to be the lesser of the value of such property or asset
or the amount of the obligation so secured; provided, however, that
“Indebtedness” shall not include (i) any Non-Recourse Indebtedness, any
obligations under any operating leases (as determined under GAAP as in effect on
the Closing Date), trade accounts payable arising in the ordinary course of
business and trade letters of credit issued in support of trade accounts payable
arising in the ordinary course of business, (ii) regardless of any change in
GAAP after the Closing Date, amounts owing in respect of preferred stock (other
than Disqualified Stock issued after the Closing Date that would be treated as
Indebtedness under GAAP as in effect at such time), (iii) any earn-out
obligation or post closing payment adjustment until such obligation becomes
certain of payment, (iv) any deferred compensation arrangements, (v) any
non-compete or consulting obligations incurred in connection with the
Transactions, any Permitted Acquisition or any similar transaction entered into
prior to the Closing Date or (vi) items that would appear as a liability upon a
balance sheet prepared in accordance with GAAP as a result of the application of
EITF 97-10 “The Effects of Lessee Involvement in Asset Construction”; provided,
further, that the amount of Indebtedness (x) for which recourse is limited
either to a specified amount or to an identified asset of such Person shall be
deemed to be equal to such specified amount or the fair market value of such
identified asset, as the case may be, and (y) shall be determined by the
principal amount thereof (or in the case of Indebtedness issued at a discount,
the accreted amount) thereof.

 

“Indemnified Matter” has the meaning specified in Section 11.4 (Indemnities).

 

“Indemnitee” has the meaning specified in Section 11.4 (Indemnities).

 

“Indenture” means each of the Holdings Senior Note Indenture, the Senior Note
Indentures, the Subordinated Note Indentures and other indentures, agreements or
similar documents evidencing senior or subordinated notes or other debt
securities of the Company or any of its Subsidiaries.

 

“Interest Period” means, in the case of any Eurodollar Rate Loan, (a) initially,
the period commencing on the date such Eurodollar Rate Loan is made or on the
date of conversion of a Base Rate Loan to such Eurodollar Rate Loan and ending
one, two, three or six months thereafter (or if deposits of such duration are
available to or agreed to by all applicable Lenders, ending nine or twelve
months thereafter), as selected by the Company in its Notice of Borrowing or
Notice of Conversion or Continuation given to the Administrative Agent pursuant
to Section 2.2 (Borrowing Procedures) or Section 2.11 (Conversion/Continuation
Option) and (b) thereafter, if such Loan is continued, in whole or in part, as a
Eurodollar Rate Loan pursuant to

 

24

--------------------------------------------------------------------------------


 

Section 2.11 (Conversion/Continuation Option), a period commencing on the last
day of the immediately preceding Interest Period therefor and ending one, two,
three or six months thereafter (or if deposits of such duration are available to
or agreed to by all applicable Lenders, ending nine or twelve months
thereafter), as selected by the Company in its Notice of Conversion or
Continuation given to the Administrative Agent pursuant to Section 2.11
(Conversion/Continuation Option); provided, however, that all of the foregoing
provisions relating to Interest Periods are subject to the following:

 

(i)            if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day, unless the result of such extension would be to extend such
Interest Period into another calendar month, in which event such Interest Period
shall end on the immediately preceding Business Day;

 

(ii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month;

 

(iii)          the Borrower may not select any Interest Period that ends after
the date of a scheduled principal payment on the Loans as set forth in
Article II (The Facilities) unless, after giving effect to such selection, the
aggregate unpaid principal amount of the Loans for which Interest Periods end
after such scheduled principal payment shall be equal to or less than the
principal amount to which the Loans are required to be reduced after such
scheduled principal payment is made;

 

(iv)          the Borrower may not select any Interest Period in respect of
Eurodollar Rate Loans having an aggregate principal amount of less than
$1,000,000; and

 

(v)           there shall be outstanding at any one time no more than 20
Interest Periods in the aggregate for all Loans.

 

“Interest Rate Contracts” means all interest rate swap agreements, interest rate
cap agreements, interest rate collar agreements and interest rate insurance.

 

“International Assets” means (a) theatres located outside the United States and
Canada, including the Mexican Assets and (b) Stock of Persons (other than AMC
Entertainment International, Inc., a Delaware corporation) which own or operate
theatres located outside the United States and Canada, including the Mexican
Assets, in each case, together with all property and assets which are a part of
or related to such theatres, including but not limited to cash, accounts
receivable, real estate, leases, tenant improvements, furniture, fixtures and
equipment, net of any accounts payable, accrued expenses and other current and
long-term liabilities related to such theatres.

 

“Investment” means, with respect to any Person, (a) any purchase or other
acquisition by such Person of (i) any Security issued by, (ii) a beneficial
interest in any Security issued by, or (iii) any other equity ownership interest
in, any other Person, (b) any purchase by such Person of all or a significant
part of the assets of a business conducted by any other Person, or all or
substantially all of the assets constituting the business of a division, branch
or other unit operation of any other Person, (c) any loan, advance (other than
deposits with financial

 

25

--------------------------------------------------------------------------------


 

institutions available for withdrawal on demand, prepaid expenses, accounts
receivable and similar items made or incurred in the ordinary course of business
as presently conducted) or capital contribution by such Person to any other
Person, including all Indebtedness of any other Person to such Person arising
from a sale of property by such Person other than in the ordinary course of its
business, and (d) any Guaranty Obligation incurred by such Person in respect of
Indebtedness of any other Person.

 

“IRS” means the Internal Revenue Service of the United States or any successor
thereto.

 

“Issue” means, with respect to any Letter of Credit, to issue (including any
deemed issuance pursuant to Section 2.4(k) (Letters of Credit)), extend the
expiry of, renew or increase the maximum face amount (including by deleting or
reducing any scheduled decrease in such maximum face amount) of, such Letter of
Credit.  The terms “Issued” and “Issuance” shall have a corresponding meaning.

 

“Issuer” means each Lender or Affiliate of a Lender that (a) is listed on the
signature pages hereof as an “Issuer” or (b) hereafter becomes an Issuer with
the approval of the Administrative Agent and the Company by agreeing pursuant to
an agreement with and in form and substance satisfactory to the Administrative
Agent and the Company to be bound by the terms hereof applicable to Issuers.

 

“Issuer Sublimit” means (i) in the case of Citibank, in its capacity as Issuer,
$25,000,000 and (ii) in the case of any other Issuer, the amount agreed to
between such Issuer and the Company at the time such Issuer becomes an Issuer.

 

“Joint Venture” means (a) any Person which would constitute an “equity method
investee” of the Company or any of its Subsidiaries, (b) any other Person
designated by the Company in writing to the Administrative Agent as a “Joint
Venture” for purposes of this Agreement and at least 50% but less than 100% of
whose equity interests are directly owned by the Company or any of its
Subsidiaries, and (c) any Person in whom the Company or any of its Subsidiaries
beneficially owns any Stock that is not a Subsidiary.

 

“J.P. Morgan Partners Group” means (i) J.P. Morgan Partners, LLC and (ii) any
Affiliates of J.P. Morgan Partners, LLC.

 

“Land” of any Person means all of those plots, pieces or parcels of land now
owned, leased or hereafter acquired or leased or purported to be owned, leased
or hereafter acquired or leased (including, in respect of the Loan Parties, as
reflected in the most recent Financial Statements) by such Person.

 

“Leases” means, with respect to any Person, all of those leasehold estates in
Real Property of such Person, as lessee, as such may be amended, supplemented or
otherwise modified from time to time.

 

“Lender” means the Swing Lender and each other financial institution or other
entity that (a) is listed on the signature pages hereof as a “Lender” or
(b) from time to time becomes a party hereto by execution of an Assignment and
Acceptance.

 

26

--------------------------------------------------------------------------------


 

“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company.  Notwithstanding anything to the contrary above, a Lender will not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Stock
in such Lender or its Parent Company by any Governmental Authority.

 

“Letter of Credit” means any letter of credit Issued pursuant to Section 2.4
(Letters of Credit).

 

“Letter of Credit Obligations” means, at any time, the Dollar Equivalent of the
aggregate of all liabilities at such time of the Company to all Issuers with
respect to Letters of Credit, whether or not any such liability is contingent,
including, without duplication, the sum of (a) the Reimbursement Obligations at
such time and (b) the Letter of Credit Undrawn Amounts at such time.

 

“Letter of Credit Reimbursement Agreement” has the meaning specified in
Section 2.4(a) (Letters of Credit).

 

“Letter of Credit Request” has the meaning specified in Section 2.4(c) (Letters
of Credit).

 

“Letter of Credit Sublimit” means $50,000,000.

 

“Letter of Credit Undrawn Amounts” means, at any time, the aggregate undrawn
face amount of all Letters of Credit outstanding at such time.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, lien (statutory or other), security
interest or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever intended to assure payment of any
Indebtedness or the performance of any other obligation, including any
conditional sale or other title retention agreement, the interest of a lessor
under a Capital Lease and any financing lease having substantially the same
economic effect as any of the foregoing, and the filing of any financing
statement under the UCC or comparable law of any jurisdiction naming the owner
of the asset to which such Lien relates as debtor.

 

“Loan” means any loan made by any Lender pursuant to this Agreement.

 

“Loan Documents” means, collectively, this Agreement, the Notes (if any), the
Guaranty, the Fee Letter, each Letter of Credit Reimbursement Agreement, each
Hedging Contract between any Loan Party and any Person that was a Lender or an
Affiliate of a Lender at the time it entered into such Hedging Contract, each
Cash Management Document, the Collateral Documents and each certificate,
agreement or document executed by a Loan Party and delivered to the
Administrative Agent or any Lender in connection with or pursuant to any of the
foregoing.

 

“Loan Party” means the Borrower, each Guarantor and each other Subsidiary of the
Company that executes and delivers a Loan Document.

 

27

--------------------------------------------------------------------------------


 

“Local GAAP” means, with respect to any Foreign Subsidiary, generally accepted
accounting principals in the jurisdictions in which such Person is organized and
its principal business operations are conducted, consistently applied.

 

“Loews” means Loews Cineplex Entertainment Corporation, a Delaware corporation.

 

“Loews Holdings” means LCE Holdings Inc., a Delaware corporation.

 

“Material Adverse Change” means a material adverse change in any of (a) the
condition (financial or otherwise), business, operations or properties of the
Company and its Subsidiaries, taken as a whole, (b) the legality, validity or
enforceability of any Loan Document, (c) the perfection or priority of the Liens
granted pursuant to the Collateral Documents, (d) the ability of the Borrower to
repay the Obligations or of the other Loan Parties to perform their respective
obligations under the Loan Documents or (e) the rights and remedies of the
Administrative Agent, the Lenders or the Issuers under the Loan Documents.

 

“Material Adverse Effect” means an effect that results in or causes, or could
reasonably be expected to result in or cause, a Material Adverse Change.

 

“Material Domestic Subsidiary” means a Domestic Subsidiary of the Company that
has assets or annual revenues in excess of 1.5% of the total assets or annual
revenues of the Company and its Subsidiaries (in each case on a Consolidated
basis with its Subsidiaries); provided, however, that the aggregate total assets
or revenues of all such subsidiaries not designated as a “Material Domestic
Subsidiary” (on a Consolidated basis with their Subsidiaries), shall not exceed
5% of the total assets or annual revenues of the Company and the Subsidiaries,
taken as a whole.

 

“Merger” means, collectively, the merger of Loews with and into the Company and
the merger of Loews Holdings with and into Holdings pursuant to the Merger
Agreement.

 

“Merger Agreement” means the Agreement and Plan of Merger, dated as of June 20,
2005, between Holdings and Loews Holdings.

 

“Mexican Assets” means (a) the property and assets of Grupo Cinemex and Yelmo
Cineplex and (b) the Stock of Grupo Cinemex and Yelmo Cineplex, in each case,
together with all property and assets which are a part of or related to such
entities, including but not limited to cash, accounts receivable, real estate,
leases, tenant improvements, furniture, fixtures and equipment, net of any
accounts payable, accrued expenses and other current and long-term liabilities
related to such entities.

 

“Mexico” means the United Mexican States.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage Supporting Documents” means, with respect to a Mortgage for a parcel
of Real Property, each the following:

 

(a)           (i) evidence in form and substance reasonably satisfactory to the
Administrative Agent that the recording of counterparts of such Mortgage in the

 

28

--------------------------------------------------------------------------------


 

recording offices specified in such Mortgage will create a valid and enforceable
first priority lien on property described therein in favor of the Administrative
Agent for the benefit of the Secured Parties (or in favor of such other trustee
as may be required or desired under local law) subject only to (A) Liens
permitted under Section 8.2 (Liens, Etc.) and (B) such other Liens as the
Administrative Agent may reasonably approve and (ii) an opinion of counsel in
each state in which any such Mortgage is to be recorded in form and substance
and from counsel reasonably satisfactory to the Administrative Agent;

 

(b)           (i) a Mortgagee’s Title Insurance Policy dated a date reasonably
satisfactory to the Administrative Agent, which shall (A) be in an amount not
less than the appraised value (determined by reference to an appraisal) of such
parcel of Real Property in form and substance satisfactory to the Administrative
Agent, (B) be issued at ordinary rates, (C) insure that the Lien granted
pursuant to the Mortgage insured thereby creates a valid first Lien on such
parcel of Real Property free and clear of all defects and encumbrances, except
for Liens permitted under Section 8.2 (Liens, Etc.) and for such defects and
encumbrances as may be approved by the Administrative Agent, (D) name the
Administrative Agent for the benefit of the Secured Parties as the insured
thereunder, (E) be in the form of ALTA Loan Policy - 1992 (or such local
equivalent thereof as is reasonably satisfactory to the Administrative Agent),
(F) contain a comprehensive lender’s endorsement (including, but not limited to,
a revolving credit endorsement and a floating rate endorsement), (G) be issued
by Chicago Title Insurance Company, First American Title Insurance Company,
Lawyers Title Insurance Corporation or any other title company reasonably
satisfactory to the Administrative Agent (including any such title companies
acting as co-insurers or reinsurers) and (H) be otherwise in form and substance
reasonably satisfactory to the Administrative Agent and (ii) a copy of all
documents referred to, or listed as exceptions to title, in such title policy
(or policies) in each case in form and substance reasonably satisfactory to the
Administrative Agent;

 

(c)           copies of the most recent survey (if any) of such parcel of Real
Property in the possession of the applicable Loan Party;

 

(d)           evidence in form and substance reasonably satisfactory to the
Administrative Agent that all premiums in respect of each Mortgagee’s Title
Insurance Policy, all recording fees and stamp, documentary, intangible or
mortgage taxes, if any, in connection with the Mortgage have been paid;

 

(e)           if such parcel of Real Property is not used as a theatre for
viewing movies, a Phase I environmental report with respect to such parcel of
Real Property, dated a date not more than two years prior to the Closing Date,
in form and substance reasonably satisfactory to the Administrative Agent; and

 

(f)            such other agreements, documents and instruments in form and
substance reasonably satisfactory to the Administrative Agent as the
Administrative Agent deems necessary or appropriate to create, register or
otherwise perfect, maintain, evidence the existence, substance, form or validity
of, or enforce a valid and enforceable first priority lien on such parcel of
Real Property in favor of the Administrative Agent for the benefit of the
Secured Parties (or in favor of such other trustee as may be required or desired
under local law) subject only to (A) Liens permitted under Section 8.2
(Liens, Etc.) and (B) such other Liens as the Administrative Agent may
reasonably approve.

 

29

--------------------------------------------------------------------------------


 

“Mortgaged Real Property” means the Real Properties listed on Schedule 1.1
(Mortgaged Real Property) and any other Real Property of any Loan Party that
becomes subject to a Mortgage.

 

“Mortgagee’s Title Insurance Policy” means a mortgagee’s title policy (or
policies) or marked-up unconditional binder (or binders) for such insurance (or
other evidence reasonably acceptable to the Administrative Agent proving
ownership thereof).

 

“Mortgages” means the mortgages, deeds of trust or other real estate security
documents made or required herein to be made by the Company or any other Loan
Party, each in form and substance reasonably satisfactory to the Administrative
Agent.

 

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 400l(a)(3) of ERISA, to which the Company or any of its Subsidiaries or
any ERISA Affiliate has, or within the five (5) plan years preceding the date of
this Agreement has had, any obligation to contribute.

 

“Multiplex” means any theatre owned by the Company or its Subsidiary which has
ten or less screens for viewing movies.

 

“Net Cash Proceeds” means proceeds received by the Company or any of its
Subsidiaries after the Closing Date in cash or Cash Equivalents (including any
such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, and casualty insurance settlements and condemnation awards, but in
each case only as and when received) from any (a) Asset Sale (other than an
Asset Sale permitted under Section 8.4(a), (c), (d), (e), (f) or (j) (Sale of
Assets)) or Property Loss Event, net of (i) the costs, fees and expenses
actually incurred in connection therewith (including, without limitation,
attorneys’ fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, transfer taxes, deed or
mortgage recording taxes, other customary expenses and brokerage, consultant and
other customary fees), (ii) taxes paid or reasonably estimated to be payable as
a result thereof, (iii) any amount required to be paid or prepaid on
Indebtedness (other than the Obligations) secured by the assets subject to such
Asset Sale or Property Loss Event (including any associated premium or penalty),
and (iv) any reserve for adjustment in respect of (x) the sale price of such
asset or assets established in accordance with GAAP and (y) any liabilities
associated with such asset or assets and retained by the Company or any of its
Subsidiaries after such sale or other disposition thereof, including, without
limitation, pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations associated with such transaction, with it being understood that “Net
Cash Proceeds” shall include, without limitation, any cash or Cash Equivalents
(1) received upon the Disposition of any non-cash consideration received by the
Company or any of its Subsidiaries in any such Disposition and (2) upon the
reversal (without the satisfaction of any applicable liabilities in cash in a
corresponding amount) of any reserve described in clause (iv) above or, if such
liabilities have not been satisfied in cash and such reserve not reversed within
365 days after such Asset Sale or Property Loss Event, the amount of such
reserve; provided, however, that evidence of each of clauses (i), (ii),
(iii) and (iv) above is provided to the Administrative Agent, or (b) any Debt
Issuance, net of underwriting discounts, brokers’ and advisors’ fees and other
costs and expenses incurred in connection with such transaction; provided,
however, that evidence of such costs is provided to the Administrative Agent.

 

30

--------------------------------------------------------------------------------


 

“Net Indebtedness” means, with respect to any Person at any time, (i) the
outstanding principal amount (or in the case of Indebtedness issued at discount,
the accreted amount) of Indebtedness of such Person (determined on a
Consolidated basis) as of such time minus (ii) cash and Cash Equivalents of such
Person (determined on a Consolidated basis) at such time (other than any amount
that constitutes a Cure Amount); provided, however, that, in determining the
amount of Net Indebtedness of such Person for purposes of this definition, the
amount of Indebtedness of such Person consisting of Revolving Loans and any
other Indebtedness that consists of a revolving line of credit as of any date
shall be deemed to be the aggregate outstanding principal amount thereof on the
last day of each Fiscal Quarter ending during the four Fiscal Quarters most
recently ended on or prior to such date, divided by four (4) (with the amount of
Indebtedness under any revolving line of credit as of the end of any Fiscal
Quarter prior to the Closing Date deemed to be $0 for purposes of such
calculation).

 

“Net Senior Secured Indebtedness” means, with respect to any Person, without
duplication, all Net Indebtedness of such Person and its Subsidiaries, excluding
any subordinated Indebtedness and other unsecured Indebtedness and any Capital
Lease Obligation.

 

“Net Senior Secured Leverage Ratio” means, with respect to any Person, as of any
date of determination, on a Pro Forma Basis, the ratio of (i) Net Senior Secured
Indebtedness of such Person and its Subsidiaries as of such date to
(ii) Annualized EBITDA for such Person and its Subsidiaries for the four most
recent Fiscal Quarters ended on such date for which financial statements are
available.

 

“New Voting Agreement” means the Voting Agreement to be entered into among
Holdings and certain of the Permitted Sponsors, on substantially the terms
described in the Amendment No. 2 to Form S-1 Registration Statement filed by
Holdings with the SEC on February 23, 2007 (registration number 333-139249),
without amendment or modification thereof (other than any such amendments or
modifications that are not materially adverse to the Lenders) unless consented
to by the Administrative Agent (which consent shall not be unreasonably
withheld).

 

“Non-Consenting Lender” has the meaning specified in
Section 11.1(c) (Amendments, Waivers, Etc.).

 

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

 

“Non-Recourse Indebtedness” means Indebtedness as to which (i) neither the
Company nor any of its Subsidiaries (a) provides credit support (including any
undertaking, agreement or instrument which would constitute Indebtedness),
(b) is directly or indirectly liable or (c) constitutes the lender (in each
case, other than pursuant to and in compliance with Section 8.3 (Investments))
and (ii) no default with respect to such Indebtedness (including any rights
which the holders thereof may have to take enforcement action against the
relevant Unrestricted Subsidiary or its assets) would permit (upon notice, lapse
of time or both) any holder of any other Indebtedness of the Company or its
Subsidiaries (other than Non-Recourse Indebtedness) to declare a default on such
other Indebtedness or cause the payment thereof to be accelerated or payable
prior to its stated maturity; provided, however, that notwithstanding the
foregoing, guaranties of Capitalized Lease Obligations of any Unrestricted
Subsidiary relating to leased property in service outside the United States
shall not cause such Capitalized Lease Obligations to not be Non-Recourse
Indebtedness.

 

31

--------------------------------------------------------------------------------


 

“Non-U.S. Lender” means each Lender or Issuer (or the Administrative Agent) that
is a Non-U.S. Person.

 

“Non-U.S. Person” means any Person that is not a Domestic Person.

 

“Note” means any Revolving Note or Term Loan Note.

 

“Notice of Borrowing” has the meaning specified in Section 2.2 (Borrowing
Procedures).

 

“Notice of Conversion or Continuation” has the meaning specified in Section 2.11
(Conversion/Continuation Option).

 

“Notice of Intent to Cure” has the meaning specified in Section 6.1(c).

 

“Obligations” means the Loans, the Letter of Credit Obligations and all other
amounts, obligations, covenants and duties owing by the Borrower to the
Administrative Agent, any Lender, any Issuer, any Affiliate of any of them or
any Indemnitee, of every type and description (whether by reason of an extension
of credit, opening or amendment of a letter of credit or payment of any draft
drawn or other payment thereunder, loan, guaranty, indemnification, foreign
exchange or currency swap transaction, interest rate hedging transaction or
otherwise), present or future, arising under this Agreement, any other Loan
Document (including Cash Management Documents and Hedging Contracts that are
Loan Documents), whether direct or indirect (including those acquired by
assignment), absolute or contingent, due or to become due, now existing or
hereafter arising and however acquired and whether or not evidenced by any note,
guaranty or other instrument or for the payment of money, including all letter
of credit, cash management and other fees, interest, charges, expenses,
attorneys’ fees and disbursements, Cash Management Obligations and other sums
chargeable to the Borrower under this Agreement, any other Loan Document
(including Cash Management Documents and Hedging Contracts that are Loan
Documents) and all obligations of the Company under any Loan Document to provide
cash collateral for any Letter of Credit Obligation.

 

“Original Revolving Credit Facility” has the meaning specified in
Section 2.1(a)(i) (The Commitments).

 

“Original Term Loans” has the meaning specified in Section 2.1(b)(i) (The
Commitments).

 

“Other Taxes” has the meaning specified in Section 2.16(b) (Taxes).

 

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the Stock of such Lender.

 

“Participant” has the meaning specified in Section 11.2(g)(i) (Assignments and
Participations).

 

“Patriot Act” means the USA Patriot Act of 2001 (31 U.S.C. 5318 et seq.).

 

32

--------------------------------------------------------------------------------


 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Perfection Certificate” means a perfection certificate in form and substance
satisfactory to the Administrative Agent.

 

“Permit” means any permit, approval, authorization, license, variance or
permission required from a Governmental Authority under an applicable
Requirement of Law.

 

“Permitted Acquisition” means any Proposed Acquisition subject to the
satisfaction of each of the following conditions:

 

(a)           each applicable Loan Party and any such newly created or acquired
Subsidiary shall, or will within the times specified therein, have complied with
the requirements of Section 7.11 (Additional Collateral and Guaranties);

 

(b)           (i) immediately before and immediately after giving Pro Forma
Effect to any such purchase or other acquisition, no Default or Event of Default
shall have occurred and be continuing and (ii) immediately after giving effect
to such Proposed Acquisition, Holdings, the Company and its Subsidiaries shall
be in Pro Forma Compliance with the covenant set forth in Article V (Financial
Covenant), such compliance to be determined on the basis of the financial
information most recently delivered to the Administrative Agent and the Lenders
pursuant to Section 6.1 (Financial Statements) as though such purchase or other
acquisition had been consummated as of the first day of the fiscal period
covered thereby and evidenced by a certificate from the Chief Financial Officer
of the Company demonstrating such compliance calculation in reasonable detail;
and

 

(c)           the Company shall have delivered to the Administrative Agent, on
behalf of the Lenders, no later than five (5) Business Days after the date on
which any such Proposed Acquisition is consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
definition have been satisfied or will be satisfied on or prior to the
consummation of such Proposed Acquisition.

 

“Permitted Cure Security” means equity securities of the Company or Holdings
(a) having no mandatory redemption, repurchase, repayment or similar
requirements prior to the date which occurs six months after the Term B-2 Loan
Maturity Date and (b) that are not convertible into or exchangeable for (i) debt
securities or (ii) any equity securities that have mandatory redemption,
repurchase, repayment or similar requirements prior to the date which occurs six
months after the Term B-2 Loan Maturity Date and, in each case, upon which any
required dividends or distributions shall be payable in additional shares of
such security only.

 

“Permitted Holder” means:

 

(a)           any member of the Apollo Group;

 

(b)           any member of the J.P. Morgan Partners Group;

 

(c)           any member of the Bain Capital Group;

 

33

--------------------------------------------------------------------------------


 

(d)           any member of the Carlyle Group;

 

(e)           any member of the Spectrum Group;

 

(f)            any Co-Investor; provided, however, that to the extent any
Co-Investor acquires securities of Holdings in excess of the amount of such
securities held by such Co-Investor on the Closing Date, such excess securities
shall not be deemed to be held by a Permitted Holder; and

 

(g)           any Subsidiary, any employee stock purchase plan, stock option
plan or other stock incentive plan or program, retirement plan or automatic
reinvestment plan or any substantially similar plan of the Company or any
Subsidiary or any Person holding securities of Holdings for or pursuant to the
terms of any such employee benefit plan; provided, that if any lender or other
Person shall foreclose on or otherwise realize upon or exercise any remedy with
respect to any security interest in or Lien on any securities of Holdings held
by any Person listed in this clause (g), then such securities shall no longer be
deemed to be held by a Permitted Holder.

 

“Permitted Joint Venture” means any Joint Venture entered into by the Company or
any of its Subsidiaries with one or more third parties (i) to which the Company
or its Subsidiaries shall have contributed certain International Assets or the
assets used in the business of National Cinema Network, Inc., and (ii) of which
the Company shall own at least 33% (but not more than 50%) of the outstanding
Stock.

 

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided, however, that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed or
extended, except by an amount equal to unpaid accrued interest and premium
thereon plus other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such modification, refinancing, refunding, renewal
or extension and by an amount equal to any existing commitments unutilized
thereunder or as otherwise permitted pursuant to Section 8.1 (Indebtedness),
(b) such modification, refinancing, refunding, renewal or extension has a final
maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Indebtedness being modified, refinanced, refunded,
renewed or extended; provided, however, that, with respect to the Term B-1
Loans, such modification, refinancing, refunding, renewal or extension of the
Term B-1 Loans has a final maturity date equal to or later than the date that is
180 days after the Term B-2 Loan Maturity Date and a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of the
Term B-2 Loans, (c) if the Indebtedness being modified, refinanced, refunded,
renewed or extended is subordinated in right of payment to the Obligations, such
modification, refinancing, refunding, renewal or extension is subordinated in
right of payment to the Obligations on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
modified, refinanced, refunded, renewed or extended, (d) the terms and
conditions (including, if applicable, as to collateral) of any such modified,
refinanced, refunded, renewed or extended Indebtedness are not materially less
favorable to the Loan Parties, the Lenders or the Secured Parties than the terms
and conditions of the Indebtedness being modified, refinanced, refunded, renewed
or extended, (e) such modification, refinancing, refunding, renewal or extension
is incurred by the Person who is the obligor on the Indebtedness being modified,

 

34

--------------------------------------------------------------------------------


 

refinanced, refunded, renewed or extended, (f) at the time thereof, no Event of
Default shall have occurred and be continuing and (g) with respect to the Term
Loans, any Liens on the Collateral securing such modification, refinancing,
refunding, renewal or extension are subject to intercreditor arrangements in
form and substance reasonably satisfactory to the Administrative Agent.

 

“Permitted Sponsor” means any member of the Apollo Group, the J.P. Morgan
Partners Group, the Bain Capital Group, the Carlyle Group or the Spectrum Group.

 

“Permitted Subordinated Indebtedness” means any unsecured Indebtedness of the
Company that (a) is expressly subordinated to the prior payment in full in cash
of the Obligations on terms and conditions no less favorable to the Lenders than
the terms and conditions set forth in the 2016 Subordinated Note Indenture,
(b) will not mature prior to the date that is ninety-one (91) days after the
Term B-2 Loan Maturity Date, (c) has no scheduled amortization or payments of
principal prior to the Term B-2 Loan Maturity Date and (d) has covenant, default
and remedy provisions no more restrictive, or mandatory prepayment, repurchase
or redemption provisions no more onerous or expansive in scope, taken as a
whole, than those set forth in the 2016 Subordinated Note Indenture.

 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, estate, trust, limited liability company,
unincorporated association, joint venture or other entity or a Governmental
Authority.

 

“Peso” or the sign “P” each means the lawful money of Mexico.

 

“Pledge and Security Agreement” means an agreement, in substantially the form of
Exhibit I (Form of Pledge and Security Agreement), executed by each Loan Party.

 

“Pledged Debt Instruments” has the meaning specified in the Pledge and Security
Agreement.

 

“Pledged Stock” has the meaning specified in the Pledge and Security Agreement.

 

“Prior Transactions” means, collectively, (i) the acquisition of the Company by
Holdings, a company formed by the J.P. Morgan Partners Group, the Apollo Group
and certain other co-investors, in December 2004 and (ii) the acquisition of
Loews by Loews Holdings, a company formed by the Bain Capital Group, the Carlyle
Group and the Spectrum Group, in July 2004.

 

“Pro Forma Basis,” “Pro Forma Compliance” or “Pro Forma Effect” means, for
purposes of calculating compliance with any test under this Agreement in respect
of any of the transactions referred to in clauses (a) through (d) of the
definition of “Annualized EBITDA” or the incurrence or retirement of
Indebtedness, such transaction, incurrence or retirement shall be treated as if
such transaction, incurrence or retirement had occurred on the first day of the
applicable period of measurement in such test or covenant; provided, however,
that pro forma effect shall only be given to operating expense reductions or
similar anticipated benefits from any transaction to the extent (a)(i) directly
attributable to such transaction, (ii) expected to have a continuing impact on
the Company and its Subsidiaries and (iii) factually supportable and (b) that
such adjustments and the bases therefor are set forth in reasonable detail in a
certificate of the

 

35

--------------------------------------------------------------------------------


 

Chief Financial Officer of the Company delivered to the Administrative Agent and
dated the relevant date of determination and which certifies that the Company
reasonably anticipates that such expense reductions or other benefits will be
realized, or all necessary steps for the realization thereof taken, within
twelve months following such date; provided, further, that any determination of
Annualized EBITDA of an Annualized Theatre shall be as determined in good faith
by the Company, the calculation of which shall be set forth in reasonable detail
in a certificate of the Chief Financial Officer delivered to the Administrative
Agent and dated the date of relevant determination; provided, further, that if
any such Indebtedness being incurred or retired has a floating or formula rate,
shall have an implied rate of interest for the applicable period for purposes of
this definition determined by utilizing the rate which is or would be in effect
with respect to such Indebtedness as at the relevant date of determination.

 

“Property Loss Event” means (a) any loss of or damage to property of the Company
or any of its Subsidiaries that results in the receipt by such Person of
proceeds of insurance whose Dollar Equivalent exceeds (i) $10,000,000 for a
single transaction or series of transactions or (ii) $20,000,000 in the
aggregate in any Fiscal Year or (b) any taking of property of the Company or any
of its Subsidiaries that results in the receipt by such Person of a compensation
payment in respect thereof whose Dollar Equivalent exceeds (i) $10,000,000 for a
single transaction or series of transactions or (ii) $20,000,000 in the
aggregate in any Fiscal Year.

 

“Proposed Acquisition” means the proposed acquisition by the Company or any of
its Subsidiaries of all or substantially all of the assets or Stock of any
Proposed Acquisition Target, or the merger of any Proposed Acquisition Target
with or into the Company or any Subsidiary of the Company (and, in the case of a
merger with the Company, with the Company being the surviving corporation).

 

“Proposed Acquisition Target” means any Person or any operating division,
branch, business unit or line of business of such Person subject to a Proposed
Acquisition.

 

“Purchasing Lender” has the meaning specified in Section 11.7 (Sharing of
Payments, Etc.).

 

“Qualifying IPO” means the issuance by Holdings or the Company of its common
Stock in an underwritten primary public offering (other than a public offering
pursuant to a registration statement on Form S-8) pursuant to an effective
registration statement filed with the Securities and Exchange Commission in
accordance with the Securities Act of 1933 (whether alone or in connection with
a secondary public offering).

 

“Ratable Portion” or (other than in the expression “equally and ratably”)
“ratably” means, with respect to any Lender, (a) with respect to the Revolving
Credit Facility, the percentage obtained by dividing (i) the Revolving Credit
Commitment of such Lender by (ii) the aggregate Revolving Credit Commitments of
all Lenders (or, at any time after the Revolving Credit Termination Date, the
percentage obtained by dividing (x) the aggregate outstanding principal balance
of the Revolving Credit Outstandings owing to such Lender by (y) the aggregate
outstanding principal balance of the Revolving Credit Outstandings owing to all
Lenders), (b) with respect to the Term B-1 Loan Facility, the percentage
obtained by dividing (i) the principal amount of such Lender’s Term B-1 Loans by
(ii) the aggregate Term B-1 Loans of all Lenders and (c) with respect to the
Term B-2 Loan Facility, the percentage obtained by dividing (i) the principal
amount of such Lender’s Term B-2 Loans by (ii) the aggregate Term B-2 Loans of
all Lenders.

 

36

--------------------------------------------------------------------------------


 

“Real Property” of any Person means the Land of such Person, together with the
right, title and interest of such Person, if any, in and to the streets, the
Land lying in the bed of any streets, roads or avenues, opened or proposed, in
front of, the air space and development rights pertaining to the Land and the
right to use such air space and development rights, all rights of way,
privileges, liberties, tenements, hereditaments and appurtenances belonging or
in any way appertaining thereto, all fixtures, all easements now or hereafter
benefiting the Land and all royalties and rights appertaining to the use and
enjoyment of the Land, including all alley, vault, drainage, mineral, water, oil
and gas rights, together with all of the buildings and other improvements now or
hereafter erected on the Land and any fixtures appurtenant thereto.

 

“Register” has the meaning specified in Section 2.7(b)(i) (Evidence of Debt).

 

“Reimbursement Date” has the meaning specified in Section 2.4(h) (Letters of
Credit).

 

“Reimbursement Obligations” means, as and when matured, the obligation of the
Company to pay, on the date payment is made or scheduled to be made to the
beneficiary under each such Letter of Credit (or at such other date as may be
specified in the applicable Letter of Credit Reimbursement Agreement) and in the
currency drawn (or in such other currency as may be specified in the applicable
Letter of Credit Reimbursement Agreement), all amounts of each draft and other
requests for payments drawn under Letters of Credit, and all other matured
reimbursement or repayment obligations of the Company to any Issuer with respect
to amounts drawn under Letters of Credit.

 

“Related Documents” means the Merger Agreement and each other document and
instrument executed with respect thereof.

 

“Related Obligations” has the meaning specified in Section 10.9 (Collateral
Matters Relating to the Related Obligations).

 

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration, in each case, of
any Contaminant into the indoor or outdoor environment or into or out of any
property, including the movement of Contaminants through or in the air, soil,
surface water, ground water or property.

 

“Remedial Action” means all actions required pursuant to Environmental Law to
(a) clean up, remove, treat or in any other way remediate any Contaminant in the
indoor or outdoor environment, (b) reasonably prevent the Release or reasonably
minimize the further Release so that a Contaminant does not migrate or endanger
or threaten to endanger public health or welfare or the indoor or outdoor
environment or (c) perform pre-remedial studies and investigations and
post-remedial monitoring and care.

 

“Repricing Transaction” means the refinancing or repricing by the Borrower of
the Term B-2 Loans (x) with the proceeds of any secured term loans incurred by
the Borrower (including, without limitation, any new or additional secured term
loans under this Agreement) or (y) in connection with any amendment to this
Agreement, in either case, (i) having or resulting in an effective interest rate
or weighted average yield (to be determined by the Administrative Agent, in
consultation with the Borrower, consistent with generally accepted financial
practice, after giving effect to margins, upfront or similar fees or original
issue discount shared with all lenders or holders thereof, but excluding the
effect of any arrangement, structuring, syndication or

 

37

--------------------------------------------------------------------------------


 

other fees payable in connection therewith that are not shared with all lenders
or holders thereof) as of the date of such refinancing that is, or could be by
the express terms of such Indebtedness (and not by virtue of any fluctuation in
any “base” rate), less than the Applicable Margin for, or weighted average yield
(to be determined by the Administrative Agent, in consultation with Borrower, on
the same basis) of the Term B-2 Loans as of the date of such refinancing or
repricing and (ii) in the case of a refinancing of the Term B-2 Loans, the
proceeds of which are used to repay, in whole or in part, principal of
outstanding Term B-2 Loans.

 

“Requirement of Law” means, with respect to any Person, the common law and all
federal, state, local and foreign laws, treaties, rules and regulations, orders,
judgments, decrees and other determinations of, concessions, grants, franchises,
licenses and other Contractual Obligations with, any Governmental Authority or
arbitrator, applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject.

 

“Requisite Lenders” means, collectively, Lenders having more than fifty percent
(50%) of the sum of the aggregate outstanding amount of the Revolving Credit
Commitments (or, if the Revolving Credit Commitments have been terminated, the
aggregate Revolving Credit Outstandings) and the principal amount of all Term
Loans then outstanding.  A Defaulting Lender shall not be included in the
calculation of “Requisite Lenders.”

 

“Requisite Revolving Credit Lenders” means, collectively, Revolving Credit
Lenders having more than fifty percent (50%) of the aggregate outstanding amount
of the Revolving Credit Commitments (or, if the Revolving Credit Commitments
have been terminated, the aggregate Revolving Credit Outstandings). A Defaulting
Lender shall not be included in the calculation of “Requisite Revolving Credit
Lenders.”

 

“Requisite Term Lenders” means, collectively, Term Lenders having more than 50%
of the principal amount of all Term Loans then outstanding.

 

“Responsible Officer” means, with respect to any Person, any of the principal
executive officers, managing members or general partners of such Person but, in
any event, with respect to financial matters, the chief financial officer,
treasurer or controller of such Person.

 

“Restricted Payment” means (a) any dividend, distribution or any other payment
whether direct or indirect, on account of any Stock or Stock Equivalent of the
Company or any of its Subsidiaries now or hereafter outstanding, (b) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any Stock or Stock Equivalent of
the Company or any of its Subsidiaries now or hereafter outstanding and (c) any
redemption, prepayment, defeasement, repurchase or other satisfaction prior to
the scheduled maturity of any Subordinated Debt, any other subordinated
Indebtedness of the Company or any of its Subsidiaries or any Disqualified
Stock, or the setting aside of any funds for any of the foregoing.

 

“Revolving Commitment Increase” has the meaning specified in
Section 2.1(c)(i) (Facility Increases).

 

“Revolving Credit Borrowing” means Revolving Loans made on the same day by the
Revolving Credit Lenders ratably according to their respective Revolving Credit
Commitments.

 

38

--------------------------------------------------------------------------------


 

“Revolving Credit Commitment” means, with respect to each Revolving Credit
Lender, the commitment of such Revolving Credit Lender to make Revolving Loans
to the Company pursuant to Section 2.1(a) hereof and acquire interests in other
Revolving Credit Outstandings in the aggregate principal amount outstanding not
to exceed the amount set forth opposite such Revolving Credit Lender’s name on
Schedule I (Commitments) under the caption “Revolving Credit Commitment,” as
amended to reflect each Assignment and Acceptance executed by such Revolving
Credit Lender and as such amount may be reduced pursuant to this Agreement.

 

“Revolving Credit Facility” means the Revolving Credit Commitments and the
provisions herein related to the Revolving Loans, Swing Loans and Letters of
Credit.

 

“Revolving Credit Lender” means each Lender that (a) has a Revolving Credit
Commitment, (b) holds a Revolving Loan or (c) participates in any Letter of
Credit or Swing Loans.

 

“Revolving Credit Outstandings” means, at any particular time, the sum of
(a) the principal amount of the Revolving Loans outstanding at such time and
(b) the Letter of Credit Obligations outstanding at such time.

 

“Revolving Credit Termination Date” shall mean the earliest of (a) the Scheduled
Termination Date, (b) the date of termination of all of the Revolving Credit
Commitments pursuant to Section 2.5 (Reduction and Termination of the
Commitments) and (c) the date on which the Obligations become due and payable
pursuant to Section 9.2 (Remedies).

 

“Revolving Extension Effective Date” has the meaning specified in
Section 2.1(e)(ii) (Extension of Scheduled Revolving Termination Date).

 

“Revolving Loan” has the meaning specified in Section 2.1(a) (The Commitments).

 

“Revolving Note” means a promissory note of the Company payable to the order of
any Revolving Credit Lender in a principal amount equal to the amount of such
Lender’s Revolving Credit Commitment or evidencing the aggregate Indebtedness of
the Company to such Lender resulting from the Revolving Loans owing to such
Revolving Credit Lender.

 

“Revolving Loan” means each of the Revolving Loans and the Swing Loans.

 

“S&P” means Standard & Poor’s Rating Services.

 

“SAR” means any stock appreciation rights or similar phantom stock rights.

 

“Sarbanes-Oxley Act” means the United States Sarbanes-Oxley Act of 2002.

 

“Scheduled Revolving Termination Date” means the fifth anniversary of the
Amendment No. 3 Effective Date.

 

“Secured Obligations” means, in the case of the Borrower, the Obligations, and,
in the case of any other Loan Party, the obligations of such Loan Party under
the Guaranty and the other Loan Documents to which it is a party.

 

39

--------------------------------------------------------------------------------


 

“Secured Parties” means the Lenders, the Issuers, the Administrative Agent and
any other holder of any Secured Obligation.

 

“Securities Account” has the meaning given to such term in the UCC.

 

“Security” means any Stock, Stock Equivalent, voting trust certificate, bond,
debenture, note or other evidence of Indebtedness, whether secured, unsecured,
convertible or subordinated, or any certificate of interest, share or
participation in, any temporary or interim certificate for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing, but shall not include any evidence of the Obligations.

 

“Selling Lender” has the meaning specified in Section 11.7 (Sharing of
Payments, Etc.).

 

“Senior Indebtedness” means with respect to any Person, without duplication, all
Indebtedness of such Person and its Subsidiaries; provided, however, that Senior
Indebtedness will not include: (a) any obligation of the Company to any
Subsidiary or any obligation of a Subsidiary to the Company or another
Subsidiary, (b) any liability for Federal, state, foreign, local or other taxes
owed or owing by the Company or any of its Subsidiaries, (c) any accounts
payable or other liability to trade creditors arising in the ordinary course of
business (including guarantees thereof or instruments evidencing such
liabilities), (d) any Indebtedness, guarantee or obligation of the Company or
any of its Subsidiaries that is expressly subordinate or junior in right of
payment to any other Indebtedness, guarantee or obligation of the Company or any
of its Subsidiaries, as the case may be, or (e) any capital stock.

 

“Senior Leverage Ratio” means, as of any date of determination, on a Pro Forma
Basis, the ratio of (i) Senior Indebtedness of the Company and its Subsidiaries
as of such date to (ii) Annualized EBITDA for the Company and its Subsidiaries
for the four most recent Fiscal Quarters ended immediately preceding the date of
such determination for which financial statements are available.

 

“Senior Note Indentures” means the Holdings Senior Note Indenture and the 2019
Senior Note Indenture.

 

“Senior Notes” means the Holdings Senior Notes and the 2019 Senior Notes.

 

“Senior Secured Indebtedness” means, with respect to any Person at any time,
without duplication, the outstanding principal amount (or in the case of
Indebtedness issued at discount, the accreted amount) of Indebtedness of such
Person and its Subsidiaries (determined on a Consolidated basis) as of such
time, excluding any subordinated Indebtedness and other unsecured Indebtedness
and any Capital Lease Obligation; provided, however, that, in determining the
amount of Indebtedness of such Person for purposes of this definition, the
amount of Indebtedness of such Person consisting of Revolving Loans and any
other Indebtedness that consists of a revolving line of credit as of any date
shall be deemed to be the aggregate outstanding principal amount thereof on the
last day of each fiscal quarter ending during the four Fiscal Quarters most
recently ended on or prior to such date, divided by four (4).

 

“Senior Secured Leverage Ratio” means, with respect to any Person, as of any
date of determination, on a Pro Forma Basis, the ratio of (i) Senior Secured
Indebtedness of such Person and its Subsidiaries as of such date to
(ii) Annualized EBITDA for such Person and its

 

40

--------------------------------------------------------------------------------


 

Subsidiaries for the four most recent Fiscal Quarters ended on such date for
which financial statements are available.

 

“Significant Subsidiary” means any Subsidiary that would be a “Significant
Subsidiary” of the Company within the meaning of Rule 1-02 under Regulation S-X
under the Securities Act of 1933.

 

“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature and (c) such Person does not have unreasonably small
capital.  In computing the amount of contingent or unliquidated liabilities at
any time, such liabilities shall be computed at the amount that, in light of all
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability.

 

“Special Purpose Vehicle” means any special purpose funding vehicle identified
as such in writing by any Lender to the Administrative Agent.

 

“Spectrum Group” means (i) Spectrum Equity Investors IV, L.P., (ii) Spectrum
Equity Investors Parallel IV, L.P., (iii) Spectrum IV Investment Managers’ Fund,
L.P. and (iv) any Affiliates of Spectrum Equity Investors IV, L.P., Spectrum
Equity Investors Parallel IV, L.P. and Spectrum IV Investment Managers’ Fund,
L.P.

 

“Sponsor Management Agreement” means the Amended and Restated Fee Agreement,
dated as of January 26, 2006, by and among Holdings, the Company, J.P. Morgan
Partners (BHCA), L.P., Apollo Management V, L.P. and certain of its affiliates,
Bain Capital Partners, LLC, TC Group, L.L.C. and Applegate and Collatos, Inc.

 

“Standby Letter of Credit” means any Letter of Credit that is not a Documentary
Letter of Credit.

 

“Stock” means shares of capital stock (whether denominated as common stock or
preferred stock), beneficial, partnership or membership interests,
participations or other equivalents (regardless of how designated) of or in a
corporation, partnership, limited liability company or equivalent entity,
whether voting or non-voting.

 

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock and all warrants, options or other rights to purchase or subscribe for any
Stock, whether or not presently convertible, exchangeable or exercisable.

 

“Subordinated Debt” means the Subordinated Notes and any Permitted Subordinated
Indebtedness.

 

“Subordinated Note Indentures” means the 2014 Subordinated Note Indenture, the
2016 Subordinated Note Indenture and 2020 Subordinated Note Indenture.

 

“Subordinated Notes” means the 2014 Subordinated Notes, the 2016 Subordinated
Notes and the 2020 Subordinated Notes.

 

41

--------------------------------------------------------------------------------


 

“Subsidiary” of any Person means (i) any corporation which more than 50% of the
outstanding shares of Capital Stock of which having ordinary voting power for
the election of directors is owned directly or indirectly by such Person, and
(ii) any partnership, limited liability company, association, joint venture or
other entity in which such Person, directly or indirectly, has more than a 50%
equity interest, and, except as otherwise indicated herein, references to
Subsidiaries shall refer to Subsidiaries of the Company. Notwithstanding the
foregoing, for purposes of this Agreement, an Unrestricted Subsidiary shall not
be deemed a Subsidiary of the Company, other than for purposes of the definition
of “Unrestricted Subsidiary” and Sections 4.3(a) (Subsidiaries; Borrower
Information), 4.17 (Environmental Matters), 6.9 (Environmental Matters) and 7.10
(Environmental), unless the Company shall have designated in writing to the
Administrative Agent an Unrestricted Subsidiary as a Subsidiary.

 

“Substitute Institution” has the meaning specified in Section 2.17 (Substitution
of Lenders).

 

“Substitution Notice” has the meaning specified in Section 2.17 (Substitution of
Lenders).

 

“Swing Lender” means Citicorp or any other Revolving Credit Lender that becomes
the Administrative Agent or agrees, with the approval of the Administrative
Agent and the Company, to act as the Swing Lender hereunder, in each case in its
capacity, as the Swing Lender hereunder.

 

“Swing Loan” has the meaning specified in Section 2.3 (Swing Loans).

 

“Swing Loan Request” has the meaning specified in Section 2.3(c) (Swing Loans).

 

“Swing Loan Sublimit” means $20,000,000.

 

“Tax Affiliate” means, with respect to any Person, (a) any Subsidiary of such
Person and (b) any Affiliate of such Person with which such Person files or is
required to file consolidated, combined or unitary tax returns.

 

“Tax Return” has the meaning specified in Section 4.8(a) (Taxes).

 

“Taxes” has the meaning specified in Section 2.16(a) (Taxes).

 

“Term B-1 Extension Effective Date” has the meaning specified in
Section 2.1(d)(ii) (Extension of Term Loan Maturity Date).

 

“Term B-1 Lender” means each Lender that holds a Term B-1 Loan.

 

“Term B-1 Loan” has the meaning specified in Section 2.1(b)(i) (The
Commitments).

 

“Term B-1 Loan Borrowing” means a borrowing consisting of Term B-1 Loans made by
the Term B-1 Lenders.

 

42

--------------------------------------------------------------------------------


 

“Term B-1 Loan Facility” means the provisions herein related to the Term B-1
Loans.

 

“Term B-1 Loan Maturity Date” means January 26, 2013.

 

“Term B-1 Loan Note” means a promissory note of the Company payable to the order
of any Term B-1 Lender in a principal amount equal to the amount of the Term B-1
Loan owing to such Lender.

 

“Term B-2 Extension Effective Date” has the meaning specified in
Section 2.1(d)(ii) (Extension of Term Loan Maturity Date).

 

“Term B-2 Lender” means each Lender that holds a Term B-2 Loan.

 

“Term B-2 Loan” has the meaning specified in Section 2.1(b)(ii) (The
Commitments).

 

“Term B-2 Loan Borrowing” means a borrowing consisting of Term B-2 Loans made by
the Term B-2 Lenders.

 

“Term B-2 Loan Facility” means the provisions herein related to the Term B-2
Loans.

 

“Term B-2 Loan Maturity Date” means December 15, 2016.

 

“Term B-2 Loan Note” means a promissory note of the Company payable to the order
of any Term B-2 Lender in a principal amount equal to the amount of the Term B-2
Loan owing to such Lender.

 

“Term Lenders” mean collectively, the Term B-1 Lenders and the Term B-2 Lenders.

 

“Term Loan” means each of the Term B-1 Loans and the Term B-2 Loans.

 

“Term Loan Borrowing” means any Term B-1 Loan Borrowing or any Term B-2 Loan
Borrowing.

 

“Term Loan Facility” means the Term B-1 Loan Facility and the Term B-2 Loan
Facility.

 

“Term Loan Increase” has the meaning specified in Section 2.1(c)(i) (Facility
Increases).

 

“Term Loan Note” means the Term B-1 Loan Notes and the Term B-2 Loan Notes.

 

“Title IV Plan” means a pension plan, other than a Multiemployer Plan, subject
to Title IV of ERISA and that is sponsored or maintained by the Company or any
of its Subsidiaries or any ERISA Affiliate or to which the Company or any of its
Subsidiaries or any

 

43

--------------------------------------------------------------------------------


 

ERISA Affiliate has, or within the five (5) plan years preceding the date of
this Agreement has had, any obligation to contribute.

 

“Transactions” shall mean, collectively, the Merger, the issuance of the 2016
Subordinated Notes and all other transactions consummated under the Loan
Documents, the Related Documents and the 2016 Subordinated Note Indenture.

 

“UCC” has the meaning specified in the Pledge and Security Agreement.

 

“Unrestricted Subsidiary” means a Subsidiary of the Company designated in
writing to the Administrative Agent (i) whose properties and assets, to the
extent they secure any Indebtedness at any time, secure only Non-Recourse
Indebtedness and (ii) that has no (nor will have any) Indebtedness other than
Non-Recourse Indebtedness. Notwithstanding the foregoing, no Subsidiary may be
designated an Unrestricted Subsidiary by the Company if at the time of such
designation it is a Significant Subsidiary.

 

“Unused Commitment Fee” has the meaning specified in Section 2.12(a) (Fees).

 

“U.S. Lender” means each Lender or Issuer (or the Administrative Agent) that is
a Domestic Person.

 

“Voting Stock” means Stock of any Person having ordinary power to vote in the
election of members of the board of directors, managers, trustees or other
controlling Persons, of such Person (irrespective of whether, at the time, Stock
of any other class or classes of such entity shall have or might have voting
power by reason of the happening of any contingency).

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

 

“Wholly-Owned Subsidiary” of any Person means any Subsidiary of such Person, all
of the Stock of which (other than director’s qualifying shares or as may be
required by law) is owned by such Person, either directly or indirectly through
one or more Wholly-Owned Subsidiaries of such Person.

 

“Withdrawal Liability” means, with respect to the Company or any of its
Subsidiaries at any time, the aggregate liability incurred (whether or not
assessed) with respect to all Multiemployer Plans pursuant to Section 4201 of
ERISA or for increases in contributions required to be made pursuant to
Section 4243 of ERISA.

 

“Working Capital” means, for any Person at any date, the amount, if any, by
which the Consolidated Current Assets of such Person at such date exceeds the
Consolidated Current Liabilities of such Person at such date.

 

“2014 Subordinated Note Indenture” means the Indenture dated as of February 24,
2004 pursuant to which the 2014 Subordinated Notes were issued between the
Company and

 

44

--------------------------------------------------------------------------------


 

HSBC, as the initial trustee, as amended, supplemented or otherwise modified and
in effect from time to time in accordance with Section 8.11 (Modification of
Debt Agreements).

 

“2014 Subordinated Notes” means the Company’s 8% Senior Subordinated Notes due
2014 issued pursuant to the 2014 Subordinated Note Indenture in the original
principal amount of $300,000,000 and any additional notes issued pursuant to the
2014 Subordinated Note Indenture which have terms (other than interest rate,
issuance price, issuance date, series and title) which are the same as the 2014
Subordinated Note Indenture.

 

“2016 Subordinated Note Indenture” means the Indenture, dated as of January 26,
2006, pursuant to which the 2016 Subordinated Notes were issued between the
Company and HSBC, as the initial trustee, as amended, supplemented or otherwise
modified and in effect from time to time in accordance with Section 8.11
(Modification of Debt Agreements).

 

“2016 Subordinated Notes” means the Company’s 11% Senior Subordinated Notes due
2016 issued pursuant to the 2016 Subordinated Note Indenture in the original
principal amount of $325,000,000 and any additional notes issued pursuant to the
2016 Subordinated Note Indenture which have terms (other than interest rate,
issuance price, issuance date, series and title) which are the same as the 2016
Subordinated Note Indenture.

 

“2019 Senior Notes” means the Company’s 8.75% Senior Notes due 2019 issued
pursuant to the 2019 Senior Note Indenture in the original principal amount of
$600,000,000 and any additional notes issued pursuant to the 2019 Senior Note
Indenture which have terms (other than interest rate, issuance price, issuance
date, series and title) which are the same as the 2019 Senior Note Indenture.

 

“2019 Senior Note Indenture” means the Indenture dated as of June 9, 2009
pursuant to which the 2019 Senior Notes were issued between the Company and U.S.
Bank National Association, as the initial trustee, as amended, supplemented or
otherwise modified and in effect from time to time in accordance with
Section 8.11 (Modification of Debt Agreements).

 

“2020 Subordinated Notes” means the Company’s 9.75% Senior Subordinated Notes
due 2020 issued pursuant to the 2020 Subordinated Note Indenture in the original
principal amount of $600,000,000 and any additional notes issued pursuant to the
2020 Subordinated Note Indenture which have terms (other than interest rate,
issuance price, issuance date, series and title) which are the same as the 2020
Subordinated Note Indenture.

 

“2020 Subordinated Notes Disclosure Documents” means the Offering Memorandum
dated December 1, 2010 and all other related written materials prepared in
connection with the issuance of the 2020 Subordinated Notes.

 

“2020 Subordinated Note Indenture” means the Indenture dated as of December 15,
2010 pursuant to which the 2020 Subordinated Notes were issued between the
Company and U.S. Bank National Association, as the initial trustee, as amended,
supplemented or otherwise modified and in effect from time to time in accordance
with Section 8.11 (Modification of Debt Agreements).

 

45

--------------------------------------------------------------------------------


 

Section 1.2            Computation of Time Periods

 

In this Agreement, in the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including” and the
words “to” and “until” each mean “to but excluding” and the word “through” means
“to and including.”

 

Section 1.3            Accounting Terms and Principles

 

(a)           Except as set forth below, all accounting terms not specifically
defined herein shall be construed in conformity with GAAP and all accounting
determinations required to be made pursuant hereto (including for purpose of
measuring compliance with Article V (Financial Covenant)) shall, unless
expressly otherwise provided herein, be made in conformity with GAAP.

 

(b)           If at any time any change in GAAP would affect the computation of
any financial ratio or requirement, and either the Company or the Administrative
Agent shall so request, the Administrative Agent and the Company shall negotiate
in good faith to amend such ratio or requirement so as to equitably reflect such
change in GAAP with the desired result that the criteria for evaluating the
Company’s financial condition shall be the same after such change in GAAP as if
such change in GAAP had not been made (subject to the approval of the Requisite
Lenders); provided, however, that, (i) until so amended, (A) such ratio or
requirement shall continue to be computed in accordance with GAAP, as
applicable, prior to such change therein and (B) the Company shall provide to
the Administrative Agent and the Lenders a written reconciliation, in form and
substance reasonably satisfactory to the Administrative Agent, between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP and (ii) for the avoidance of doubt, the amount of any
Capital Lease Obligation shall at all times be calculated in accordance with the
definition of that term.

 

(c)           For purposes of this Agreement, all references to Holdings or the
Company shall give effect to the Merger.

 

(d)           For purposes of making all financial calculations to determine
compliance with Article V (Financial Covenant) and any other financial ratio
hereunder, all components of such calculations shall be adjusted to include or
exclude, as the case may be, without duplication, such components of such
calculations attributable to any business or assets that have been acquired by
the Company or any of its Subsidiaries (including through Permitted
Acquisitions) after the first day of the applicable period of determination and
prior to the end of such period, as determined in good faith by the Company on a
Pro Forma Basis.

 

Section 1.4            Conversion of Foreign Currencies

 

(a)           Indebtedness.  Indebtedness denominated in any currency other than
Dollars shall be calculated using the Dollar Equivalent thereof as of the date
of the Financial Statements on which such Indebtedness is reflected.

 

(b)           Dollar Equivalents.  The Administrative Agent shall determine the
Dollar Equivalent of any amount as required hereby, and a determination thereof
by the Administrative Agent shall be conclusive absent manifest error.  The
Administrative Agent may, but shall not be obligated to, rely on any
determination of the Dollar Equivalent of any amount made by any Loan Party in
any document delivered to the Administrative Agent.  The

 

46

--------------------------------------------------------------------------------


 

Administrative Agent may determine or redetermine the Dollar Equivalent of any
amount on any date either in its own discretion or upon the request of any
Lender or Issuer.

 

(c)           Rounding-Off.  The Administrative Agent may set up appropriate
rounding off mechanisms or otherwise round-off amounts hereunder to the nearest
higher or lower amount in whole Dollar or cent to ensure amounts owing by any
party hereunder or that otherwise need to be calculated or converted hereunder
are expressed in whole Dollars or in whole cents, as may be necessary or
appropriate.

 

Section 1.5            Certain Terms

 

(a)           The terms “herein,” “hereof,” “hereto” and “hereunder” and similar
terms refer to this Agreement as a whole and not to any particular Article,
Section, subsection or clause in, this Agreement.

 

(b)           Unless otherwise expressly indicated herein, (i) references in
this Agreement to an Exhibit, Schedule, Article, Section, clause or sub-clause
refer to the appropriate Exhibit or Schedule to, or Article, Section, clause or
sub-clause in this Agreement and (ii) the words “above” and “below”, when
following a reference to a clause or a sub-clause of any Loan Document, refer to
a clause or sub-clause within, respectively, the same Section or clause.

 

(c)           Each agreement defined in this Article I shall include all
appendices, exhibits and schedules thereto. Unless the prior written consent of
the Requisite Lenders is required hereunder for an amendment, restatement,
supplement or other modification to any such agreement and such consent is not
obtained, references in this Agreement to such agreement shall be to such
agreement as so amended, restated, supplemented or modified.

 

(d)           References in this Agreement to any statute shall be to such
statute as amended or modified from time to time and to any successor
legislation thereto, in each case as in effect at the time any such reference is
operative.

 

(e)           The term “including” when used in any Loan Document means
“including without limitation” except when used in the computation of time
periods.

 

(f)            The terms “Lender,” “Issuer,” and “Administrative Agent” include,
without limitation, their respective successors.

 

(g)           Upon the appointment of any successor Administrative Agent
pursuant to Section 10.7 (Successor Administrative Agent), references to
Citicorp in Section 10.4 (The Administrative Agent Individually) and to Citibank
in the definitions of Base Rate, Dollar Equivalent and Eurodollar Base Rate
shall be deemed to refer to the financial institution then acting as the
Administrative Agent or one of its Affiliates if it so designates.

 

ARTICLE II

 

THE FACILITIES

 

Section 2.1            The Commitments

 

(a)           Revolving Credit Commitments.

 

47

--------------------------------------------------------------------------------


 

(i)            During the period from the Closing Date until the Amendment No. 3
Effective Date, each Revolving Credit Lender severally agreed to make revolving
loans to the Company (the “Original Revolving Credit Facility”).  On the
Amendment No. 3 Effective Date, the Revolving Credit Commitments under the
Original Revolving Credit Facility shall be voluntarily terminated pursuant to
Amendment No. 3.

 

(ii)           On the terms and subject to the conditions contained in this
Agreement, each Revolving Credit Lender severally agrees to make loans in
Dollars (each a “Revolving Loan”) to the Company from time to time on any
Business Day during the period from the Amendment No. 3 Effective Date until the
Revolving Credit Termination Date in an aggregate principal amount at any time
outstanding for all such loans by such Revolving Credit Lender not to exceed
such Revolving Credit Lender’s Revolving Credit Commitment; provided, however,
that at no time shall any Revolving Credit Lender be obligated to make a
Revolving Loan in excess of such Revolving Credit Lender’s Ratable Portion of
the Available Credit.  Within the limits of the Revolving Credit Commitment of
each Revolving Credit Lender and the Available Credit, amounts of Revolving
Loans repaid may be reborrowed by the Borrower under this Section 2.1.

 

(b)           Term Loan Commitments.

 

(i)            On the Closing Date, the Term Lenders made Term Loans (as defined
in the Credit Agreement as of the Closing Date) (the “Original Term Loans”) to
the Company in an aggregate principal amount of $650,000,000. On the Amendment
No. 3 Effective Date, the Original Term Loans of the Non-Extending Term Lenders
(as defined in Amendment No. 3) and the Original Term Loans of the Extended Term
Lenders not classified as Term B-2 Loans pursuant to Amendment No. 3 shall be
“Term B-1 Loans” hereunder.  Amounts of Term B-1 Loans repaid or prepaid may not
be reborrowed.

 

(ii)           On the Amendment No. 3 Effective Date, the Original Term Loans of
the Extending Term Lenders (as defined in Amendment No. 3) classified as Term
B-2 Loans pursuant to Amendment No. 3 shall be “Term B-2 Loans” hereunder.
Amounts of Term B-2 Loans repaid or prepaid may not be reborrowed.

 

(c)           Facility Increases.

 

(i)            The Company may from time to time after the Amendment No. 3
Effective Date, with the consent of the Administrative Agent, request (i) one or
more increases in the Revolving Credit Commitments (each a “Revolving Commitment
Increase”) or (ii) one or more increases in the Term B-2 Loan Facility or
additional tranches of term loans (each a “Term Loan Increase”); provided,
however, that (A) the aggregate principal amount of all Facility Increases shall
not exceed $300,000,000 and (B) each Facility Increase shall be in an amount not
less than $25,000,000 (or, in the case of additional term loans on terms
different from the existing Term B-2 Loans, $50,000,000).  Nothing in this
Agreement shall be construed to obligate the Administrative Agent, any Arranger
or any Lender to negotiate, solicit, provide or commit to any Facility
Increase.  The Administrative Agent shall promptly notify each Lender of each
proposed Facility Increase and of the proposed terms and conditions therefor
agreed between the Company and the Administrative Agent.  Each such Lender (and
each of their Affiliates and Approved Funds) may, in its sole discretion, commit
to

 

48

--------------------------------------------------------------------------------


 

participate in such Facility Increase by forwarding its commitment therefor to
the Administrative Agent.  The Administrative Agent, upon receipt of written
commitments from Eligible Assignees in form and substance satisfactory to the
Administrative Agent, shall allocate, in its sole discretion, to each such
Eligible Assignee commitments with respect to such Facility Increase not to
exceed the amount of written commitments received from such Eligible Assignee. 
Each Facility Increase shall become effective on a date agreed by the Company
and the Administrative Agent (each a “Facility Increase Date”); provided,
however, that the conditions precedent set forth in Section 3.4 (Conditions
Precedent to Each Facility Increase) shall have been satisfied on or prior to
each such Facility Increase Date.  The Administrative Agent shall notify the
Lenders and the Company, on or before 1:00 p.m., New York City time, on the
first Business Day following a Facility Increase Date of the effectiveness of a
Facility Increase and shall record in the Register all applicable additional
information in respect of such Facility Increase.

 

(ii)           (A) The loans and commitments extended pursuant to any Facility
Increase shall rank pari passu in right of payment with all other Loans and
Commitments, (B) the Weighted Average Life to Maturity of the additional Term
Loans under any Term Loan Increase shall not be shorter than the remaining
average life to maturity of the Term B-2 Loan Facility prior to giving effect to
such Term Loan Increase and (C) the final maturity date of the additional Term
Loans shall not be earlier than the Term B-2 Loan Maturity Date.

 

(iii)          From and after the Facility Increase Date for any Revolving
Commitment Increase, (A) the commitments under such Revolving Commitment
Increase shall be deemed for all purposes part of the Revolving Credit
Commitments, (B) each Eligible Assignee participating in such Revolving
Commitment Increase shall become a Revolving Credit Lender and (C) the
commitments under each Revolving Credit Commitment Increase shall have the same
terms and conditions as the Revolving Credit Commitments.  On the Facility
Increase Date for any Revolving Credit Commitment Increase, each Lender or
Eligible Assignee participating in such Revolving Credit Commitment Increase
shall purchase and assume from each existing Revolving Credit Lender having
Revolving Loans and participations in Letters of Credit and Swing Loans
outstanding on such Facility Increase Date, without recourse or warranty, an
undivided interest and participation, to the extent of such Lender’s Ratable
Portion of the new Revolving Credit Commitments (after giving effect to such
Revolving Credit Commitment Increase), in the aggregate outstanding Revolving
Loans and participations in Letters of Credit and Swing Loans, so as to ensure
that, on the Facility Increase Date after giving effect to such Revolving Credit
Commitment Increase, each Revolving Credit Lender is owed only its Ratable
Portion of the Revolving Loans and participations in Letters of Credit and Swing
Loans outstanding on such Facility Increase Date.

 

(d)           Extension of Term Loan Maturity Date.

 

(i)            At any time and from time to time after the Amendment No. 3
Effective Date, the Borrower may, upon notice to the Administrative Agent (which
shall promptly notify the Term B-1 Lenders or the Term B-2 Lenders, as
applicable), request an extension of the Term B-1 Loan Maturity Date or the Term
B-2 Loan Maturity Date, as applicable, then in effect (such existing Term B-1
Loan Maturity Date being the “Existing Term B-1 Loan Maturity Date” and such
existing Term B-2 Loan Maturity

 

49

--------------------------------------------------------------------------------


 

Date being the “Existing Term B-2 Loan Maturity Date”) to a date specified in
such notice; provided, however, that, in the case of the Term B-1 Term Loans,
such date shall be no earlier than the Term B-2 Loan Maturity Date.  Within 10
Business Days of delivery of such notice (or such other period as the Borrower
and the Administrative Agent shall mutually agree upon), each Term B-1 Lender or
Term B-2 Lender, as applicable, shall notify the Administrative Agent whether it
consents to such extension (which consent may be given or withheld in such Term
B-1 Lender’s or Term B-2 Lender’s, as applicable, sole and absolute
discretion).  Any Term B-1 Lender or Term B-2 Lender, as applicable, not
responding within the above time period shall be deemed not to have consented to
such extension.  The Administrative Agent shall promptly notify the Borrower and
the Term B-1 Lenders or the Term B-2 Lenders of the Term B-1 Lenders’ or the
Term B-2 Lenders’ responses, as applicable.

 

(ii)           (A) The Term B-1 Loan Maturity Date shall be extended only with
respect to the Term B-1 Loans held by the Term B-1 Lenders that have consented
thereto (calculated after giving effect to any replacements of Term B-1 Lenders
pursuant to Section 2.17 (Substitution of Lenders)) (the Term B-1 Lenders that
so consent being the “Consenting Term B-1 Lenders” and the Term B-1 Lenders that
declined being the “Declining Term B-1 Lenders”) and (B) the Term B-2 Loan
Maturity Date shall be extended only with respect to the Term B-2 Loans held by
the Term B-2 Lenders that have consented thereto (calculated excluding any
Defaulting Lender and after giving effect to any replacements of Term B-2
Lenders pursuant to Section 2.17 (Substitution of Lenders)) (the Term B-2
Lenders that so consent being the “Consenting Term B-2 Lenders” and the Term B-2
Lenders that declined being the “Declining Term B-2 Lenders”) (it being
understood and agreed that, except for the consents of the Consenting Term
Lenders, no other consents shall be required hereunder for the extensions
referred in clauses (A) and (B) above).  If so extended, (I) the scheduled Term
B-1 Loan Maturity Date with respect to the Term B-1 Loans held by the Consenting
Term B-1 Lenders, shall be extended to the date specified in the notice referred
to in Section 2.1(d)(i) above, which shall become the new Term B-1 Loan Maturity
Date (such date, the “Extended Term B-1 Loan Maturity Date”) and (II) the
scheduled Term B-2 Loan Maturity Date with respect to the Term B-2 Loans held by
the Consenting Term Lenders, shall be extended to the date specified in the
notice referred to in Section 2.1(d)(i) above, which shall become the new Term
B-2 Loan Maturity Date (such date, the “Extended Term B-2 Loan Maturity Date”). 
The Administrative Agent and the Borrower shall promptly confirm to (y) the Term
B-1 Lenders such extension, specifying the effective date of such extension (the
“Term B-1 Extension Effective Date”), the then scheduled Term B-1 Loan Maturity
Date and the Extended Term B-1 Loan Maturity Date (after giving effect to such
extension) and (z) the Term B-2 Lenders such extension, specifying the effective
date of such extension (the “Term B-2 Extension Effective Date”), the then
scheduled Term B-2 Loan Maturity Date and the Extended Term B-2 Loan Maturity
Date (after giving effect to such extension).  The interest margins with respect
to any Term Loans extended pursuant to this Section 2.1(d) (Extension of Term
Loan Maturity Date) may be different than the interest margins for the existing
Term B-1 Loans or Term B-2 Loans, and upfront fees may be paid to the Consenting
Term B-1 Lenders or Consenting Term B-2 Lenders, as applicable, in each case to
the extent provided in the Borrower’s notice.  As a condition precedent to such
extension, the Borrower shall deliver to the Administrative Agent (i) a
certificate of the Borrower dated as of the Term B-1 Extension Effective Date or
the Term B-2 Extension Effective Date, as applicable, signed by a

 

50

--------------------------------------------------------------------------------


 

Responsible Officer of the Borrower certifying and attaching the resolutions
adopted by the Borrower approving or consenting to such extension and certifying
that, before and after giving effect to such extension, the representations and
warranties contained in Article IV (Representations and Warranties) made by it
are true and correct on and as of as of the Term B-1 Extension Effective Date or
the Term B-2 Extension Effective Date, as applicable, except to the extent that
such representations and warranties specifically refer to an earlier date, and
no Default or Event of Default exists or will exist as of as of the Term B-1
Extension Effective Date or the Term B-2 Extension Effective Date, as
applicable, and (ii) if requested by the Administrative Agent, a legal opinion
reasonably satisfactory to it; provided that the scope of any such opinion shall
not be greater than that of the opinions delivered on the Amendment No. 3
Effective Date.  The Borrower shall pay to the Administrative Agent for the
account of (1) each Declining Term B-1 Lender the then unpaid principal amount
of such Declining Term B-1 Lender’s Term Loans outstanding on then Existing Term
B-1 Loan Maturity Date (and pay any additional amounts required pursuant to
Section 2.14(e)) and (2) each Declining Term B-2 Lender the then unpaid
principal amount of such Declining Term Lender’s Term B-2 Loans outstanding on
then Existing Term B-2 Loan Maturity Date (and pay any additional amounts
required pursuant to Section 2.14(e)).

 

(e)           Extension of Scheduled Revolving Termination Date.

 

(i)            At any time and from time to time after the Amendment No. 3
Effective Date, the Borrower may, upon notice to the Administrative Agent (which
shall promptly notify the Revolving Credit Lenders), request an extension of the
Scheduled Revolving Termination Date then in effect (such existing Scheduled
Revolving Termination Date being the “Existing Scheduled Revolving Termination
Date”) to a date specified in such notice.  Within 10 Business Days of delivery
of such notice (or such other period as the Borrower and the Administrative
Agent shall mutually agree upon), each Revolving Credit Lender shall notify the
Administrative Agent whether it consents to such extension (which consent may be
given or withheld in such Revolving Credit Lender’s sole and absolute
discretion). Any Revolving Credit Lender not responding within the above time
period shall be deemed not to have consented to such extension.  The
Administrative Agent shall promptly notify the Borrower and the Revolving Credit
Lenders of the Revolving Credit Lenders’ responses.

 

(ii)           The Scheduled Revolving Termination Date shall be extended only
with respect to the Revolving Credit Commitments of the Revolving Credit Lenders
that have consented thereto (calculated after excluding any Defaulting Lender
and after giving effect to any replacements of Revolving Credit Lenders pursuant
to Section 2.17 (Substitution of Lenders)) (the Revolving Credit Lenders that so
consent being the “Consenting Revolving Credit Lenders” and the Revolving Credit
Lenders that declined being the “Declining Revolving Credit Lenders”) (it being
understood and agreed that, except for the consents of the Consenting Revolving
Credit Lenders no other consents shall be required hereunder for such
extension).  If so extended, the Scheduled Revolving Termination Date with
respect to the Revolving Credit Commitments of the Consenting Revolving Credit
Lenders shall be extended to the date specified in the notice referred to in
Section 2.1(e)(i) above, which shall become the new Scheduled Revolving
Termination Date (such date, the “Extended Scheduled Revolving Termination
Date”).  The Administrative Agent and the Borrower shall promptly confirm to the
Revolving

 

51

--------------------------------------------------------------------------------


 

Credit Lenders such extension, specifying the effective date of such extension
(the “Revolving Extension Effective Date”), the then Scheduled Revolving
Termination Date and the Extended Scheduled Revolving Termination Date (after
giving effect to such extension).  The interest margins with respect to any
Revolving Credit Commitments extended pursuant to this Section 2.1(e) (Extension
of Scheduled Revolving Termination Date) may be different than the interest
margins for the existing Revolving Credit Commitments, and upfront fees may be
paid to the Consenting Revolving Credit Lenders, in each case to the extent
provided in the Borrower’s notice. As a condition precedent to such extension,
the Borrower shall deliver to the Administrative Agent (i) a certificate of the
Borrower dated as of the Revolving Extension Effective Date signed by a
Responsible Officer of the Borrower certifying and attaching the resolutions
adopted by the Borrower approving or consenting to such extension and certifying
that, before and after giving effect to such extension, the representations and
warranties contained in Article IV (Representations and Warranties) made by it
are true and correct on and as of the Revolving Extension Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, and no Default or Event of Default exists or will exist as of the
Revolving Extension Effective Date and (ii) if requested by the Administrative
Agent, a legal opinion reasonably satisfactory to it; provided that the scope of
any such opinion shall not be greater than that of the opinions delivered on the
Amendment No. 3 Effective Date.  The Borrower shall pay to the Administrative
Agent for the account of each Declining Revolving Credit Lender the then unpaid
principal amount of such Declining Revolving Credit Lender’s Revolving Loans
outstanding on then Existing Scheduled Revolving Termination Date (and pay any
additional amounts required pursuant to Section 2.14(e)) and the Revolving
Credit Commitment of each Declining Revolving Credit Lender shall terminate on
then Existing Scheduled Revolving Termination Date.

 

Section 2.2            Borrowing Procedures

 

(a)           Borrowings.

 

(i)            Each Revolving Credit Borrowing shall be made on notice given by
the Company to the Administrative Agent not later than 1:00 p.m. (New York time)
(i) one Business Day, in the case of a Borrowing of Base Rate Loans and
(ii) three Business Days, in the case of a Borrowing of Eurodollar Rate Loans,
prior to the date of the proposed Borrowing.  Each such notice shall be in
substantially the form of Exhibit C (Form of Notice of Borrowing) (a “Notice of
Borrowing”), specifying (A) the date of such proposed Borrowing, (B) the
aggregate amount of such proposed Borrowing, (C) whether any portion of the
proposed Borrowing will be of Base Rate Loans or Eurodollar Rate Loans and
(D) for each Eurodollar Rate Loan, the initial Interest Period or Periods
thereof.  Loans shall be made as Base Rate Loans unless, subject to Section 2.14
(Special Provisions Governing Eurodollar Rate Loans), the Notice of Borrowing
specifies that all or a portion thereof shall be Eurodollar Rate Loans.
Notwithstanding anything to the contrary contained in Section 2.3(a) (Swing
Loans), if any Notice of Borrowing requests a Revolving Credit Borrowing of Base
Rate Loans, the Administrative Agent may make a Swing Loan available to the
Company in an aggregate amount not to exceed such proposed Borrowing, and the
aggregate amount of the corresponding proposed Borrowing shall be reduced
accordingly by the principal amount

 

52

--------------------------------------------------------------------------------


 

of such Swing Loan.  Each Revolving Credit Borrowing shall be in an aggregate
amount of not less than $1,000,000 or an integral multiple of $1,000,000 in
excess thereof.

 

(ii)           The Administrative Agent shall give to each Revolving Credit
Lender prompt notice of the Administrative Agent’s receipt of a Notice of
Borrowing with respect to Revolving Credit Borrowings and, if Eurodollar Rate
Loans are properly requested in such Notice of Borrowing, the applicable
interest rate determined pursuant to Section 2.14(a) (Determination of Interest
Rate).  Each Lender shall, before 11:00 am. (New York time) on the date of the
proposed Borrowing, make available to the Administrative Agent at its address
referred to in Section 11.8 (Notices, Etc.), in immediately available funds,
such Lender’s Ratable Portion of such proposed Borrowing.  Upon fulfillment (or
due waiver in accordance with Section 11.1 (Amendments, Waivers, Etc.)) (i) on
the Closing Date, of the applicable conditions set forth Section 3.1 (Conditions
Precedent to Initial Loans and Letters of Credit) and (ii) at any time
(including the Closing Date), of the applicable conditions set forth in
Section 3.2 (Conditions Precedent to Each Loan and Letter of Credit), and after
the Administrative Agent’s receipt of such funds, the Administrative Agent shall
make such funds available to the Company.

 

(b)           [Reserved].

 

(c)           Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any proposed Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s Ratable Portion of such
Borrowing (or any portion thereof), the Administrative Agent may assume that
such Lender has made such Ratable Portion available to the Administrative Agent
on the date of such Borrowing in accordance with this Section 2.2 and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount.  If and to the extent that
such Lender shall not have so made such Ratable Portion available to the
Administrative Agent, such Lender and the Borrower severally agree to repay to
the Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to the Borrower until the date such amount is repaid to the Administrative
Agent, at (i) in the case of the Borrower, the interest rate applicable at the
time to the Loans comprising such Borrowing and (ii) in the case of such Lender,
the Federal Funds Rate for the first Business Day and thereafter at the interest
rate applicable at the time to the Loans comprising such Borrowing.  If such
Lender shall repay to the Administrative Agent such corresponding amount, such
corresponding amount so repaid shall constitute such Lender’s Loan as part of
such Borrowing for purposes of this Agreement.  If the Borrower shall repay to
the Administrative Agent such corresponding amount, such payment shall not
relieve such Lender of any obligation it may have hereunder to the Borrower.

 

(d)           The occurrence of any Revolving Credit Lender becoming a
Defaulting Lender shall not relieve any other Revolving Credit Lender of its
obligations to make such Revolving Loan or payment on such date but no such
other Revolving Credit Lender shall be responsible for the failure of any
Defaulting Lender to make a Loan or a payment required under this Agreement.

 

53

--------------------------------------------------------------------------------


 

Section 2.3            Swing Loans

 

(a)           Swing Loans.  On the terms and subject to the conditions contained
in this Agreement, the Swing Lender shall make loans in Dollars (each a “Swing
Loan”) otherwise available to the Company under the Revolving Credit Facility
from time to time on any Business Day during the period from Amendment No. 3
Effective Date until the Revolving Credit Termination Date in an aggregate
principal amount at any time outstanding (together with the aggregate
outstanding principal amount of any other Loan made by the Swing Lender
hereunder in its capacity as a Lender or the Swing Lender) not to exceed the
Swing Loan Sublimit; provided, however, that at no time shall the Swing Lender
make any Swing Loan to the extent that, after giving effect to such Swing Loan,
the aggregate Revolving Credit Outstandings would exceed the Revolving Credit
Commitments in effect at such time.  Each Swing Loan shall be a Base Rate Loan
and must be repaid in full within seven days after its making or, if sooner,
upon any Revolving Credit Borrowing hereunder and shall in any event mature no
later than the Revolving Credit Termination Date. Within the limits set forth in
the first sentence of this clause (a), amounts of Swing Loans repaid may be
reborrowed under this clause (a).

 

(b)           [Reserved].

 

(c)           In order to request a Swing Loan, the Borrower shall telecopy (or
forward by electronic mail or similar means) to the Administrative Agent a duly
completed request in substantially the form of Exhibit D (Form of Swing Loan
Request) (a “Swing Loan Request”), setting forth the requested amount and date
of such Swing Loan, to be received by the Administrative Agent not later than
1:00 p.m. (New York time) on the day of the proposed borrowing.  The
Administrative Agent shall promptly notify the Swing Lender of the details of
the requested Swing Loan.  Subject to the terms of this Agreement, the Swing
Lender may make a Swing Loan available to the Administrative Agent and, in turn,
the Administrative Agent shall make such amounts available to the Borrower on
the date of the relevant Swing Loan Request.  The Swing Lender shall not make
any Swing Loan in the period commencing on the first Business Day after it
receives written notice from the Administrative Agent or any Revolving Credit
Lender that one or more of the conditions precedent contained in Section 3.2
(Conditions Precedent to Each Loan and Letter of Credit) shall not on such date
be satisfied, and ending when such conditions are satisfied. The Swing Lender
shall not otherwise be required to determine that, or take notice whether, the
conditions precedent set forth in Section 3.2 (Conditions Precedent to Each Loan
and Letter of Credit) have been satisfied in connection with the making of any
Swing Loan.

 

(d)           The Swing Lender shall notify the Administrative Agent in writing
(which writing may be a telecopy or electronic mail) weekly, by no later than
10:00 a.m. (New York time) on the first Business Day of each week, of the
aggregate principal amount of its Swing Loans then outstanding.

 

(e)           The Swing Lender may demand at any time that each Revolving Credit
Lender pay to the Administrative Agent, for the account of the Swing Lender, in
the manner provided in clause (f) below, such Revolving Credit Lender’s Ratable
Portion of all or a portion of the applicable Swing Loans then outstanding,
which demand shall be made through the Administrative Agent, shall be in writing
and shall specify the outstanding principal amount of such Swing Loans demanded
to be paid. Upon the occurrence of a Default or an Event of Default under
Section 9.1(f) (Events of Default), each Revolving Credit Lender shall
immediately acquire, without recourse or warranty, an undivided participation in
each Swing Loan, by

 

54

--------------------------------------------------------------------------------


 

payment to the Administrative Agent, in immediately available funds, an amount
equal to such Revolving Credit Lender’s Ratable Portion of such Swing Loan
pursuant to clause (f) below.

 

(f)            The Administrative Agent shall forward each notice referred to in
clause (d) above and each demand referred to in clause (e) above to each
applicable Lender on the day such notice or such demand is received by the
Administrative Agent (except that any such notice or demand received by the
Administrative Agent after 1:00 p.m. (New York time) on any Business Day or any
such demand received on a day that is not a Business Day shall not be required
to be forwarded to the applicable Lenders by the Administrative Agent until the
next succeeding Business Day), together with a statement prepared by the
Administrative Agent specifying the amount of each Revolving Credit Lender’s
Ratable Portion of the aggregate principal amount of the Swing Loans stated to
be outstanding in such notice or demanded to be paid pursuant to such demand,
and, notwithstanding whether or not the conditions precedent set forth in
Section 3.2 (Conditions Precedent to Each Loan and Letter of Credit) and
2.1(a) (Revolving Credit Commitments) shall have been satisfied (which
conditions precedent the Revolving Credit Lenders hereby irrevocably waive),
each applicable Lender shall, before 11:00 a.m. (New York time) on the Business
Day next succeeding the date of such Lender’s receipt of such notice or demand,
make available to the Administrative Agent, in immediately available funds, for
the account of the Swing Lender, the amount specified in such statement.  Upon
such payment by a Lender, such Lender shall, except as provided in clause
(g) below, be deemed to have made a Revolving Loan to the Borrower.  The
Administrative Agent shall use such funds to repay the Swing Loans to the Swing
Lender. To the extent that any Lender fails to make such payment available to
the Administrative Agent for the account of the Swing Lender, the Borrower shall
repay such Swing Loan on demand.

 

(g)           Upon the occurrence of a Default or an Event of Default under
Section 9.1(f) (Events of Default), each Revolving Credit Lender shall acquire,
without recourse or warranty, an undivided participation in each Swing Loan
otherwise required to be repaid by such Revolving Credit Lender pursuant to
clause (f) above, which participation shall be in a principal amount equal to
such Revolving Credit Lender’s Ratable Portion of such Swing Loan, by paying to
the Swing Lender on the date on which such Lender would otherwise have been
required to make a payment in respect of such Swing Loan pursuant to clause
(f) above, in immediately available funds, an amount equal to such Revolving
Credit Lender’s Ratable Portion of such Swing Loan.  If all or part of such
amount is not in fact made available by any applicable Lender to the Swing
Lender on such date, the Swing Lender shall be entitled to recover any such
unpaid amount on demand from such Lender together with interest accrued from
such date at the Federal Funds Rate for the first Business Day after such
payment was due and thereafter at the rate of interest then applicable to Base
Rate Loans.

 

(h)           From and after the date on which any Revolving Credit Lender
(i) is deemed to have made a Revolving Loan pursuant to clause (f) above with
respect to any Swing Loan or (ii) purchases an undivided participation interest
in a Swing Loan pursuant to clause (g) above, the Swing Lender shall promptly
distribute to such Revolving Credit Lender such Revolving Credit Lender’s
Ratable Portion of all payments of principal of and interest received by the
Swing Lender on account of such Swing Loan other than those received from a
Lender pursuant to clause (f) or (g) above.

 

55

--------------------------------------------------------------------------------


 

Section 2.4            Letters of Credit

 

(a)           On the terms and subject to the conditions contained in this
Agreement, each Issuer agrees to Issue at the request of the Company and for the
account of the Company (or for the joint and several account of the Company and
a Subsidiary of the Company) one or more Letters of Credit from time to time on
any Business Day during the period commencing on the Amendment No. 3 Effective
Date and ending on the earlier of the Revolving Credit Termination Date and
(x) 30 days prior to the Scheduled Revolving Termination Date, in the case of a
Documentary Letter of Credit and (y) 5 days prior to the Scheduled Revolving
Termination Date, in the case of a Standby Letter of Credit; provided, however,
that no Issuer shall be under any obligation to Issue (and, upon the occurrence
of any of the events described in clauses (ii), (iii), (iv), (v), and
(vi)(A) below, shall not Issue) any Letter of Credit upon the occurrence of any
of the following:

 

(i)            any order, judgment or decree of any Governmental Authority or
arbitrator shall purport by its terms to enjoin or restrain such Issuer from
Issuing such Letter of Credit or any Requirement of Law applicable to such
Issuer or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over such Issuer shall prohibit, or
request that such Issuer refrain from, the Issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such
Issuer with respect to such Letter of Credit any restriction or reserve or
capital requirement (for which such Issuer is not otherwise compensated) not in
effect on the Closing Date or result in any unreimbursed loss, cost or expense
that was not applicable, in effect or known to such Issuer as of the Closing
Date and that such Issuer in good faith deems material to such Issuer;

 

(ii)           such Issuer shall have received any written notice of the type
described in clause (d) below;

 

(iii)          after giving effect to the Issuance of such Letter of Credit, the
aggregate Revolving Credit Outstandings would exceed the aggregate Revolving
Credit Commitments in effect at such time;

 

(iv)          after giving effect to the Issuance of such Letter of Credit, the
sum of (i) the Dollar Equivalents of the Letter of Credit Undrawn Amounts at
such time and (ii) the Dollar Equivalents of the Reimbursement Obligations at
such time exceeds the Letter of Credit Sublimit; provided, however, that no
Issuer shall be required to Issue in its own name, Letters of Credit,
denominated in Dollars or an Alternative Currency, for the account of the
Company, in excess of its Issuer Sublimit;

 

(v)           (A)          such Letter of Credit is requested to be denominated
in any Alternative Currency and the Issuer receives written notice from the
Administrative Agent at or before 11:00 a.m. (New York time) on the date of the
proposed Issuance of such Letter of Credit that, immediately after giving effect
to the Issuance of such Letter of Credit, all Letter of Credit Obligations at
such time in respect of each Letter of Credit denominated in currencies other
than Dollars would exceed $5,000,000 or (B) such Letter of Credit is requested
to be denominated in any currency other than Dollars or an Alternative Currency;
or

 

56

--------------------------------------------------------------------------------


 

(vi)          (A)          any fees due in connection with a requested Issuance
have not been paid, (B) such Letter of Credit is requested to be Issued in a
form that is not acceptable to such Issuer or (C) the Issuer for such Letter of
Credit shall not have received, in form and substance reasonably acceptable to
it and, if applicable, duly executed by the Company, applications, agreements
and other documentation (collectively, a “Letter of Credit Reimbursement
Agreement”) such Issuer generally employs in the ordinary course of its business
for the Issuance of letters of credit of the type of such Letter of Credit.

 

None of the Revolving Credit Lenders (other than the Issuers in their capacity
as such) shall have any obligation to Issue any Letter of Credit.

 

(b)           In no event shall the expiration date of any Letter of Credit
(i) be more than one year after the date of issuance thereof or (ii) be less
than five days prior to the Scheduled Revolving Termination Date; provided,
however, that any Letter of Credit with a term less than or equal to one year
may provide for the renewal thereof for additional periods less than or equal to
one year, as long as, (x) on or before the expiration of each such term and each
such period, the Company and the Issuer of such Letter of Credit shall have the
option to prevent such renewal and (y) neither the Issuer of such Letter of
Credit nor the Company shall permit any such renewal to extend the expiration
date of any Letter of Credit beyond the date set forth in clause (ii) above.

 

(c)           In connection with the Issuance of each Letter of Credit, the
Company shall give the relevant Issuer and the Administrative Agent at least two
Business Days’ prior written notice, in substantially the form of Exhibit E
(Form of Letter of Credit Request) (or in such other written or electronic form
as is acceptable to the Issuer), of the requested Issuance of such Letter of
Credit (a “Letter of Credit Request”).  Such notice shall be irrevocable and
shall specify the Issuer of such Letter of Credit, the currency of issuance and
face amount of the Letter of Credit requested (whose Dollar Equivalent shall not
be less than $500,000 (or such lesser amount as mutually agreed between the
Company and the relevant Issuer)), the date of Issuance of such requested Letter
of Credit, the date on which such Letter of Credit is to expire (which date
shall be a Business Day) and, in the case of an issuance, the Person for whose
benefit the requested Letter of Credit is to be issued.  Such notice, to be
effective, must be received by the relevant Issuer and the Administrative Agent
not later than 1:00 p.m. (New York time) on the second Business Day prior to the
requested Issuance of such Letter of Credit.

 

(d)           Subject to the satisfaction of the conditions set forth in this
Section 2.4, the relevant Issuer shall, on the requested date, Issue a Letter of
Credit on behalf of the Company in accordance with such Issuer’s usual and
customary business practices.  No Issuer shall Issue any Letter of Credit in the
period commencing on the first Business Day after it receives written notice
from any Revolving Credit Lender that one or more of the conditions precedent
contained in Section 3.2 (Conditions Precedent to Each Loan and Letter of
Credit) or clause (a) above (other than those conditions set forth in clauses
(a)(i), (a)(vi)(B) and (C) above and, to the extent such clause relates to fees
owing to the Issuer of such Letter of Credit and its Affiliates, clause
(a)(vi)(A) above) are not on such date satisfied or duly waived and ending when
such conditions are satisfied or duly waived.  No Issuer shall otherwise be
required to determine that, or take notice whether, the conditions precedent set
forth in Section 3.2 (Conditions Precedent to Each Loan and Letter of Credit)
have been satisfied in connection with the Issuance of any Letter of Credit.

 

57

--------------------------------------------------------------------------------


 

(e)           The Company agrees that, if requested by the Issuer of any Letter
of Credit, it shall execute a Letter of Credit Reimbursement Agreement in
respect to any Letter of Credit Issued hereunder.  In the event of any conflict
between the terms of any Letter of Credit Reimbursement Agreement and this
Agreement, the terms of this Agreement shall govern.

 

(f)            Each Issuer shall comply with the following:

 

(i)            give the Administrative Agent written notice (or telephonic
notice confirmed promptly thereafter in writing), which writing may be a
telecopy or electronic mail, of the Issuance of any Letter of Credit Issued by
it, of all drawings under any Letter of Credit Issued by it and of the payment
(or the failure to pay when due) by the Company of any Reimbursement Obligation
when due (which notice the Administrative Agent shall promptly transmit by
telecopy, electronic mail or similar transmission to each Revolving Credit
Lender);

 

(ii)           upon the request of any Revolving Credit Lender, furnish to such
Revolving Credit Lender copies of any Letter of Credit Reimbursement Agreement
to which such Issuer is a party and such other documentation as may reasonably
be requested by such Revolving Credit Lender; and

 

(iii)          no later than 10 Business Days following the last day of each
calendar month, provide to the Administrative Agent (and the Administrative
Agent shall provide a copy to each Revolving Credit Lender requesting the same)
and the Company separate schedules for Documentary Letters of Credit and Standby
Letters of Credit issued by it, in form and substance reasonably satisfactory to
the Administrative Agent, setting forth the aggregate Letter of Credit
Obligations, in each case outstanding at the end of each month and any
information requested by the Company or the Administrative Agent relating
thereto.

 

(g)           Immediately upon the issuance by an Issuer of a Letter of Credit
in accordance with the terms and conditions of this Agreement, such Issuer shall
be deemed to have sold and transferred to each Revolving Credit Lender, and each
Revolving Credit Lender shall be deemed irrevocably and unconditionally to have
purchased and received from such Issuer, without recourse or warranty, an
undivided interest and participation, to the extent of such Revolving Credit
Lender’s Ratable Portion of the Revolving Credit Commitments, in such Letter of
Credit and the obligations of the Company with respect thereto (including all
Letter of Credit Obligations with respect thereto) and any security therefor and
guaranty pertaining thereto.

 

(h)           The Company agrees to pay to the Issuer of any Letter of Credit
the amount of all Reimbursement Obligations owing to such Issuer under any
Letter of Credit issued for its account no later than the date that is the next
succeeding Business Day after the Company receives written notice from such
Issuer that payment has been made under such Letter of Credit (the
“Reimbursement Date”), irrespective of any claim, set-off, defense or other
right that the Company may have at any time against such Issuer or any other
Person.  In the event that any Issuer makes any payment under any Letter of
Credit and the Company shall not have repaid such amount to such Issuer pursuant
to this clause (h) or any such payment by the Company is rescinded or set aside
for any reason, such Reimbursement Obligation shall be payable on demand with
interest thereon computed (i) from the date on which such Reimbursement
Obligation arose to the Reimbursement Date, at the rate of interest applicable
during such period to Revolving Loans that are Base Rate Loans and (ii) from the
Reimbursement Date until the date

 

58

--------------------------------------------------------------------------------


 

of repayment in full, at the rate of interest applicable during such period to
past due Revolving Loans that are Base Rate Loans, and such Issuer shall
promptly notify the Administrative Agent, which shall promptly notify each
Revolving Credit Lender of such failure, and each Revolving Credit Lender shall
promptly and unconditionally pay to the Administrative Agent for the account of
such Issuer the amount of such Revolving Credit Lender’s Ratable Portion of such
payment (or the Dollar Equivalent thereof if such payment was made in any
currency other than Dollars) in immediately available Dollars.  If the
Administrative Agent so notifies such Revolving Credit Lender prior to
11:00 a.m. (New York time) on any Business Day, such Revolving Credit Lender
shall make available to the Administrative Agent for the account of such Issuer
its Ratable Portion of the amount of such payment on such Business Day in
immediately available funds.  Upon such payment by a Revolving Credit Lender,
such Revolving Credit Lender shall, except during the continuance of a Default
or Event of Default under Section 9.1(f) (Events of Default) and notwithstanding
whether or not the conditions precedent set forth in Section 3.2 (Conditions
Precedent to Each Loan and Letter of Credit) shall have been satisfied (which
conditions precedent the Revolving Credit Lenders hereby irrevocably waive), be
deemed to have made a Revolving Loan, to the Company in the principal amount of
such payment.  Whenever any Issuer receives from the Company a payment of a
Reimbursement Obligation as to which the Administrative Agent has received for
the account of such Issuer any payment from a Revolving Credit Lender pursuant
to this clause (h), such Issuer shall pay over to the Administrative Agent any
amount received in excess of such Reimbursement Obligation and, upon receipt of
such amount, the Administrative Agent shall promptly pay over to each Revolving
Credit Lender, in immediately available funds, an amount equal to such Revolving
Credit Lender’s Ratable Portion of the amount of such payment adjusted, if
necessary, to reflect the respective amounts the Revolving Credit Lenders have
paid in respect of such Reimbursement Obligation.

 

(i)                                     If and to the extent such Revolving
Credit Lender shall not have so made its Ratable Portion of the amount of the
payment required by clause (h) above available to the Administrative Agent for
the account of such Issuer, such Revolving Credit Lender agrees to pay to the
Administrative Agent for the account of such Issuer forthwith on demand any such
unpaid amount together with interest thereon, for the first Business Day after
payment was first due at the Federal Funds Rate and, thereafter, until such
amount is repaid to the Administrative Agent for the account of such Issuer, at
a rate per annum equal to the rate applicable to Revolving Loans that are Base
Rate Loans.

 

(j)                                     The Company’s obligation to pay each
Reimbursement Obligation and the obligations of the Revolving Credit Lenders to
make payments to the Administrative Agent for the account of the Issuers with
respect to Letters of Credit shall be absolute, unconditional and irrevocable
and shall be performed strictly in accordance with the terms of this Agreement,
under any and all circumstances whatsoever, including the occurrence of any
Default or Event of Default, and irrespective of any of the following:

 

(i)                                     any lack of validity or enforceability
of any Letter of Credit or any Loan Document, or any term or provision therein;

 

(ii)                                  any amendment or waiver of or any consent
to departure from all or any of the provisions of any Letter of Credit or any
Loan Document;

 

(iii)                               the existence of any claim, set-off, defense
or other right that the Borrower, any other party guaranteeing, or otherwise
obligated with, the Borrower, any Subsidiary or other Affiliate thereof or any
other Person may at any time have against the

 

59

--------------------------------------------------------------------------------


 

beneficiary under any Letter of Credit, any Issuer, the Administrative Agent or
any Lender or any other Person, whether in connection with this Agreement, any
other Loan Document or any other related or unrelated agreement or transaction;

 

(iv)                              any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

 

(v)                                 payment by the Issuer under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit; and

 

(vi)                              any other act or omission to act or delay of
any kind of the Issuer, the Lenders, the Administrative Agent or any other
Person or any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section 2.4,
constitute a legal or equitable discharge of the Company’s obligations
hereunder.

 

Any action taken or omitted to be taken by the relevant Issuer under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct, shall not result in any liability of
such Issuer to the Company or any Lender.  In determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof, the Issuer may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary and, in making any payment under any
Letter of Credit, the Issuer may rely exclusively on the documents presented to
it under such Letter of Credit as to any and all matters set forth therein,
including reliance on the amount of any draft presented under such Letter of
Credit, whether or not the amount due to the beneficiary thereunder equals the
amount of such draft and whether or not any document presented pursuant to such
Letter of Credit proves to be insufficient in any respect, if such document on
its face appears to be in order, and whether or not any other statement or any
other document presented pursuant to such Letter of Credit proves to be forged
or invalid or any statement therein proves to be inaccurate or untrue in any
respect whatsoever, and any noncompliance in any immaterial respect of the
documents presented under such Letter of Credit with the terms thereof shall, in
each case, be deemed not to constitute willful misconduct or gross negligence of
the Issuer.

 

(k)                                  Schedule 2.4 (Existing Letters of Credit)
contains a schedule of certain letters of credit issued under the Original
Revolving Credit Facility prior to Amendment No. 3 Effective Date for the
account of the Company.  On the Amendment No. 3 Effective Date (i) such letters
of credit, to the extent outstanding, shall be automatically and without further
action by the parties thereto be deemed not to be Letters of Credit issued
pursuant to this Section 2.4 for the account of the Company, (ii) the Dollar
Equivalent of the face amount of such letters of credit shall not be included in
the calculation of Letter of Credit Obligations and (iii) all liabilities of the
Company with respect to such letters of credit shall not constitute Obligations.

 

Section 2.5                                   Reduction and Termination of the
Commitments

 

Upon at least three Business Days’ prior notice to the Administrative Agent, the
Company may terminate in whole or reduce in part ratably the unused portions of
the respective Revolving Credit Commitments of the Revolving Credit Lenders;
provided, however, that each

 

60

--------------------------------------------------------------------------------


 

partial reduction shall be in an aggregate amount of not less than $1,000,000 or
an integral multiple of $1,000,000 in excess thereof. In addition, all
outstanding Revolving Credit Commitments shall terminate on the Revolving Credit
Termination Date.

 

Section 2.6                                   Repayment of Loans

 

(a)                                  The Borrower promises to repay the entire
unpaid principal amount of the Revolving Loans and Swing Loans on the Scheduled
Revolving Termination Date or earlier, if otherwise required by the terms
hereof.

 

(b)                                 (i)                                     The
Company promises to repay the Term B-1 Loans at the dates and in the amounts set
forth below:

 

DATE

 

AMOUNT

 

December 31, 2010

 

$

374,088.00

 

March 31, 2011

 

$

374,088.00

 

June 30, 2011

 

$

374,088.00

 

September 30, 2011

 

$

374,088.00

 

December 31, 2011

 

$

374,088.00

 

March 31, 2012

 

$

374,088.00

 

June 30, 2012

 

$

374,088.00

 

September 30, 2012

 

$

374,088.00

 

Term B-1 Loan Maturity Date

 

$

139,534,822.70

 

 

provided, however, that the Company shall repay the entire unpaid principal
amount of the Term B-1 Loans on the Term Loan B-1 Maturity Date.

 

(ii)                                  The Company promises to repay the Term B-2
Loans at the dates and in the amounts set forth below:

 

DATE

 

AMOUNT

 

December 31, 2010

 

$

1,250,912.00

 

March 31, 2011

 

$

1,250,912.00

 

June 30, 2011

 

$

1,250,912.00

 

September 30, 2011

 

$

1,250,912.00

 

December 31, 2011

 

$

1,250,912.00

 

March 31, 2012

 

$

1,250,912.00

 

June 30, 2012

 

$

1,250,912.00

 

September 30, 2012

 

$

1,250,912.00

 

December 31, 2012

 

$

1,250,912.00

 

March 31, 2013

 

$

1,250,912.00

 

June 30, 2013

 

$

1,250,912.00

 

 

61

--------------------------------------------------------------------------------


 

DATE

 

AMOUNT

 

September 30, 2013

 

$

 1,250,912.00

 

December 31, 2013

 

$

 1,250,912.00

 

March 31, 2014

 

$

 1,250,912.00

 

June 30, 2014

 

$

 1,250,912.00

 

September 30, 2014

 

$

 1,250,912.00

 

December 31, 2014

 

$

 1,250,912.00

 

March 31, 2015

 

$

 1,250,912.00

 

June 30, 2015

 

$

 1,250,912.00

 

September 30, 2015

 

$

 1,250,912.00

 

December 31, 2015

 

$

 1,250,912.00

 

March 31, 2016

 

$

 1,250,912.00

 

June 30, 2016

 

$

 1,250,912.00

 

September 30, 2016

 

$

 1,250,912.00

 

Term B-2 Loan Maturity Date

 

$

 446,575,584.42

 

 

provided, however, that the Company shall repay the entire unpaid principal
amount of the Term B-2 Loans on the Term Loan B-2 Maturity Date.

 

Section 2.7                                   Evidence of Debt

 

(a)                                  Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing Indebtedness of the
Borrower to such Lender resulting from each Loan of such Lender from time to
time, including the amounts of principal and interest payable and paid to such
Lender from time to time under this Agreement.

 

(b)                                 (i)                                     The
Administrative Agent, acting as agent of the Borrower solely for this purpose
and for tax purposes, shall establish and maintain at its address referred to in
Section 11.8 (Notices, Etc.) a record of ownership (the “Register”) in which the
Administrative Agent agrees to register by book entry the Administrative
Agent’s, each Lender’s and each Issuer’s interest in each Loan, each Letter of
Credit and each Reimbursement Obligation, and in the right to receive any
payments hereunder and any assignment of any such interest or rights.  In
addition, the Administrative Agent, acting as agent of the Borrower solely for
this purpose and for tax purposes, shall establish and maintain accounts in the
Register in accordance with its usual practice in which it shall record (i) the
names and addresses of the Lenders and the Issuers, (ii) the Commitments of each
Lender from time to time, (iii) the amount of each Loan made and, if a
Eurodollar Rate Loan, the Interest Period applicable thereto, (iv) the amount of
any principal or interest due and payable, and paid, by the Borrower to, or for
the account of, each Lender hereunder, (v) the amount that is due and payable,
and paid, by the Company to, or for the account of, each Issuer, including the
amount of Letter Credit Obligations (specifying the amount of any Reimbursement
Obligations) due and payable to an Issuer, and (vi) the amount of any sum
received by the Administrative Agent hereunder from the Borrower,

 

62

--------------------------------------------------------------------------------


 

whether such sum constitutes principal or interest (and the type of Loan to
which it applies), fees, expenses or other amounts due under the Loan Documents
and each Lender’s and Issuer’s, as the case may be, share thereof, if
applicable.

 

(ii)                                  Notwithstanding anything to the contrary
contained in this Agreement, the Loans (including the Notes evidencing such
Loans) and the Reimbursement Obligations are registered obligations and the
right, title, and interest of the Lenders and the Issuers and their assignees in
and to such Loans or Reimbursement Obligations, as the case may be, shall be
transferable only upon notation of such transfer in the Register. A Note shall
only evidence the Lender’s or a registered assignee’s right, title and interest
in and to the related Loan, and in no event is any such Note to be considered a
bearer instrument or obligation.  This Section 2.7(b) and Section 11.2 shall be
construed so that the Loans and Reimbursement Obligations are at all times
maintained in “registered form” within the meaning of Sections 163(f),
871(h)(2) and 881(c)(2) of the Code and any related regulations (or any
successor provisions of the Code or such regulations).

 

(c)                                  The entries made in the Register and in the
accounts therein maintained pursuant to clauses (a) and (b) above shall, to the
extent permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided, however, that the failure
of any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligations of the Borrower to repay
the Loans owing by it in accordance with their terms.  In addition, the Loan
Parties, the Administrative Agent, the Lenders and the Issuers shall treat each
Person whose name is recorded in the Register as a Lender or as an Issuer, as
applicable, for all purposes of this Agreement. Information contained in the
Register with respect to any Lender or Issuer shall be available for inspection
by the Borrower, the Administrative Agent, such Lender or such Issuer at any
reasonable time and from time to time upon reasonable prior notice.

 

(d)                                 Notwithstanding any other provision of the
Agreement, in the event that any Lender requests that the Borrower execute and
deliver a promissory note or notes payable to such Lender in order to evidence
the Indebtedness owing to such Lender by the Borrower hereunder, the Borrower
shall promptly execute and deliver a Note or Notes to such Lender evidencing any
Term Loans and Revolving Loans, as the case may be, of such Lender,
substantially in the forms of Exhibit B-1 (Form of Revolving Note) or
Exhibit B-2 (Form of Term Loan Note), respectively.

 

Section 2.8                                   Optional Prepayments

 

(a)                                  Revolving Loans.  The Borrower may, upon
(i) one Business Day’s prior notice in the case of Base Rate Loans and (ii) at
least three Business Days’ prior notice in the case of Eurodollar Rate Loans to
the Administrative Agent stating the proposed date and aggregate principal
amount of the prepayment, prepay the outstanding principal amount of the
Revolving Loans and Swing Loans in whole or in part at any time; provided,
however, that, if any prepayment of any Eurodollar Rate Loan is made by the
Borrower other than on the last day of an Interest Period for such Loan, the
Borrower shall also pay any amount owing pursuant to Section 2.14(e) (Breakage
Costs).  Each partial prepayment of (i) Base Rate Loans shall be in an aggregate
amount not less than $500,000 or integral multiples of $100,000 in excess
thereof and (b) Eurodollar Rate Loans shall be in an aggregate amount not less
than $1,000,000 or integral multiples of $500,000 in excess thereof.

 

63

--------------------------------------------------------------------------------


 

(b)                                 Term Loans.  The Company may, upon (i) at
least one Business Day’s prior notice in the case of Base Rate Loans and (ii) at
least three Business Days’ prior notice in the case of Eurodollar Rate Loans to
the Administrative Agent stating the proposed date and aggregate principal
amount of the prepayment, prepay the outstanding principal amount of the Term
Loans, in whole or in part, together with accrued interest to the date of such
prepayment on the principal amount prepaid; provided, however, that (A) except
as otherwise provided in clause (B) below, prepayments pursuant to this
Section 2.8(b) shall be applied, first to the prepayment of the Term B-1 Loans
and second, upon repayment in full of the Term B-1 Loans, to the prepayment of
the Term B-2 Loans and (B) if an Event of Default has occurred and is continuing
at the time of such prepayment, then such prepayment of Term Loans shall be
applied to each Class of Term Loans on a pro rata basis; provided, further, that
if any prepayment of any Eurodollar Rate Loan is made by the Company other than
on the last day of an Interest Period for such Loan, the Company shall also pay
any amounts owing pursuant to Section 2.14(e) (Breakage Costs).  Each partial
prepayment of (i) Base Rate Loans shall be in an aggregate amount not less than
$500,000 or integral multiples of $100,000 in excess thereof and (ii) Eurodollar
Rate Loans shall be in an aggregate amount not less than $1,000,000 or integral
multiples of $500,000 in excess thereof, and any such partial prepayment shall
be applied to the remaining installments of the Term Loans as directed by the
Company.  Upon the giving of such notice of prepayment, the principal amount of
the Term Loans specified to be prepaid shall become due and payable on the date
specified for such prepayment.

 

(c)                                  Notwithstanding anything to the contrary
contained in this Agreement, the Borrower may rescind any notice of prepayment
under Section 2.8(a) or (b) if such prepayment would have resulted from a
refinancing of all of the Facilities, which refinancing shall not be consummated
or shall otherwise be delayed.

 

(d)                                 If on or prior to the first anniversary of
the Amendment No. 3 Effective Date, (i) the Borrower makes any prepayment of
Term B-2 Loans in connection with any Repricing Transaction, or (ii) effects any
amendment of this Agreement resulting in a Repricing Transaction, the Borrower
shall pay to the Administrative Agent, for the ratable benefit of each Lender in
respect of the Term B-2 Loans, (A) in the case of clause (i), a prepayment
premium of 1.00% of the amount of such Term B-2 Loans being prepaid and (B) in
the case of clause (ii), a payment equal to 1.00% of the aggregate amount of
Term Loans outstanding immediately prior to such amendment.

 

(e)                                  The Borrower shall not have the right to
prepay the principal amount of any Revolving Loan or any Term Loan other than as
provided in this Section 2.8.

 

Section 2.9                                   Mandatory Prepayments

 

(a)                                  The Company shall prepay the Term Loans in
accordance with clause (c) below:

 

(i)                                     within ten Business Days of receipt by
the Company or any of its Subsidiaries of Net Cash Proceeds arising from (A) any
Asset Sale permitted under Section 8.4(g) (Sale of Assets) in excess of
$250,000,000, in an amount equal to 100% of such Net Cash Proceeds in excess of
$250,000,000 and (B) any other Asset Sale (other than an Asset Sale constituting
a divestiture required by a Governmental Authority as a result of any Permitted
Acquisition) or any Property Loss Event, in an amount equal to 100% of such Net
Cash Proceeds; and

 

64

--------------------------------------------------------------------------------


 

(ii)                                  within ten Business Days of receipt by the
Company or any of its Subsidiaries of Net Cash Proceeds arising from any Debt
Issuance (other than any Debt Issuance permitted by this Agreement (other than
pursuant to Section 8.1(a)(iii) (Indebtedness),
Section 8.1(a)(iv) (Indebtedness) and Section 8.1(g)(Indebtedness)), in an
amount equal to 100% of such Net Cash Proceeds.

 

(b)                                 If the Net Senior Secured Leverage Ratio as
of the last day of any Fiscal Year (commencing with the Fiscal Year ended on or
around March 31, 2007) is greater than 2.5 to 1.0, the Company shall prepay the
Term Loans in accordance with clause (c) below, within ten Business Days after
the delivery of Financial Statements pursuant to Section 6.1(b) (Financial
Statements) for such Fiscal Year, in an amount equal to (i) 50% of Excess Cash
Flow of the Company and its Subsidiaries for such Fiscal Year minus (ii) any
optional prepayment of Term Loans made pursuant to Section 2.8(b) (Optional
Prepayments) in such Fiscal Year; provided, however, that (A) any optional
prepayments of the Term B-1 Loans on or after the date that is 180 days prior to
the Term B-1 Loan Maturity Date and (B) any repayment of the Term B-1 Loans in
connection with a Permitted Refinancing thereof incurred pursuant to
Section 8.1(a)(ii) (Indebtedness), shall not be included for purposes of clause
(ii) above.

 

(c)                                  Subject to the provisions of
Section 2.13(g) (Payments and Computations), any prepayments made by the Company
required to be applied in accordance with this clause (c), except in connection
with a Deferred Prepayment Event and as otherwise provided in clause (B) below,
shall be applied, (A) first to the prepayment of the Term B-1 Loans and second,
upon repayment in full of the Term B-1 Loans, to the prepayment of the Term B-2
Loans, to repay the outstanding principal balance of the Term Loans, until such
Term Loans shall have been prepaid in full and (B) if an Event of Default has
occurred and is continuing at the time of such prepayment, then such prepayment
of Term Loans shall be applied to each Class of Term Loans on a pro rata basis. 
All repayments of the Term Loans made pursuant to this clause (c) shall be
applied to reduce the remaining installments of such outstanding principal
amounts of the Term Loans (i) in the stated order of their maturities for eight
quarterly installments and then (ii) to reduce the remaining installments on a
pro rata basis; provided, however, that (A) upon a Deferred Prepayment Event,
the prepayments required above shall be reduced by the Deferred Prepayment
Amount in respect of such Deferred Prepayment Event and (B) on the earlier of
(1) the occurrence of an Event of Default and (2) the Deferred Prepayment Date,
the remaining balance of such Deferred Prepayment Amount shall be applied as set
forth above. For the avoidance of doubt, any Indebtedness permitted pursuant to
Section 8.1(a)(iii) (Indebtedness) and Section 8.1(a)(iv) (Indebtedness) shall
be applied, first, to prepay outstanding principal balance of the Term B-1 Loans
until such Term Loans shall have been prepaid in full and, second, to the
prepayment of the Term B-2 Loans.

 

(d)                                 If at any time, the aggregate principal
amount of the Revolving Credit Outstandings exceed the aggregate Revolving
Credit Commitments at such time, the Company shall forthwith prepay the Swing
Loans first and then the other Revolving Loans then outstanding in an amount
equal to such excess.  If any such excess remains after repayment in full of the
aggregate outstanding Swing Loans and Revolving Loans, the Company shall provide
cash collateral for the Letter of Credit Obligations in the manner set forth in
Section 9.3 (Actions in Respect of Letters of Credit) in an amount equal to 105%
of such excess.

 

65

--------------------------------------------------------------------------------


 

Section 2.10                            Interest

 

(a)                                  Rate of Interest.

 

(i)                                     Subject to the terms and conditions set
forth in this Agreement, at the option of the Company, all Revolving Loans and
Term Loans shall be made as Base Rate Loans or Eurodollar Rate Loans; provided,
however, that all such Loans shall be made as Base Rate Loans unless, subject to
Section 2.14 (Special Provisions Governing Eurodollar Rate Loans), the Notice of
Borrowing specifies that all or a portion thereof shall be Eurodollar Rate
Loans, as the case may be.  All Swing Loans shall be made as Base Rate Loans,
subject to conversion pursuant to Section 2.3 (Swing Loans).

 

(ii)                                  All Loans and the outstanding amount of
all other Obligations (other than pursuant to Hedging Contracts that are Loan
Documents, to the extent such Hedging Contracts provide for the accrual of
interest on unpaid obligations) shall bear interest, in the case of Loans, on
the unpaid principal amount thereof from the date such Loans are made and, in
the case of such other Obligations, from the date such other Obligations are due
and payable until, in all cases, paid in full, except as otherwise provided in
clause (c) below, as follows:

 

(A)                              if a Base Rate Loan or such other Obligation,
at a rate per annum equal to the sum of (A) the Base Rate as in effect from time
to time and (B) the Applicable Margin; and

 

(B)                                if a Eurodollar Rate Loan, at a rate per
annum equal to the sum of (A) the Eurodollar Rate determined for the applicable
Interest Period and (B) the Applicable Margin in effect from time to time during
such Interest Period.

 

(b)                                 Interest Payments.  (i) Interest accrued on
each Base Rate Loan (other than Swing Loans) shall be payable in arrears (A) on
the first Business Day of each calendar quarter, commencing on the first such
day following the making of such Base Rate Loan, (B) in the case of Base Rate
Loans that are Term Loans, upon the payment or prepayment thereof in full or in
part on the principal amount paid or prepaid and (C) if not previously paid in
full, at maturity (whether by acceleration or otherwise) of such Loan,
(ii) interest accrued on Swing Loans shall be payable in arrears on the first
Business Day of the immediately succeeding calendar quarter, (iii) interest
accrued on each Eurodollar Rate Loan shall be payable in arrears (A) on the last
day of each Interest Period applicable to such Loan and, if such Interest Period
has a duration of more than three months, on each date during such Interest
Period occurring every three months from the first day of such Interest Period,
(B) upon the payment or prepayment thereof in full or in part on the principal
amount paid or prepaid and (C) if not previously paid in full, at maturity
(whether by acceleration or otherwise) of such Loan and (iv) interest accrued on
the amount of all other Obligations shall be payable on demand from and after
the time such Obligation becomes due and payable (whether by acceleration or
otherwise).

 

(c)                                  Default Interest.  Notwithstanding the
rates of interest specified in clause (a) above or elsewhere herein, effective
immediately upon the occurrence of an Event of Default under Section 9.1(a) or
(b) (Events of Default) and for as long thereafter as such Event of Default
shall be continuing, the principal balance of all Loans and the amount of all
other Obligations then due and payable shall bear interest at a rate that is two
percent per annum in excess of the rate of interest applicable to such Loans or
other Obligations from time to time.  Such interest shall be payable on the date
that would otherwise be applicable to such interest pursuant to clause (b) above
or otherwise on demand.

 

66

--------------------------------------------------------------------------------


 

Section 2.11                            Conversion/Continuation Option

 

(a)                                  The Borrower may elect (i) at any time on
any Business Day to convert Base Rate Loans (other than Swing Loans) or any
portion thereof to Eurodollar Rate Loans and (ii) at the end of any applicable
Interest Period, (A) to convert Eurodollar Rate Loans or any portion thereof
into Base Rate Loans or (B) to continue Eurodollar Rate Loans, or any portion
thereof, for an additional Interest Period; provided, however, that (i) the
aggregate amount of the Base Rate Loans for each Interest Period must be in the
amount of at least $500,000 or an integral multiple of $100,000 in excess
thereof and (ii) the aggregate amount of the Eurodollar Rate Loans for each
Interest Period must be in the amount of at least $1,000,000 or an integral
multiple of $500,000 in excess thereof.  Each conversion or continuation shall
be allocated among the Loans of each Lender in accordance with such Lender’s
Ratable Portion.  Each such election shall be in substantially the form of
Exhibit F (Form of Notice of Conversion or Continuation) (a “Notice of
Conversion or Continuation”) and shall be made by giving the Administrative
Agent at least three Business Days’ prior written notice specifying (A) the
amount and type of Loan being converted or continued, (B) in the case of a
conversion to or a continuation of Eurodollar Rate Loans, the applicable
Interest Period and (C) in the case of a conversion, the date of such
conversion.

 

(b)                                 The Administrative Agent shall promptly
notify each applicable Lender of its receipt of a Notice of Conversion or
Continuation and of the options selected therein.  Notwithstanding the
foregoing, no conversion in whole or in part of Base Rate Loans to Eurodollar
Rate Loans and no continuation in whole or in part of Eurodollar Rate Loans upon
the expiration of any applicable Interest Period shall be permitted at any time
at which (i) a Default or an Event of Default shall have occurred and be
continuing or (ii) the continuation of, or conversion into, a Eurodollar Rate
Loan would violate any provision of Section 2.14 (Special Provisions Governing
Eurodollar Rate Loans).  If, within the time period required under the terms of
this Section 2.11, the  Administrative Agent does not receive a Notice of
Conversion or Continuation from the Company containing a permitted election to
continue any Eurodollar Rate Loans for an additional Interest Period or to
convert any such Loans, then, upon the expiration of the applicable Interest
Period, such Loans shall be automatically converted to Base Rate Loans.  Each
Notice of Conversion or Continuation shall be irrevocable.

 

Section 2.12                            Fees

 

(a)                                  Unused Commitment Fee.  The Company agrees
to pay in immediately available Dollars to each Revolving Credit Lender a
commitment fee on the actual daily amount by which the Revolving Credit
Commitment of such Revolving Credit Lender exceeds the sum of (A) such Revolving
Credit Lender’s Ratable Portion of the aggregate outstanding principal amount of
Revolving Loans and (B) such Revolving Credit Lender’s Ratable Portion of the
outstanding amount of the aggregate Letter of Credit Obligations (the “Unused
Commitment Fee”) from the Amendment No. 3 Effective Date through the Revolving
Credit Termination Date at the Applicable Unused Commitment Fee Rate, payable in
arrears (x) on the first Business Day of each calendar quarter, commencing on
the first such Business Day following the Amendment No. 3 Effective Date and
(y) on the Revolving Credit Termination Date.

 

(b)                                 Letter of Credit Fees.  The Company agrees
to pay the following amounts with respect to Letters of Credit issued by any
Issuer:

 

67

--------------------------------------------------------------------------------


 

(i)                                     to the Administrative Agent for the
account of each Issuer of a Letter of Credit, with respect to each Letter of
Credit issued by such Issuer, an issuance fee equal to 0.25% per annum of the
Dollar Equivalent of the maximum undrawn face amount of such Letter of Credit,
payable in arrears (A) on the first Business Day of each calendar quarter,
commencing on the first such Business Day following the issuance of such Letter
of Credit and (B) on the Revolving Credit Termination Date;

 

(ii)                                  to the Administrative Agent for the
ratable benefit of the Revolving Credit Lenders, with respect to each Letter of
Credit, a fee accruing in Dollars at a rate per annum equal to (A) the
Applicable Margin for Revolving Loans that are Eurodollar Rate Loans minus
(B) 0.25% on the Revolving Credit Lenders’ Ratable Portion of the Dollar
Equivalent of the maximum undrawn face amount of such Letter of Credit, payable
in arrears (1) on the first Business Day of each calendar quarter, commencing on
the first such Business Day following the issuance of such Letter of Credit and
(2) on the Revolving Credit Termination Date; provided, however, that during the
continuance of an Event of Default under Section 9.1(a) or (b) (Events of
Default), such fee shall be increased by two percent per annum (instead of, and
not in addition to, any increase pursuant to Section 2.10(c) (Interest)) and
shall be payable on demand; and

 

(iii)                               to the Issuer of any Letter of Credit, with
respect to the issuance, amendment or transfer of each Letter of Credit and each
drawing made thereunder, customary documentary and processing charges in
accordance with such Issuer’s standard schedule for such charges in effect at
the time of issuance, amendment, transfer or drawing, as the case may be.

 

(c)                                  Defaulting Lender Fees.  Notwithstanding
anything herein to the contrary, during such period as a Lender is a Defaulting
Lender, such Defaulting Lender will not be entitled to any fees accruing during
such period pursuant to clauses (a) and (b) above (without prejudice to the
rights of the Lenders other than Defaulting Lenders in respect of such fees);
provided, that (i) to the extent that a Ratable Portion of the Letter of Credit
Obligations or Swing Loans of such Defaulting Lender is reallocated to the
Non-Defaulting Lenders pursuant to Section 2.18(a) (Defaulting Lender), such
fees that would have accrued for the benefit of such Defaulting Lender will
instead accrue for the benefit of and be payable to such Non-Defaulting Lenders,
pro rata in accordance with their respective Commitments, and (ii) to the extent
any portion of such Letter or Credit Obligations or Swing Loans cannot be so
reallocated and the Borrower has not provided cash collateral, such fees will
instead accrue for the benefit of and be payable to the Issuer and the Swing
Lender as their interests appear (and the pro rata payment provisions of
Section 2.13 (Payments and Computations) will automatically be deemed adjusted
to reflect the provisions of this Section 2.12(c) (Fees)).

 

(d)                                 Additional Fees.  The Company has agreed to
pay to the Administrative Agent and the Arrangers additional fees, the amount
and dates of payment of which are embodied in the Fee Letter.

 

Section 2.13                            Payments and Computations

 

(a)                                  The Borrower shall make each payment
hereunder (including fees and expenses) not later than 2:00 p.m. (New York time)
on the day when due, in the currency specified herein (or, if no such currency
is specified, in Dollars) to the Administrative Agent at its address referred to
in Section 11.8 (Notices, Etc.) in immediately available funds without set-off

 

68

--------------------------------------------------------------------------------


 

or counterclaim.  The Administrative Agent shall promptly thereafter cause to be
distributed immediately available funds relating to the payment of principal,
interest or fees to the applicable Lenders, in accordance with the application
of payments set forth in clause (f) or (g) below, as applicable, for the account
of their respective Applicable Lending Offices; provided, however, that amounts
payable pursuant to Section 2.15 (Capital Adequacy), Section 2.16 (Taxes) or
Section 2.14(c) or (d) (Special Provisions Governing Eurodollar Rate Loans)
shall be paid only to the affected Lender or Lenders and amounts payable with
respect to Swing Loans shall be paid only to the applicable Swing Lender. 
Payments received by the Administrative Agent after 2:00 p.m. (New York time)
shall be deemed to be received on the next Business Day.

 

(b)                                 All computations of interest and of fees
shall be made by the Administrative Agent on the basis of a year of 360 days (or
365/366 days in the case of Obligations bearing interest at the Base Rate and
the Applicable Unused Commitment Fee Rate), in each case for the actual number
of days (including the first day but excluding the last day) occurring in the
period for which such interest and fees are payable.  Each determination by the
Administrative Agent of a rate of interest hereunder shall be conclusive and
binding for all purposes, absent manifest error.

 

(c)                                  Each payment by the Borrower of any Loan,
Reimbursement Obligation (including interest or fees in respect thereof) and
each reimbursement of various costs, expenses or other Obligation shall be made
in the currency in which such Loan was made, such Letter of Credit issued or
such cost, expense or other Obligation was incurred; provided, however, that
(i) the Letter of Credit Reimbursement Agreement for a Letter of Credit may
specify another currency for the Reimbursement Obligation in respect of such
Letter of Credit and (ii) other than for payments in respect of a Loan or
Reimbursement Obligation, Loan Documents duly executed by the Administrative
Agent or any Hedging Contract may specify other currencies of payment for
Obligations created by or directly related to such Loan Document or Hedging
Contract.

 

(d)                                 Whenever any payment hereunder shall be
stated to be due on a day other than a Business Day, the due date for such
payment shall be extended to the next succeeding Business Day, and such
extension of time shall in such case be included in the computation of payment
of interest or fees, as the case may be; provided, however, that if such
extension would cause payment of interest on or principal of any Eurodollar Rate
Loan to be made in the next calendar month, such payment shall be made on the
immediately preceding Business Day.  All repayments of any Loans denominated in
Dollars shall be applied to repay such Loans outstanding as Base Rate Loans or
Eurodollar Rate Loans as notified by the Company to the Administrative Agent in
writing (which writing may be by telecopy or electronic mail) not later than
1:00 p.m. (New York time) one Business Day prior to the scheduled date of such
payment, with those Eurodollar Rate Loans having earlier expiring Eurodollar
Interest Periods being repaid prior to those having later expiring Eurodollar
Interest Periods; provided, however, that if the Company fails to so notify the
Administrative Agent, such payment shall be applied first, to repay such Loans
outstanding as Base Rate Loans and then, to repay such Loans outstanding as
Eurodollar Rate Loans.

 

(e)                                  Unless the Administrative Agent shall have
received notice from the Borrower to the Lenders prior to the date on which any
payment is due hereunder that the Borrower will not make such payment in full,
the Administrative Agent may assume that the Borrower has made such payment in
full to the Administrative Agent on such date and the Administrative Agent may,
in reliance upon such assumption, cause to be distributed to each applicable
Lender on such due date an amount equal to the amount then due such Lender.  If
and

 

69

--------------------------------------------------------------------------------


 

to the extent that the Borrower shall not have made such payment in full to the
Administrative Agent, each applicable Lender shall repay to the Administrative
Agent forthwith on demand such amount distributed to such Lender together with
interest thereon (in the case of the Administrative Agent, at the Federal Funds
Rate for the first Business Day and thereafter, at the rate applicable to Base
Rate Loans) for each day from the date such amount is distributed to such Lender
until the date such Lender repays such amount to the Administrative Agent.

 

(f)                                    Except for payments and other amounts
received by the Administrative Agent and applied in accordance with the
provisions of clause (g) below (or required to be applied in accordance with
Section 2.9(c) (Mandatory Prepayments)), all payments and any other amounts
received by the Administrative Agent from or for the benefit of the Borrower
shall be applied as follows: first, to pay principal of, and interest on, any
portion of the Loans the Administrative Agent may have advanced pursuant to the
express provisions of this Agreement on behalf of any Lender, for which the
Administrative Agent has not then been reimbursed by such Lender or the
Borrower, second, to pay all other Obligations then due and payable and third,
as the Company so designates.  Payments in respect of Swing Loans received by
the Administrative Agent shall be distributed to the applicable Swing Lender;
payments in respect of Revolving Loans received by the Administrative Agent
shall be distributed to each Revolving Credit Lender in accordance with such
Lender’s Ratable Portion of the Revolving Credit Facility; payments in respect
of Term B-1 Loans received by the Administrative Agent shall be distributed to
each Term B-1 Lender in accordance with such Lender’s Ratable Portion of the
Term B-1 Loan Facility; payments in respect of Term B-2 Loans received by the
Administrative Agent shall be distributed to each Term B-2 Lender in accordance
with such Lender’s Ratable Portion of the Term B-2 Loan Facility; and all
payments of fees and all other payments in respect of any other Obligation shall
be allocated among such of the Lenders and Issuers as are entitled thereto and,
for such payments allocated to the Lenders, in proportion to their respective
Ratable Portions.

 

(g)                                 The Borrower hereby irrevocably waives the
right to direct the application of any and all payments in respect of the
Obligations and any proceeds of Collateral after the occurrence and during the
continuance of an Event of Default and agrees that, notwithstanding the
provisions of Section 2.9(c) (Mandatory Prepayments) and clause (f) above, the
Administrative Agent may, and, upon either (A) the written direction of the
Requisite Lenders or (B) the acceleration of the Obligations pursuant to
Section 9.2 (Remedies) shall, apply all payments in respect of any Obligations
and all funds on deposit in any Cash Collateral Account and all other proceeds
of Collateral in the following order:

 

(i)                                     first, to pay Secured Obligations in
respect of any expense reimbursements or indemnities then due to the
Administrative Agent;

 

(ii)                                  second, to pay Secured Obligations in
respect of any expense reimbursements or indemnities then due to the Lenders and
the Issuers;

 

(iii)                               third, to pay Secured Obligations in respect
of any fees then due to the Administrative Agent, the Lenders and the Issuers;

 

(iv)                              fourth, to pay interest then due and payable
in respect of the Loans and Reimbursement Obligations;

 

(v)                                 fifth, to pay or prepay principal amounts on
the Loans and Reimbursement Obligations, to provide cash collateral for
outstanding Letter of Credit

 

70

--------------------------------------------------------------------------------


 

Undrawn Amounts in the manner described in Section 9.3 (Actions in Respect of
Letters of Credit) and to pay Cash Management Obligations and amounts owing with
respect to Hedging Contracts, ratably to the aggregate principal amount of such
Loans, Reimbursement Obligations and Letter of Credit Undrawn Amounts, Cash
Management Obligations and Obligations owing with respect to Hedging Contracts;
and

 

(vi)                              sixth, to the ratable payment of all other
Secured Obligations;

 

provided, however, that if sufficient funds are not available to fund all
payments to be made in respect of any Secured Obligation described in any of
clauses (i), (ii), (iii), (iv), (v) and (vi) above, the available funds being
applied with respect to any such Secured Obligation (unless otherwise specified
in such clause) shall be allocated to the payment of such Secured Obligation
ratably, based on the proportion of the Admininstrative Agent’s and each
Lender’s or Issuer’s interest in the aggregate outstanding Secured Obligations
described in such clauses; provided, further, that payments that would otherwise
be allocated to the Revolving Credit Lenders shall be allocated first to pay
interest on and principal of any portion of the Revolving Loans that the
Administrative Agent may have advanced on behalf of any Lender for which the
Administrative Agent has not then been reimbursed by such Lender or the
Borrower, second to repay Swing Loans until such Loans are repaid in full and
then to repay the Revolving Loans.  The order of priority set forth in clauses
(i), (ii), (iii), (iv), (v) and (vi) above may at any time and from time to time
be changed by the agreement of the Requisite Lenders without necessity of notice
to or consent of or approval by the Borrower, any Secured Party that is not a
Lender or Issuer or by any other Person that is not a Lender or Issuer.  The
order of priority set forth in clauses (i), (ii) and (iii) above may be changed
only with the prior written consent of the Administrative Agent in addition to
that of the Requisite Lenders.

 

(h)                                 If any Lender is a Defaulting Lender, such
Defaulting Lender shall be deemed to have assigned any and all payments in
respect of the Obligations and any proceeds of Collateral due to it from or for
the benefit of the Borrower to the Non-Defaulting Lenders for application to,
and reduction of, their Ratable Portion of all Obligations until such
Non-Defaulting Lenders have been repaid in full.  Such Defaulting Lender hereby
authorizes the Administrative Agent to distribute such payments to the
Non-Defaulting Lenders in accordance with Section 2.9(c)(Mandatory Prepayments)
and this Section 2.13 (Payments and Computations).  This
Section 2.13(h) (Payments and Computations) shall apply and be effective
regardless of whether an Event of Default has occurred and is continuing and
notwithstanding (i) any other provision of this Agreement to the contrary or
(ii) any instruction of the Borrower as to its desired application of payments.

 

Section 2.14                            Special Provisions Governing Eurodollar
Rate Loans

 

(a)                                  Determination of Interest Rate

 

The Eurodollar Rate for each Interest Period for Eurodollar Rate Loans shall be
determined by the Administrative Agent pursuant to the procedures set forth in
the definition of “Eurodollar Rate.”  The Administrative Agent’s determination
shall be presumed to be correct absent manifest error and shall be binding on
the Borrower.

 

71

--------------------------------------------------------------------------------


 

(b)                                 Interest Rate Unascertainable, Inadequate or
Unfair

 

In the event that (A) the Administrative Agent determines that adequate and fair
means do not exist for ascertaining the applicable interest rates by reference
to which the Eurodollar Rate then being determined is to be fixed or (B) the
Requisite Lenders notify the Administrative Agent that the Eurodollar Rate for
any Interest Period will not adequately reflect the cost to the Lenders of
making or maintaining such Loans in the applicable currency for such Interest
Period, the Administrative Agent shall forthwith so notify the Company and the
Lenders, whereupon each Eurodollar Rate Loan shall automatically, on the last
day of the current Interest Period for such Loan, convert into a Base Rate Loan
and the obligations of the Lenders to make Eurodollar Rate Loans or to convert
Base Rate Loans into Eurodollar Rate Loans shall be suspended until the
Administrative Agent shall notify the Company that the Requisite Lenders have
determined that the circumstances causing such suspension no longer exist.

 

(c)                                  Increased Costs

 

If at any time any Lender determines that the introduction of, or any change in
or in the interpretation of, any law, treaty or governmental rule, regulation or
order (other than any change by way of imposition or increase of reserve
requirements included in determining the Eurodollar Rate) or the compliance by
such Lender with any guideline, request or directive from any central bank or
other Governmental Authority (whether or not having the force of law), shall
have the effect of increasing the cost to such Lender (except with respect to
Taxes, which shall be governed by Section 2.16) of agreeing to make or making,
funding or maintaining any Eurodollar Rate Loans, then the Borrower shall from
time to time, upon demand by such Lender (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Lender additional amounts sufficient to compensate such Lender for such
increased cost.  A certificate as to the amount of such increased cost,
submitted to the Borrower and the Administrative Agent by such Lender, shall be
conclusive and binding for all purposes, absent manifest error.  Notwithstanding
anything in this Section 2.14(c) to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act, and all requests, rules, guidelines and
directives promulgated thereunder, are deemed to have been introduced or adopted
after the date hereof, regardless of the date enacted or adopted.

 

(d)                                 Illegality

 

Notwithstanding any other provision of this Agreement, if any Lender determines
that the introduction of, or any change in or in the interpretation of, any law,
treaty or governmental rule, regulation or order after the Closing Date shall
make it unlawful, or any central bank or other Governmental Authority shall
assert that it is unlawful, for any Lender or its applicable Lending Office to
make Eurodollar Rate Loans or to continue to fund or maintain Eurodollar Rate
Loans, then, on notice thereof and demand therefor by such Lender to the
Borrower through the Administrative Agent, (i) the obligation of such Lender to
make or to continue Eurodollar Rate Loans and to convert Base Rate Loans into
Eurodollar Rate Loans shall be suspended, and each such Lender shall make a Base
Rate Loan as part of any requested Borrowing of Eurodollar Rate Loans and
(ii) if the affected Eurodollar Rate Loans are then outstanding, the Borrower
shall immediately convert each such Loan into a Base Rate Loan.  If, at any time
after a Lender gives notice under this clause (d), such Lender determines that
it may lawfully make Eurodollar Rate Loans, such Lender shall promptly give
notice of that determination to the Borrower and the Administrative Agent, and
the Administrative Agent shall promptly transmit the notice to each other
Lender.  The Borrower’s right to request, and such Lender’s obligation, if any,
to make Eurodollar Rate Loans shall thereupon be restored.

 

72

--------------------------------------------------------------------------------


 

(e)                                  Breakage Costs

 

In addition to all amounts required to be paid by the Borrower pursuant to
Section 2.10 (Interest), the Borrower shall compensate each Lender, upon written
request, for all losses, expenses and liabilities (including any loss or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to fund or maintain such Lender’s Eurodollar Rate Loans
to the Borrower but excluding any loss of the Applicable Margin on the relevant
Loans) that such Lender may sustain (i) if for any reason (other than solely by
reason of such Lender being a Defaulting Lender) a proposed Borrowing,
conversion into or continuation of Eurodollar Rate Loans does not occur on a
date specified therefor in a Notice of Borrowing or a Notice of Conversion or
Continuation given by the Borrower or in a telephonic request by it for
borrowing or conversion or continuation or a successive Interest Period does not
commence after notice therefor is given pursuant to Section 2.11
(Conversion/Continuation Option), (ii) if for any reason any Eurodollar Rate
Loan is prepaid (including mandatorily pursuant to Section 2.9 (Mandatory
Prepayments)) on a date that is not the last day of the applicable Interest
Period, (iii) as a consequence of a required conversion of a Eurodollar Rate
Loan to a Base Rate Loan as a result of any of the events indicated in clause
(d) above or (iv) as a consequence of any failure by the Borrower to repay
Eurodollar Rate Loans when required by the terms hereof.  The Lender making
demand for such compensation shall deliver to the Borrower concurrently with
such demand a written statement as to such losses, expenses and liabilities, and
this statement shall be conclusive and binding for all purposes as to the amount
of compensation due to such Lender, absent manifest error.

 

Section 2.15                            Capital Adequacy

 

If at any time any Lender determines that (a) the adoption of, or any change in
or in the interpretation of, any law, treaty or governmental rule, regulation or
order after the Closing Date regarding capital adequacy, (b) compliance with any
such law, treaty, rule, regulation or order or (c) compliance with any guideline
or request or directive from any central bank or other Governmental Authority
(whether or not having the force of law) shall have the effect of reducing the
rate of return on such Lender’s (or any corporation controlling such Lender’s)
capital as a consequence of its obligations hereunder or under or in respect of
any Letter of Credit to a level below that which such Lender or such corporation
could have achieved but for such adoption, change, compliance or interpretation,
then, upon demand from time to time by such Lender (with a copy of such demand
to the Administrative Agent), the Borrower shall pay to the Administrative Agent
for the account of such Lender, from time to time as specified by such Lender,
additional amounts sufficient to compensate such Lender for such reduction.  A
certificate as to such amounts submitted to the Borrower and the Administrative
Agent by such Lender shall be conclusive and binding for all purposes absent
manifest error.  Notwithstanding anything in this Section 2.15 to the contrary,
the Dodd-Frank Wall Street Reform and Consumer Protection Act, and all requests,
rules, guidelines and directives promulgated thereunder, are deemed to have been
introduced or adopted after the date hereof, regardless of the date enacted or
adopted.

 

Section 2.16                            Taxes

 

(a)                                  Except as otherwise provided in this
Section 2.16, any and all payments by any Loan Party under each Loan Document
shall be made free and clear of and without deduction for any and all present or
future taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding (i) in the case of each Lender, each

 

73

--------------------------------------------------------------------------------


 

Issuer and the Administrative Agent (A) taxes measured by its net income, branch
profits and franchise taxes imposed on it, and similar taxes imposed by the
jurisdiction (or any political subdivision thereof) under the laws of which such
Lender, such Issuer or the Administrative Agent (as the case may be) is
organized, (B) any U.S. withholding taxes payable with respect to payments under
the Loan Documents under laws (including any statute, treaty or regulation) in
effect at the time a Lender becomes a party hereto or designates a new
Applicable Lending Office, but not excluding any U.S. withholding taxes payable
to the extent such Lender or its assignor (if any) was entitled, at the time of
assignment or designation of a new Applicable Lending Office, to receive
additional amounts from the Loan Parties with respect to such withholding tax
pursuant to this Section 2.16 and (C) any withholding taxes attributable to a
Lender’s failure to comply with Section 2.16(f), and (ii) in the case of each
Lender or each Issuer, except to the extent arising solely as a result of
entering into this Agreement, taxes measured by its net income, branch profits
and franchise taxes imposed on it as a result of a present or former connection
between such Lender or such Issuer (as the case may be) and the jurisdiction of
the Governmental Authority imposing such tax or any taxing authority thereof or
therein (all such non-excluded taxes, levies, imposts, deductions, charges,
withholdings and liabilities being hereinafter referred to as “Taxes”).  If any
Taxes shall be required by law to be deducted from or in respect of any sum
payable under any Loan Document to any Lender, any Issuer or the Administrative
Agent (w) the sum payable shall be increased as may be necessary so that, after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.16), such Lender, such Issuer or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (x) the relevant Loan
Party shall make such deductions, (y) the relevant Loan Party shall pay the full
amount deducted to the relevant taxing authority or other authority in
accordance with applicable law and (z) the relevant Loan Party shall deliver to
the Administrative Agent evidence of such payment.

 

(b)                                 In addition, each Loan Party agrees to pay
any present or future stamp or documentary taxes or any other excise or property
taxes, charges or similar levies of the United States or any political
subdivision thereof or any applicable foreign jurisdiction, and all liabilities
with respect thereto, in each case arising from any payment made under any Loan
Document or from the execution, delivery or registration of, or otherwise with
respect to, any Loan Document (collectively, “Other Taxes”).

 

(c)                                  Each Loan Party shall, jointly and
severally, indemnify each Lender, each Issuer and the Administrative Agent for
the full amount of Taxes and Other Taxes (including any Taxes and Other Taxes
imposed by any jurisdiction on amounts payable under this Section 2.16) paid by
such Lender, such Issuer or the Administrative Agent (as the case may be) and
any liability (including for penalties, interest and expenses) arising therefrom
or with respect thereto.  This indemnification shall be made within 30 days from
the date such Lender, such Issuer or the Administrative Agent (as the case may
be) makes written demand therefor, which demand shall include reasonable
supporting documentation of the imposition of such Taxes or Other Taxes.

 

(d)                                 Within 30 days after the date of any payment
of Taxes or Other Taxes by any Loan Party, the Borrower shall furnish to the
Administrative Agent, at its address referred to in Section 11.8
(Notices, Etc.), the original or a certified copy of a receipt evidencing
payment thereof.

 

74

--------------------------------------------------------------------------------


 

(e)                                  Without prejudice to the survival of any
other agreement of any Loan Party hereunder or under the Guaranty, the
agreements and obligations of such Loan Party contained in this Section 2.16
shall survive the payment in full of the Obligations.

 

(f)                                    (i)                                    
Each Non-U.S. Lender that is entitled to an exemption from U.S. withholding tax,
or that is subject to such tax at a reduced rate under an applicable tax treaty,
shall (v) on or prior to the Closing Date in the case of each Non-U.S. lender
that is a signatory hereto, (w) on or prior to the date of the Assignment and
Acceptance pursuant to which such Non-U.S. Lender becomes a Lender, on or prior
to the date a successor Issuer becomes an Issuer or the date a successor
Administrative Agent becomes the Administrative Agent hereunder, (x) on or prior
to the date on which any such form or certification expires or becomes obsolete,
(y) after the occurrence of any event requiring a change in the most recent form
or certification previously delivered by it to the Borrower and the
Administrative Agent, and (z) from time to time if requested by the Borrower or
the Administrative Agent, provide the Administrative Agent and the Borrower with
two completed originals of each of the following, as applicable:

 

(A)                              Form W-8ECI (claiming exemption from U.S.
withholding tax because the income is effectively connected with a U.S. trade or
business) or any successor form;

 

(B)                                Form W-8BEN (claiming exemption from, or a
reduction of, U.S.  withholding tax under an income tax treaty) or any successor
form;

 

(C)                                in the case of a Non-U.S. Lender claiming
exemption under Sections 871(h) or 881(c) of the Code, a Form W-8BEN (claiming
exemption from U.S. withholding tax under the portfolio interest exemption) or
any successor form; or

 

(D)                               any other applicable form, certificate or
document prescribed by the IRS certifying as to such Non-U.S. Lender’s
entitlement to such exemption from U.S. withholding tax or reduced rate with
respect to all payments to be made to such Non-U.S. Lender under the Loan
Documents.

 

(ii)                                  [Reserved].

 

(iii)                               Unless the Borrower and the Administrative
Agent have received forms or other documents satisfactory to them indicating
that payments under any Loan Document to or for a Lender are not subject to U.S.
withholding tax or are subject to U.S. withholding tax at a rate reduced by an
applicable tax treaty, the Loan Parties and the Administrative Agent shall
withhold amounts required to be withheld by applicable Requirements of Law from
such payments at the applicable statutory rate and pay over such amounts to the
applicable taxing authority.  If the Borrower and the Administrative Agent have
received forms or other documents indicating that payments under any Loan
Document to or for a Non-U.S. Lender are subject to U.S. withholding tax at a
rate reduced by an applicable tax treaty, the Loan Parties and the
Administrative Agent shall withhold amounts at such reduced rate and pay over
such amounts to the applicable taxing authority.

 

75

--------------------------------------------------------------------------------


 

(iv)                              Each U.S. Lender shall (v) on or prior to the
Closing Date in the case of each U.S. Lender that is a signatory hereto, (w) on
or prior to the date of the Assignment and Acceptance pursuant to which such
U.S. Lender becomes a Lender, on or prior to the date a successor Issuer becomes
an Issuer or on or prior to the date a successor Administrative Agent becomes
the Administrative Agent hereunder, (x) on or prior to the date on which any
such form or certification expires or becomes obsolete, (y) after the occurrence
of any event requiring a change in the most recent form or certification
previously delivered by it to the Borrower and the Administrative Agent, and
(z) from time to time if requested by the Borrower or the Administrative Agent,
provide the Administrative Agent and the Borrower with two completed originals
of Form W-9 (certifying that such U.S. Lender is entitled to an exemption from
U.S. backup withholding tax) or any successor form.  Solely for purposes of this
Section 2.16(f), a U.S. Lender shall not include a Lender, an Issuer or an
Administrative Agent that may be treated as an exempt recipient based on the
indicators described in Treasury Regulation section 1.6049-4(c)(1)(ii).

 

(g)                                 Any Lender claiming any additional amounts
payable pursuant to this Section 2.16 shall use its reasonable efforts
(consistent with its internal policies and Requirements of Law) to change the
jurisdiction of its Applicable Lending Office if the making of such a change
would avoid the need for, or reduce the amount of, any such additional amounts
that would be payable or may thereafter accrue and would not, in the sole
determination of such Lender, be otherwise disadvantageous to such Lender.

 

Section 2.17                            Substitution of Lenders

 

(a)                                  In the event that (i)(A) any Lender makes a
claim under Section 2.14(c) (Increased Costs) or Section 2.15 (Capital
Adequacy), (B) it becomes illegal for any Lender to continue to fund or make any
Eurodollar Rate Loan and such Lender notifies the Borrower pursuant to
Section 2.14(d) (Illegality), (C) any Loan Party is required to make any payment
pursuant to Section 2.16 (Taxes) that is attributable to a particular Lender or
(D) any Lender becomes a Defaulting Lender, (ii) in the case of clause
(i)(A) above, as a consequence of increased costs in respect of which such claim
is made, the effective rate of interest payable to such Lender under this
Agreement with respect to its Loans materially exceeds the effective average
annual rate of interest payable to the Requisite Lenders under this Agreement
and (iii) in the case of clause (i)(A),(B) and (C) above, Lenders holding at
least 75% of the Commitments are not subject to such increased costs or
illegality, payment or proceedings (any such Lender, an “Affected Lender”), the
Borrower may substitute any Lender and, if reasonably acceptable to the
Administrative Agent, any other Eligible Assignee (a “Substitute Institution”)
for such Affected Lender hereunder, after delivery of a written notice (a
“Substitution Notice”) by the Borrower to the Administrative Agent and the
Affected Lender within a reasonable time (in any case not to exceed 90 days)
following the occurrence of any of the events described in clause (i) above that
the Borrower intends to make such substitution; provided, however, that, if more
than one Lender claims increased costs, illegality or right to payment arising
from the same act or condition and such claims are received by the Borrower
within 30 days of each other, then the Borrower may substitute all, but not
(except to the extent the Borrower have already substituted one of such Affected
Lenders before Borrower’s receipt of the other Affected Lenders’ claim) less
than all, Lenders making such claims.

 

(b)                                 If the Substitution Notice was properly
issued under this Section 2.17, the Affected Lender shall sell, and the
Substitute Institution shall purchase, all rights and claims

 

76

--------------------------------------------------------------------------------


 

of such Affected Lender under the Loan Documents and the Substitute Institution
shall assume, and the Affected Lender shall be relieved of, the Affected
Lender’s Revolving Credit Commitments and all other prior unperformed
obligations of the Affected Lender under the Loan Documents (other than in
respect of any damages (which pursuant to Section 11.5, do not include exemplary
or punitive damages, to the extent permitted by applicable law) in respect of
any such unperformed obligations).  Such purchase and sale (and the
corresponding assignment of all rights and claims hereunder) shall be recorded
in the Register maintained by the Administrative Agent and shall be effective on
(and not earlier than) the later of (i) the receipt by the Affected Lender of
its Ratable Portion of the Revolving Credit Outstandings, the Term Loans,
together with any other Obligations owing to it, (ii) the receipt by the
Administrative Agent of an agreement in form and substance satisfactory to it
and the Borrower whereby the Substitute Institution shall agree to be bound by
the terms hereof and (iii) the payment in full to the Affected Lender in cash of
all fees, unreimbursed costs and expenses and indemnities accrued and unpaid
through such effective date.  Upon the effectiveness of such sale, purchase and
assumption, the Substitute Institution shall become a “Lender” hereunder for all
purposes of this Agreement having a Commitment in the amount of such Affected
Lender’s Commitment assumed by it and such Commitment of the Affected Lender
shall be terminated; provided, however, that all indemnities under the Loan
Documents shall continue in favor of such Affected Lender.

 

(c)                                  Each Lender agrees that, if it becomes an
Affected Lender and its rights and claims are assigned hereunder to a Substitute
Institution pursuant to this Section 2.17, it shall execute and deliver to the
Administrative Agent an Assignment and Acceptance to evidence such assignment,
together with any Note (if such Loans are evidenced by a Note) evidencing the
Loans subject to such Assignment and Acceptance; provided, however, that the
failure of any Affected Lender to execute an Assignment and Acceptance shall not
render such assignment invalid.

 

Section 2.18                            Defaulting Lender

 

(a)                                  Reallocation of Defaulting Lender
Commitment.  If a Lender becomes, and during the period it remains, a Defaulting
Lender, the following provisions shall apply with respect to any outstanding
Letter of Credit Obligations and any outstanding Swing Loans:

 

(i)                                     the Ratable Portion of such Defaulting
Lender with respect to any Letter of Credit Obligations and any outstanding
Swing Loans will, subject to the limitation in the first proviso below,
automatically be reallocated (effective on the date such Lender becomes a
Defaulting Lender) among the Revolving Credit Lenders that are Non-Defaulting
Lenders pro rata in accordance with their respective Revolving Credit
Commitments; provided, that (A) the sum of each Non-Defaulting Lender’s Ratable
Portion of the Revolving Credit Outstandings may not in any event exceed the
Revolving Credit Commitment of such Non-Defaulting Lender as in effect at the
time of such reallocation and (B) neither such reallocation nor any payment by a
Non-Defaulting Lender pursuant thereto will constitute a waiver or release of
any claim the Borrower, the Administrative Agent, any Issuer, any Swing Lender
or any other Lender may have against such Defaulting Lender or cause such
Defaulting Lender to be a Non-Defaulting Lender; provided that to the extent
that amounts are reallocated among the Revolving Credit Lenders in accordance
with this clause (i) and any cash collateral was provided pursuant to clause
(ii)(A) below with respect to any such Letter of Credit Obligations or Swing
Loans, the cash collateral requirement pursuant to such clause (ii)(A) will
terminate and the each applicable Issuer and Swing Lender will cause any cash
collateral posted with respect to their respective Letter of Credit Obligations
or Swing Loans, as the

 

77

--------------------------------------------------------------------------------


 

case may be, to be returned to the Borrower subject to any terms relating to
such cash collateral;

 

(ii)                                  to the extent that any portion (the
“unreallocated portion”) of the Ratable Portion of such Defaulting Lender with
respect to any Letter of Credit Obligations and any outstanding Swing Loans
cannot be so reallocated, the Borrower will promptly, and in no event later than
10 Business Days after any demand by the Administrative Agent (at the direction
of the Issuer and/or the Swing Lender, as the case may be), (A)(x) cash
collateralize the obligations of the Borrower to the Issuers in respect of such
Letter of Credit Obligations, in an amount at least equal to the aggregate
amount of the unreallocated portion of such Letter of Credit Obligations on
terms acceptable to the Administrative Agent and such Issuer and (y) in the case
of such outstanding Swing Loans, prepay (subject to clause (iii) below) and/or
cash collateralize (on terms reasonably acceptable to the Administrative Agent
and such Swing Lender) in full the unreallocated portion thereof, or (B) make
other arrangements reasonably satisfactory to the Administrative Agent, and to
the Issuers and the Swing Lender, as the case may be, in their sole discretion
to protect them against the risk of non-payment by such Defaulting Lender, in
each case without duplications with respect to any prior actions taken with
respect to such Letter of Credit Obligations and Swing Loans pursuant to clause
(b) below; and

 

(iii)                               any amount paid by the Borrower for the
account of a Defaulting Lender under this Agreement (whether on account of
principal, interest, fees, indemnity payments or other amounts) will not be paid
or distributed to such Defaulting Lender, but will instead be retained by the
Administrative Agent in a segregated, non-interest bearing account until the
termination of the Revolving Credit Commitments and payment in full of all
Obligations of the Borrower hereunder in respect of the Revolving Credit
Facility and will be applied by the Administrative Agent, to the fullest extent
permitted by law, to the making of payments from time to time in the following
order of priority: first to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent under this Agreement, second to the payment
of any amounts owing by such Defaulting Lender to any Issuer or the Swing Lender
(pro rata as to the respective amounts owing to each of them) under this
Agreement, third to the payment of post-default interest and then current
interest due and payable to the Non-Defaulting Lenders hereunder other than
Defaulting Lenders, ratably among them in accordance with the amounts of such
interest then due and payable to them, fourth to the payment of fees then due
and payable to the Non-Defaulting Lenders hereunder, ratably among them in
accordance with the amounts of such fees then due and payable to them, fifth to
pay principal and Reimbursement Obligations then due and payable to the
Non-Defaulting Lenders hereunder ratably in accordance with the amounts thereof
then due and payable to them, sixth to the ratable payment of other amounts then
due and payable to the Non-Defaulting Lenders, and seventh after the termination
of the Revolving Credit Commitments and payment in full of all Obligations of
the Borrower hereunder, to pay amounts owing under this Agreement to such
Defaulting Lender or as a court of competent jurisdiction may otherwise direct.

 

(b)                                 Termination of Defaulting Lender
Commitments.  The Borrower may terminate the unused amount of the Revovling
Credit Commitment of a Defaulting Lender upon not less than 10 Business Days’
prior notice to the Administrative Agent (which will promptly

 

78

--------------------------------------------------------------------------------


 

notify the Lenders thereof), and in such event the provisions of Section 2.13
(Payments and Computations) will apply to all amounts thereafter paid by the
Borrower for the account of such Defaulting Lender under this Agreement (whether
on account of principal, interest, fees, indemnity or other amounts); provided,
that such termination will not be deemed to be a waiver or release of any claim
the Borrower, the Administrative Agent, the Issuer, the Swing Lender or any
Lender may have against such Defaulting Lender.

 

(c)                                  Cure.  If the Borrower, Administrative
Agent, the Issuer and the Swing Lender agree in writing in their discretion that
a Lender that is a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, as the case may be, the Administrative Agent will so notify
the parties hereto, whereupon as of the closing date specified in such notice
and subject to any conditions set forth therein (which may include arrangements
with respect to any amounts then held in the segregated account referred to in
Section 2.18(a) (Defaulting Lender)), (i) such Lender will, to the extent
applicable, purchase such portion of outstanding Loans of the other Lenders
and/or make such other adjustments as the Administrative Agent may determine to
be necessary to cause such Lender’s Ratable Portion to be on a pro rata basis in
accordance with their respective Revolving Credit Commitment, whereupon such
Lender will cease to be a Defaulting Lender and will be a Non-Defaulting Lender;
provided, that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while such Lender was a
Defaulting Lender and (ii) the cash collateral requirements set forth in this
Section 2.18 will terminate and the each applicable Issuer and Swing Lender will
cause any cash collateral posted with respect to their respective Letter of
Credit Obligations or Swing Loans, as the case may be, to be returned to the
Borrower subject to any terms relating to such cash collateral; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Non-Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from such Lender having been a Defaulting Lender.

 

(d)                                 Notices.  The Administrative Agent will
promptly send to each Lender and Issuer a copy of any notice to the Borrower
provided for in this Section 2.18.

 

ARTICLE III

 

CONDITIONS TO LOANS AND LETTERS OF CREDIT

 

Section 3.1                                   Conditions Precedent to Initial
Loans and Letters of Credit

 

The obligation of each Lender to make the Loans requested to be made by it on
the Closing Date and the obligation of each Issuer to Issue Letters of Credit on
the Closing Date is subject to the satisfaction or due waiver in accordance with
Section 11.1 (Amendments, Waivers, Etc.) of each of the following conditions
precedent:

 

(a)                                  Certain Documents.  The Administrative
Agent shall have received on or prior to the Closing Date (and, to the extent
any Borrowing of any Eurodollar Rate Loans is requested to be made on the
Closing Date, in respect of the Notice of Borrowing for such Loans, at least
three Business Days prior to the Closing Date) each of the following (except as
otherwise provided in Section 7.14 (Post-Closing Matters)), each dated the
Closing Date unless otherwise indicated or agreed to by the Administrative
Agent, in form and substance reasonably satisfactory to the Administrative Agent
and in sufficient copies for each Lender:

 

79

--------------------------------------------------------------------------------


 

(i)                                     this Agreement, duly executed and
delivered by the Borrowers and, for the account of each Lender requesting the
same, a Note of each Borrower conforming to the requirements set forth herein;

 

(ii)                                  the Guaranty, duly executed and delivered
by the Company and each other Guarantor;

 

(iii)                               the Pledge and Security Agreement, duly
executed and delivered by the Company and each other Guarantor, together with
each of the following:

 

(A)                              evidence (including a Perfection Certificate
certified by a Responsible Officer of the Company) reasonably satisfactory to
the Administrative Agent that, upon the filing and recording of instruments
delivered at the Closing, the Administrative Agent (for the benefit of the
Secured Parties) shall have a valid and perfected first priority security
interest in the Collateral, including (x) such documents duly executed by each
Loan Party as the Administrative Agent may reasonably request with respect to
the perfection of its security interests in the Collateral (including financing
statements under the UCC, patent, trademark and copyright security agreements
suitable for filing with the Patent and Trademark Office or the Copyright
Office, as the case may be, and other applicable documents under the laws of any
jurisdiction with respect to the perfection of Liens created by the Pledge and
Security Agreement) and (y) copies of UCC search reports as of a recent date
listing all effective financing statements that name any Loan Party as debtor,
together with copies of such financing statements, none of which shall cover the
Collateral except for those that shall be terminated on the Closing Date or are
otherwise permitted hereunder;

 

(B)                                all certificates, instruments and other
documents representing all Pledged Stock being pledged pursuant to such Pledge
and Security Agreement and stock powers for such certificates, instruments and
other documents executed in blank; and

 

(C)                                all instruments representing Pledged Debt
Instruments being pledged pursuant to such Pledge and Security Agreement duly
endorsed in favor of the Administrative Agent or in blank;

 

(iv)                              the Foreign Pledge Agreements, duly executed
and delivered by the Loan Parties party thereto, together with all certificates,
instruments and other documents representing all Pledged Stock being pledged
pursuant to such Foreign Pledge Agreements and stock powers for such
certificates, instruments and other documents executed in blank;

 

(v)                                 Mortgages for all of the Mortgaged Real
Property listed on Schedule 1.1, duly executed and delivered by the Loan Parties
party thereto, together with all Mortgage Supporting Documents relating thereto;

 

(vi)                              a favorable opinion of (A) Latham & Watkins
LLP, counsel to the Loan Parties, in substantially the form of Exhibit G
(Form of Opinion of counsel for the Loan Parties), and (B) counsel to the Loan
Parties in each of the jurisdictions listed

 

80

--------------------------------------------------------------------------------


 

on Schedule 3.1(a) (Opinion Jurisdictions), in each case addressed to the
Agents, the Lenders and the Issuers and addressing such other matters as any
Lender through the Administrative Agent may reasonably request;

 

(vii)                           a copy of each Related Document, the Sponsor
Management Agreement and the 2016 Subordinated Note Indenture, each certified as
being true and correct by a Responsible Officer of the Company;

 

(viii)                        a copy of the articles or certificate of
incorporation (or equivalent Constituent Document) of each Loan Party, certified
as of a recent date by the Secretary of State of the state of organization of
such Loan Party, together with certificates of such official attesting to the
good standing of each such Loan Party;

 

(ix)                                a certificate of the Secretary or an
Assistant Secretary of each Loan Party certifying (A) the names and true
signatures of each officer of such Loan Party that has been authorized to
execute and deliver any Loan Document or other document required hereunder to be
executed and delivered by or on behalf of such Loan Party, (B) the by-laws (or
equivalent Constituent Document) of such Loan Party as in effect on the date of
such certification, (C) the resolutions of such Loan Party’s Board of Directors
(or equivalent governing body) approving and authorizing the execution, delivery
and performance of this Agreement and the other Loan Documents to which it is a
party and (D) that there have been no changes in the certificate of
incorporation (or equivalent Constituent Document) of such Loan Party from the
certificate of incorporation (or equivalent Constituent Document) delivered
pursuant to clause (viii) above;

 

(x)                                   a certificate of the Chief Financial
Officer of the Company, stating that the Company and its Subsidiaries are
Solvent on a Consolidated basis, after giving effect to the initial Loans and
Letters of Credit, the application of the proceeds thereof in accordance with
Section 7.9 (Application of Proceeds), the consummation of the other
Transactions and the payment of all estimated legal, accounting and other fees
related hereto and thereto;

 

(xi)                                a certificate of a Responsible Officer of
the Company, in form and substance reasonably satisfactory to the Administrative
Agent, to the effect that (A) the conditions set forth in Sections 3.1(e)(v),
3.1(e)(vi), 3.1(g), 3.1(h) and 3.2(b) have been satisfied and (B) no litigation
not listed on Schedule 4.7 (Litigation) has been commenced against any Loan
Party or any of its Subsidiaries that would have a Material Adverse Effect;

 

(xii)                             evidence reasonably satisfactory to the
Administrative Agent that the insurance policies required by Section 7.5
(Maintenance of Insurance) and any Collateral Document are in full force and
effect, together with, unless otherwise agreed by the Administrative Agent,
endorsements naming the Administrative Agent, on behalf of the Secured Parties,
as an additional insured or loss payee, as applicable, under all insurance
policies to be maintained with respect to the properties of the Company and each
other Loan Party; and

 

81

--------------------------------------------------------------------------------


 

(xiii)                          such other certificates, documents, agreements
and information respecting any Loan Party as any Lender through the
Administrative Agent may reasonably request.

 

(b)                                 Fees and Expenses Paid.  There shall have
been paid to the Administrative Agent, for the account of the Administrative
Agent, the Arrangers and the Lenders, as applicable, all fees and expenses
(including reasonable fees and expenses of counsel) due and payable on or before
the Closing Date (including all such fees described in the Fee Letter).

 

(c)                                  Refinancing of Existing Credit Agreements. 
(i) All obligations under the Existing Credit Agreements shall have been repaid
in full, (ii) each Existing Credit Agreement and all Loan Documents (as defined
therein) shall have been terminated on terms reasonably satisfactory to the
Administrative Agent and (iii) the Administrative Agent shall have received a
payoff letter duly executed and delivered by the respective borrowers and agents
thereunder or other evidence of such termination, in each case, in form and
substance reasonably satisfactory to the Administrative Agent.

 

(d)                                 Debt Ratings.  The Facilities shall have
been rated by S&P and Moody’s.

 

(e)                                  Merger.  The Administrative Agent shall be
reasonably satisfied that (i) the terms and conditions of the Merger Agreement
shall not have been amended, waived or modified without the approval of the
Administrative Agent (other than any such waivers or amendments as are not,
taken as a whole, materially adverse to the Administrative Agent and the
Lenders), (ii) the Merger Agreement and the other Related Documents shall have
been approved by all corporate action of Holdings, the Company and each of the
other parties thereto, shall have been executed and delivered by each such party
and shall be in full force and effect, (iii) all necessary consents and
authorizations from, notices to and filings with any Governmental Authority and
material third party consents in each case in connection with the Merger shall
have been obtained and shall be in effect, except to the extent as would not
have a Material Adverse Effect, (iv) subject only to the funding of the initial
Loans hereunder, the Merger shall have been consummated in accordance with the
Merger Agreement and all applicable Requirements of Law, (v) all representations
and warranties contained in the Merger Agreement and the other Related Documents
with respect to the consents and approvals needed to consummate the Merger shall
be true and correct in all material respects on the Closing Date and (vi) no
change shall have occurred since March 31, 2005 that, individually or in the
aggregate, has had, or would reasonably be expected to have, a “Material Adverse
Effect” (as defined in the Merger Agreement).

 

(f)                                    Consents, Etc.  Each of the Company and
its Subsidiaries shall have received all consents and authorizations required
pursuant to any material Contractual Obligation with any other Person and shall
have obtained all Permits of, and effected all notices to and filings with, any
Governmental Authority, in each case, as may be necessary to allow each of the
Company and its Subsidiaries lawfully (i) to execute, deliver and perform, in
all material respects, their respective obligations hereunder and under the Loan
Documents to which each of them, respectively, is, or shall be, a party and each
other agreement or instrument to be executed and delivered by each of them,
respectively, pursuant thereto or in connection therewith and (ii) to create and
perfect the Liens on the Collateral to be owned by each of them in the manner
and for the purpose contemplated by the Loan Documents.

 

82

--------------------------------------------------------------------------------


 

(g)                                 Existing Credit Agreements.  The
representations and warranties set forth in (i) the Existing AMC Credit
Agreement with respect to the historical business and operations of the Company
and its Subsidiaries on or prior to the Closing Date and (ii) the Existing Loews
Credit Agreement with respect to the historical business and operations of Loews
and its Subsidiaries on or prior to the Closing Date shall be true and correct
on and as of the Closing Date and shall be true and correct in all material
respects on and as of the Closing Date with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects as of such
earlier date.

 

(h)                                 Indentures.  On a Pro Forma Basis, after
giving effect to the Transactions, no Event of Default (as defined in the
applicable Indenture) and no other event that, with the passing of time or the
giving of notice or both, would become such Event of Default shall have occurred
and be continuing under any of the Indentures.

 

(i)                                     Appointment of Process Agent.  The
Administrative Agent shall have received evidence reasonably satisfactory to it
that the Process Agent required by Section 11.12(b) shall have been duly
appointed.

 

Section 3.2                                   Conditions Precedent to Each Loan
and Letter of Credit

 

The obligation of each Lender on any date (including the Closing Date) to make
any Loan and of each Issuer on any date (including the Closing Date) to Issue
any Letter of Credit (other than an extension of the expiry, or renewal, of any
Letter of Credit that does not increase the maximum face amount of such Letter
of Credit) is subject to the satisfaction of each of the following conditions
precedent:

 

(a)                                  Request for Borrowing or Issuance of Letter
of Credit.  With respect to any Loan, the Administrative Agent shall have
received a duly executed Notice of Borrowing (or, in the case of Swing Loans, a
duly executed Swing Loan Request), and, with respect to any Letter of Credit,
the Administrative Agent and the Issuer shall have received a duly executed
Letter of Credit Request.

 

(b)                                 Representations and Warranties; No
Defaults.  The following statements shall be true on the date of such Loan or
Issuance, both before and after giving effect thereto and, in the case of any
Loan, to the application of the proceeds thereof:

 

(i)                                     in the case of Loans made or Letters of
Credit Issued on the Closing Date, the representations and warranties set forth
in Article IV (Representations and Warranties) (other than those set forth in
Sections 4.4(a), 4.4(b), 4.5, 4.7, 4.8, 4.9, 4.11, 4.14, 4.15, 4.16, 4.17, 4.18
and 4.19) and in the other Loan Documents shall be true and correct in all
material respects on and as of the Closing Date with the same effect as though
made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date;

 

(ii)                                  in the case of Loans made or Letters of
Credit Issued on any date after the Closing Date, the representations and
warranties set forth in Article IV (Representations and Warranties) and in the
other Loan Documents shall be true and

 

83

--------------------------------------------------------------------------------


 

correct in all material respects on and as of such date with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date; and

 

(iii)                               no Default or Event of Default shall have
occurred and be continuing; provided, however, that, in the case of Loans made
or Letters of Credit Issued on the Closing Date, any Default or Event of Default
arising from the breach of any representation or warranty set forth in the Loan
Documents shall not constitute a failure of this condition unless it constitutes
a failure of the condition set forth in Section 3.2(b)(i) above.

 

(c)                                  No Legal Impediments.  The making of the
Loans or the Issuance of such Letter of Credit on such date does not violate any
Requirement of Law on the date of or immediately following such Loan or Issuance
of such Letter of Credit and is not enjoined, temporarily, preliminarily or
permanently.

 

Each submission by the Borrower to the Administrative Agent of a Notice of
Borrowing or a Swing Loan Request and the acceptance by the Borrower of the
proceeds of each Loan requested therein, and each submission by the Company to
an Issuer of a Letter of Credit Request, and the Issuance of each Letter of
Credit requested therein, shall be deemed to constitute a representation and
warranty by the Borrower as to the matters specified in clause (b) above on the
date of the making of such Loan or the Issuance of such Letter of Credit.

 

Section 3.3                                   Determinations of Initial
Borrowing Conditions

 

For purposes of determining compliance with the conditions specified in
Section 3.1 (Conditions Precedent to Initial Loans and Letters of Credit), each
Lender shall be deemed to have consented to, approved, accepted or be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to the Lenders unless an officer of
the Administrative Agent responsible for the transactions contemplated by the
Loan Documents shall have received notice from such Lender prior to the initial
Borrowing, borrowing of Swing Loans or Issuance or deemed Issuance hereunder
specifying its objection thereto and such Lender shall not have made available
to the Administrative Agent such Lender’s Ratable Portion of such Borrowing or
Swing Loans.

 

Section 3.4                                   Conditions Precedent to Each
Facility Increase

 

The effectiveness of each Facility Increase shall be subject to the satisfaction
of each of the following conditions precedent:

 

(a)                                  Certain Documents.  The Administrative
Agent shall have received on or prior to the Facility Increase Date for such
Facility Increase each of the following, each dated such Facility Increase Date
unless otherwise indicated or agreed to by the Administrative Agent, in form and
substance reasonably satisfactory to the Administrative Agent:

 

(i)                                     written commitments duly executed by
existing Lenders or Eligible Assignees in an aggregate amount equal to the
amount of the proposed Facility Increase (as agreed between the Company and the
Administrative Agent) and, in the case of each such Eligible Assignee, an
assumption agreement in form and substance

 

84

--------------------------------------------------------------------------------


 

satisfactory to the Administrative Agent and duly executed by the Company, the
Administrative Agent and such Eligible Assignee;

 

(ii)                                  an amendment to this Agreement, effective
as of the Facility Increase Date and executed by the Company and the
Administrative Agent, to the extent necessary to implement terms and conditions
of the Facility Increase (including interest rates, fees and scheduled repayment
dates and maturity), as agreed by the Company and the Administrative Agent,
which, in any event, except for interest, fees, scheduled repayment dates and
maturity, shall not be applied materially differently to the Facility Increase
and the existing Facilities;

 

(iii)                               for the account of each Lender or Eligible
Assignee participating in such Facility Increase having requested the same by
notice to the Administrative Agent and the Company received by each at least
three Business Days prior to the Facility Increase Date (or such later date as
may be agreed by the Company), Notes in each applicable Facility conforming to
the requirements set forth in Section 2.7(d);

 

(iv)                              for each Loan Party executing any Loan
Document as part of such Facility Increase, a certificate of the secretary,
assistant secretary or other officer of such Loan Party in charge of maintaining
books and records of such Loan Party certifying as to the resolutions of such
Loan Party’s board of directors or other appropriate governing body approving
and authorizing the execution, delivery and performance of each document
executed as part of such Facility Increase to which such Loan Party is a party;

 

(v)                                 duly executed favorable opinions of counsel
to the Loan Parties in New York and such other local jurisdictions reasonably
requested by the Administrative Agent, each addressed to the Administrative
Agent, the Issuers and the Lenders and addressing such matters as the
Administrative Agent may reasonably request; and

 

(vi)                              such other document as the Administrative
Agent may reasonably request.

 

(b)                                 Fees and Expenses.  There shall have been
paid to the Administrative Agent, for the account of the Administrative Agent,
the Arrangers, any Lender (including any Person becoming a Lender as part of
such Facility Increase on such Facility Increase Date) or any Issuer, as the
case may be, all fees and expenses due and payable on or before the Facility
Increase Date for such Facility Increase.

 

(c)                                  Conditions to Extensions of Credit.  As of
the Facility Increase Date for such Facility Increase, (i) the conditions
precedent set forth in Section 3.2 shall have been satisfied both before and
after giving effect to such Facility Increase, (ii) such Facility Increase shall
be made on the terms and conditions set forth in Section 2.1(c) and (iii) the
Company and its Subsidiaries shall be in compliance with Article V as of the
most recently ended Fiscal Quarter for which Financial Statements were delivered
hereunder on a pro forma basis both before and after giving effect to such
Facility Increase.

 

85

--------------------------------------------------------------------------------


 

Section 3.5                                   Additional Conditions to Issuances

 

In addition to the other conditions precedent herein set forth, if any Lender
becomes, and during the period it remains, a Defaulting Lender, the Issuer will
not be required to Issue any Letter of Credit or to amend any outstanding Letter
of Credit to increase the face amount thereof, alter the drawing terms
thereunder or extend the expiry date thereof, and the Swing Lender will not be
required to make any Swing Loan, except to the extent any exposure that would
result therefrom is eliminated or covered by the reallocation of the Revolving
Credit Commitments of the Non-Defaulting Lenders or by cash collateralization or
a combination thereof as set forth in Section 2.18 (Defaulting Lender).

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

To induce the Lenders, the Issuers and the Administrative Agent to enter into
this Agreement, the Company represents and warrants each of the following to the
Lenders, the Issuers and the Administrative Agent, on and as of the Closing Date
and after giving effect to the Merger and the making of the Loans and the other
financial accommodations on the Closing Date and on and as of each date as
required by Section 3.2(b)(ii) (Conditions Precedent to Each Loan and Letter of
Credit):

 

Section 4.1                                   Corporate Existence; Compliance
with Law

 

Each of the Company and its Subsidiaries (a) is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization,
(b) is duly qualified to do business as a foreign entity and in good standing
under the laws of each jurisdiction where such qualification is necessary,
except where the failure to be so qualified or in good standing would not, in
the aggregate, have a Material Adverse Effect, (c) has all requisite power and
authority and the legal right to own and operate its properties, to lease the
property it operates under lease and to conduct its business as currently
conducted, (d) is in compliance with its Constituent Documents except where the
failure to be in compliance would not, in the aggregate, have a Material Adverse
Effect, (e) is in compliance with all applicable Requirements of Law except
where the failure to be in compliance would not, in the aggregate, have a
Material Adverse Effect and (f) has all necessary Permits from or by, has made
all necessary filings with, and has given all necessary notices to, each
Governmental Authority having jurisdiction, to the extent required for such
ownership, operation and conduct, except for Permits or filings or notices that
can be obtained or made by the taking of ministerial action to secure the grant
or transfer thereof or the failure to obtain or make would not, in the
aggregate, have a Material Adverse Effect.

 

Section 4.2                                   Corporate Power; Authorization;
Enforceable Obligations

 

(a)                                  The execution, delivery and performance by
each Loan Party of the Loan Documents to which it is a party and the
consummation of the transactions contemplated thereby:

 

(i)                                     are within such Loan Party’s corporate,
limited liability company, partnership or other powers;

 

(ii)                                  have been or, at the time of delivery
thereof pursuant to Article III (Conditions to Loans and Letters of Credit) will
have been duly authorized by

 

86

--------------------------------------------------------------------------------


 

all necessary corporate or other organizational action, including the consent of
shareholders, partners and members where required;

 

(iii)                               do not and will not (A) contravene or
violate such Loan Party’s respective Constituent Documents, (B) violate any
other Requirement of Law applicable to such Loan Party (including Regulations T,
U and X of the Federal Reserve Board), or any order or decree of any
Governmental Authority or arbitrator applicable to such Loan Party, (C) conflict
with or result in the breach of, or constitute a default under, or result in or
permit the termination or acceleration of, any Indenture or any notes issued
pursuant thereto, (D) conflict with or result in the breach of, or constitute a
default under, or result in or permit the termination or acceleration of, any
Related Document or any other material Contractual Obligation of such Loan Party
or any of its Subsidiaries, except to the extent such conflict, breach, default,
termination or acceleration would not have a Material Adverse Effect, or
(E) result in the creation or imposition of any Lien upon any property of such
Loan Party or any of its Subsidiaries, other than those in favor of the Secured
Parties pursuant to the Collateral Documents or as permitted by Section 8.2
(Liens, Etc.); and

 

(iv)                              do not require the consent of, authorization
by, approval of, notice to, or filing or registration with, any Governmental
Authority or any other Person, other than those listed on Schedule 4.2
(Consents) and that have been or will be, prior to the Closing Date, obtained or
made, copies of which have been or will be delivered to the Administrative Agent
pursuant to Section 3.1 (Conditions Precedent to Initial Loans and Letters of
Credit), and each of which on the Closing Date will be in full force and effect
and, with respect to the Collateral, filings required to perfect the Liens
created by the Collateral Documents.

 

(b)                                 This Agreement has been, and each of the
other Loan Documents will have been upon delivery thereof pursuant to the terms
of this Agreement, duly executed and delivered by each Loan Party party
thereto.  This Agreement is, and the other Loan Documents will be, when
delivered hereunder, the legal, valid and binding obligation of each Loan Party
party thereto, enforceable against such Loan Party in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, receivership, moratorium or other laws affecting creditors’
rights generally and by general principles of equity.

 

(c)                                  The Obligations constitute “Senior
Indebtedness,” “Senior Secured Financing” or “Designated Senior Indebtedness”
(or any comparable term) under and as defined in the Subordinated Note
Indentures and any documentation with respect to any other subordinated
Indebtedness of the Company and each of its Subsidiaries.  No other Indebtedness
qualifies as “Senior Secured Financing” or “Designated Senior Indebtedness” (or
any comparable term) under the Subordinated Note Indentures.

 

Section 4.3                                   Subsidiaries; Borrower Information

 

(a)                                  Set forth on Schedule 4.3(a) (Ownership of
Subsidiaries) is a complete and accurate list showing, as of the Amendment No. 3
Effective Date, all Subsidiaries of the Company and, as to each such Subsidiary,
the jurisdiction of its organization, the number of shares of each class of
Stock authorized (if applicable), the number outstanding on the Amendment No. 3
Effective Date, the number and percentage of the outstanding shares of each such
class owned (directly or indirectly) by the Company and whether it is a
Subsidiary or an

 

87

--------------------------------------------------------------------------------


 

Unrestricted Subsidiary.  No Stock of any Subsidiary of the Company that is a
Loan Party is subject to any outstanding option, warrant, right of conversion or
purchase of any similar right.  All of the outstanding Stock of each Subsidiary
of the Company owned (directly or indirectly) by the Company has been validly
issued, is fully paid and non-assessable (to the extent applicable) and is owned
by the Company or a Subsidiary of the Company, free and clear of all Liens
(other than the Lien in favor of the Secured Parties created pursuant to the
Collateral Documents and nonconsensual Liens permitted by Section 8.2
(Liens, Etc.)), options, warrants, rights of conversion or purchase or any
similar rights.  Neither the Company nor any other Loan Party is a party to, or
has knowledge of, any agreement restricting the transfer or hypothecation of any
Stock of any such Subsidiary, other than the Loan Documents and the Indentures.

 

(b)                                 Schedule 4.3(b) (Borrower Information) sets
forth as of the Closing Date the name, address of principal place of business
and tax identification number of the Borrower.

 

Section 4.4                                   Financial Statements

 

(a)                                  The Consolidated balance sheet of the
Company and its Subsidiaries as at April 1, 2010, and the related Consolidated
statements of income, retained earnings and cash flows of the Company and its
Subsidiaries for the fiscal year then ended, certified by PriceWaterhouseCoopers
LLP (as to fiscal years ended April 2, 2009 and prior) and KPMG LLP (as to
fiscal year ended April 2, 2010 and any subsequent fiscal year), and the
Consolidated balance sheet of the Company and its Subsidiaries as at
September 30, 2010, and the related Consolidated statements of income, retained
earnings and cash flows of the Company and its Subsidiaries for the twenty-six
weeks then ended, copies of which have been furnished to each Lender, fairly
present, subject, in the case of said balance sheet as at September 30, 2010,
and said statements of income, retained earnings and cash flows for the
twenty-six weeks then ended, to the absence of footnote disclosure and normal
year-end audit adjustments, the Consolidated financial condition of the Company
and its Subsidiaries as at such dates and the Consolidated results of the
operations of the Company and its Subsidiaries for the period ended on such
dates, all in conformity with GAAP.

 

(b)                                 Neither the Company nor any of the Company’s
Subsidiaries has any material obligation, contingent liability or liability for
taxes, long-term leases or unusual forward or long-term commitment that is not
reflected in the Financial Statements referred to in clause (a) above or in the
notes thereto and not otherwise permitted by this Agreement.

 

(c)                                  [Reserved].

 

(d)                                 The unaudited Consolidated balance sheet of
the Company and its Subsidiaries, a copy of which has been furnished to the
Administrative Agent, has been prepared as of September 30, 2010, reflects as of
such date, on a Pro Forma Basis, the Consolidated financial condition of the
Company and its Subsidiaries, and the assumptions expressed therein, were
reasonable based on the information available to the Company at the time so
furnished.

 

Section 4.5                                   Material Adverse Change

 

Since April 1, 2010, there has been no Material Adverse Change and there have
been no events or developments that, in the aggregate, have had a Material
Adverse Effect.

 

88

--------------------------------------------------------------------------------


 

Section 4.6                                   Solvency

 

Both before and after giving effect to (a) the Loans and Letter of Credit
Obligations to be made or extended on the Closing Date or such other date as
Loans and Letter of Credit Obligations requested hereunder are made or extended,
(b) the disbursement of the proceeds of such Loans pursuant to the instructions
of the Borrower, (c) the Merger and the consummation of the other Transactions
and (d) the payment and accrual of all transaction costs in connection with the
foregoing, the Company and its Subsidiaries, on a Consolidated basis, are
Solvent.

 

Section 4.7                                   Litigation

 

Except as set forth on Schedule 4.7 (Litigation), there are no pending (or, to
the knowledge of the Company, threatened) actions, investigations or proceedings
affecting the Company or any of its Subsidiaries before any court, Governmental
Authority or arbitrator other than those that, in the aggregate, would not have
a Material Adverse Effect. The performance of any action by any Loan Party
required or contemplated by any Loan Document is not restrained or enjoined
(either temporarily, preliminarily or permanently).

 

Section 4.8                                   Taxes

 

(a)                                  All federal, state, local and foreign
income and franchise and other material tax returns, reports and statements
(collectively, the “Tax Returns”) required to be filed by the Company or any of
its Tax Affiliates have been filed with the appropriate Governmental Authorities
in all jurisdictions in which such Tax Returns are required to be filed, all
such Tax Returns are true and correct in all material respects, and all taxes,
charges and other impositions reflected therein or otherwise due and payable
have been paid prior to the date on which any fine, penalty, interest, late
charge or loss may be added thereto for non-payment thereof except where
contested in good faith and by appropriate proceedings if adequate reserves
therefor have been established on the books of the Company or such Tax Affiliate
in conformity with GAAP or where the failure to pay such taxes would not have a
Material Adverse Effect. Except as would not have a Material Adverse Effect, no
Tax Return is under audit or examination by any Governmental Authority and no
notice of such an audit or examination or any assertion of any claim for Taxes
has been given or made by any Governmental Authority. Proper and accurate
amounts have been withheld by the Company and each of its Tax Affiliates from
their respective employees for all periods in full and complete compliance with
the tax, social security and unemployment withholding provisions of applicable
Requirements of Law and such withholdings have been timely paid to the
respective Governmental Authorities, except where the failure to pay such
withholdings would not have a Material Adverse Effect.

 

(b)                                 None of the Company or any of its Tax
Affiliates has executed or filed with the IRS or any other Governmental
Authority any agreement or other document extending, or having the effect of
extending, the period for the filing of any federal, state, local or foreign
income or franchise or other material Tax Return or the assessment or collection
of any material charges.

 

Section 4.9                                   Full Disclosure

 

The written information prepared or furnished by or on behalf of the Company in
connection with this Agreement or the consummation of the transactions
contemplated hereunder,

 

89

--------------------------------------------------------------------------------


 

taken as a whole, including the information contained in the Disclosure
Documents and the Related Documents, does not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained therein or herein not misleading.

 

Section 4.10                            Margin Regulations

 

The Borrower is not engaged in the business of extending credit for the purpose
of purchasing or carrying margin stock (within the meaning of Regulation U of
the Federal Reserve Board), and no proceeds of any Loan will be used to purchase
or carry any such margin stock or to extend credit to others for the purpose of
purchasing or carrying any such margin stock in contravention of Regulation T, U
or X of the Federal Reserve Board.

 

Section 4.11                            No Burdensome Restrictions; No Defaults

 

(a)                                  None of the Company or any of its
Subsidiaries (i) is a party to any Contractual Obligation the compliance with
one or more of which would have, in the aggregate, a Material Adverse Effect or
the performance of which by any thereof, either unconditionally or upon the
happening of an event, would result in the creation of a Lien (other than a Lien
permitted under Section 8.2 (Liens, Etc.)) on the assets of any thereof or
(ii) is subject to one or more charter or corporate restrictions that would, in
the aggregate, have a Material Adverse Effect.

 

(b)                                 None of the Company or any of its
Subsidiaries is in default under or with respect to any Contractual Obligation
owed by it and, to the knowledge of any Loan Party, no other party is in default
under or with respect to any Contractual Obligation owed to any Loan Party or to
any Subsidiary of any Loan Party, other than, in either case, those defaults
that, in the aggregate, would not have a Material Adverse Effect.

 

(c)                                  No Default or Event of Default has occurred
and is continuing.

 

(d)                                 To the knowledge of any Loan Party, there
are no Requirements of Law applicable to any Loan Party or any Subsidiary of any
Loan Party the compliance with which by such Loan Party or such Subsidiary, as
the case may be, would, in the aggregate, have a Material Adverse Effect.

 

Section 4.12                            Investment Company Act

 

None of the Company or any of its Subsidiaries is an “investment company” as
defined in, or is required to be registered as an “investment company” under,
the Investment Company Act of 1940, as amended.

 

Section 4.13                            Use of Proceeds

 

The proceeds of the Loans and the Letters of Credit are being used by the
Borrower (and, to the extent distributed to them by the Borrower, each other
Loan Party) solely (a) to refinance all Indebtedness and other obligations
outstanding under the Existing Credit Agreements, (b) to pay costs, fees and
expenses related to the Transactions, (c) for the payment of transaction costs,
fees and expenses incurred in connection with this Agreement and the
transactions contemplated hereby and (d) for working capital and general
corporate purposes.

 

90

--------------------------------------------------------------------------------


 

Section 4.14                            Insurance

 

Schedule 4.14 sets forth as of the Amendment No. 3 Effective Date a summary of
all insurance policies maintained by the Company and its Subsidiaries.  All
material policies of insurance of any kind or nature of the Company or any of
its Subsidiaries, including policies of life, fire, theft, product liability,
public liability, property damage, other casualty, employee fidelity, workers’
compensation and employee health and welfare insurance, are in full force and
effect and are of a nature and provide such coverage as the Company believes in
its commercially reasonable judgment is sufficient and as is customarily carried
by businesses of the size and character of such Person.

 

Section 4.15                            Labor Matters

 

(a)                                  There are no strikes, work stoppages,
slowdowns or lockouts pending or threatened against or involving the Company or
any of its Subsidiaries, other than those that, in the aggregate, would not have
a Material Adverse Effect.

 

(b)                                 There are no unfair labor practices,
grievances, complaints or arbitrations pending, or, to any Loan Party’s
knowledge, threatened, against or involving the Company or any of its
Subsidiaries, nor are there any arbitrations or grievances threatened involving
the Company or any of its Subsidiaries, other than those that, in the aggregate,
would not have a Material Adverse Effect.

 

(c)                                  Except as set forth on Schedule 4.15 (Labor
Matters), as of the Amendment No. 3 Effective Date, there is no collective
bargaining agreement covering any employee of the Company or its Subsidiaries.

 

(d)                                 Schedule 4.15 (Labor Matters) sets forth, as
of the Amendment No. 3 Effective Date, all material consulting agreements,
executive employment agreements, executive compensation plans, deferred
compensation agreements, employee stock purchase and stock option plans and
severance plans of the Company and any of its Subsidiaries.

 

Section 4.16                            ERISA

 

(a)                                  Schedule 4.16 (List of Plans) separately
identifies as of the Amendment No. 3 Effective Date all Title IV Plans and all
Multiemployer Plans.

 

(b)                                 Each employee benefit plan of the Company or
any of the Company’s Subsidiaries intended to qualify under Section 401 of the
Code does so qualify, and any trust created thereunder is exempt from tax under
the provisions of Section 501 of the Code, except where such failures, in the
aggregate, would not have a Material Adverse Effect.

 

(c)                                  Each Title IV Plan is in compliance in all
material respects with applicable provisions of ERISA, the Code and other
Requirements of Law except for noncompliance that, in the aggregate, would not
have a Material Adverse Effect.

 

(d)                                 There has been no, nor is there reasonably
expected to occur, any ERISA Event other than those that, in the aggregate,
would not have a Material Adverse Effect.

 

91

--------------------------------------------------------------------------------


 

(e)                                  Except to the extent set forth on Schedule
4.16 (List of Plans), none of the Company, any of the Company’s Subsidiaries or
any ERISA Affiliate would have any Withdrawal Liability as a result of a
complete withdrawal as of the Closing Date from any Multiemployer Plan, other
than those that, in the aggregate, would not have a Material Adverse Effect.

 

Section 4.17                            Environmental Matters

 

(a)                                  The operations of the Company and each of
its Subsidiaries are in compliance with all Environmental Laws, including
obtaining and complying with all required environmental, health and safety
Permits, other than non-compliances that, in the aggregate, would not have a
Material Adverse Effect.

 

(b)                                 Except as disclosed on Schedule 4.17
(Environmental Matters), none of the Company or any of its Subsidiaries or any
Real Property currently or, to the knowledge of any Loan Party, previously
owned, operated or leased by or for the Company or any of its Subsidiaries is
subject to any pending or, to the knowledge of any Loan Party, threatened,
claim, order, agreement, notice of violation, notice of potential liability or
is the subject of any pending or threatened proceeding or governmental
investigation under or pursuant to Environmental Laws other than those that, in
the aggregate, are not reasonably likely to have a Material Adverse Effect.

 

(c)                                  Except as disclosed on Schedule 4.17
(Environmental Matters), none of the Real Property owned or operated by the
Company or any of its Subsidiaries is a treatment, storage or disposal facility
requiring a Permit under the Resource Conservation and Recovery Act, 42 U.S.C. §
6901 et seq., the regulations thereunder or any state analog.

 

(d)                                 There are no facts, circumstances or
conditions arising out of or relating to the operations or ownership of the
Company or of Real Property owned, operated or leased by the Company or any of
its Subsidiaries that are not specifically included in the financial information
furnished to the Lenders which could reasonably be expected to result in the
Company incurring Environmental Liabilities and Costs other than those that, in
the aggregate, would not have a reasonable likelihood of having a Material
Adverse Effect.

 

(e)                                  As of the Amendment No. 3 Effective Date,
no Environmental Lien has attached to any property of the Company or any of its
Subsidiaries and, to the knowledge of any Loan Party, no Government Authority
has undertaken any Remedial Action at any Real Property owned or leased by any
Loan Party.

 

(f)                                    The Company and each of its Subsidiaries
has made available to the Lenders copies of all material environmental, health
or safety audits, studies, assessments, inspections, investigations or other
environmental health and safety reports relating to the operations of the
Company or any of its Subsidiaries or any Real Property of any of them that are
in the possession, custody or control of the Company or any of its Subsidiaries
which reveals known or potential material Environmental Liabilities and Costs.

 

Section 4.18                            Intellectual Property

 

The Company and its Subsidiaries own or license or otherwise have the right to
use all licenses, permits, patents, patent applications, trademarks, trademark
applications, service

 

92

--------------------------------------------------------------------------------


 

marks, trade names, copyrights, copyright applications, Internet domain names,
franchises, authorizations and other intellectual property rights (including all
Intellectual Property as defined in the Pledge and Security Agreement) that are
necessary for the operations of their respective businesses, without
infringement upon or conflict with the rights of any other Person with respect
thereto, including all trade names associated with any private label brands of
the Company or any of its Subsidiaries, except to the extent the failure to own,
license or otherwise have the right to use would not have a Material Adverse
Effect.  To any Loan Party’s knowledge, no license, permit, patent, patent
application, trademark, trademark application, service mark, trade name,
copyright, copyright application, Internet domain name, franchise,
authorization, other intellectual property right (including all “Intellectual
Property” as defined in the Pledge and Security Agreement), slogan or other
advertising device, product, process, method, substance, part or component, or
other material now employed, or now contemplated to be employed, by the Company
or any of its Subsidiaries infringes upon or conflicts with any rights owned by
any other Person, except for such infringments and conflicts which would not
have a Material Adverse Effect.  No claim or litigation regarding any of the
foregoing is pending or, to the knowledge of any Loan Party, threatened which
would have a Material Adverse Effect.

 

Section 4.19                            Title; Real Property

 

(a)                                  Each of the Company and its Subsidiaries
has good and marketable title to, or valid leasehold interests in, all Real
Property and good title to all personal property, in each case that is purported
to be owned or leased by it, including those reflected on the most recent
Financial Statements delivered by the Company, and none of such properties and
assets is subject to any Lien, except Liens permitted under Section 8.2
(Liens, Etc.).

 

(b)                                 Set forth on Schedule 4.19 (Real Property)
is a complete and accurate list of all Real Property of each Loan Party and
showing, as of the Amendment No. 3 Effective Date, the current street address
(including, where applicable, county, state and other relevant jurisdictions),
record owner and, where applicable, lessee thereof.

 

(c)                                  No Loan Party owns or holds, or is
obligated under or a party to, any lease, option, right of first refusal or
other contractual right to purchase, acquire, sell, assign, dispose of or lease
any Mortgaged Real Property of such Loan Party.

 

(d)                                 No portion of any Real Property of any Loan
Party or any of its Subsidiaries has suffered any material damage by fire or
other casualty loss that has not heretofore been substantially repaired and
restored to its original condition.  Except as disclosed to the Administrative
Agent, no portion of any Real Property of any Loan Party or any of its
Subsidiaries subject to a Mortgage in favor of the Administrative Agent is
located in a special flood hazard area as designated by any federal Governmental
Authority.

 

(e)                                  All Permits required to have been issued or
appropriate to enable all Real Property of the Company or any of its
Subsidiaries to be lawfully occupied and used for all of the purposes for which
they are currently occupied and used have been lawfully issued and are in full
force and effect, other than those that, in the aggregate, would not have a
Material Adverse Effect.

 

(f)                                    None of the Company or any of its
Subsidiaries has received any notice, or has any knowledge, of any pending,
threatened or contemplated condemnation proceeding

 

93

--------------------------------------------------------------------------------


 

affecting any Real Property of the Company or any of its Subsidiaries or any
part thereof, except those that, in the aggregate, would not have a Material
Adverse Effect.

 

Section 4.20                            Related Documents

 

(a)                                  The execution, delivery and performance by
the Company or any of its Subsidiaries of the Related Documents to which it is a
party and the consummation of the transactions contemplated thereby by such
Person:

 

(i)                                     are within such Person’s respective
corporate, limited liability company or partnership powers;

 

(ii)                                  at the Closing Date will have been duly
authorized by all necessary corporate or other action, including the consent of
stockholders where required;

 

(iii)                               do not and will not (A) contravene or
violate the Company’s or any of its Subsidiaries’ respective Constituent
Documents, (B) violate any other Requirement of Law applicable to such Person,
or any order or decree of any Governmental Authority or arbitrator, except for
those that, in the aggregate, would not have a Material Adverse Effect,
(C) conflict with or result in the breach of, constitute a default under, or
result in or permit the termination or acceleration of, any Contractual
Obligation of such Person, except for those that, in the aggregate, would not
have a Material Adverse Effect or (D) result in the creation or imposition of
any Lien upon any property of the Company or any of its Subsidiaries other than
a Lien permitted under Section 8.2 (Liens, Etc.); and

 

(iv)                              do not require the consent of, authorization
by, approval of, notice to, or filing or registration with, any Governmental
Authority or any other Person, other than those that (A) will have been obtained
at the Closing Date, each of which will be in full force and effect on the
Closing Date, none of which will on the Closing Date impose materially adverse
conditions upon the exercise of control by the Company over any of its
Subsidiaries and (B) in the aggregate, if not obtained, would not have a
Material Adverse Effect.

 

(b)                                 Each of the Related Documents has been or at
the Closing Date will have been duly executed and delivered by the Company and
each of its Subsidiaries party thereto and at the Closing Date will be the
legal, valid and binding obligation of each such Person party thereto,
enforceable against such Person in accordance with its terms.

 

Section 4.21                            2016 Subordinated Notes

 

The proceeds of the 2016 Subordinated Notes are being used by the Company solely
in accordance with the Disclosure Documents.

 

ARTICLE V

 

FINANCIAL COVENANT

 

As long as any Revolving Credit Commitment remains outstanding and unless the
Requisite Revolving Credit Lenders otherwise consent in writing, commencing with
the

 

94

--------------------------------------------------------------------------------


 

Fiscal Quarter ending on or around September 30, 2006, the Company and its
Subsidiaries shall maintain on the last day of each Fiscal Quarter, a Net Senior
Secured Leverage Ratio of not more than 3.25 to 1.0.

 

ARTICLE VI

 

REPORTING COVENANTS

 

The Company agrees with the Lenders, the Issuers and the Administrative Agent to
each of the following, as long as any Obligation (other than Cash Management
Obligations, Obligations arising under Cash Management Documents and Hedging
Contracts and contingent indemnification obligations as to which no claim is
pending) or any Commitment remains outstanding and, in each case, unless the
Requisite Lenders otherwise consent in writing:

 

Section 6.1                                   Financial Statements

 

The Company shall furnish to the Administrative Agent (and the Administrative
Agent will forward to or post on the Approved Electronic Platform for the
Lenders) each of the following:

 

(a)                                  Quarterly Reports.  Within 45 days after
the end of each of the first three Fiscal Quarters of each Fiscal Year (or, if
the financial statements required by this clause (a) are required to be filed
with the SEC, such other time period as specified in the SEC’s rules and
regulations with respect to the Company for the filing of its quarterly reports
on Form 10-Q), financial information regarding the Company and its Subsidiaries
consisting of a Consolidated unaudited balance sheet as of the close of such
quarter and the related statements of income and cash flow for such quarter and
that portion of the Fiscal Year ending as of the close of such quarter, setting
forth in comparative form the figures for the corresponding period in the prior
year, in each case certified by a Responsible Officer of the Company as fairly
presenting the Consolidated financial position of the Company and its
Subsidiaries as at the dates indicated and the results of their operations and
cash flow for the periods indicated in accordance with GAAP (subject to the
absence of footnote disclosure and normal year-end audit adjustments).

 

(b)                                 Annual Reports.  Within 90 days after the
end of each Fiscal Year (or, if the financial statements required by this clause
(b) are required to be filed with the SEC, such other time period as specified
in the SEC’s rules and regulations with respect to the Company for the filing of
its annual reports on Form 10-K), financial information regarding the Company
and its Subsidiaries consisting of a Consolidated balance sheet of the Company
and its Subsidiaries as of the end of such year and related statements of income
and cash flows of the Company and its Subsidiaries for such Fiscal Year, all
prepared in conformity with GAAP and certified, in the case of such Consolidated
Financial Statements, without qualification as to the scope of the audit or as
to the Company being a going concern by the Company’s Accountants, together with
the report of such accounting firm stating that (i) such Financial Statements
fairly present the Consolidated financial position of the Company and its
Subsidiaries as at the dates indicated and the results of their operations and
cash flow for the periods indicated in conformity with GAAP applied on a basis
consistent with prior years (except for changes with which the Company’s
Accountants shall concur and that shall have been disclosed in the notes to the
Financial Statements) and (ii) the examination by the Company’s Accountants in
connection with such Consolidated Financial Statements has been made in
accordance with generally accepted auditing standards.

 

95

--------------------------------------------------------------------------------


 

(c)                                  Compliance Certificate.  Together with each
delivery of any Financial Statement pursuant to clause (a) or (b) above, a
certificate of a Responsible Officer of the Company in substantially the form of
Exhibit J (Form of Compliance Certificate) (each, a “Compliance Certificate”)
(i) showing in reasonable detail the calculations used in determining the Net
Senior Secured Leverage Ratio and Senior Secured Leverage Ratio (for purposes of
determining the Applicable Margin) and the Net Senior Secured Leverage Ratio for
purposes of demonstrating compliance with the financial covenant contained in
Article V (Financial Covenant) and (ii) stating that no Default or Event of
Default has occurred and is continuing or, if a Default or an Event of Default
has occurred and is continuing, stating the nature thereof and the action that
the Company proposes to take with respect thereto, and if such Compliance
Certificate demonstrates an Event of Default of the covenant contained in
Article V (Financial Covenant), the Company may deliver together with such
Compliance Certificate notice of its intent to cure (a “Notice of Intent to
Cure”) such Event of Default pursuant to Section 9.5 (Right to Cure).

 

(d)                                 Corporate Chart and Other Collateral
Updates.  Together with each delivery of any Financial Statement pursuant to
clause (b) above, (i) a certificate of a Responsible Officer of the Company
certifying that the Corporate Chart attached thereto (or the last Corporate
Chart delivered pursuant to this clause (d)) is true, correct, complete and
current as of the date of such Financial Statement and (ii) a certificate of a
Responsible Officer of the Company in form and substance reasonably satisfactory
to the Administrative Agent that all certificates, statements, updates and other
documents (including updated schedules) required to be delivered pursuant to the
Collateral Documents by any Loan Party in the preceding Fiscal Year have been
delivered thereunder (or such delivery requirement was otherwise duly waived or
extended).

 

(e)                                  Business Plan.  Not later than 90 days
after the end of each Fiscal Year, (i) the annual business plan of the Company
and its Subsidiaries for the next succeeding Fiscal Year approved by the Board
of Directors of the Company and (ii) forecasts prepared by management of the
Company for each fiscal quarter in the next succeeding Fiscal Year, including,
(x) a projected year-end Consolidated balance sheet and income statement and
statement of cash flows and (y) a statement of all of the material assumptions
on which such forecasts are based.

 

Section 6.2                                   Default Notices

 

(a)                                  As soon as practicable, and in any event
within five Business Days after a Responsible Officer of any Loan Party has
actual knowledge of the existence of any Default or Event of Default, the
Company shall give the Administrative Agent notice specifying the nature of such
Default or Event of Default, including the anticipated effect thereof, which
notice, if given by telephone, shall be promptly confirmed in writing on the
next Business Day (and the Administrative Agent will forward to or post on the
Approved Electronic Platform for the Lenders any such written notice).

 

(b)                                 As soon as practicable after a Responsible
Officer of any Loan Party has actual knowledge of the existence of any event
having had a Material Adverse Effect or having any reasonable likelihood of
causing or resulting in a Material Adverse Change, the Company shall give the
Administrative Agent notice specifying the nature of such event, including the
anticipated effect thereof, which notice, if given by telephone, shall be
promptly confirmed in writing on the next Business Day.

 

96

--------------------------------------------------------------------------------


 

Section 6.3                                   Litigation

 

Promptly after the commencement thereof, the Company shall give the
Administrative Agent written notice of the commencement of all actions, suits
and proceedings before any domestic or foreign Governmental Authority or
arbitrator affecting the Company or any of Subsidiary of the Company that
(i) seeks injunctive or similar relief or (ii) in the reasonable judgment of the
Company or such Subsidiary, expose the Company or such Subsidiary to liability
in an amount aggregating $25,000,000 or more or that, if adversely determined,
would have a Material Adverse Effect.

 

Section 6.4                                   SEC Filings; Press Releases

 

Promptly after the sending or filing thereof, the Company shall send the
Administrative Agent notice (and, to the extent not publicly available on the
Securities and Exchange Commission’s EDGAR database, copies) of (a) all reports
and registration statements that the Company or any of its Subsidiaries files
with the Securities and Exchange Commission or any national or foreign
securities exchange or the National Association of Securities Dealers, Inc., and
(b) all other statements concerning material changes or developments in the
business of such Loan Party made available by any Loan Party to the public.
Notwithstanding the foregoing, the Company’s obligations under this Section 6.4
to provide such notice and copies to the Administrative Agent may be satisfied
by posting  the applicable documents (or providing a link thereto) on the
Company’s publicly available website on the Internet at the website address
designated in writing by the Company to the Administrative Agent from time to
time.

 

Section 6.5                                   Labor Relations

 

Promptly after becoming aware of the same, the Company shall give the
Administrative Agent written notice of (a) any material labor dispute to which
the Company or any of its Subsidiaries is or may become a party, including any
strikes, lockouts or other disputes relating to any of such Person’s plants and
other facilities, and (b) any Worker Adjustment and Retraining Notification Act
or related liability incurred with respect to the closing of any plant or other
facility of any such Person, in each case to the extent that such matter would
reasonably be expected to have a Material Adverse Effect.

 

Section 6.6                                   Tax Returns

 

Upon the reasonable request of any Lender, through the Administrative Agent, the
Company shall provide copies of all federal, state, local and foreign tax
returns and reports filed by the Company or any Subsidiary of the Company in
respect of taxes measured by income (excluding sales, use and like taxes).

 

Section 6.7                                   Insurance

 

As soon as is practicable and in any event within 90 days after the end of each
Fiscal Year, the Company shall furnish the Administrative Agent with (a) a
report in form and substance reasonably satisfactory to the Administrative Agent
and the Lenders outlining all material insurance coverage maintained as of the
date of such report by the Company or any Subsidiary of the Company and the
duration of such coverage and (b) an insurance broker’s statement that all
premiums then due and payable with respect to such coverage have been paid

 

97

--------------------------------------------------------------------------------


 

and confirming, with respect to any insurance maintained by the Company or any
Loan Party, that the Administrative Agent has been named as loss payee or
additional insured, as applicable.

 

Section 6.8                                   ERISA Matters

 

The Company shall furnish the Administrative Agent each of the following:

 

(a)                                  subject to paragraphs (b) and (c) below,
promptly and in any event within 30 days after the Company or any Subsidiary of
the Company or any ERISA Affiliate knows or has reason to know that any ERISA
Event has occurred, written notice describing such event, other than those that,
in the aggregate, would not reasonably be likely to have a Material Adverse
Effect;

 

(b)                                 promptly and in any event within 10 days
after the Company or any Subsidiary of the Company or any ERISA Affiliate knows
or has reason to know that a request for a minimum funding waiver under
Section 412 of the Code has been filed with respect to any Title IV Plan or
Multiemployer Plan, a written statement of a Responsible Officer of the Company
describing such ERISA Event or waiver request and the action, if any, the
Company, its Subsidiaries and ERISA Affiliates propose to take with respect
thereto and a copy of any notice filed with the PBGC or the IRS pertaining
thereto; and

 

(c)                                  simultaneously with the date that the
Company or any Subsidiary of the Company or any ERISA Affiliate files a notice
of intent to terminate any Title IV Plan, if such termination would require
material additional contributions in order to be considered a standard
termination within the meaning of Section 4041(b) of ERISA, a copy of each
notice.

 

Section 6.9                                   Environmental Matters

 

(a)                                  The Company shall provide the
Administrative Agent promptly and in any event within 30 days after the Company
or any Subsidiary of the Company learning of any of the following, written
notice of each of the following:

 

(i)                                     that any Loan Party is, or is reasonably
likely to be, liable to any Person as a result of a Release or threatened
Release that would reasonably be expected to have a Material Adverse Effect.

 

(ii)                                  the receipt by any Loan Party of
notification that any real or personal property of such Loan Party is or is
reasonably likely to be subject to any Environmental Lien;

 

(iii)                               the receipt by any Loan Party of any notice
of violation of or potential liability under any Environmental Law, except for
violations or liabilities the consequence of which, in the aggregate, would not
be reasonably likely to have a Material Adverse Effect;

 

(iv)                              the commencement of any judicial or
administrative proceeding or investigation alleging a violation of or liability
under any Environmental Law, that, in the aggregate, if adversely determined,
would have a reasonable likelihood of having a Material Adverse Effect; and

 

98

--------------------------------------------------------------------------------


 

(v)                                 any proposed action by any Loan Party or any
of its Subsidiaries or any proposed change in Environmental Laws that, in the
aggregate, have a reasonable likelihood of requiring the Loan Parties to make
additional capital improvements to obtain compliance with Environmental Laws
that, in the aggregate, would have a Material Adverse Effect.

 

(b)                                 The Company shall promptly and in any event
within 30 days after receipt by the Company or any Subsidiary of the Company of
a written request by any Lender through the Administrative Agent, a report
providing an update of the status of any environmental, health or safety
compliance, hazard or liability issue identified in any notice or report
delivered by the Company pursuant to Section 6.9(a) of this Agreement.

 

Section 6.10                            Other Information

 

The Company shall provide the Administrative Agent or any Lender with such other
information respecting the business, properties, condition, financial or
otherwise, or operations of the Company or any Subsidiary of the Company as the
Administrative Agent or such Lender through the Administrative Agent may from
time to time reasonably request.

 

Section 6.11                            DCIP

 

The Company shall provide the Administrative Agent prompt notice of any
determination by any Loan Party that any Digital Cinema Equipment (excluding any
leasehold interests) is no longer intended in good faith to be, or reasonably
expected to be, sold or contributed to a DCIP Entity under a DCIP Investment
Transaction, together with a schedule listing all such equipment in reasonable
detail, including, to the extent available, all serial numbers thereto and the
amount, if any, of all expenditures for the acquisition of such Digital Cinema
Equipment; provided, however, that if such Digital Cinema Equipment is not sold
or contributed to a DCIP Entity under a DCIP Investment Transaction within 270
days of the acquisition of such Digital Cinema Equipment by a Loan Party (or
with respect to any Digital Cinema Equipment acquired by any Loan Party prior to
the Amendment No. 3 Effective Date, 270 days after the Amendment No. 3 Effective
Date), the Company shall (a) promptly provide such schedule to the
Administrative Agent and (b) comply with the requirements of
Section 7.11(c) (Additional Collateral and Guaranties) with respect to such
Digital Cinema Equipment.

 

ARTICLE VII

 

AFFIRMATIVE COVENANTS

 

The Company agrees with the Lenders, the Issuers and the Administrative Agent to
each of the following, as long as any Obligation (other than Cash Management
Obligations, Obligations arising under Cash Management Documents and Hedging
Contracts and contingent indemnification obligations as to which no claim is
pending) or any Commitment remains outstanding and, in each case, unless the
Requisite Lenders otherwise consent in writing:

 

Section 7.1                                   Preservation of Corporate
Existence, Etc.

 

The Company shall, and shall cause each Subsidiary of the Company to, preserve
and maintain its legal existence, rights (charter and statutory) and franchises,
except as permitted by Sections 8.4 (Sale of Assets) and 8.6 (Restriction on
Fundamental Changes).

 

99

--------------------------------------------------------------------------------


 

Section 7.2                                   Compliance with Laws, Etc.

 

The Company shall, and shall cause each Subsidiary of the Company to, comply
with all applicable Requirements of Law, Contractual Obligations and Permits,
except where the failure so to comply would not, in the aggregate, have a
Material Adverse Effect.

 

Section 7.3                                   Conduct of Business

 

The Company shall, and shall cause each Subsidiary of the Company to, use its
reasonable efforts to preserve its business and the goodwill and business of the
customers, advertisers, suppliers and others having business relations with the
Company or any of its Subsidiaries, except in each case where the failure to
comply with the above would not, in the aggregate, have a Material Adverse
Effect.

 

Section 7.4                                   Payment of Taxes, Etc.

 

The Company shall, and shall cause each Subsidiary of the Company to, pay and
discharge before the same shall become delinquent, all material lawful
governmental claims, taxes, assessments, charges and levies, except where
contested in good faith, by proper proceedings and adequate reserves therefor
have been established on the books of the Company or the appropriate Subsidiary
in conformity with GAAP.

 

Section 7.5                                   Maintenance of Insurance

 

The Company shall (a) maintain for, itself, and the Company shall cause to be
maintained for each Subsidiary of the Company, insurance with responsible and
reputable insurance companies or associations in such amounts and covering such
risks as is usually carried by companies engaged in similar businesses and
owning similar properties in the same or similar general areas in which the
Company or such Subsidiary operates and (b) cause all such insurance relating to
any Loan Party to name the Administrative Agent on behalf of the Secured Parties
as additional insured or loss payee, as appropriate.

 

Section 7.6                                   Access

 

The Company shall, and shall cause each Subsidiary of the Company to, from time
to time permit any agents, representatives and independent contractors of the
Administrative Agent and each Lender to visit and inspect any of its properties,
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants
(subject to such independent public accountants’ customary procedures), all at
the reasonable expense of the Company and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Company; provided, however, that, excluding any such
visits and inspections during the continuation of an Event of Default, only the
Administrative Agent on behalf of the Lenders may exercise rights of the
Administrative Agent and the Lenders under this Section 7.6 and the
Administrative Agent shall not exercise such rights more often than two times
during any calendar year absent the existence of an Event of Default and only
one such time shall be at the Company’s expense; provided, further, that, during
an Event of Default, the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Company at any time during normal business hours
and upon reasonable advance notice.

 

100

--------------------------------------------------------------------------------


 

The Administrative Agent and the Lenders shall give the Company the opportunity
to participate in any discussions with the Company’s independent public
accountants.

 

Section 7.7                                   Keeping of Books

 

The Company shall, and shall cause each Subsidiary of the Company to keep,
proper books and records in conformity with GAAP or Local GAAP, as applicable.

 

Section 7.8                                   Maintenance of Properties, Etc.

 

The Company shall, and shall cause each Subsidiary of the Company to, maintain
and preserve (a) (i) in good working order and condition all of its properties
necessary in the conduct of its business and (ii) all rights, permits, licenses,
approvals and privileges (including all Permits) used or useful or necessary in
the conduct of its business; provided, however, that the Company and its
Subsidiaries may close or otherwise cease to operate theatres and remove
fixtures and personalty therefrom upon the expiration or other termination of
the applicable lease if the board of directors of the Company or such
Subsidiary, as the case may be, determines in good faith that the maintenance
and continued operation thereof is no longer desirable in the conduct of the
business of the Company or such Subsidiary, as the case may be, and (b) all
registered patents, trademarks, trade names, copyrights and service marks used
or useful or necessary in their respective businesses, except where failure to
so maintain and preserve the items set forth in clauses (a) and (b) above would
not, in the aggregate, have a Material Adverse Effect.

 

Section 7.9                                   Application of Proceeds

 

The Company (and, to the extent distributed to them by the Company, each Loan
Party) shall use the entire amount of the proceeds of the Loans as provided in
Section 4.13 (Use of Proceeds).

 

Section 7.10                            Environmental

 

The Company shall, and shall cause each Subsidiary of the Company to, comply
with Environmental Laws and, without limiting the foregoing, the Company shall,
at its sole cost and expense, upon receipt of any written notification or
otherwise obtaining knowledge of any Release that has any reasonable likelihood
of any of the Company or any Subsidiary of the Company incurring Environmental
Liabilities and Costs, (a) conduct, or pay for consultants to conduct,
reasonable tests or assessments of environmental conditions at such operations
or properties, including the investigation and testing of subsurface conditions
and (b) take such Remedial Action as required by Environmental Laws or as any
Governmental Authority requires to address the Release and otherwise ensure
compliance with Environmental Laws, in each case, except where the failure to
conduct such tests or assessments, take such Remedial Action or otherwise ensure
compliance would not, in the aggregate, have a Material Adverse Effect.

 

Section 7.11                            Additional Collateral and Guaranties

 

(a)                                  Upon the formation or acquisition of any
new direct or indirect Subsidiary by any Loan Party or the designation in
accordance with Section 7.13 (Designation of Unrestricted Subsidiaries) of any
existing direct or indirect Unrestricted Subsidiary as a Subsidiary or any
Subsidiary guaranteeing any Indebtedness of any Domestic Loan Party, the

 

101

--------------------------------------------------------------------------------


 

Company shall, in each case, at the Company’s expense, within thirty (30) days
after such formation, acquisition, designation or guarantee or such longer
period as the Administrative Agent may agree in its reasonable discretion:

 

(i)                                     cause each such Subsidiary that is (x) a
Wholly-Owned Subsidiary that is a Material Domestic Subsidiary, (y) a
non-Wholly-Owned Subsidiary that is a Domestic Subsidiary that has guaranteed
the Indebtedness of any Loan Party or (z) a Foreign Subsidiary that has
guaranteed the Indebtedness of any Domestic Loan Party, to duly execute and
deliver to the Administrative Agent a guaranty or guaranty supplement, in form
and substance reasonably satisfactory to the Administrative Agent, guaranteeing
the Obligations of the Borrower;

 

(ii)                                  cause each such Subsidiary that is
required to become a Guarantor pursuant to this Section 7.11 to furnish to the
Administrative Agent a description of the real properties owned and leased by
such Subsidiary in detail reasonably satisfactory to the Administrative Agent;

 

(iii)                               cause each such Subsidiary that is required
to become a Guarantor pursuant to this Section 7.11, at the request of the
Administrative Agent, to duly execute and deliver to the Administrative Agent
Mortgages, Mortgage Supporting Documents, joinders, amendments and other
Collateral Documents, as specified by and in form and substance reasonably
satisfactory to the Administrative Agent (consistent with the Mortgages,
Mortgage Supporting Documents and other Collateral Documents in effect on the
Closing Date, if applicable), granting a Lien in substantially all of the
personal property of such Subsidiary, all owned Real Property with a value in
excess of $5,000,000 individually or $15,000,000 in the aggregate for all such
Subsidiaries (provided, that, if a mortgage tax will be owed, the amount secured
by the Mortgage shall be limited to the fair market value of the property at the
time the Mortgage is entered into), in each case, securing the Secured
Obligations of such Subsidiary under its Guaranty;

 

(iv)                              (x) cause each such Subsidiary that is
required to become a Guarantor pursuant to this Section 7.11 to deliver any and
all certificates, instruments and other documents representing all Pledged
Stock, Pledged Debt Instruments and all other Stock, Stock Equivalents and other
debt Securities owned by such Subsidiary accompanied by undated Stock powers or
other appropriate instruments of transfer executed or endorsed in blank and
(y) cause each Loan Party that is a direct or indirect parent of such Subsidiary
that is required to provide a guaranty pursuant to this Section 7.11 to deliver
any and all certificates, instruments or other documents representing the
outstanding Stock or Stock Equivalents of such Subsidiary held by such direct or
indirect parent, accompanied by undated Stock powers or other appropriate
instruments of transfer executed in blank and instruments evidencing the
intercompany debt issued by such Subsidiary and held by such direct or indirect
parent, endorsed in blank to the Administrative Agent;

 

(v)                                 take and cause such Subsidiary and each Loan
Party that is a direct or indirect parent of such Subsidiary to take whatever
action (including the recording of Mortgages, the filing of UCC financing
statements, the giving of notices and the endorsement of notices on title
documents and delivery of Pledged Stock and Pledged Debt Instruments) as may be
necessary in the reasonable opinion of the Administrative

 

102

--------------------------------------------------------------------------------


 

Agent to vest in the Administrative Agent (or in any representative of the
Administrative Agent designated by it) valid, perfected and enforceable
first-priority Liens on the properties purported to be subject to the Mortgages
and other Collateral Documents delivered pursuant to this Section 7.11, subject
only to Liens permitted under Section 8.2 (Liens, Etc.), enforceable against all
third parties in accordance with their terms; and

 

(vi)                              deliver to the Administrative Agent a signed
copy of an opinion, addressed to the Administrative Agent and the other Secured
Parties, of counsel for the Loan Parties reasonably acceptable to the
Administrative Agent as to such matters set forth in this Section 7.11 as the
Administrative Agent may reasonably request.

 

(b)                                 For the avoidance of doubt, (i) no Foreign
Subsidiary shall be obligated to guarantee the obligations of the Borrower
(unless such Subsidiary is a guarantor of any Indebtedness of any Domestic Loan
Party) and (ii) (A) no assets of any Foreign Subsidiary shall be required to be
pledged to support obligations of the Borrower (unless such assets are pledged
to support any Indebtedness of any Domestic Loan Party) and (B) no more than 65%
of the voting stock (within the meaning of Section 956 of the Code and the
Treasury Regulations thereunder) of any Foreign Subsidiary shall be required to
be pledged by the Company or any of its Subsidiaries to support the obligations
of the Borrower (unless such stock has been pledged to support any Indebtedness
of any Domestic Loan Party).

 

(c)                                  Upon the acquisition of (x) any personal
property by any Loan Party (other than property that would constitute Excluded
Property (as defined in the Pledge and Security Agreement)) or (y) fee owned
Real Property with a value in excess of $5,000,000 individually by any Loan
Party or $15,000,000 in the aggregate for all Loan Parties (provided that, if a
mortgage tax will be owed, the amount secured by the Lien referred to below
shall be limited to the fair market value of the property at the time the
applicable Mortgage is entered into), and such personal property and/or fee
owned Real Property shall not already be subject to a valid, perfected and
enforceable first-priority Lien in favor of the Administrative Agent for the
benefit of the Secured Parties, subject only to Liens permitted under
Section 8.2 (Liens, Etc.), the Company shall give notice thereof to the
Administrative Agent within thirty (30) days after such acquisition and shall,
if requested by the Administrative Agent or the Requisite Lenders, cause such
assets to be subjected to a Lien securing the Secured Obligations and will take,
or cause the relevant Loan Party to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect or record
such Lien, including, without limitation, executing and delivering to the
Administrative Agent Mortgages, Mortgage Supporting Documents, joinders,
amendments and other Collateral Documents, as specified by and in form and
substance reasonably satisfactory to the Administrative Agent (consistent with
the Mortgages, Mortgage Supporting Documents and other Collateral Documents in
effect on the Closing Date, if applicable).

 

(d)                                 Notwithstanding the foregoing, (x) the
Administrative Agent shall not take a security interest in those assets as to
which the Administrative Agent shall determine, in its reasonable discretion,
that the cost of obtaining such Lien (including any mortgage, stamp, intangibles
or other tax) are excessive in relation to the benefit to the Lenders of the
security afforded thereby and (y) Liens required to be granted pursuant to this
Section 7.11 shall be subject to exceptions and limitations consistent with
those set forth in the Collateral Documents as in effect on the Closing Date (to
the extent appropriate in the applicable jurisdiction).

 

103

--------------------------------------------------------------------------------


 

Section 7.12                            Cash Collateral Accounts

 

The Administrative Agent may establish one or more Cash Collateral Accounts with
such depositaries and Securities Intermediaries as it in its sole discretion
shall determine.  The Company agrees that each such Cash Collateral Account
shall meet the requirements set forth in the definition of “Cash Collateral
Account”.  Without limiting the foregoing, funds on deposit in any Cash
Collateral Account may be invested (but the Administrative Agent shall be under
no obligation to make any such investment) in Cash Equivalents at the direction
of the Administrative Agent and, except during the continuance of an Event of
Default, the Administrative Agent agrees with the Company to issue Entitlement
Orders for such investments in Cash Equivalents as requested by the Company;
provided, however, that the Administrative Agent shall not have any
responsibility for, or bear any risk of loss of, any such investment or income
thereon.  None of the Company, any of its Subsidiaries or any other Loan Party
or Person claiming on behalf of or through the Company, any Subsidiary of the
Company or any other Loan Party shall have any right to demand payment of any
funds held in any Cash Collateral Account at any time prior to the termination
of all outstanding Letters of Credit and the payment in full of all then
outstanding and payable monetary Obligations.

 

Section 7.13                            Designation of Unrestricted Subsidiaries

 

The board of directors of the Company may at any time designate any Subsidiary
as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a Subsidiary;
provided, however, that (i) immediately before and after such designation, no
Default shall have occurred and be continuing, (ii) immediately after giving
effect to such designation, the Company and its Subsidiaries shall be in
compliance, on a Pro Forma Basis, with the covenants set forth in Article V
(Financial Covenant) (and, as a condition precedent to the effectiveness of any
such designation, the Company shall deliver to the Administrative Agent a
certificate setting forth in reasonable detail the calculations demonstrating
such compliance), (iii) no Subsidiary may be designated as an Unrestricted
Subsidiary if it is a “Restricted Subsidiary” for the purpose of any Indenture
and (iv) no Unrestricted Subsidiary that is designated as a Subsidiary may be
redesignated as an Unrestricted Subsidiary at any time prior to twelve (12)
months after being so designated as a Subsidiary.  The designation of any
Subsidiary as an Unrestricted Subsidiary shall constitute an Investment by the
Company therein at the date of designation in an amount equal to the net book
value of the Company’s Investment therein.  The designation of any Unrestricted
Subsidiary as a Subsidiary shall constitute the incurrence at the time of
designation of any Indebtedness or Liens of such Subsidiary existing at such
time.

 

Section 7.14                            Post-Closing Matters

 

The Company shall, and shall cause each of its Subsidiaries to, deliver each of
the documents, instruments and agreements and take each of the actions set forth
on Schedule 7.14 (Post-Closing Matters) within the time periods set forth on
such Schedule.

 

ARTICLE VIII

 

NEGATIVE COVENANTS

 

The Company agrees with the Lenders, the Issuers and the Administrative Agent to
each of the following, as long as any Obligation (other than Cash Management
Obligations, Obligations arising under Cash Management Documents and Hedging
Contracts and contingent

 

104

--------------------------------------------------------------------------------


 

indemnification obligations as to which no claim is pending) or any Commitment
remains outstanding and, in each case, unless the Requisite Lenders otherwise
consent in writing:

 

Section 8.1                                   Indebtedness

 

The Company shall not, nor shall it permit any of its Subsidiaries to, directly
or indirectly, create, incur, assume or otherwise become or remain directly or
indirectly liable with respect to any Indebtedness, except the following
Indebtedness:

 

(a)                                  (i) the Secured Obligations (other than in
respect of Hedging Contracts) and Guaranty Obligations in respect thereto,
(ii) any Permitted Refinancing of the Term B-1 Loans, (iii) the Additional
Permitted Secured Notes, to the extent that the Net Cash Proceeds of any such
Additional Permitted Secured Notes are applied to prepay the Loans as set forth
in Section 2.9 (Mandatory Prepayments) and (iv) the Additional Permitted
Unsecured Notes, to the extent that the Net Cash Proceeds of any such Additional
Permitted Unsecured Notes are applied to prepay the Loans as set forth in
Section 2.9 (Mandatory Prepayments);

 

(b)                                 (i) Indebtedness existing on the Amendment
No. 3 Effective Date and disclosed on Schedule 8.1 (Existing Indebtedness),
(ii) Indebtedness under the 2016 Subordinated Notes in an aggregate principal
amount not to exceed $325,000,000, (iii) Indebtedness under the 2019 Senior
Notes, (iv) Indebtedness under the 2020 Subordinated Notes and (v) any Permitted
Refinancing thereof; provided, however, that with respect to clause (iv), the
proceeds of such 2020 Subordinated Notes are being used by the Company solely in
accordance with the 2020 Subordinated Notes Disclosure Documents;

 

(c)                                  Permitted Subordinated Indebtedness;
provided, however, that (i) both immediately prior to and after giving effect
thereto, no Default or Event of Default shall exist or result therefrom and
(ii) the Company and its Subsidiaries will be in Pro Forma Compliance with
Article V (Financial Covenant) after giving effect to the incurrence or issuance
of such Indebtedness;

 

(d)                                 Guaranty Obligations incurred by the Company
or any of its Subsidiaries in respect of Indebtedness of the Company or any
Subsidiary that is otherwise permitted by this Section 8.1 (other than clause
(a) above); provided, however, that (i) none of the Company and its Subsidiaries
shall be permitted to Guarantee any Indebtedness arising under any Indenture (or
any Permitted Refinancing thereof) unless such Subsidiary shall have also
Guaranteed the Obligations substantially on the terms set forth in the Guaranty
and (ii) if the Indebtedness being Guaranteed is subordinated to the
Obligations, then the Guaranty Obligations with respect to such Indebtedness
shall be subordinated to the Guaranty Obligations with respect to the
Obligations on terms at least as favorable to the Lenders as those contained in
the subordination provisions of such Indebtedness;

 

(e)                                  Indebtedness of (i) any Domestic Loan Party
owing to any other Domestic Loan Party, (ii) any Domestic Subsidiary that is not
a Loan Party owing to (A) any other Domestic Subsidiary that is not a Loan Party
or (B) the Company or a Loan Party in respect of an Investment permitted under
Section 8.3(c) (Investments), (iii) any Domestic Loan Party owing to any Foreign
Subsidiary, (iv) any Foreign Subsidiary owing to any other Foreign Subsidiary
and (v) any Foreign Subsidiary or any Subsidiary that is not a Loan Party owing
to any Domestic Loan Party in respect of an Investment permitted under
Section 8.3(c)

 

105

--------------------------------------------------------------------------------


 

(Investments); provided, however, that all such Indebtedness of any Loan Party
owing to any Subsidiary that is not a Loan Party must be expressly subordinated
to the Obligations;

 

(f)                                    (i) Capital Lease Obligations and
purchase money Indebtedness (including Indebtedness in respect of mortgage,
industrial revenue bond, industrial development bond and similar financings) to
finance the purchase, repair or improvement of fixed or capital assets and
incurred concurrently with or within 270 days of the purchase, repair or
improvement of the property subject to the Liens permitted under
Section 8.2(i) (Liens, Etc.) (including permitted sale-leaseback transactions)
and (ii) any Permitted Refinancing thereof;

 

(g)                                 (i) Indebtedness denominated in Pesos of
Foreign Subsidiaries domiciled in Mexico, in an aggregate principal amount at
any time outstanding for all such Indebtedness not to exceed $30,000,000, to the
extent that the Net Cash Proceeds of any such Indebtedness are applied to prepay
the Loans to the extent required pursuant to Section 2.9 (Mandatory Prepayments)
and (ii) any Permitted Refinancing thereof;

 

(h)                                 Indebtedness in respect of Interest Rate
Contracts and other Hedging Contracts permitted under Section 8.15 (No
Speculative Transactions);

 

(i)                                     (i) Indebtedness of the Company and its
Subsidiaries (A) assumed in connection with any Permitted Acquisition; provided,
however, that such Indebtedness is not incurred in contemplation of such
Permitted Acquisition or (B) owed to the seller of any property acquired in a
Permitted Acquisition on an unsecured subordinated basis, which subordination
shall be on terms reasonably satisfactory to the Administrative Agent, in each
case, so long as (1) both immediately prior to and after giving effect thereto,
no Default or Event of Default shall exist or result therefrom and (2) the
Company and its Subsidiaries will be in Pro Forma Compliance with Article V
(Financial Covenant) after giving effect to such Permitted Acquisition and the
incurrence or issuance of such Indebtedness and (ii) any Permitted Refinancing
thereof;

 

(j)                                     Indebtedness representing deferred
compensation to employees of the Company and its Subsidiaries incurred in the
ordinary course of business;

 

(k)                                  Indebtedness consisting of promissory notes
issued by the Company or any of its Subsidiaries to current or former officers,
directors, employees or consultants, their respective estates, spouses or former
spouses to finance the purchase or redemption of Stock or Stock Equivalents of
Holdings or the Company, or to finance a Restricted Payment with respect to
SARs, in each case, to the extent permitted by Section 8.5 (Restricted
Payments);

 

(l)                                     Indebtedness incurred by the Company or
its Subsidiaries in a Permitted Acquisition or Asset Sale in respect of
agreements providing for indemnification, the adjustment of the purchase price
or similar adjustments;

 

(m)                               Indebtedness consisting of obligations of the
Company or its Subsidiaries under deferred employee compensation or other
similar arrangements incurred by such Person in connection with the Transactions
and Permitted Acquisitions;

 

(n)                                 Cash Management Obligations and other
Indebtedness in respect of netting services, overdraft protections and similar
arrangements, in each case, in connection with Deposit Accounts;

 

106

--------------------------------------------------------------------------------


 

(o)           Indebtedness consisting of (i) the financing of insurance premiums
or (ii) take-or-pay obligations contained in supply arrangements, in each case,
in the ordinary course of business;

 

(p)           Indebtedness incurred by the Company or any of its Subsidiaries
constituting reimbursement obligations with respect to letters of credit issued
in the ordinary course of business, including, without limitation, letters of
credit in respect of workers’ compensation claims, health, disability or other
employee benefits or property, casualty or liability insurance or self-insurance
or other Indebtedness with respect to reimbursement or similar obligations
regarding workers’ compensation claims; provided, however, that, upon the
drawing of such letters of credit or the incurrence of such Indebtedness, such
obligations shall be reimbursed within 30 days following such drawing or
incurrence;

 

(q)           obligations in respect of performance and surety bonds and
performance and completion guarantees provided by the Company or any of its
Subsidiaries, or obligations in respect of letters of credit related thereto, in
each case, in the ordinary course of business or consistent with past practice;

 

(r)            in the case of any Foreign Subsidiary, Indebtedness in an
aggregate principal amount not to exceed $40,000,000 at any time outstanding
(i) to the extent such Indebtedness is utilized within 90 days of the incurrence
thereof to finance a Permitted Acquisition, and (ii) incurred in connection with
any substantially contemporaneous Permitted Refinancing of such Indebtedness;

 

(s)           Indebtedness not otherwise permitted under this Section 8.1;
provided, however, that, (i) both immediately prior to and after giving effect
thereto, no Default or Event of Default shall exist or result therefrom,
(ii) the Company and its Subsidiaries will be in Pro Forma Compliance with
Article V (Financial Covenant) after giving effect to the incurrence or issuance
of such Indebtedness and (iii) as of the date any such Indebtedness is Incurred,
after giving Pro Forma Effect to such Indebtedness, (A) the Company’s Annualized
EBITDA Ratio for the four full Fiscal Quarters immediately preceding such date
shall be greater than or equal to 2.0 to 1.0 and (B) the Company’s Senior
Leverage Ratio as of such date shall be less than or equal to 3.25 to 1.0; and

 

(t)            all premiums (if any), interest (including post-petition
interest), fees, expenses, charges and additional or contingent interest on
obligations described in clauses (a) through (s) above.

 

Section 8.2            Liens, Etc.

 

The Company shall not, nor shall it permit any of its Subsidiaries to, create or
suffer to exist, any Lien upon or with respect to any of their respective
properties or assets, whether now owned or hereafter acquired, or assign, or
permit any of its Subsidiaries to assign, any right to receive income, except
for the following:

 

(a)           (i) Liens created pursuant to the Loan Documents, (ii) Liens on
the Collateral securing any Permitted Refinancing of the Term B-1 Loans and
(iii) Liens on the Collateral securing the Additional Permitted Secured Notes;

 

107

--------------------------------------------------------------------------------


 

(b)           Liens existing on the Amendment No. 3 Effective Date and disclosed
on Schedule 8.2 (Existing Liens) or, to the extent not listed in such schedule,
where the property or assets subject to such Liens have a Fair Market Value that
does not exceed $5,000,000 in the aggregate, and any modifications,
replacements, renewals or extensions thereof; provided, however, that (i) the
Lien does not extend to any additional property other than (A) after-acquired
property that is affixed or incorporated into the property covered by such Lien
or financed by Indebtedness permitted under Section 8.1 (Indebtedness) and
(B) proceeds and products thereof and (ii) the renewal, extension or refinancing
of the obligations secured by such Liens is permitted by Section 8.1
(Indebtedness);

 

(c)           Liens for taxes, assessments or governmental charges which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate actions diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

(d)           statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen, repairmen, construction contractors or other like Liens arising in
the ordinary course of business which secure amounts not overdue for a period of
more than thirty 30 days or if more than 30 days overdue, are unfiled and no
other action has been taken to enforce such Lien or which are being contested in
good faith and by appropriate actions diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;

 

(e)           (i) pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation and (ii) pledges and deposits in the ordinary course of
business securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Company or any of its Subsidiaries;

 

(f)            deposits to secure the performance of bids, trade contracts,
governmental contracts and leases (other than Indebtedness for borrowed money),
statutory obligations, surety, stay, customs and appeal bonds, performance bonds
and other obligations of a like nature (including those to secure health, safety
and environmental obligations) incurred in the ordinary course of business;

 

(g)           easements, rights-of-way, restrictions, encroachments, protrusions
and other similar encumbrances and title defects affecting real property which,
in the aggregate, do not materially interfere with the ordinary conduct of the
business of the applicable Person;

 

(h)           Liens securing judgments for the payment of money not constituting
an Event of Default under Section 9.1(g) (Events of Default);

 

(i)            Liens securing Indebtedness permitted under
Section 8.1(f) (Indebtedness); provided, however, that (i) such Liens attach
concurrently with or within two hundred and seventy (270) days after the
acquisition, repair, replacement, construction or improvement (as applicable) of
the property subject to such Liens, (ii) such Liens do not at any time encumber
any property except for accessions to such property other than the property
financed by such Indebtedness and the proceeds and the products thereof and
(iii) with respect to Capitalized Leases, such Liens do not at any time extend
to or cover any assets (except for accessions to such assets) other than the
assets subject to such Capitalized Leases; provided,

 

108

--------------------------------------------------------------------------------


 

further, that individual financings of equipment provided by one lender may be
cross-collateralized to other financings of equipment provided by such lender;

 

(j)            leases, licenses, subleases or sublicenses granted to others in
the ordinary course of business, which do not (i) interfere in any material
respect with the business of the Company or any of its material Subsidiaries or
(ii) secure any Indebtedness;

 

(k)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business;

 

(l)            Liens (i) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business; and (iii) in favor of a banking institution
arising as a matter of law encumbering deposits (including the right of set-off)
and which are within the general parameters customary in the banking industry;

 

(m)          Liens (i) on cash advances in favor of the seller of any property
to be acquired in an Investment permitted pursuant to Sections 8.3(c) to be
applied against the purchase price for such Investment, and (ii) consisting of
an agreement to Dispose of any property in an Asset Sale permitted under
Section 8.4 (Sale of Assets), in each case, solely to the extent such Investment
or Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;

 

(n)           Liens on property of any Foreign Subsidiary that does not
constitute Collateral, which Liens secure Indebtedness of such Foreign
Subsidiary permitted under Section 8.1 (Indebtedness);

 

(o)           Liens in favor of the Company or another Loan Party securing
Indebtedness permitted under Section 8.1(e) (Indebtedness);

 

(p)           Liens existing on property at the time of its acquisition or
existing on the property of any Person at the time such Person becomes a
Subsidiary, in each case after the Closing Date (other than Liens on the Equity
Interests of any Person that becomes a Subsidiary); provided that (i) such Lien
was not created in contemplation of such acquisition or such Person becoming a
Subsidiary, (ii) such Lien does not extend to or cover any other assets or
property (other than the proceeds or products thereof and other than
after-acquired property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require, pursuant to their terms at
such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition), and (iii) the
Indebtedness secured thereby is permitted under Section 8.1(f), (i) or
(m) (Indebtedness);

 

(q)           Liens arising from precautionary UCC financing statement filings
regarding leases entered into by the Company or any of its Subsidiaries in the
ordinary course of business;

 

109

--------------------------------------------------------------------------------


 

(r)            Liens arising out of conditional sale, title retention,
consignment or similar arrangements for sale of goods entered into by the
Company or any of its Subsidiaries in the ordinary course of business permitted
by this Agreement;

 

(s)           Liens deemed to exist in connection with Investments in repurchase
agreements under Section 8.3 (Investments);

 

(t)            Liens encumbering reasonable customary initial deposits and
margin deposits and similar Liens attaching to commodity trading accounts or
other brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

 

(u)           Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Company or any Subsidiary to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Company and its
Subsidiaries or (iii) relating to purchase orders and other agreements entered
into with customers or the Company or any Subsidiary in the ordinary course of
business;

 

(v)           Liens solely on any cash earnest money deposits made by the
Company or any of its Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

 

(w)          Permitted Exceptions (as defined in the Mortgages);

 

(x)            other Liens securing Indebtedness at any time outstanding in an
aggregate principal amount not to exceed $25,000,000;

 

(y)           in the case of leased Real Property, (i) liens on the fee interest
in the land held by the landlord under the applicable lease, (ii) rights of the
landlord under the applicable lease, (iii) all superior, underlying and ground
leases and all renewals, amendments, modifications, replacements, substitutions
and extensions thereof;

 

(z)            licenses, sublicenses or similar rights to use any patent,
trademark, copyright or other intellectual property right granted to others by
the Company or any of its Subsidiaries in the ordinary course of business, which
do not interfere in any material respect with the business of the Company or
such Subsidiary; and

 

(aa)         Liens on cash and Cash Equivalents securing obligations in respect
of letters of credit issued by The Bank of Nova Scotia pursuant to this
Agreement immediately prior to the Amendment No. 3 Effective Date.

 

Section 8.3            Investments

 

The Company shall not, nor shall it permit any of its Subsidiaries to, make or
maintain, directly or indirectly, any Investment, except for the following:

 

(a)           Investments existing on the Amendment No. 3 Effective Date and
disclosed on Schedule 8.3 (Existing Investments);

 

110

--------------------------------------------------------------------------------


 

(b)           advances or extensions of credit on terms customary in the
industry in the form of accounts or other receivables incurred or pre-paid film
rentals, and loans and advances made in settlement of such accounts receivable,
all in the ordinary course of business consistent with past practice;

 

(c)           Investments by (i) any Loan Party in any other Loan Party,
(ii) any Subsidiary that is not a Loan Party in the Company or any other
Subsidiary or (iii) any Loan Party in a Subsidiary that is not a Loan Party;
provided, however, that the Dollar Equivalent of the aggregate outstanding
amount of all Investments permitted pursuant to this clause (iii) shall not
exceed $100,000,000 at any time;

 

(d)           any Investment in Cash Equivalents; provided, however, that, in
the case of all of the foregoing obligations, they mature within 12 months of
the date of purchase (unless required to mature earlier pursuant to the
definition of “Cash Equivalents”);

 

(e)           so long as no Default or Event of Default has occurred and is
continuing or would result from such Investment, Investments by the Company or
any Subsidiary of the Company in another Person, if (i) as a result of such
Investment, (A) such other Person becomes a Loan Party or (B) such other Person
is merged or consolidated with or into, or transfers or conveys all or
substantially all of its assets to, the Company or another Loan Party and
(ii) such other Person is engaged substantially only in the lines of business
permitted under Section 8.8 (Change in Nature of Business);

 

(f)            loans or advances to employees of the Company or any Subsidiary
in the ordinary course of business consistent with past practices, not to exceed
$2,000,000 in aggregate amount at any time outstanding;

 

(g)           refundable construction advances made with respect to the
construction of motion picture exhibition theatres in the ordinary course of
business consistent with past practice;

 

(h)           so long as immediately before or after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing, Investments
consisting of contributions of International Assets to Permitted Joint Ventures;
provided, however, that the aggregate net book value of all International Assets
contributed by the Company and its Subsidiaries to any Permitted Joint Venture
shall not exceed $150,000,000 either individually or in the aggregate;

 

(i)            Investments by the Company or any Subsidiary in connection with a
Permitted Acquisition;

 

(j)            Investments made using Stock of the Company; provided, however,
that (i) immediately before and immediately after giving Pro Forma Effect to any
such Investment, no Default or Event of Default shall have occurred and be
continuing and (ii) immediately after giving effect to such Investment, the
Company and its Subsidiaries shall be in Pro Forma Compliance with the covenant
set forth in Article V (Financial Covenant), such compliance to be determined on
the basis of the financial information most recently delivered to the
Administrative Agent and the Lenders pursuant to Section 6.1 (Financial
Statements) as though such Investment had been consummated as of the first day
of the fiscal period covered thereby and evidenced by a certificate from the
Chief Financial Officer of the Company demonstrating such compliance calculation
in reasonable detail; and

 

111

--------------------------------------------------------------------------------


 

(k)           Investments not otherwise permitted under this Section 8.3;
provided, however, that the aggregate amount of all such Investments, together
with the aggregate amount of all Restricted Payments made under
Section 8.5(h) (Restricted Payments) shall not at any time exceed the sum of
(x) $150,000,000 plus (y) the Available Amount plus (z) an amount equal to the
lesser of the return of cash with respect to any such Investment and the initial
amount of such Investment, in either case, less the cost of disposition of such
Investment; provided, further, that in the event the Company or any of its
Subsidiaries makes an Investment in any Person under this clause (k), and after
the date of making such Investment, such Person becomes a Guarantor, such
Investment will be reclassified as having been incurred under clause (c) of this
Section and the amount invested in such Investment will become available for
incurrence under this clause (k) at such time.

 

Section 8.4            Sale of Assets

 

The Company shall not, nor shall it permit any of its Subsidiaries to, sell,
convey, transfer, lease or otherwise dispose (“Dispose” or “Disposition”) of,
any of their respective assets or any interest therein (including the sale or
factoring at maturity or collection of any accounts) to any Person (including
any Unrestricted Subsidiary), or permit or suffer any other Person to acquire
any interest in any of their respective assets or issue or sell any shares of
their Stock or any Stock Equivalents (any such disposition being an “Asset
Sale”), except for the following:

 

(a)           any Asset Sale to any Loan Party;

 

(b)           sale or disposition of Stock or Stock Equivalents of any
Unrestricted Subsidiary;

 

(c)           transfers of assets that constitute Investments in Unrestricted
Subsidiaries permitted by Section 8.3(k) (Investments) hereof;

 

(d)           any Asset Sale where the Dollar Equivalent of the Fair Market
Value of the assets subject to such Asset Sale is less than $5,000,000
individually or $35,000,000 in the aggregate;

 

(e)           (i)  Dispositions of inventory in the ordinary course of business
and (ii) Dispositions of property or assets (other than operating theatres) that
have become obsolete, damaged, worn or surplus in the ordinary course of
business;

 

(f)            like kind exchanges of theatres for other theatres or property,
in each case, for Fair Market Value;

 

(g)           as long as no Default or Event of Default is continuing or would
result therefrom, any Asset Sale for not less than Fair Market Value of assets
set forth on Schedule 8.4(g) (Asset Sales); provided, however, that an amount
equal to all Net Cash Proceeds of such Asset Sale in excess of $250,000,000 are
applied to the payment of the Obligations as set forth in, and to the extent
required by, Section 2.9 (Mandatory Prepayments);

 

(h)           as long as no Default or Event of Default is continuing or would
result therefrom, any sale or disposition of any Multiplex theatre for not less
than Fair Market Value; provided, however, that an amount equal to all Net Cash
Proceeds of such sale or disposition are

 

112

--------------------------------------------------------------------------------


 

applied to the payment of the Obligations as set forth in, and to the extent
required by, Section 2.9 (Mandatory Prepayments);

 

(i)            as long as (i) no Default or Event of Default is continuing or
would result therefrom and (ii) at least 75% of the aggregate consideration
received by the Company or any Subsidiary from such Asset Sale is in cash or
Cash Equivalents, any other Asset Sale for not less than Fair Market Value;
provided, however, that (A) the Dollar Equivalent of the aggregate consideration
received during any Fiscal Year for all such Asset Sales shall not exceed
$90,000,000 and (B) an amount equal to all Net Cash Proceeds of such Asset Sale
are applied to the payment of the Obligations as set forth in, and to the extent
required by, Section 2.9 (Mandatory Prepayments);

 

(j)            any non-exclusive license of patents, trademarks, copyrights or
other intellectual property owned by the Company or any of its Subsidiaries,
which license is granted in the ordinary course of business and which does not
interfere in any material respect with the business of the Company or such
Subsidiary; and

 

(k)           any Asset Sale if the assets Disposed of in such Asset Sale are
contemporaneously leased back to the Company or the applicable Subsidiary on
fair market terms (whether pursuant to an operating lease or a lease giving rise
to a Capital Lease Obligation).

 

Section 8.5            Restricted Payments

 

The Company shall not, nor shall permit any of its Subsidiaries to, directly or
indirectly, declare, order, pay, make or set apart any sum for any Restricted
Payment, except for the following:

 

(a)           (i) Restricted Payments by any Subsidiary of the Company to any
Loan Party and (ii) Restricted Payments by a non-Wholly-Owned Subsidiary of the
Company to its shareholders generally so long as the Company or any Subsidiary
which owns the equity interest or interests in the non-Wholly-Owned Subsidiary
paying such dividends receives at least its proportionate share thereof (based
on its relative holdings of equity interests in the non-Wholly-Owned Subsidiary
paying such dividends and taking into account the relative preferences, if any,
of the various classes of equity interests in such Subsidiary);

 

(b)           dividends and distributions declared and paid on the common Stock
of the Company and payable only in common Stock of the Company;

 

(c)           cash dividends on the Stock of the Company to Holdings paid and
declared in any Fiscal Year solely for the purpose of funding the following:

 

(i)            ordinary operating expenses of Holdings not in excess of
$4,000,000 in the aggregate in any Fiscal Year;

 

(ii)           reasonable and customary indemnification claims made by directors
or officers of Holdings attributable to the ownership or operations of the
Company and its Subsidiaries;

 

(iii)          payments by Holdings in respect of foreign, federal, state or
local taxes owing by Holdings in respect of the Company and its Subsidiaries,
but not

 

113

--------------------------------------------------------------------------------


 

greater than the amount that would be payable by the Company and its
Subsidiaries, on a consolidated, combined or unitary basis;

 

(iv)          the Restricted Payments permitted to be made by Holdings under
clause (g) below;

 

(v)           fees and expenses (other than to Affiliates) related to any
unsuccessful equity or debt offering permitted by this Agreement; and

 

(vi)          management fees permitted to be paid under
Section 8.8(d) (Transactions with Affiliates);

 

(d)           Restricted Payments by the Company to pay (or make Restricted
Payments to allow the Holdings to pay) for the repurchase, retirement or other
acquisition or retirement for value of common Stock of the Company or Holdings
held by any future, present or former employee, director or consultant of the
Company, Holdings or any of their Subsidiaries pursuant to any management equity
plan or stock option plan or any other management or employee benefit plan or
agreement, or may make Restricted Payments in respect of SARs; provided,
however, that the aggregate amount of Restricted Payments made under this clause
(d) does not exceed in any calendar year $10,000,000 (with unused amounts in any
calendar year being permitted to be carried over to the two succeeding calendar
years); provided, further, that such amount in any calendar year may be
increased by an amount not to exceed (i) the Net Cash Proceeds from the sale of
Stock (other than Disqualified Stock) to members of management, directors or
consultants of Holdings or its Subsidiaries that occurs after the Closing Date
plus (ii) the amount of any cash bonuses otherwise payable to members of
management, directors or consultants of Holdings or any of its Subsidiaries in
connection with the Transactions that are foregone in return for the receipt of
Stock of the Company or Holdings pursuant to a deferred compensation plan plus
(iii) the cash proceeds of key man life insurance policies received by Holdings,
the Company or its Subsidiaries after the Closing Date (provided, that Holdings
may elect to apply all or any portion of the aggregate increase contemplated by
clauses (i), (ii) and (iii) above in any calendar year) less (iv) the amount of
any Restricted Payments previously made pursuant to clauses (i), (ii) and
(iii) above;

 

(e)           Restricted Payments of up to (i) in the event the Net Senior
Secured Leverage Ratio is equal to or less than 1.5 to 1.0, but greater than 1.0
to 1.0, 25%, (ii) in the event the Net Senior Secured Leverage Ratio is equal to
or less than 1.0 to 1.0, but greater than 0.75 to 1.0, 50% and (iii) in the
event the Net Senior Secured Leverage Ratio is equal to or less than 0.75 to
1.0, 75% of the aggregate amount of Net Cash Proceeds received during the Fiscal
Year immediately preceding such Restricted Payment, from all Asset Sales
consummated during such Fiscal Year under Section 8.4(g) (Sale of Assets) to the
extent such Net Cash Proceeds are not required to prepay the Loans under
Section 2.9(a)(i)(A) (Mandatory Prepayments);

 

(f)            (i) the repurchase of Stock or Subordinated Debt, if such
repurchase is completed through the issuance of Stock or new Permitted
Subordinated Indebtedness, (ii) regularly scheduled or otherwise required
repayments or redemptions of Subordinated Debt and (iii) renewals, extensions,
refinancings and refundings of Subordinated Debt, as long as such renewal,
extension, refinancing or refunding is permitted under Section 8.1
(Indebtedness);

 

(g)           the repurchase of company granted stock awards or options
necessary to satisfy obligations attributable to tax withholding; and

 

114

--------------------------------------------------------------------------------


 

(h)           Restricted Payments not otherwise permitted under this
Section 8.5; provided, however, that the aggregate amount of all such Restricted
Payments, together with the aggregate amount of all Investments made under
Section 8.3(k), shall not exceed (i) $200,000,000 plus (ii) the Available Amount
plus (iii) any redemption, prepayment, defeasance, repurchase or other
satisfaction prior to the scheduled maturity of any subordinated Indebtedness of
the Company or any of its Subsidiaries in an aggregate principal amount of up to
$600,000,000 to the extent the Company has redeemed, prepaid, defeased,
repurchased or otherwise satisfied, as applicable, such Indebtedness pursuant to
the terms thereof on or prior to April 30, 2007.

 

provided, however, that the Restricted Payments described in clauses (c) through
(h) above shall not be permitted if either (A) an Event of Default or Default
shall have occurred and be continuing at the date of declaration or payment
thereof or would result therefrom or (B) such Restricted Payment is prohibited
under the terms of any Indebtedness (other than the Obligations) of the Company
or any of its Subsidiaries.

 

Section 8.6            Restriction on Fundamental Changes

 

The Company shall not, nor shall permit any of its Subsidiaries to, (i) merge
with any Person, (ii) consolidate with any Person or (iii) liquidate, wind up or
dissolve itself, except that:

 

(a)           any Subsidiary may merge with (i) the Borrower (including a
merger, the purpose of which is to reorganize the Borrower into a new
jurisdiction); provided, however, that the Borrower shall be the continuing or
surviving Person (and, in the case of any such transaction involving a Domestic
Loan Party, the continuing or surviving Person shall be organized under the laws
of any state of the United States of America or the District of Columbia) or
(ii) any one or more other Subsidiaries; provided, however, that when any
Subsidiary that is a Loan Party is merging with another Subsidiary, (A) a Loan
Party shall be the continuing or surviving Person or (B) to the extent
constituting an Investment, such Investment must be an Investment permitted
under Section 8.3(c) (Investments) or Indebtedness permitted under
Section 8.1(e) (Indebtedness);

 

(b)           (i) any Subsidiary that is not a Loan Party may merge or
consolidate with or into any other Subsidiary that is not a Loan Party and
(ii) any Subsidiary (other than the Borrower) may liquidate, wind up, dissolve
or change its legal form if the Company determines in good faith that such
action is in the best interests of the Company and if not materially
disadvantageous to the Lenders;

 

(c)           so long as no Default or Event of Default exists or would result
therefrom, any Subsidiary may merge with any other Person in order to effect an
Investment permitted pursuant to Section 8.3 (Investments); provided, however,
that (i) the continuing or surviving Person shall be a Subsidiary, which
together with each of its Subsidiaries, shall have complied with the
requirements of Section 7.11 (Additional Collateral and Guaranties) and (ii) to
the extent constituting an Investment, such Investment must be a permitted
Investment in accordance with Section 8.3 (Investments);

 

(d)           the Company and its Subsidiaries may consummate the Merger; and

 

(e)           so long as no Default or Event of Default exists or would result
therefrom, a merger, dissolution, liquidation or consolidation, the purpose of
which is to effect an Asset Sale permitted pursuant to Section 8.4 (Sale of
Assets), may be effected.

 

115

--------------------------------------------------------------------------------


 

Section 8.7            Change in Nature of Business

 

The Company shall not, nor shall it permit any of its Subsidiaries to, make any
material change in the nature or conduct of its business as carried on at the
Closing Date, whether in connection with a Permitted Acquisition or otherwise.

 

Section 8.8            Transactions with Affiliates

 

The Company shall not, nor shall it permit any of its Subsidiaries to, enter
into any transaction of any kind with any Affiliate of the Company, whether or
not in the ordinary course of business, other than:

 

(a)           transactions among the Loan Parties;

 

(b)           on fair and reasonable terms substantially as favorable to the
Company or such Subsidiary as would be obtainable by the Company or such
Subsidiary at the time in a comparable arm’s-length transaction with a Person
other than an Affiliate;

 

(c)           the payment of fees and expenses in connection with the
consummation of the Transactions;

 

(d)           so long as no Event of Default shall have occurred and be
continuing under Section 9.1(f) hereof, any payments of management, consulting
monitoring and advisory fees to the Permitted Holders (plus any unpaid
management and monitoring fees within such amount accrued in any prior year) and
related indemnities and reasonable out-of-pocket expenses attributable to the
ownership or operations of the Company and its Subsidiaries, and in each case
pursuant to the Sponsor Management Agreement as in effect on the Closing Date;

 

(e)           equity issuances, repurchases, retirement or other acquisition of
Stock by the Company permitted under Section 8.5 (Restricted Payments) hereof;

 

(f)            loans and other transactions by the Company and its Subsidiaries
to the extent permitted under this Article VIII (Negative Covenants);

 

(g)           employment and severance arrangements between Holdings, the
Company and its Subsidiaries and their respective officers and employees in the
ordinary course of business;

 

(h)           payments by Holdings, the Company and its Subsidiaries pursuant to
the tax sharing agreements among Holdings, the Company and its Subsidiaries on
customary terms to the extent attributable to the ownership or operation of the
Company and its Subsidiaries;

 

(i)            the payment of customary fees and reasonable out-of-pocket cost
to, and indemnities provided on behalf of, directors, officers, employees and
consultants of Holdings, the Company and the Subsidiaries in the ordinary course
of business to the extent attributable to the ownership or operation of the
Company and its Subsidiaries, as determined in good faith by the board of
directors of the Company or senior management thereof;

 

116

--------------------------------------------------------------------------------


 

(j)            transactions pursuant to permitted agreements in existence on the
Closing Date and set forth on Schedule 8.8 hereto or any amendment thereto to
the extent such an amendment is not adverse to the Lenders in any material
respect;

 

(k)           dividends, redemptions and repurchases permitted under
Section 8.5  (Restricted Payments) hereof; and

 

(l)            payments by the Company and any Subsidiaries to the Permitted
Holders made for any customary financial advisory, financing, underwriting or
placement services or in respect of other investment banking activities,
including in connection with acquisitions or divestitures, which payments are
(i) pursuant to the Sponsor Management Agreement as in effect on the Closing
Date and (ii) approved by the majority of the members of the board of directors
or a majority of the disinterested members of the board of directors of the
Company, in each case in good faith.

 

Section 8.9            Limitations on Restrictions on Subsidiary Distributions;
No New Negative Pledge

 

The Company shall not, nor shall it permit any of its Subsidiaries to, (a) agree
to enter into or suffer to exist or become effective any consensual encumbrance
or restriction of any kind on the ability of such Subsidiary to pay dividends or
make any other distribution or transfer of funds or assets or make loans or
advances to or other Investments in, or pay any Indebtedness owed to, the
Company or any Subsidiary of the Company or (b) enter into or suffer to exist or
become effective any agreement prohibiting or limiting the ability of the
Company or any Subsidiary of the Company to create, incur, assume or suffer to
exist any Lien upon any of its property, assets or revenues, whether now owned
or hereafter acquired, to secure the Obligations, including any agreement
requiring any other Indebtedness or Contractual Obligation to be equally and
ratably secured with the Obligations; provided, however, that the foregoing
shall not apply to Contractual Obligations which (i) (A) exist on the Closing
Date and (to the extent not otherwise permitted by this Section 8.9) are listed
on Schedule 8.9 and (B) to the extent Contractual Obligations permitted by
clause (A) are set forth in an agreement evidencing Indebtedness, are set forth
in any agreement evidencing any permitted renewal, extension or refinancing of
such Indebtedness so long as such renewal, extension or refinancing does not
expand the scope of such Contractual Obligation, (ii) are binding on a
Subsidiary at the time such Subsidiary first becomes a Subsidiary of the
Company, so long as such Contractual Obligations were not entered into in
contemplation of such Person becoming a Subsidiary of the Company,
(iii) represent Indebtedness of a Subsidiary of the Company which is not a Loan
Party which is permitted by Section 8.1 (Indebtedness), (iv) arise in connection
with any Asset Sale permitted by Section 8.4 (Sale of Assets), (v) are customary
provisions in joint venture agreements and other similar agreements applicable
to joint ventures permitted under Section 8.3 (Investments) and applicable
solely to such joint venture entered into in the ordinary course of business,
(vi) are negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 8.1 (Indebtedness), but solely to the
extent any negative pledge relates to the property financed by or the subject of
such Indebtedness (and excluding in any event any Indebtedness arising under any
Indenture or Subordinated Debt), (vii) are customary restrictions on leases,
subleases, licenses or asset sale agreements otherwise permitted hereby so long
as such restrictions may relate to the assets subject thereto, (viii) comprise
restrictions imposed by any agreement relating to secured Indebtedness permitted
pursuant to Section 8.1(f) (Indebtedness) to the extent that such restrictions
apply only to the property or assets securing such Indebtedness, (ix) are
customary provisions restricting subletting or assignment of any lease governing
a leasehold interest, (x) are

 

117

--------------------------------------------------------------------------------


 

customary provisions restricting assignment of any agreement entered into in the
ordinary course of business and (xi) are restrictions on cash or other deposits
imposed by customers under contracts entered into in the ordinary course of
business.

 

Section 8.10         Modification of Related Documents

 

The Company shall not, nor shall it permit any of its Subsidiaries to alter,
rescind, terminate, amend, supplement, waive or otherwise modify any provision
of any Related Document, except for modifications that are not materially
adverse to the interests of the Secured Parties under the Loan Documents or in
the Collateral.

 

Section 8.11         Modification of Debt Agreements

 

The Company shall not, nor shall it permit any of its Subsidiaries to, change or
amend the terms of any of the Subordinated Note Indentures, or any other
subordinated notes or other subordinated debt securities (or any indenture or
agreement or other material document entered into in connection therewith) if
the effect of such amendment is to (a) increase the interest rate on such
Indebtedness, (b) change the dates upon which payments of principal or interest
are due on such Indebtedness other than to extend such dates, (c) change any
default or event of default other than to delete or make less restrictive any
default provision therein, or add any covenant with respect to such
Indebtedness, (d) change the subordination provisions of such Indebtedness,
(e) change the redemption or prepayment provisions of such Indebtedness other
than to extend the dates therefor or to reduce the premiums payable in
connection therewith or (f) change or amend any other term in a manner
materially adverse to the interests of the Secured Parties under the Loan
Documents or in the Collateral.

 

Section 8.12         Modification of Constituent Documents

 

The Company shall not, nor permit any of its Subsidiaries to, change its capital
structure (including in the terms of its outstanding Stock) or otherwise amend
its Constituent Documents in a manner materially adverse to the Secured Parties.

 

Section 8.13         Accounting Changes; Fiscal Year

 

The Company shall not, and shall not permit any Subsidiary of the Company to,
change its (a) accounting treatment and reporting practices or tax reporting
treatment, except as required by GAAP or any Requirement of Law or to the extent
such change is consistent with industry practice and disclosed to the Lenders
and the Administrative Agent or (b) Fiscal Year.

 

Section 8.14         Margin Regulations

 

The Company shall not, nor shall it permit any of its Subsidiaries to, use all
or any portion of the proceeds of any credit extended hereunder to purchase or
carry margin stock (within the meaning of Regulation U of the Federal Reserve
Board) in contravention of Regulation U of the Federal Reserve Board.

 

118

--------------------------------------------------------------------------------


 

Section 8.15         No Speculative Transactions

 

The Company shall not, nor shall it permit any of its Subsidiaries to, engage in
any speculative transaction or in any transaction involving Hedging Contracts,
except for the sole purpose of hedging in the ordinary course of business and
consistent with industry practices.

 

Section 8.16         Designation of Senior Debt

 

The Company shall not, nor permit any of its Subsidiaries to, designate any
Indebtedness, other than the Obligations and the Senior Notes, as “Senior
Indebtedness,” “Senior Secured Financing” or “Designated Senior Indebtedness”
(or any comparable term) under and as defined in the Subordinated Note
Indentures and any documentation with respect to any other subordinated
Indebtedness of the Company and each of its Subsidiaries.

 

ARTICLE IX

 

EVENTS OF DEFAULT

 

Section 9.1            Events of Default

 

Each of the following events shall be an “Event of Default”:

 

(a)           the Borrower shall fail to pay any principal of any Loan or any
Reimbursement Obligation when the same becomes due and payable; or

 

(b)           the Borrower shall fail to pay any interest on any Loan, any fee
under any of the Loan Documents or any other Obligation (other than one referred
to in clause (a) above) and such non-payment continues for a period of five
Business Days after the due date therefor; or

 

(c)           any representation or warranty made or deemed made by any Loan
Party in any Loan Document or by any Loan Party (or any of its officers) in
connection with any Loan Document shall prove to have been incorrect in any
material respect when made or deemed made; or

 

(d)           any Loan Party shall fail to perform or observe:

 

(i)            any term, covenant or agreement contained in Article V (Financial
Covenant), as such Article may be waived, amended or otherwise modified from
time to time by the Requisite Revolving Credit Lenders pursuant to Section 11.1
(Amendments, Waivers, Etc.);

 

(ii)           any term, covenant or agreement contained in
Section 6.2(a) (Default Notices), 7.1 (Preservation of Corporate
Existence, Etc.) (solely with respect to the Loan Parties), 7.9 (Application of
Proceeds), or 7.11 (Additional Collateral and Guaranties) or Article VIII
(Negative Covenants); or

 

(iii)          any other term, covenant or agreement contained in this Agreement
or in any other Loan Document if such failure under this clause (iii) shall

 

119

--------------------------------------------------------------------------------


 

remain unremedied for 30 days after the date on which written notice thereof
shall have been given to the Company by the Administrative Agent or any Lender;
or

 

(e)           (i) the Company or any other Loan Party or any Significant
Subsidiary of the Company shall fail to make any payment on any Indebtedness of
the Company or any such Subsidiary (other than the Obligations) or any Guaranty
Obligation in respect of Indebtedness of any other Person, and, in each case,
such failure relates to Indebtedness having a principal amount of $25,000,000 or
more, when the same becomes due and payable (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise), (ii) any other event
shall occur or condition shall exist under any agreement or instrument relating
to any such Indebtedness, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Indebtedness
or (iii) any such Indebtedness shall become or be declared to be due and
payable, or be required to be prepaid or repurchased (other than by a regularly
scheduled required prepayment), prior to the stated maturity thereof; or

 

(f)            (i) the Company or any other Loan Party with assets greater than
$1,000,000 or any Significant Subsidiary of the Company shall generally not pay
its debts as such debts become due, shall admit in writing its inability to pay
its debts generally or shall make a general assignment for the benefit of
creditors, (ii) any proceeding shall be instituted by or against the Company or
any other Loan Party with assets greater than $1,000,000 or any Significant
Subsidiary of the Company seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts, under any Requirement of
Law relating to bankruptcy, insolvency or reorganization or relief of debtors,
or seeking the entry of an order for relief or the appointment of a custodian,
receiver, trustee or other similar official for it or for any substantial part
of its property; provided, however, that, in the case of any such proceedings
instituted against the Company or any such Loan Party or any such Significant
Subsidiary (but not instituted by the Company or such Loan Party or such
Subsidiary) either such proceedings shall remain undismissed or unstayed for a
period of 60 days or more or any action sought in such proceedings shall occur
or (iii) the Company or any other Loan Party with assets greater than $1,000,000
or any Significant Subsidiary of the Company shall take any corporate (or
equivalent) action to authorize any action set forth in clauses (i) or
(ii) above; or

 

(g)           one or more judgments or orders (or other similar process)
involving, in the case of money judgments, an aggregate amount whose Dollar
Equivalent exceeds $25,000,000, to the extent not covered by insurance, shall be
rendered against the Company or any other Loan Party or any Significant
Subsidiary of the Company and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order or (ii) there shall be any
period of 60 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; or

 

(h)           an ERISA Event shall occur and the Dollar Equivalent of the amount
of all liabilities and deficiencies resulting therefrom, whether or not
assessed, exceeds $25,000,000 in the aggregate; or

 

(i)            any material provision of any Loan Document after delivery
thereof shall for any reason fail or cease to be valid and binding on, or
enforceable against, any Loan Party party thereto, or any Loan Party shall state
in writing that any provision of any Loan Document after delivery thereof is for
any reason not valid and binding on, or enforceable against, any Loan Party
party thereto; or

 

120

--------------------------------------------------------------------------------


 

(j)            any Collateral Document shall for any reason fail or cease to
create a valid and enforceable Lien on any Collateral in excess of $5,000,000 in
the aggregate purported to be covered thereby or, except as permitted by the
Loan Documents, such Lien shall fail or cease to be a perfected and first
priority Lien, or any Loan Party shall so state in writing; or

 

(k)           there shall occur any Change of Control; or

 

(l)            any of the Obligations shall cease to be “Senior Indebtedness,”
“Senior Secured Financing” or “Designated Senior Indebtedness” (or any
comparable term) under and as defined in the Subordinated Note Indentures and
any documentation with respect to any other subordinated Indebtedness of the
Company or any of its Subsidiaries.

 

Section 9.2            Remedies

 

During the continuance of any Event of Default, the Administrative Agent
(a) may, and, at the request of the Requisite Lenders, shall, by notice to the
Company declare that all or any portion of the Commitments be terminated,
whereupon the obligation of each Lender to make any Loan and each Issuer to
Issue any Letter of Credit shall immediately terminate and (b) may and, at the
request of the Requisite Lenders, shall, by notice to the Company, declare the
Loans, all interest thereon and all other amounts and Obligations payable under
this Agreement to be forthwith due and payable, whereupon the Loans, all such
interest and all such amounts and Obligations shall become and be forthwith due
and payable, without presentment, demand, protest or further notice of any kind,
all of which are hereby expressly waived by the Borrower; provided, however,
that upon the occurrence of the Events of Default specified in
Section 9.1(f) (Events of Default), (x) the Commitments of each Lender to make
Loans and the commitments of each Lender and Issuer to Issue or participate in
Letters of Credit shall each automatically be terminated and (y) the Loans, all
such interest and all such amounts and Obligations shall automatically become
and be due and payable, without presentment, demand, protest or any notice of
any kind, all of which are hereby expressly waived by the Borrower.  In addition
to the remedies set forth above, the Administrative Agent may exercise any
remedies provided for by the Collateral Documents in accordance with the terms
thereof or any other remedies provided by applicable law.

 

Section 9.3            Actions in Respect of Letters of Credit

 

At any time (i) upon the Revolving Credit Termination Date, (ii) after the
Revolving Credit Termination Date when the aggregate funds on deposit in Cash
Collateral Accounts shall be less than 105% of the Letter of Credit Obligations
and (iii) as may be required by Section 2.9(d) (Mandatory Prepayments), the
Company shall pay to the Administrative Agent in immediately available funds at
the Administrative Agent’s office referred to in Section 11.8 (Notices, Etc.),
for deposit in a Cash Collateral Account, (x) in the case of clauses (i) and
(ii) above, the amount required to that, after such payment, the aggregate funds
on deposit in the Cash Collateral Accounts equals or exceeds 105% of the sum of
all outstanding Letter of Credit Obligations and (y) in the case of clause
(iii) above, the amount required by Section 2.9(d) (Mandatory Prepayments).  The
Administrative Agent may, from time to time after funds are deposited in any
Cash Collateral Account, apply funds then held in such Cash Collateral Account
to the payment of any amounts, in accordance with Section 2.9(d) (Mandatory
Prepayments) and Section 2.13(g) (Payments and Computations), as shall have
become or shall become due and payable by the Company to the Issuers or Lenders
in respect of the Letter of Credit Obligations.

 

121

--------------------------------------------------------------------------------


 

The Administrative Agent shall promptly give written notice of any such
application; provided, however, that the failure to give such written notice
shall not invalidate any such application.

 

Section 9.4            Rescission

 

If at any time after termination of the Commitments or acceleration of the
maturity of the Loans, the Borrower shall pay all arrears of interest and all
payments on account of principal of the Loans and Reimbursement Obligations that
shall have become due otherwise than by acceleration (with interest on principal
and, to the extent permitted by law, on overdue interest, at the rates specified
herein) and all Events of Default and Defaults (other than non-payment of
principal of and accrued interest on the Loans due and payable solely by virtue
of acceleration) shall be remedied or waived pursuant to Section 11.1
(Amendments, Waivers, Etc.), then upon the written consent of the Requisite
Lenders and written notice to the Company, the termination of the Commitments or
the acceleration and their consequences may be rescinded and annulled; provided,
however, that such action shall not affect any subsequent Event of Default or
Default or impair any right or remedy consequent thereon.  The provisions of the
preceding sentence are intended merely to bind the Lenders and the Issuers to a
decision that may be made at the election of the Requisite Lenders, and such
provisions are not intended to benefit the Borrower and do not give the Borrower
the right to require the Lenders to rescind or annul any acceleration hereunder,
even if the conditions set forth herein are met.

 

Section 9.5            Right to Cure

 

(a)           Notwithstanding anything to the contrary contained in
Section 9.1(d)(i) (Events of Default), in the event that the Company fails to
comply with the requirements of the covenant set forth in Article V (Financial
Covenant) for any period, at any time on or before the tenth day after the date
of delivery of a Notice of Intent to Cure by the Company to the Administrative
Agent pursuant to Section 6.1(c) (Financial Statements), the Company and
Holdings shall have the right to issue Permitted Cure Securities to any
Permitted Sponsor for cash (the “Cure Right”), and upon the receipt by the
Company (including through capital contributions by Holdings to the Company) of
such cash (the “Cure Amount”), the covenant set forth in Article V (Financial
Covenant) shall be recalculated, giving effect to a pro forma increase to
Consolidated EBITDA in accordance with the definition thereof for the fiscal
quarter for which such Cure Right was exercised in an amount equal to such Cure
Amount (and such increase shall be included in each period that includes such
fiscal quarter); provided, however, that such pro forma adjustment to
Consolidated EBITDA shall be given solely for the purpose of determining the
existence of a Default or an Event of Default under the covenant set forth in
Article V (Financial Covenant) with respect to any period that includes the
fiscal quarter for which such Cure Right was exercised and not for any other
purpose under any Loan Document.

 

(b)           If, after the exercise of the Cure Right and the recalculations
pursuant to clause (a) above, the Company shall then be in compliance with the
requirements of the covenant set forth in Article V (Financial Covenant) for
such fiscal quarter, the Company shall be deemed to have satisfied the
requirements of the covenant set forth in Article V (Financial Covenant) as of
the relevant date of determination with the same effect as though there had been
no failure to comply therewith at such date, and the applicable Default or Event
of Default under Section 9.1(d)(i) (Events of Default) that had occurred shall
be deemed cured; provided, however, that (i) the Company may not exercise the
Cure Right more than two times in any four Fiscal Quarter period, (ii) with
respect to any exercise of the Cure Right, the Cure Amount shall be no greater
than the amount required to cause the Company to be in compliance with Article V
(Financial

 

122

--------------------------------------------------------------------------------


 

Covenant) and (iii) to the extent that the Cure Amount proceeds are used to
repay Indebtedness, such Indebtedness shall not be deemed to have been repaid
for purposes of calculating the covenant in Article V (Financial Covenant) for
the period with respect to which such Cure Amount applies.

 

ARTICLE X

 

THE ADMINISTRATIVE AGENT

 

Section 10.1         Authorization and Action

 

(a)           Each Lender and each Issuer hereby appoints Citicorp as the
Administrative Agent hereunder and each Lender and each Issuer authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement and the other Loan Documents as are delegated
to the Administrative Agent under such agreements and to exercise such powers as
are reasonably incidental thereto.  Without limiting the foregoing, each Lender
and each Issuer hereby (i) authorizes the Administrative Agent to execute and
deliver, and to perform its obligations under, each of the Loan Documents to
which the Administrative Agent is a party, to exercise all rights, powers and
remedies that the Administrative Agent may have under such Loan Documents and
(ii) authorizes the Administrative Agent act as agent for the Lenders, Issuers
and the other Secured Parties under the Collateral Documents.

 

(b)           As to any matters not expressly provided for by this Agreement and
the other Loan Documents (including enforcement or collection), the
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Requisite Lenders, and such instructions shall be binding upon all Lenders
and each Issuer; provided, however, that the Administrative Agent shall not be
required to take any action that (i) the Administrative Agent in good faith
believes exposes it to personal liability unless the Administrative Agent
receives an indemnification satisfactory to it from the Lenders and the Issuers
with respect to such action or (ii) is contrary to this Agreement or applicable
law.  The Administrative Agent agrees to give to each Lender and each Issuer, if
applicable, prompt notice of each notice given to it by any Loan Party pursuant
to the terms of this Agreement or the other Loan Documents.

 

(c)           In performing its functions and duties hereunder and under the
other Loan Documents, the Administrative Agent is acting solely on behalf of the
Lenders and the Issuers except to the limited extent provided in Section 2.7(b),
and its duties are entirely administrative in nature.  The Administrative Agent
does not assume and shall not be deemed to have assumed any obligation other
than as expressly set forth herein and in the other Loan Documents or any other
relationship as the agent, fiduciary or trustee of or for any Lender, Issuer or
holder of any other Obligation.  The Administrative Agent may perform any of its
duties under any Loan Document by or through its agents or employees.

 

(d)           None of the Arrangers shall have any obligations or duties
whatsoever in such capacity under this Agreement or any other Loan Document and
shall incur no liability hereunder or thereunder in such capacity.

 

123

--------------------------------------------------------------------------------


 

Section 10.2         Administrative Agent’s Reliance, Etc.

 

None of the Administrative Agent or any of its Affiliates, directors, officers,
agents or employees shall be liable for any action taken or omitted to be taken
by it, him, her or them under or in connection with this Agreement or the other
Loan Documents, except for its, his, her or their own gross negligence or
willful misconduct.  Without limiting the foregoing, the Administrative Agent
(a) may treat the payee of any Note as its holder until such Note has been
assigned in accordance with Section 11.2(e) (Assignments and Participations),
(b) may rely on the Register to the extent set forth in Section 2.7 (Evidence of
Debt), (c) may consult with legal counsel (including counsel to the Borrower or
any other Loan Party), independent public accountants and other experts selected
by it and shall not be liable for any action taken or omitted to be taken in
good faith by it in accordance with the advice of such counsel, accountants or
experts, (d) makes no warranty or representation to any Lender or Issuer and
shall not be responsible to any Lender or Issuer for any statements, warranties
or representations made by or on behalf of the Company or any of its
Subsidiaries in or in connection with this Agreement or any other Loan Document,
(e) shall not have any duty to ascertain or to inquire either as to the
performance or observance of any term, covenant or condition of this Agreement
or any other Loan Document, as to the financial condition of any Loan Party or
as to the existence or possible existence of any Default or Event of Default,
(f) shall not be responsible to any Lender or Issuer for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of, or the
attachment, perfection or priority of any Lien created or purported to be
created under or in connection with, this Agreement, any other Loan Document or
any other instrument or document furnished pursuant hereto or thereto and
(g) shall incur no liability under or in respect of this Agreement or any other
Loan Document by acting upon any notice, consent, certificate or other
instrument or writing (which writing may be a telecopy or electronic mail) or
any telephone message believed by it to be genuine and signed or sent by the
proper party or parties.

 

Section 10.3         Posting of Approved Electronic Communications

 

(a)           Each of the Lenders, the Issuers and the Borrower agree, and the
Borrower shall cause each Guarantor to agree, that the Administrative Agent may,
but shall not be obligated to, make the Approved Electronic Communications
available to the Lenders and Issuers by posting such Approved Electronic
Communications on Debtdomain™ or a substantially similar electronic platform
chosen by the Administrative Agent to be its electronic transmission system (the
“Approved Electronic Platform”).

 

(b)           Although the Approved Electronic Platform and its primary web
portal are secured with generally-applicable security procedures and policies
implemented or modified by the Administrative Agent from time to time
(including, as of the Closing Date, a dual firewall and a User ID/Password
Authorization System) and the Approved Electronic Platform is secured through a
single-user-per-deal authorization method whereby each user may access the
Approved Electronic Platform only on a deal-by-deal basis, each of the Lenders,
the Issuers and the Borrower acknowledges and agrees, and the Borrower shall
cause each Guarantor to acknowledge and agree, that the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution.  In
consideration for the convenience and other benefits afforded by such
distribution and for the other consideration provided hereunder, the receipt and
sufficiency of which is hereby acknowledged, each of the Lenders, the Issuers
and the Borrower hereby approves, and the Borrower shall cause each Guarantor to
approve, distribution of the Approved Electronic Communications through the
Approved Electronic Platform and understands and

 

124

--------------------------------------------------------------------------------


 

assumes, and the Borrower shall cause each Guarantor to understand and assume,
the risks of such distribution.

 

(c)           THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC
COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”.  NONE OF THE
ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES (THE “AGENT
AFFILIATES”) WARRANT THE ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED
ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY
DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC
PLATFORM AND THE APPROVED ELECTRONIC COMMUNICATIONS.  NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
AFFILIATES IN CONNECTION WITH THE APPROVED ELECTRONIC PLATFORM OR THE APPROVED
ELECTRONIC COMMUNICATIONS.

 

(d)           Each of the Lenders, the Issuers and the Borrower agree, and the
Borrower shall cause each Guarantor to agree, that the Administrative Agent may,
but (except as may be required by applicable law) shall not be obligated to,
store the Approved Electronic Communications on the Approved Electronic Platform
in accordance with the Administrative Agent’s generally-applicable document
retention procedures and policies.

 

Section 10.4         The Administrative Agent Individually

 

With respect to its Ratable Portion, Citicorp shall have and may exercise the
same rights and powers hereunder and is subject to the same obligations and
liabilities as and to the extent set forth herein for any other Lender.  The
terms “Lenders”, “Revolving Credit Lenders”, “Term Lenders”, “Requisite Lenders”
and any similar terms shall, unless the context clearly otherwise indicates,
include, without limitation, the Administrative Agent in its individual capacity
as a Lender, a Revolving Credit Lender, Term Lender or as one of the Requisite
Lenders.  Citicorp and its Affiliates may accept deposits from, lend money to,
and generally engage in any kind of banking, trust or other business with, any
Loan Party as if Citicorp were not acting as the Administrative Agent.

 

Section 10.5         Lender Credit Decision

 

Each Lender and each Issuer acknowledges that it shall, independently and
without reliance upon the Administrative Agent or any other Lender, conduct its
own independent investigation of the financial condition and affairs of the
Borrower and each other Loan Party in connection with the making and continuance
of the Loans and with the issuance of the Letters of Credit.  Each Lender and
each Issuer also acknowledges that it shall, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Agreement and
other Loan Documents.  Except for the documents expressly required by any Loan
Document to be transmitted by the Administrative Agent to the Lenders or the
Issuers, the Administrative Agent shall not have any duty or responsibility to
provide any Lender or any Issuer with any credit or other information concerning
the business, prospects, operations, property, financial or other condition or
creditworthiness of

 

125

--------------------------------------------------------------------------------


 

any Loan Party or any Affiliate of any Loan Party that may come into the
possession of the Administrative Agent or any Affiliate thereof or any employee
or agent of any of the foregoing.

 

Section 10.6         Indemnification

 

Each Lender agrees to indemnify the Administrative Agent and each of its
Affiliates, and each of their respective directors, officers, employees, agents
and advisors (to the extent not reimbursed by the Borrower and without limiting
their obligation to do so), from and against such Lender’s aggregate Ratable
Portion of any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses and disbursements (including
reasonable fees, expenses and disbursements of financial and legal advisors) of
any kind or nature whatsoever that may be imposed on, incurred by, or asserted
against, the Administrative Agent or any of its Affiliates, directors, officers,
employees, agents and advisors in any way relating to or arising out of this
Agreement or the other Loan Documents or any action taken or omitted by the
Administrative Agent under this Agreement or the other Loan Documents; provided,
however, that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the Administrative Agent’s or its
Affiliate’s gross negligence or willful misconduct.  Without limiting the
foregoing, each Lender agrees to reimburse the Administrative Agent promptly
upon demand for its ratable share of any out-of-pocket expenses (including
reasonable fees, expenses and disbursements of financial and legal advisors)
incurred by the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of its rights or responsibilities under, this Agreement or the
other Loan Documents, to the extent that the Administrative Agent is not
reimbursed for such expenses by the Borrower or another Loan Party.

 

Section 10.7         Successor Administrative Agent

 

The Administrative Agent may resign at any time by giving 30 days’ prior written
notice thereof to the Lenders and the Borrower. Upon any such resignation, the
Requisite Lenders shall have the right to appoint a successor Administrative
Agent. If no successor Administrative Agent shall have been so appointed by the
Requisite Lenders, and shall have accepted such appointment, within 30 days
after the retiring Administrative Agent’s giving of notice of resignation (such
30-day period, the “Lender Appointment Period”), then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, selected from among the Lenders.  In either case, such
appointment shall be subject to the prior written approval of the Company (which
approval may not be unreasonably withheld and shall not be required upon the
occurrence and during the continuance of an Event of Default). In addition and
without any obligation on the part of the retiring Administrative Agent to
appoint, on behalf of the Lenders and the Issuers, a successor Administrative
Agent, the retiring Administrative Agent may at any time upon or after the end
of the Lender Appointment Period notify the Company and the Lenders and the
Issuers that no qualifying Person has accepted appointment as successor
Administrative Agent and the effective date of such retiring Administrative
Agent’s resignation (which effective date shall be no earlier than three
Business Days after the date of such notice).  Upon the resignation effective
date established in such notice and regardless of whether a successor
Administrative Agent has been appointed and accepted such appointment and the
Company has approved such successor Administrative Agent, the retiring
Administrative Agent’s resignation shall nonetheless become effective and
(i) the retiring Administrative Agent shall be discharged from its duties and
obligations as

 

126

--------------------------------------------------------------------------------


 

Administrative Agent hereunder and under the other Loan Documents and (ii) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
each Issuer directly, until such time as the Requisite Lenders appoint a
successor Administrative Agent as provided for above in this paragraph.  Upon
the acceptance of any appointment as Administrative Agent by a successor
Administrative Agent, such successor Administrative Agent shall succeed to, and
become vested with, all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents.  Prior to any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the retiring Administrative Agent shall take
such action as may be reasonably necessary to assign to the successor
Administrative Agent its rights as Administrative Agent under the Loan
Documents.  After such resignation, the retiring Administrative Agent shall
continue to have the benefit of this Article X as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this Agreement
and the other Loan Documents.

 

Any resignation pursuant to this Section 10.7 (Successor Administrative Agent)
by a Person acting as Administrative Agent shall, unless such Person shall
notify the Company and the Lenders and the Issuers otherwise, also act to
relieve such Person and its Affiliates of any obligation to advance or issue
new, or extend existing, Swing Loans or Letters of Credit where such advance,
issuance or extension is to occur on or after the effective date of such
resignation.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (i) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring Issuer and Swing
Lender, (ii) the retiring Issuer and Swing Lender shall be discharged from all
of their respective duties and obligations hereunder or under the other Loan
Documents, (iii) the successor Swing Lender shall enter into an Assignment and
Assumption and acquire from the retiring Swing Lender each outstanding Swing
Loan of such retiring Swing Lender for a purchase price equal to par plus
accrued interest and (iv) the successor Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangement satisfactory to the retiring Issuer to
effectively assume the obligations of the retiring Issuer with respect to such
Letters of Credit.

 

In addition to the foregoing, if a Revolving Credit Lender becomes, and during
the period it remains, a Defaulting Lender, any Issuer and/or any Swing Lender
may, upon prior written notice to the Borrower and the Administrative Agent,
resign as Issuer or Swing Lender, respectively, effective at the close of
business New York time on a date specified in such notice (which date may not be
less than 30 days after the date of such notice); provided that such resignation
by any such Issuer will have no effect on the validity or enforceability of any
Letter of Credit then outstanding or on the obligations of the Borrower or any
Lender under this Agreement with respect to any such outstanding Letter of
Credit or otherwise to such Issuer; and provided further, that such resignation
by any such Swing Lender will have no effect on its rights in respect of any
outstanding Swing Loans or on the obligations of the Borrower or any Lender
under this Agreement with respect to any such outstanding Swing Loan.

 

Section 10.8         Concerning the Collateral and the Collateral Documents

 

(a)           Each Lender and each Issuer agrees that any action taken by the
Administrative Agent or the Requisite Lenders (or, where required by the express
terms of this Agreement, a greater proportion of the Lenders) in accordance with
the provisions of this Agreement or of the other Loan Documents, and the
exercise by the Administrative Agent or the

 

127

--------------------------------------------------------------------------------


 

Requisite Lenders (or, where so required, such greater proportion) of the powers
set forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon all of the
Lenders, Issuers and other Secured Parties.  Without limiting the generality of
the foregoing, the Administrative Agent shall have the sole and exclusive right
and authority to (i) act as the disbursing and collecting agent for the Lenders
and the Issuers with respect to all payments and collections arising in
connection herewith and with the Collateral Documents, (ii) execute and deliver
each Collateral Document and accept delivery of each such agreement delivered by
the Company or any of its Subsidiaries, (iii) act as collateral agent for the
Lenders, the Issuers and the other Secured Parties for purposes of the
perfection of all security interests and Liens created by such agreements and
all other purposes stated therein, provided, however, that the Administrative
Agent hereby appoints, authorizes and directs each Lender and Issuer to act as
collateral sub-agent for the Administrative Agent, the Lenders and the Issuers
for purposes of the perfection of all security interests and Liens with respect
to the Collateral, including any Deposit Accounts maintained by a Loan Party
with, and cash and Cash Equivalents held by, such Lender or such Issuer,
(iv) manage, supervise and otherwise deal with the Collateral, (v) take such
action as is necessary or desirable to maintain the perfection and priority of
the security interests and Liens created or purported to be created by the
Collateral Documents and (vi) except as may be otherwise specifically restricted
by the terms hereof or of any other Loan Document, exercise all remedies given
to the Administrative Agent, the Lenders, the Issuers and the other Secured
Parties with respect to the Collateral under the Loan Documents relating
thereto, applicable law or otherwise.

 

(b)           Each of the Lenders and the Issuers hereby consents to the release
and hereby directs, in accordance with the terms hereof, the Administrative
Agent to release (or, in the case of clause (ii) below, release or subordinate)
any Lien held by the Administrative Agent for the benefit of the Lenders and the
Issuers against any of the following:

 

(i)            all of the Collateral and all Loan Parties, upon termination of
the Commitments and payment and satisfaction in full of all Loans, all
Reimbursement Obligations and all other Obligations that the Administrative
Agent has been notified in writing are then due and payable (and, in respect of
contingent Letter of Credit Obligations, with respect to which cash collateral
has been deposited or a back-up letter of credit has been issued, in either case
in the appropriate currency and on terms satisfactory to the Administrative
Agent and the applicable Issuers);

 

(ii)           any assets that are subject to a Lien permitted by
Section 8.2(i) (Liens, Etc.);

 

(iii)          any part of the Collateral sold or disposed of by a Loan Party if
such sale or disposition is permitted by this Agreement (or permitted pursuant
to a waiver of or consent to a transaction otherwise prohibited by this
Agreement); and

 

(iv)          the security interests in any Digital Cinema Equipment granted
prior to the Amendment No. 3 Effective Date.

 

Each of the Lenders and the Issuers hereby directs the Administrative Agent to
execute and deliver or file such termination and partial release statements and
do such other things as are necessary to release Liens to be released pursuant
to this Section 10.8 promptly upon the effectiveness of any such release.

 

128

--------------------------------------------------------------------------------


 

Section 10.9         Collateral Matters Relating to Related Obligations

 

The benefit of the Loan Documents and of the provisions of this Agreement
relating to the Collateral shall extend to and be available in respect of any
Secured Obligation arising under any Hedging Contract or Cash Management
Obligation or that is otherwise owed to Persons other than the Administrative
Agent, the Lenders and the Issuers (collectively, “Related Obligations”) solely
on the condition and understanding, as among the Administrative Agent and all
Secured Parties, that (a) the Related Obligations shall be entitled to the
benefit of the Loan Documents and the Collateral to the extent expressly set
forth in this Agreement and the other Loan Documents and to such extent the
Administrative Agent shall hold, and have the right and power to act with
respect to, the Guaranty and the Collateral on behalf of and as agent for the
holders of the Related Obligations, but the Administrative Agent is otherwise
acting solely as agent for the Lenders and the Issuers and shall have no
fiduciary duty, duty of loyalty, duty of care, duty of disclosure or other
obligation whatsoever to any holder of Related Obligations, (b) all matters,
acts and omissions relating in any manner to the Guaranty, the Collateral, or
the omission, creation, perfection, priority, abandonment or release of any
Lien, shall be governed solely by the provisions of this Agreement and the other
Loan Documents and no separate Lien, right, power or remedy shall arise or exist
in favor of any Secured Party under any separate instrument or agreement or in
respect of any Related Obligation, (c) each Secured Party shall be bound by all
actions taken or omitted, in accordance with the provisions of this Agreement
and the other Loan Documents, by the Administrative Agent and the Requisite
Lenders, each of whom shall be entitled to act at its sole discretion and
exclusively in its own interest given its own Commitments and its own interest
in the Loans, Letter of Credit Obligations and other Obligations to it arising
under this Agreement or the other Loan Documents, without any duty or liability
to any other Secured Party or as to any Related Obligation and without regard to
whether any Related Obligation remains outstanding or is deprived of the benefit
of the Collateral or becomes unsecured or is otherwise affected or put in
jeopardy thereby, (d) no holder of Related Obligations and no other Secured
Party (except the Administrative Agent, the Lenders and the Issuers, to the
extent set forth in this Agreement) shall have any right to be notified of, or
to direct, require or be heard with respect to, any action taken or omitted in
respect of the Collateral or under this Agreement or the Loan Documents and
(e) no holder of any Related Obligation shall exercise any right of setoff,
banker’s lien or similar right except to the extent provided in Section 11.6
(Right of Set-off) and then only to the extent such right is exercised in
compliance with Section 11.7 (Sharing of Payments, Etc.).

 

ARTICLE XI

 

MISCELLANEOUS

 

Section 11.1         Amendments, Waivers, Etc.

 

(a)           No amendment or waiver of any provision of this Agreement or any
other Loan Document (other than the Fee Letter) nor consent to any departure by
any Loan Party therefrom shall in any event be effective unless the same shall
be in writing and (x) in the case of any such waiver or consent, signed by the
Requisite Lenders (or by the Administrative Agent with the consent of the
Requisite Lenders) and (y) in the case of any other amendment, by the Requisite
Lenders (or by the Administrative Agent with the consent of the Requisite
Lenders) and the Company or the applicable Loan Party, as the case may be, and
then any such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no
amendment, waiver or consent shall, unless in writing and

 

129

--------------------------------------------------------------------------------


 

signed by each Lender directly affected thereby, in addition to the Requisite
Lenders (or the Administrative Agent with the consent thereof), do any of the
following:

 

(i)            waive any condition specified in Section 3.1 (Conditions
Precedent to Initial Loans and Letters of Credit) or 3.2(b) or (c) (Conditions
Precedent to Each Loan and Letter of Credit), except with respect to a condition
based upon another provision hereof, the waiver of which requires only the
concurrence of the Requisite Lenders and, in the case of the conditions
specified in Section 3.1 (Conditions Precedent to Initial Loans and Letters of
Credit), subject to the provisions of Section 3.3 (Determinations of Initial
Borrowing Conditions);

 

(ii)           increase the Commitment of such Lender or subject such Lender to
any additional obligation;

 

(iii)          extend the scheduled final maturity of any Loan owing to such
Lender, or waive, reduce or postpone any scheduled date fixed for the payment or
reduction of principal or interest of any such Loan or fees owing to such Lender
(it being understood that Section 2.9 (Mandatory Prepayments) does not provide
for scheduled dates fixed for payment) or for the reduction of such Lender’s
Commitment;

 

(iv)          forgive, reduce, or release the Borrower from its obligations to
repay, the principal amount of any Loan or Reimbursement Obligation owing to
such Lender (other than by the payment or prepayment thereof);

 

(v)           reduce the rate of interest on any Loan or Reimbursement
Obligation outstanding and owing to such Lender or any fee payable hereunder to
such Lender;

 

(vi)          expressly subordinate any of the Secured Obligations or any Liens
securing the Secured Obligations;

 

(vii)         postpone any scheduled date fixed for payment of interest or fees
owing to such Lender or waive any such payment;

 

(viii)        change the aggregate Ratable Portions of Lenders required for any
or all Lenders to take any action hereunder;

 

(ix)           (A)          release all or substantially all of the Collateral
except as provided in Section 10.8(b) (Concerning the Collateral and the
Collateral Documents), (B) release the Borrower from its payment obligation to
such Lender under this Agreement or the Notes owing to such Lender (if any),
(C) release any material Guarantor or all or substantially all of the Guarantors
from its or their obligations under the Guaranty except in connection with the
sale or other disposition of a Guarantor (or all or substantially all of the
assets thereof) permitted by this Agreement (or permitted pursuant to a waiver
or consent of a transaction otherwise prohibited by this Agreement) or
(D) amend, modify or waive the proviso in Section 11.10 (Binding Effect); or

 

(x)            amend Section 10.8(b) (Concerning the Collateral and the
Collateral Documents), Section 11.7 (Sharing of Payments, Etc.), this
Section 11.1 or any

 

130

--------------------------------------------------------------------------------


 

definition of the terms “Requisite Lenders,” “Requisite Revolving Credit
Lenders,” “Requisite Term Lenders” or “Ratable Portion”;

 

and provided, further, that (A) any modification of the application of payments
to the Term Loans pursuant to Section 2.9 (Mandatory Prepayments) shall require
the consent of the Requisite Term Lenders, (B) no amendment, waiver or consent
shall, unless in writing and signed by any Special Purpose Vehicle that has been
granted an option pursuant to Section 11.2(e) (Assignments and Participations),
affect the grant or nature of such option or the right or duties of such Special
Purpose Vehicle hereunder, (C) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above to take such action, affect the rights or duties of the
Administrative Agent under this Agreement or the other Loan Documents and (D) no
amendment, waiver or consent shall, unless in writing and signed by the
applicable Swing Lender in addition to the Lenders required above to take such
action, affect the rights or duties of the Swing Lender under this Agreement or
the other Loan Documents; provided, further, that, (x) the Administrative Agent
may, with the consent of the Company, amend, modify or supplement this Agreement
to cure any ambiguity, omission, defect or inconsistency, so long as such
amendment, modification or supplement does not adversely affect the rights of
any Lender or any Issuer, (y) the Administrative Agent and the Company may
amend, modify or supplement this Agreement to the extent necessary to implement
the terms of a Facility Increase, extension of the Term B-1 Loan Maturity Date
or the Term B-2 Loan Maturity Date pursuant to Section 2.1(d) (Extension of Term
Loan Maturity Date) and extension of the Scheduled Revolving Termination Date
pursuant to Section 2.1(e) (Extension of Scheduled Revolving Termination Date),
each in accordance with the terms hereof and (z) the Requisite Revolving Credit
Lenders (or the Administrative Agent with the prior written consent thereof), on
the one hand, and the Company, on the other hand, may amend, supplement or
otherwise modify or waive any of the terms and provisions (and related
definitions) of Article V (Financial Covenant).  Anything herein to the contrary
notwithstanding, during such period as a Lender is a Defaulting Lender, to the
fullest extent permitted by applicable law, such Lender will not be entitled to
vote in respect of amendments and waivers hereunder and the Commitment and the
outstanding Loans or other extensions of credit of such Lender hereunder will
not be taken into account in determining whether the Requisite Lenders or all of
the Lenders, as required, have approved any such amendment or waiver (and the
definition of “Requisite Lenders” will automatically be deemed modified
accordingly for the duration of such period); provided, that any such amendment
or waiver that would increase or extend the term of the Commitment of such
Defaulting Lender, extend the date fixed for the payment of principal or
interest owing to such Defaulting Lender hereunder, reduce the principal amount
of any obligation owing to such Defaulting Lender, reduce the amount of or the
rate or amount of interest on any amount owing to such Defaulting Lender or of
any fee payable to such Defaulting Lender hereunder, or alter the terms of this
proviso, will require the consent of such Defaulting Lender.

 

(b)           The Administrative Agent may, but shall have no obligation to,
with the written concurrence of any Lender, execute amendments, modifications,
waivers or consents on behalf of such Lender.  Any waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
it was given.  No notice to or demand on the Borrower in any case shall entitle
the Borrower to any other or further notice or demand in similar or other
circumstances.

 

(c)           If, in connection with any proposed amendment, modification,
waiver or termination requiring the consent of all Revolving Credit Lenders or
Term Lenders, the consent

 

131

--------------------------------------------------------------------------------


 

of Requisite Lenders is obtained but the consent of any Revolving Credit Lender
or Term Lender whose consent is required is not obtained (any such Lender whose
consent is not obtained as described in this Section 11.1 being referred to as a
“Non-Consenting Lender”), then, at the Company’s request, an Eligible Assignee
reasonably acceptable to the Administrative Agent shall have the right to
purchase from such Non-Consenting Lender, and such Non-Consenting Lender agrees
that it shall, upon the Administrative Agent’s request, sell and assign to the
Lender acting as the Administrative Agent or such Eligible Assignee, all of the
Revolving Credit Commitments and Revolving Credit Outstandings of such
Non-Consenting Lender if such Non-Consenting Lender is a Revolving Credit Lender
and all of the Term Loans of such Non-Consenting Lender if such Non-Consenting
Lender is a Term Lender, in each case, for an amount equal to the principal
balance of all such Revolving Loans or Term Loans, as applicable, held by the
Non-Consenting Lender and all accrued and unpaid interest and fees with respect
thereto through the date of sale; provided, however, that such purchase and sale
shall be recorded in the Register maintained by the Administrative Agent and not
be effective until (x) the Administrative Agent shall have received from such
Eligible Assignee an agreement in form and substance reasonably satisfactory to
the Administrative Agent and the Company whereby such Eligible Assignee shall
agree to be bound by the terms hereof and (y) such Non-Consenting Lender shall
have received payments of all Revolving Loans or Term Loans, as applicable, held
by it and all accrued and unpaid interest and fees with respect thereto through
the date of the sale.  Each Lender agrees that, if it becomes a Non-Consenting
Lender, it shall execute and deliver to the Administrative Agent an Assignment
and Acceptance to evidence such sale and purchase and shall deliver to the
Administrative Agent any Note (if the assigning Lender’s Loans are evidenced by
Notes) subject to such Assignment and Acceptance; provided, however, that the
failure of any Non-Consenting Lender to execute an Assignment and Acceptance
shall not render such sale and purchase (and the corresponding assignment)
invalid and such assignment shall be recorded in the Register.

 

Section 11.2         Assignments and Participations

 

(a)           Each Lender may sell, transfer, negotiate or assign to one or more
Eligible Assignees all or a portion of its rights and obligations hereunder
(including all of its rights and obligations with respect to the Term Loans, the
Revolving Loans, the Swing Loans and the Letters of Credit); provided, however,
that (i) if any such assignment shall be of the assigning Lender’s Revolving
Credit Outstandings and Revolving Credit Commitments, such assignment shall
cover the same percentage of such Lender’s Revolving Credit Outstandings and
Revolving Credit Commitments, (ii) the aggregate amount being assigned pursuant
to each such assignment (determined as of the date of the Assignment and
Acceptance with respect to such assignment) shall in no event (if less than the
Assignor’s entire interest) be less than (x) in the case of Revolving Credit
Outstandings and Revolving Credit Commitments, $5,000,000 or an integral
multiple of $1,000,000 in excess thereof and (y) in the case of Term Loans,
$1,000,000 or an integral multiple of $1,000,000 in excess thereof, except, in
either case, (A) with the consent of the Company and the Administrative Agent or
(B) if such assignment is being made to a Lender or an Affiliate or Approved
Fund of a Lender, (iii) if such Eligible Assignee is not, prior to the date of
such assignment, a Lender or an Affiliate or Approved Fund of a Lender, such
assignment shall be subject to the prior consent of the Administrative Agent and
the Company (which consents shall not be unreasonably withheld or delayed) and
(iv) if such Eligible Assignee is not, prior to the date of such assignment, a
Revolving Credit Lender or an Affiliate of a Revolving Credit Lender, any such
assignment with respect to Revolving Credit Outstandings and Revolving Credit
Commitments, shall be subject to the prior consent of each Issuer and Swing
Lender; provided, however that the Company shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within 5 Business Days after having received notice
thereof; provided, further, that, notwithstanding any other

 

132

--------------------------------------------------------------------------------


 

provision of this Section 11.2, the consent of the Company shall not be required
for any assignment occurring when any Event of Default under Section 9.1(a),
(b) or (f) shall have occurred and be continuing.  Any such assignment need not
be ratable as among (I) the Term Loan Facility and the Revolving Credit Facility
or (II) the Term B-1 Loan Facility and the Term B-2 Loan Facility.

 

(b)           The parties to each such assignment shall execute and deliver to
the Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with any Note (if the assigning Lender’s
Loans are evidenced by a Note) subject to such assignment.  Upon the execution,
delivery, acceptance and recording in the Register of any Assignment and
Acceptance and, other than in respect of assignments made pursuant to
Section 2.17 (Substitution of Lenders) and Section 11.1(c) (Amendments,
Waivers, Etc.), the receipt by the Administrative Agent from the assignee of an
assignment fee in the amount of $3,500 from and after the effective date
specified in such Assignment and Acceptance, (i) the assignee thereunder shall
become a party hereto and, to the extent that rights and obligations under the
Loan Documents have been assigned to such assignee pursuant to such Assignment
and Acceptance, have the rights and obligations of a Lender, and if such Lender
were an Issuer, of such Issuer hereunder and thereunder, and (ii) the Notes (if
any) corresponding to the Loans assigned thereby shall be transferred to such
assignee by notation in the Register and (iii) the assignor thereunder shall, to
the extent that rights and obligations under this Agreement have been assigned
by it pursuant to such Assignment and Acceptance, relinquish its rights (except
for those surviving the payment in full of the Obligations) and be released from
its obligations under the Loan Documents, other than those relating to events or
circumstances occurring prior to such assignment (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under the Loan Documents, such Lender shall
cease to be a party hereto).

 

(c)           The Administrative Agent shall maintain at its address referred to
in Section 11.8 (Notices, Etc.) a copy of each Assignment and Acceptance
delivered to and accepted by it and shall record in the Register the names and
addresses of the Lenders and Issuers and the principal amount of the Loans and
Reimbursement Obligations owing to each Lender from time to time and the
Commitments of each Lender.  Any assignment pursuant to this Section 11.2 shall
not be effective until such assignment is recorded in the Register.

 

(d)           Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee, the Administrative Agent shall, if such
Assignment and Acceptance has been completed, (i) accept such Assignment and
Acceptance, (ii) record or cause to be recorded the information contained
therein in the Register and (iii) give prompt notice thereof to the Company. 
Within five Business Days after its receipt of such notice, the Borrower, at its
own expense, shall, if requested by such assignee, execute and deliver to the
Administrative Agent new Notes to the order of such assignee in an amount equal
to the Commitments and Loans assumed by it pursuant to such Assignment and
Acceptance and, if the assigning Lender has surrendered any Note for exchange in
connection with the assignment and has retained Commitments or Loans hereunder,
new Notes to the order of the assigning Lender in an amount equal to the
Commitments and Loans retained by it hereunder.  Such new Notes shall be dated
the same date as the surrendered Notes and be in substantially the form of
Exhibit B-1 (Form of Revolving Note) or Exhibit B-3 (Form of Term Loan Note), as
applicable.

 

(e)           In addition to the other assignment rights provided in this
Section 11.2, each Lender may do each of the following:

 

133

--------------------------------------------------------------------------------


 

(i)            grant to a Special Purpose Vehicle the option to make all or any
part of any Loan that such Lender would otherwise be required to make hereunder
and the exercise of such option by any such Special Purpose Vehicle and the
making of Loans pursuant thereto shall satisfy (once and to the extent that such
Loans are made) the obligation of such Lender to make such Loans thereunder;
provided, however, that (x) nothing herein shall constitute a commitment or an
offer to commit by such a Special Purpose Vehicle to make Loans hereunder and no
such Special Purpose Vehicle shall be liable for any indemnity or other
Obligation (other than the making of Loans for which such Special Purpose
Vehicle shall have exercised an option, and then only in accordance with the
relevant option agreement) and (y) such Lender’s obligations under the Loan
Documents shall remain unchanged, such Lender shall remain responsible to the
other parties for the performance of its obligations under the terms of this
Agreement and shall remain the holder of the Obligations for all purposes
hereunder; and

 

(ii)           assign, as collateral or otherwise, any of its rights under this
Agreement, whether now owned or hereafter acquired (including rights to payments
of principal or interest on the Loans), to (A) without notice to or consent of
the Administrative Agent or the Borrower, including any pledge or assignment to
secure obligations to any Federal Reserve Bank (pursuant to Regulation A of the
Federal Reserve Board) and (B) without notice to or consent of the
Administrative Agent or the Borrower, (1) any holder of, or trustee or other
representative for the benefit of, the holders of such Lender’s Securities and
(2) any Special Purpose Vehicle to which such Lender has granted an option
pursuant to clause (i) above;

 

provided, however, that no such assignment or grant shall release such Lender
from any of its obligations hereunder except as expressly provided in clause
(i) above and except, in the case of a subsequent foreclosure pursuant to an
assignment as collateral, if such foreclosure is made in compliance with the
other provisions of this Section 11.2 other than this clause (e) or clause
(f) below.  Each party hereto acknowledges and agrees that, prior to the date
that is one year and one day after the payment in full of all outstanding
commercial paper or other senior debt of any such Special Purpose Vehicle, such
party shall not institute against, or join any other Person in instituting
against, any Special Purpose Vehicle that has been granted an option pursuant to
this clause (e) any bankruptcy, reorganization, insolvency or liquidation
proceeding (such agreement shall survive the payment in full of the
Obligations).  The terms of the designation of, or assignment to, such Special
Purpose Vehicle shall not restrict such Lender’s ability to, or grant such
Special Purpose Vehicle the right to, consent to any amendment or waiver to this
Agreement or any other Loan Document or to the departure by the Borrower from
any provision of this Agreement or any other Loan Document without the consent
of such Special Purpose Vehicle except, as long as the Administrative Agent and
the Lenders, Issuers and other Secured Parties shall continue to, and shall be
entitled to continue to, deal solely and directly with such Lender in connection
with such Lender’s obligations under this Agreement, to the extent any such
consent would reduce the principal amount of, or the rate of interest on, any
Obligations, amend this clause (e) or postpone any scheduled date of payment of
such principal or interest.  Each Special Purpose Vehicle shall be entitled to
the benefits of Sections 2.15 (Capital Adequacy) and 2.16 (Taxes) and of
Section 2.14(d) (Illegality) as if it were such Lender; provided, however, that
anything herein to the contrary notwithstanding, the Borrower shall not, at any
time, be obligated to make any payment under Section 2.15 (Capital Adequacy),
2.16 (Taxes) or 2.14(d) (Illegality) to any such Special Purpose Vehicle and any
such Lender in excess of the amount the Borrower would have been obligated to
pay to such Lender in respect of such interest if such Special

 

134

--------------------------------------------------------------------------------


 

Purpose Vehicle had not been assigned the rights of such Lender hereunder; and
provided, further, that such Special Purpose Vehicle shall have no direct right
to enforce any of the terms of this Agreement against the Borrower, the
Administrative Agent or the other Lenders.

 

(f)            Each Lender may sell participations to one or more Persons in or
to all or a portion of its rights and obligations under the Loan Documents
(including all its rights and obligations with respect to the Term Loans,
Revolving Loans and Letters of Credit).  The terms of such participation shall
not, in any event, require the participant’s consent to any amendments, waivers
or other modifications of any provision of any Loan Documents, the consent to
any departure by any Loan Party therefrom, or to the exercising or refraining
from exercising any powers or rights such Lender may have under or in respect of
the Loan Documents (including the right to enforce the obligations of the Loan
Parties), except if any such amendment, waiver or other modification or consent
would (i) reduce the amount, or postpone any date fixed for, any amount (whether
of principal, interest or fees) payable to such participant under the Loan
Documents, to which such participant would otherwise be entitled under such
participation or (ii) result in the release of all or substantially all of the
Collateral other than in accordance with Section 10.8(b) (Concerning the
Collateral and the Collateral Documents).  In the event of the sale of any
participation by any Lender, (w) such Lender’s obligations under the Loan
Documents shall remain unchanged, (x) such Lender shall remain solely
responsible to the other parties for the performance of such obligations,
(y) such Lender shall remain the holder of such Obligations for all purposes of
this Agreement and (z) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Each
participant shall be entitled to the benefits of Sections 2.15 (Capital
Adequacy) and 2.16 (Taxes) and of 2.14(d) (Illegality) as if it were a Lender;
provided, however, that anything herein to the contrary notwithstanding, the
Borrower shall not, at any time, be obligated to make any payment under
Section 2.15 (Capital Adequacy), 2.16 (Taxes) or 2.14(d) (Illegality) to the
participants in the rights and obligations of any Lender (together with such
Lender) in excess of the amount the Borrower would have been obligated to pay to
such Lender in respect of such interest had such participation not been sold;
and provided, further, that such participant in the rights and obligations of
such Lender shall have no direct right to enforce any of the terms of this
Agreement against the Borrower, the Administrative Agent or the other Lenders.

 

(g)           Any Issuer may at any time assign its rights and obligations
hereunder to any other Lender by an instrument in form and substance
satisfactory to the Company, the Administrative Agent, such Issuer and such
Lender, subject to the provisions of Section 2.7(b) (Evidence of Debt) relating
to notations of transfer in the Register. If any Issuer ceases to be a Lender
hereunder by virtue of any assignment made pursuant to this Section 11.2, then,
as of the effective date of such cessation, such Issuer’s obligations to Issue
Letters of Credit pursuant to Section 2.4 (Letters of Credit) shall terminate
and such Issuer shall be an Issuer hereunder only with respect to outstanding
Letters of Credit issued prior to such date.

 

(h)           The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Acceptance shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic

 

135

--------------------------------------------------------------------------------


 

Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

Section 11.3         Costs and Expenses

 

(a)           The Company agrees upon demand to pay, or reimburse the
Administrative Agent for, all of Administrative Agent’s reasonable out-of-pocket
audit, legal, appraisal, valuation, filing, document duplication and
reproduction and investigation expenses and for all other reasonable
out-of-pocket costs and expenses of every type and nature (including the
reasonable fees, expenses and disbursements of the Administrative Agent’s
counsel, Weil, Gotshal & Manges LLP, local legal counsel, auditors, accountants,
appraisers, printers, insurance and environmental advisors, and other
consultants and agents) incurred by the Administrative Agent in connection with
any of the following: (i) the Administrative Agent’s audit and investigation of
the Company and its Subsidiaries in connection with the preparation, negotiation
or execution of any Loan Document or the Administrative Agent’s periodic audits
of the Company or any of its Subsidiaries, as the case may be, (ii) the
preparation, negotiation, execution or interpretation of this Agreement
(including, without limitation, the satisfaction or attempted satisfaction of
any condition set forth in Article III (Conditions to Loans and Letters of
Credit)), any Loan Document or any proposal letter or commitment letter issued
in connection therewith, or the making of the Loans hereunder, (iii) the
creation, perfection or protection of the Liens under any Loan Document
(including any reasonable fees, disbursements and expenses for local counsel in
various jurisdictions), (iv) the ongoing administration of this Agreement and
the Loans, including consultation with attorneys in connection therewith and
with respect to the Administrative Agent’s rights and responsibilities hereunder
and under the other Loan Documents, (v) the protection, collection or
enforcement of any Obligation or the enforcement of any Loan Document, (vi) the
commencement, defense or intervention in any court proceeding relating in any
way to the Obligations, any Loan Party, any of the Company’s Subsidiaries, the
Merger, the Related Documents, this Agreement or any other Loan Document,
(vii) the response to, and preparation for, any subpoena or request for document
production with which the Administrative Agent is served or deposition or other
proceeding in which the Administrative Agent is called to testify, in each case,
relating in any way to the Obligations, any Loan Party, any of the Company’s
Subsidiaries, the Merger, the Related Documents, this Agreement or any other
Loan Document or (viii) any amendment, consent, waiver, assignment, restatement,
or supplement to any Loan Document or the preparation, negotiation and execution
of the same.

 

(b)           The Company further agrees to pay or reimburse the Administrative
Agent and each of the Lenders and Issuers upon demand for all out-of-pocket
costs and expenses, including reasonable attorneys’ fees (including allocated
costs of internal counsel and costs of settlement), incurred by the
Administrative Agent, such Lenders or such Issuers in connection with any of the
following: (i) in enforcing any Loan Document or Obligation or any security
therefor or exercising or enforcing any other right or remedy available by
reason of an Event of Default, (ii) in connection with any refinancing or
restructuring of the credit arrangements provided hereunder in the nature of a
“work-out” or in any insolvency or bankruptcy proceeding, (iii) in commencing,
defending or intervening in any litigation or in filing a petition, complaint,
answer, motion or other pleadings in any legal proceeding relating to the
Obligations, any Loan Party, any of the Company’s Subsidiaries and related to or
arising out of the transactions contemplated hereby or by any other Loan
Document or Related Document or (iv) in taking any other action in or with
respect to any suit or proceeding (bankruptcy or otherwise) described in
clause (i), (ii) or (iii) above; provided, however, that the Company’s
obligations under this

 

136

--------------------------------------------------------------------------------


 

paragraph (b) to pay or reimburse the Administrative Agent, the Lenders and the
Issuers for the expenses of counsel shall be limited to one outside counsel to
the Administrative Agent and one outside counsel to the Lenders and the Issuers
and, in each case, any reasonably appropriate local counsel in each relevant
jurisdiction, and if the interests of any Lender or group of Lenders (other than
all of the Lenders) are distinctly or disproportionately affected, one
additional outside counsel for such Lender or group of Lenders.

 

Section 11.4         Indemnities

 

(a)           The Company agrees to indemnify and hold harmless the
Administrative Agent, each Arranger, Lender, Issuer (including each Person
obligated on a Hedging Contract that is a Loan Document if such Person was a
Lender or Issuer at the time of it entered into such Hedging Contract) and each
of their respective Affiliates, and each of the directors, officers, employees,
agents, trustees, representatives, attorneys, consultants and advisors of or to
any of the foregoing (including those retained in connection with the
satisfaction or attempted satisfaction of any condition set forth in Article III
(Conditions to Loans and Letters of Credit) (each such Person being an
“Indemnitee”) from and against any and all claims, damages, liabilities,
obligations, losses, penalties, actions, judgments, suits, costs, disbursements
and expenses, joint or several, of any kind or nature (including fees,
disbursements and expenses of financial and legal advisors to any such
Indemnitee) that may be imposed on, incurred by or asserted against any such
Indemnitee in connection with or arising out of any investigation, litigation or
proceeding, whether or not such investigation, litigation or proceeding is
brought by the Company or any of its Subsidiaries or any such Indemnitee or any
of their respective directors, security holders or creditors or the Company or
any such Subsidiary, Indemnitee, director, security holder or creditor is a
party thereto, whether direct, indirect, or consequential and whether based on
any federal, state or local law or other statutory regulation, securities or
commercial law or regulation, or under common law or in equity, or on contract,
tort or otherwise, in any manner relating to or arising out of this Agreement,
any other Loan Document, any Obligation, any Letter of Credit, any Disclosure
Document, any Related Document, or any act, event or transaction related or
attendant to any thereof, or the use or intended use of the proceeds of the
Loans or Letters of Credit or in connection with any investigation of any
potential matter covered hereby (collectively, the “Indemnified Matters”);
provided, however, that the Borrower shall not have any liability under this
Section 11.4 to an Indemnitee with respect to any Indemnified Matter that has
resulted primarily from the gross negligence or willful misconduct of that
Indemnitee, as determined by a court of competent jurisdiction in a final
non-appealable judgment or order.  Without limiting the foregoing, “Indemnified
Matters” include (i) all Environmental Liabilities and Costs arising from or
connected with the past, present or future operations of the Company or any of
its Subsidiaries involving any property subject to a Collateral Document, or
damage to real or personal property or natural resources or harm or injury
alleged to have resulted from any Release of Contaminants on, upon or into such
property or migrating from such property, (ii) any costs or liabilities incurred
in connection with any Remedial Action concerning the Company or any of its
Subsidiaries, (iii) any costs or liabilities incurred in connection with any
Environmental Lien on Real Property or any asset owned or leased by the Company
or any of its Subsidiaries and (iv) any costs or liabilities concerning the
Company or any of its Subsidiaries, including their operations and owned or
leased Real Property, incurred in connection with any other matter under any
Environmental Law, including the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (49 U.S.C. § 9601 et seq.) and applicable
state property transfer laws, whether, with respect to any such matter, such
Indemnitee is a mortgagee pursuant to any leasehold mortgage, a mortgagee in

 

137

--------------------------------------------------------------------------------


 

possession, the successor in interest to the Company or any of its Subsidiaries,
or the owner, lessee or operator of any property of the Company or any of its
Subsidiaries by virtue of foreclosure, except, with respect to those matters
referred to in clauses (i), (ii), (iii) and (iv) above, to the extent
(x) incurred following foreclosure by the Administrative Agent, any Lender or
any Issuer, or the Administrative Agent, any Lender or any Issuer having become
the successor in interest to the Company or any of its Subsidiaries and (y) to
the extent attributable solely to acts or omissions of the Administrative Agent,
such Lender or such Issuer or any agent on behalf of the Administrative Agent,
such Lender or such Issuer or any other Indemnitee.

 

(b)           The Company shall indemnify the Administrative Agent, each
Arranger, Lender and Issuer for, and hold such Administrative Agent, Arranger,
Lender and Issuer and harmless from and against, any and all claims for
brokerage commissions, fees and other compensation made against the
Administrative Agent, the Arrangers, the Lenders and the Issuers for any broker,
finder or consultant with respect to any agreement, arrangement or understanding
made by or on behalf of any Loan Party or any of its Subsidiaries in connection
with the transactions contemplated by this Agreement.

 

(c)           The Company, at the request of any Indemnitee, shall have the
obligation to defend against any investigation, litigation or proceeding or
requested Remedial Action, in each case contemplated in clause (a) above, and
the Company, in any event, may participate in the defense thereof with legal
counsel of the Company’s choice. In the event that such Indemnitee requests the
Company to defend against such investigation, litigation or proceeding or
requested Remedial Action, the Company shall promptly do so and such Indemnitee
shall have the right to have legal counsel of its choice participate in such
defense.  No action taken by legal counsel chosen by such Indemnitee in
defending against any such investigation, litigation or proceeding or requested
Remedial Action, shall vitiate or in any way impair the Company’s obligation and
duty hereunder to indemnify and hold harmless such Indemnitee.

 

(d)           The Borrower agrees that any indemnification or other protection
provided to any Indemnitee pursuant to this Agreement (including pursuant to
this Section 11.4) or any other Loan Document shall (i) survive payment in full
of the Obligations and (ii) inure to the benefit of any Person that was at any
time an Indemnitee under this Agreement or any other Loan Document.

 

Section 11.5         Limitation of Liability

 

(a)           The Borrower agrees that no Indemnitee shall have any liability
(whether in contract, tort or otherwise) to any Loan Party or any of their
respective Subsidiaries or any of their respective equity holders or creditors
for or in connection with the transactions contemplated hereby and in the other
Loan Documents and Related Documents, except to the extent such liability is
determined in a final non-appealable judgment by a court of competent
jurisdiction to have resulted primarily from such Indemnitee’s gross negligence
or willful misconduct.  In no event, however, shall any Indemnitee be liable on
any theory of liability for any special, indirect, consequential or punitive
damages (including, without limitation, any loss of profits, business or
anticipated savings).  The Borrower hereby waives, releases and agrees (each for
itself and on behalf of its Subsidiaries) not to sue upon any such claim for any
special, indirect, consequential or punitive damages, whether or not accrued and
whether or not known or suspected to exist in its favor.

 

138

--------------------------------------------------------------------------------


 

(b)           IN NO EVENT SHALL ANY AGENT AFFILIATE HAVE ANY LIABILITY TO ANY
LOAN PARTY, LENDER, ISSUER OR ANY OTHER PERSON FOR DAMAGES OF ANY
KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT OR CONTRACT OR OTHERWISE) ARISING
OUT OF ANY LOAN PARTY OR ANY AGENT AFFILIATE’S TRANSMISSION OF APPROVED
ELECTRONIC COMMUNICATIONS THROUGH THE INTERNET OR ANY USE OF THE APPROVED
ELECTRONIC PLATFORM, EXCEPT TO THE EXTENT SUCH LIABILITY OF ANY AGENT AFFILIATE
IS FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION
TO HAVE RESULTED PRIMARILY FROM AGENT AFFILIATE’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

 

Section 11.6         Right of Set-off

 

Upon the occurrence and during the continuance of any Event of Default each
Lender and each Affiliate of a Lender is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other Indebtedness at any time owing by such Lender or its
Affiliates to or for the credit or the account of the Borrower against any and
all of the Obligations now or hereafter existing whether or not such Lender
shall have made any demand under this Agreement or any other Loan Document and
even though such Obligations may be unmatured.  Each Lender agrees promptly to
notify the Borrower after any such set-off and application made by such Lender
or its Affiliates; provided, however, that the failure to give such notice shall
not affect the validity of such set-off and application.  Each Lender agrees
that it shall not, without the express consent of the Requisite Lenders (and
that, it shall, to the extent lawfully entitled to do so, upon the request of
the Requisite Lenders) exercise its set-off rights under this Section 11.6
against any deposit accounts of the Loan Parties and their Subsidiaries
maintained with such Lender or any Affiliate thereof. The rights of each Lender
under this Section 11.6 are in addition to the other rights and remedies
(including other rights of set-off) that such Lender may have.

 

Section 11.7         Sharing of Payments, Etc.

 

(a)           If any Lender (directly or through an Affiliate thereof) obtains
any payment (whether voluntary, involuntary, through the exercise of any right
of set-off (including pursuant to Section 11.6 (Right of Set-off)) or otherwise)
of the Loans owing to it, any interest thereon, fees in respect thereof or
amounts due pursuant to Section 11.3 (Costs and Expenses) or 11.4 (Indemnities)
(other than payments pursuant to Section 2.14 (Special Provisions Governing
Eurodollar Rate Loans), 2.15 (Capital Adequacy) or 2.16 (Taxes)) or otherwise
receives any Collateral or any “Proceeds” (as defined in the Pledge and Security
Agreement) of Collateral (other than payments pursuant to Section 2.14 (Special
Provisions Governing Eurodollar Rate Loans), 2.15 (Capital Adequacy) or 2.16
(Taxes)) (in each case, whether voluntary, involuntary, through the exercise of
any right of set-off (including pursuant to Section 11.6 (Right of Set-off)) or
otherwise) in excess of its Ratable Portion of all payments of such Obligations
obtained by all the Lenders, such Lender (a “Purchasing Lender”) shall forthwith
purchase from the other Lenders (each, a “Selling Lender”) such participations
in their Loans or other Obligations as shall be necessary to cause such
Purchasing Lender to share the excess payment ratably with each of them.

 

139

--------------------------------------------------------------------------------


 

(b)           If all or any portion of any payment received by a Purchasing
Lender is thereafter recovered from such Purchasing Lender, such purchase from
each Selling Lender shall be rescinded and such Selling Lender shall repay to
the Purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Selling Lender’s ratable share (according to the
proportion of (i) the amount of such Selling Lender’s required repayment in
relation to (ii) the total amount so recovered from the Purchasing Lender) of
any interest or other amount paid or payable by the Purchasing Lender in respect
of the total amount so recovered.

 

(c)           The Borrower agrees that any Purchasing Lender so purchasing a
participation from a Selling Lender pursuant to this Section 11.7 may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off) with respect to such participation as fully as if such
Lender were the direct creditor of the Borrower in the amount of such
participation.

 

Section 11.8         Notices, Etc.

 

(a)           Addresses for Notices.  All notices, demands, requests, consents
and other communications provided for in this Agreement shall be given in
writing, or by any telecommunication device capable of creating a written record
(including electronic mail), and addressed to the party to be notified as
follows:

 

(i)            if to the Company:

 

AMC ENTERTAINMENT INC.

920 Main Street

Kansas City, MO 64105

Attention: General Counsel

Telecopy no: (816) 480-4700

E-Mail Address: kconnor@amctheatres.com

 

(ii)           if to any Lender, at its Applicable Lending Office specified
opposite its name on Schedule II (Applicable Lending Offices and Addresses for
Notices) or on the signature page of any applicable Assignment and Acceptance;

 

(iii)          if to any Issuer, at the address set forth under its name on
Schedule II (Applicable Lending Offices and Addresses for Notices); and

 

(iv)          if to the Administrative Agent or the Swing Lender:

 

CITICORP NORTH AMERICA, INC.

390 Greenwich Street

New York, New York 10013

Attention: James Granello

Telecopy no: (646) 308-6609

E-Mail Address: james.granello@citi.com

 

140

--------------------------------------------------------------------------------


 

with a copy to:

 

CITICORP NORTH AMERICA, INC.

Global Loans Support Services

2 Penns Way, Suite 110

New Castle, Delaware 19720

Attention: Kwasi Bame

Telecopy no: (212) 994-0975

E-Mail Address: kwasi.bame@citigroup.com

 

and with a further copy to:

 

WEIL, GOTSHAL & MANGES, LLP

767 Fifth Avenue

New York, New York 10153-0119

Attention: Daniel S. Dokos

Telecopy no: (212) 310-8007

E-Mail Address: daniel.dokos@weil.com

 

or at such other address as shall be notified in writing (x) in the case of the
Borrower, the Administrative Agent and Swing Lender, to the other parties and
(y) in the case of all other parties, to the Company and the Administrative
Agent.

 

(b)           Effectiveness of Notices.  All notices, demands, requests,
consents and other communications described in clause (a) above shall be
effective (i) if delivered by hand, including any overnight courier service,
upon personal delivery, (ii) if delivered by mail, when deposited in the mails,
(iii) if delivered by posting to an Approved Electronic Platform, an Internet
website or a similar telecommunication device requiring that a user have prior
access to such Approved Electronic Platform, website or other device (to the
extent permitted by Section 10.3 to be delivered thereunder), when such notice,
demand, request, consent and other communication shall have been made generally
available on such Approved Electronic Platform, Internet website or similar
device to the class of Person being notified (regardless of whether any such
Person must accomplish, and whether or not any such Person shall have
accomplished, any action prior to obtaining access to such items, including
registration, disclosure of contact information, compliance with a standard user
agreement or undertaking a duty of confidentiality) and such Person has been
notified that such communication has been posted to the Approved Electronic
Platform and (iv) if delivered by electronic mail or any other
telecommunications device, when transmitted to an electronic mail address (or by
another means of electronic delivery) as provided in clause (a) above; provided,
however, that notices and communications to the Administrative Agent pursuant to
Article II (The Facilities) or Article X (The Administrative Agent) shall not be
effective until received by the Administrative Agent.

 

(c)           Use of Electronic Platform.  Notwithstanding clause (a) and
(b) above (unless the Administrative Agent requests that the provisions of
clause (a) and (b) above be followed) and any other provision in this Agreement
or any other Loan Document providing for the delivery of any Approved Electronic
Communication by any other means the Loan Parties shall deliver all Approved
Electronic Communications to the Administrative Agent by properly transmitting
such Approved Electronic Communications in an electronic/soft medium in a format
acceptable to the Administrative Agent to oploanswebadmin@citigroup.com or such
other

 

141

--------------------------------------------------------------------------------


 

electronic mail address (or similar means of electronic delivery) as the
Administrative Agent may notify the Borrower.  Nothing in this clause (c) shall
prejudice the right of the Administrative Agent or Lender or Issuer to deliver
any Approved Electronic Communication to any Loan Party in any manner authorized
in this Agreement or to request that the Borrower effect delivery in such
manner.

 

Section 11.9         No Waiver; Remedies

 

No failure on the part of any Lender, Issuer or Agent to exercise, and no delay
in exercising, any right hereunder shall operate as a waiver thereof; nor shall
any single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right.  The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

Section 11.10       Binding Effect

 

This Agreement shall become effective when it shall have been executed by the
Borrower and the Administrative Agent and when the Administrative Agent shall
have been notified by each Lender and Issuer that such Lender or Issuer has
executed it and thereafter shall be binding upon and inure solely to the benefit
of the Borrower, the Administrative Agent and each Lender and Issuer and, in
each case, their respective successors and assigns; provided, however, that the
Borrower shall not have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Lenders.

 

Section 11.11       Governing Law

 

This Agreement and the rights and obligations of the parties hereto shall be
governed by, and construed and interpreted in accordance with, the law of the
State of New York.

 

Section 11.12       Submission to Jurisdiction; Service of Process

 

(a)           Any legal action or proceeding with respect to this Agreement or
any other Loan Document shall be brought in the courts of the State of New York
located in the City of New York or of the United States of America for the
Southern District of New York, and, by execution and delivery of this Agreement,
each party hereto hereby accepts for itself and in respect of its property,
generally and unconditionally, the exclusive jurisdiction of the aforesaid
courts. The parties hereto hereby irrevocably waive any objection, including any
objection to the laying of venue or based on the grounds of forum non
conveniens, that any of them may now or hereafter have to the bringing of any
such action or proceeding in such respective jurisdictions.

 

(b)           The Company hereby irrevocably consents to the service of any and
all legal process, summons, notices and documents in any suit, action or
proceeding brought in the United States of America arising out of or in
connection with this Agreement or any other Loan Document by the mailing (by
registered or certified mail, postage prepaid) or delivering of a copy of such
process to the Borrower at its address specified in Section 11.8
(Notices, Etc.).  The Borrower agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

 

142

--------------------------------------------------------------------------------


 

(c)           Nothing contained in this Section 11.12 shall affect the right of
the Administrative Agent or any Lender to serve process in any other manner
permitted by law or commence legal proceedings or otherwise proceed against the
Borrower or any other Loan Party in any other jurisdiction.

 

(d)           If for the purposes of obtaining judgment in any court it is
necessary to convert a sum due hereunder in Dollars into another currency, the
parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase Dollars with such
other currency at the spot rate of exchange quoted by the Administrative Agent
at 11:00 a.m. (New York time) on the Business Day preceding that on which final
judgment is given, for the purchase of Dollars, for delivery two Business Days
thereafter.

 

Section 11.13       Waiver of Jury Trial

 

EACH OF THE ADMINISTRATIVE AGENT, THE LENDERS, THE ISSUERS AND THE BORROWER
IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.

 

Section 11.14       Marshaling; Payments Set Aside

 

None of the Administrative Agent, Lenders or Issuers shall be under any
obligation to marshal any assets in favor of the Borrower or any other party or
against or in payment of any or all of the Obligations.  To the extent that the
Borrower makes a payment or payments to the Administrative Agent, the Lenders or
the Issuers or any such Person receives payment from the proceeds of the
Collateral or exercise their rights of setoff, and such payment or payments or
the proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party, then to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, right and remedies therefor, shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.

 

Section 11.15       Section Titles

 

The section titles contained in this Agreement are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto, except when used to reference a section. 
Any reference to the number of a clause, sub-clause or subsection hereof
immediately followed by a reference in parenthesis to the title of the
Section containing such clause, sub-clause or subsection is a reference to such
clause, sub-clause or subsection and not to the entire Section; provided,
however, that, in case of direct conflict between the reference to the title and
the reference to the number of such Section, the reference to the title shall
govern absent manifest error.  If any reference to the number of a Section (but
not to any clause, sub-clause or subsection thereof) is followed immediately by
a reference in parenthesis to the title of a Section, the title reference shall
govern in case of direct conflict absent manifest error.

 

143

--------------------------------------------------------------------------------


 

Section 11.16       Execution in Counterparts

 

This Agreement may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement.  Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature
pages are attached to the same document.  Delivery of an executed signature
page of this Agreement by facsimile transmission, electronic mail or by posting
on the Approved Electronic Platform shall be as effective as delivery of a
manually executed counterpart hereof.  A set of the copies of this Agreement
signed by all parties shall be lodged with the Company and the Administrative
Agent.

 

Section 11.17       Entire Agreement

 

This Agreement, together with all of the other Loan Documents and all
certificates and documents delivered hereunder or thereunder, embodies the
entire agreement of the parties and supersedes all prior agreements and
understandings relating to the subject matter hereof.  In the event of any
conflict between the terms of this Agreement and any other Loan Document, the
terms of this Agreement shall govern.

 

Section 11.18       Confidentiality; Fiduciary Duty

 

Each Lender and the Administrative Agent agree to keep information obtained by
it pursuant hereto and the other Loan Documents confidential in accordance with
such Lender’s or Administrative Agent’s, as the case may be, customary practices
and agrees that it shall only use such information in connection with the
transactions contemplated by this Agreement and not disclose any such
information other than (a) to such Lender’s or the Administrative Agent’s, as
the case may be, employees, representatives and agents that are or are expected
to be involved in the evaluation of such information in connection with the
transactions contemplated by this Agreement and are advised of the confidential
nature of such information, (b) to the extent such information presently is or
hereafter becomes available to such Lender or the Administrative Agent, as the
case may be, on a non-confidential basis from a source other than the Borrower
or any other Loan Party, (c) to the extent disclosure is required by law,
regulation or judicial order or requested or required by bank regulators or
auditors, (d) (i) to current or prospective assignees, participants and Special
Purpose Vehicle grantees of any option described in Section 11.2(f) (Assignments
and Participations), contractual counterparties in any Hedging Contract
permitted hereunder and to their respective legal or financial advisors, (ii) to
any actual or prospective party (or its managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors and other
representatives) surety, reinsurer, guarantor or credit liquidity enhancer (or
their advisors) to or in connection with any swap, derivative or other similar
transaction under which payments are to be made by reference to the Obligations
or to the Borrower and its obligations or to this Agreement or payments
hereunder, (iii) to any rating agency when required by it and (iv) the CUSIP
Service Bureau or any similar organization, in each case and to the extent such
assignees, participants, grantees or counterparties agree to be bound by, and to
cause their advisors to comply with, the provisions of this Section 11.18.  
Notwithstanding any other provision in this Agreement, the Administrative Agent
hereby agrees that the Borrower (and each of its officers, directors, employees,
accountants, attorneys and other advisors) may disclose to any and all persons,
without limitation of any kind, the U.S. tax treatment and U.S. tax structure of
the Facility and the transactions contemplated hereby and all materials of any
kind (including

 

144

--------------------------------------------------------------------------------


 

opinions and other tax analyses) that are provided to it relating to such U.S.
tax treatment and U.S. tax structure.

 

Each Agent, each Lender and their Affiliates (collectively, solely for purposes
of this paragraph, the “Lenders”), may have economic interests that conflict
with those of the Loan Parties, their stockholders and/or their Affiliates. 
Each Loan Party agrees that nothing in the Loan Documents or otherwise will be
deemed to create an advisory, fiduciary or agency relationship or fiduciary or
other implied duty between any Lender, on the one hand, and such Loan Party, its
stockholders or its affiliates, on the other.  The Loan Parties acknowledge and
agree that (i) the transactions contemplated by the Loan Documents (including
the exercise of rights and remedies hereunder and thereunder) are arm’s-length
commercial transactions between the Lenders, on the one hand, and the Loan
Parties, on the other, and (ii) in connection therewith and with the process
leading thereto, (x) no Lender has assumed an advisory or fiduciary
responsibility in favor of any Loan Party, its stockholders or its Affiliates
with respect to the transactions contemplated hereby (or the exercise of rights
or remedies with respect thereto) or the process leading thereto (irrespective
of whether any Lender has advised, is currently advising or will advise any Loan
Party, its stockholders or its Affiliates on other matters) or any other
obligation to any Loan Party except the obligations expressly set forth in the
Loan Documents and (y) each Lender is acting solely as principal and not as the
agent or fiduciary of any Loan Party, its management, stockholders, creditors or
any other Person.  Each Loan Party acknowledges and agrees that it has consulted
its own legal and financial advisors to the extent it deemed appropriate and
that it is responsible for making its own independent judgment with respect to
such transactions and the process leading thereto.  Each Loan Party agrees that
it will not claim that any Lender has rendered advisory services of any nature
or respect, or owes a fiduciary or similar duty to such Loan Party, in
connection with such transaction or the process leading thereto.

 

Section 11.19       Patriot Act Notice.

 

Each Lender subject to the Patriot Act hereby notifies the Borrower that,
pursuant to Section 326 of the Patriot Act, it is required to obtain, verify and
record information that identifies the Borrower, including the name and address
of the Borrower and other information that will allow such Lender to identify
the Borrower in accordance with the Patriot Act.

 

Section 11.20       Designated Senior Debt

 

All Obligations shall be “Senior Indebtedness”, “Senior Secured Financing” and
“Designated Senior Debt” (or any comparable term) for purposes of the
Subordinated Note Indentures and any other subordinated Indebtedness of the
Company and its Subsidiaries.

 

[SIGNATURE PAGES FOLLOW]

 

145

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

AMC ENTERTAINMENT INC.,

 

as Borrower

 

 

 

By:

 

 

Name:

 

Title:

 

[SIGNATURE PAGE TO AMC ENTERTAINMENT INC. CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

CITICORP NORTH AMERICA, INC.,

 

as Administrative Agent, Swing Lender and Lender

 

 

 

By:

 

 

Name:

 

Title:

 

[SIGNATURE PAGE TO AMC ENTERTAINMENT INC. CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.

 

as Issuer

 

 

 

By:

 

 

Name:

 

Title:

 

[SIGNATURE PAGE TO AMC ENTERTAINMENT INC. CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS

1

 

 

 

Section 1.1

Defined Terms

1

Section 1.2

Computation of Time Periods

46

Section 1.3

Accounting Terms and Principles

46

Section 1.4

Conversion of Foreign Currencies

46

Section 1.5

Certain Terms

47

 

 

 

ARTICLE II

THE FACILITIES

47

 

 

 

Section 2.1

The Commitments

47

Section 2.2

Borrowing Procedures

52

Section 2.3

Swing Loans

54

Section 2.4

Letters of Credit

56

Section 2.5

Reduction and Termination of the Commitments

60

Section 2.6

Repayment of Loans

61

Section 2.7

Evidence of Debt

62

Section 2.8

Optional Prepayments

63

Section 2.9

Mandatory Prepayments

64

Section 2.10

Interest

66

Section 2.11

Conversion/Continuation Option

67

Section 2.12

Fees

67

Section 2.13

Payments and Computations

68

Section 2.14

Special Provisions Governing Eurodollar Rate Loans

71

Section 2.15

Capital Adequacy

73

Section 2.16

Taxes

73

Section 2.17

Substitution of Lenders

76

Section 2.18

Defaulting Lender

77

 

 

 

ARTICLE III

CONDITIONS TO LOANS AND LETTERS OF CREDIT

79

 

 

 

Section 3.1

Conditions Precedent to Initial Loans and Letters of Credit

79

Section 3.2

Conditions Precedent to Each Loan and Letter of Credit

83

Section 3.3

Determinations of Initial Borrowing Conditions

84

Section 3.4

Conditions Precedent to Each Facility Increase

84

Section 3.5

Additional Conditions to Issuances

86

 

 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

86

 

 

 

Section 4.1

Corporate Existence; Compliance with Law

86

Section 4.2

Corporate Power; Authorization; Enforceable Obligations

86

Section 4.3

Subsidiaries; Borrower Information

87

Section 4.4

Financial Statements

88

Section 4.5

Material Adverse Change

88

Section 4.6

Solvency

89

Section 4.7

Litigation

89

Section 4.8

Taxes

89

Section 4.9

Full Disclosure

89

Section 4.10

Margin Regulations

90

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 4.11

No Burdensome Restrictions; No Defaults

90

Section 4.12

Investment Company Act

90

Section 4.13

Use of Proceeds

90

Section 4.14

Insurance

91

Section 4.15

Labor Matters

91

Section 4.16

ERISA

91

Section 4.17

Environmental Matters

92

Section 4.18

Intellectual Property

92

Section 4.19

Title; Real Property

93

Section 4.20

Related Documents

94

Section 4.21

2016 Subordinated Notes

94

 

 

 

ARTICLE V

FINANCIAL COVENANT

94

 

 

 

ARTICLE VI

REPORTING COVENANTS

95

 

 

 

Section 6.1

Financial Statements

95

Section 6.2

Default Notices

96

Section 6.3

Litigation

97

Section 6.4

SEC Filings; Press Releases

97

Section 6.5

Labor Relations

97

Section 6.6

Tax Returns

97

Section 6.7

Insurance

97

Section 6.8

ERISA Matters

98

Section 6.9

Environmental Matters

98

Section 6.10

Other Information

99

Section 6.11

DCIP

99

 

 

 

ARTICLE VII

AFFIRMATIVE COVENANTS

99

 

 

 

Section 7.1

Preservation of Corporate Existence, Etc

99

Section 7.2

Compliance with Laws, Etc

100

Section 7.3

Conduct of Business

100

Section 7.4

Payment of Taxes, Etc

100

Section 7.5

Maintenance of Insurance

100

Section 7.6

Access

100

Section 7.7

Keeping of Books

101

Section 7.8

Maintenance of Properties, Etc

101

Section 7.9

Application of Proceeds

101

Section 7.10

Environmental

101

Section 7.11

Additional Collateral and Guaranties

101

Section 7.12

Cash Collateral Accounts

104

Section 7.13

Designation of Unrestricted Subsidiaries

104

Section 7.14

Post-Closing Matters

104

 

 

 

ARTICLE VIII

NEGATIVE COVENANTS

104

 

 

 

Section 8.1

Indebtedness

105

Section 8.2

Liens, Etc

107

Section 8.3

Investments

110

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 8.4

Sale of Assets

112

Section 8.5

Restricted Payments

113

Section 8.6

Restriction on Fundamental Changes

115

Section 8.7

Change in Nature of Business

116

Section 8.8

Transactions with Affiliates

116

Section 8.9

Limitations on Restrictions on Subsidiary Distributions; No New Negative Pledge

117

Section 8.10

Modification of Related Documents

118

Section 8.11

Modification of Debt Agreements

118

Section 8.12

Modification of Constituent Documents

118

Section 8.13

Accounting Changes; Fiscal Year

118

Section 8.14

Margin Regulations

118

Section 8.15

No Speculative Transactions

119

Section 8.16

Designation of Senior Debt

119

 

 

ARTICLE IX

EVENTS OF DEFAULT

119

 

 

Section 9.1

Events of Default

119

Section 9.2

Remedies

121

Section 9.3

Actions in Respect of Letters of Credit

121

Section 9.4

Rescission

122

 

 

 

ARTICLE X

THE ADMINISTRATIVE AGENT

123

 

 

 

Section 10.1

Authorization and Action

123

Section 10.2

Administrative Agent’s Reliance, Etc

124

Section 10.3

Posting of Approved Electronic Communications

124

Section 10.4

The Administrative Agent Individually

125

Section 10.5

Lender Credit Decision

125

Section 10.6

Indemnification

126

Section 10.7

Successor Administrative Agent

126

Section 10.8

Concerning the Collateral and the Collateral Documents

127

Section 10.9

Collateral Matters Relating to Related Obligations

129

 

 

 

ARTICLE XI

MISCELLANEOUS

129

 

 

 

Section 11.1

Amendments, Waivers, Etc

129

Section 11.2

Assignments and Participations

132

Section 11.3

Costs and Expenses

136

Section 11.4

Indemnities

137

Section 11.5

Limitation of Liability

138

Section 11.6

Right of Set-off

139

Section 11.7

Sharing of Payments, Etc

139

Section 11.8

Notices, Etc

140

Section 11.9

No Waiver; Remedies

142

Section 11.10

Binding Effect

142

Section 11.11

Governing Law

142

Section 11.12

Submission to Jurisdiction; Service of Process

142

Section 11.13

Waiver of Jury Trial

143

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 11.14

Marshaling; Payments Set Aside

143

Section 11.15

Section Titles

143

Section 11.16

Execution in Counterparts

144

Section 11.17

Entire Agreement

144

Section 11.18

Confidentiality; Fiduciary Duty

144

Section 11.19

Patriot Act Notice.

145

Section 11.20

Designated Senior Debt

145

 

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

Schedules

 

 

 

 

 

Schedule I

—

Commitments

 

Schedule II

—

Applicable Lending Offices and Addresses for Notices

 

Schedule 1.1

—

Mortgaged Real Property

 

Schedule 2.4

—

Existing Letters of Credit

 

Schedule 3.1(a)

—

Opinion Jurisdictions

 

Schedule 4.2

—

Consents

 

Schedule 4.3(a)

—

Ownership of Subsidiaries

 

Schedule 4.3(b)

—

Borrower Information

 

Schedule 4.7

—

Litigation

 

Schedule 4.14

—

Insurance

 

Schedule 4.15

—

Labor Matters

 

Schedule 4.16

—

List of Plans

 

Schedule 4.17

—

Environmental Matters

 

Schedule 4.19

—

Real Property

 

Schedule 7.14

—

Post-Closing Matters

 

Schedule 8.1

—

Existing Indebtedness

 

Schedule 8.2

—

Existing Liens

 

Schedule 8.3

—

Existing Investments

 

Schedule 8.4(g)

—

Asset Sales

 

Schedule 8.8

—

Transactions with Affiliates

 

Schedule 8.9

—

Limitations on Restrictions on Subsidiary Distributions

 

 

 

 

 

Exhibits

 

 

 

 

 

Exhibit A

—

Form of Assignment and Acceptance

 

Exhibit B-1

—

Form of Revolving Note

 

Exhibit B-3

—

Form of Term Loan Note

 

Exhibit C

—

Form of Notice of Borrowing

 

Exhibit D

—

Form of Swing Loan Request

 

Exhibit E

—

Form of Letter of Credit Request

 

Exhibit F

—

Form of Notice of Conversion or Continuation

 

Exhibit G

—

Form of Opinion of counsel for the Loan Parties

 

Exhibit H

—

Form of Guaranty

 

Exhibit I

—

Form of Pledge and Security Agreement

 

Exhibit J

—

Form of Compliance Certificate

 

 

v

--------------------------------------------------------------------------------


 

EXHIBIT B

 

SCHEDULE I TO AMENDED CREDIT AGREEMENT

 

[See attached.]

 

--------------------------------------------------------------------------------


 

SCHEDULE I

COMMITMENTS

 

Lender

 

Revolving Credit Commitment

 

CITICORP NORTH AMERICA, INC.

 

$

27,500,000

 

BANK OF AMERICA, N.A.

 

$

15,000,000

 

BARCLAYS BANK PLC

 

$

22,500,000

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

$

25,000,000

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

 

$

17,500,000

 

J.P. MORGAN CHASE BANK, N.A.

 

$

42,500,000

 

GOLDMAN SACHS LENDING PARTNERS LLC

 

$

42,500,000

 

TOTAL

 

$

192,500,000

 

 

--------------------------------------------------------------------------------

 


 

EXHIBIT C-1

 

Schedule 2.4

Existing Letters of Credit

 

AMC Entertainment Inc. and Consolidated Subsidiaries

Outstanding Letters of Credit

As of December 15, 2010

 

 

 

Issue

 

Maturity

 

 

 

 

 

 

 

 

LC #

 

Date

 

Date

 

Amount

 

Beneficiary

 

Purpose

 

Issuing Bank

 

 

 

 

 

Issued under $200MM Revolving Credit Facility dated January 26, 2006

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

L151748

 

7/11/1991

 

7/10/2011

 

5,459,000.00

 

The Travelers Indemnity Co.

 

Insurance collateral. Automatically renewed annually for 1 yr. Decreased to
$5.495M 4-13-09.

 

BNS

 

 

 

 

 

 

 

 

 

 

 

 

 

90029/80085

 

4/2/1998

 

4/1/2011

 

25,000.00

 

The Village of South Barrington

 

Completion & maintenance escrow for land improvements. Automatically renewed
annually for 1 yr. Original L/C 228,640 reduced to 25,000 effective 4/24/00.

 

BNS

 

 

 

 

 

 

 

 

 

 

 

 

 

92002/80085

 

11/10/2005

 

11/10/2010

 

1,639,406.04

 

Travelers Casualty and Surety Co.

 

Surety collateral. Automatically renewed annually for l yr.

 

BNS

 

 

 

 

 

 

 

 

 

 

 

 

 

92079/80085

 

3/31/2006

 

3/30/2011

 

893,224.00

 

HUSA Management Co., LLC

 

Harlem USA / Rent. Automatically renewed annually for 1 yr. Lease expires
6/20/2030

 

BNS

 

 

 

 

 

 

 

 

 

 

 

 

 

92116/80085

 

8/10/2007

 

8/10/2011

 

3,192,200.00

 

Dream Team Associates, LLC

 

E-Walk / Rent. Automatically renewed annually for 1 yr. Lease expires 11-30-2019

 

BNS

 

 

 

 

 

 

 

 

 

 

 

 

 

92080/80085

 

9/1/2006

 

10/31/2010

 

90,000.00

 

National Fire Insurance Company of Hartford and/or American Casualty Company of
Reading, PA

 

Insurance / Workers Compensation Insurance. Automatically renewed annually for 1
yr. Beneficiary name changed from Transcontinental Insurance Company, per
Beneficiary request.

 

BNS

 

 

 

 

 

 

 

 

 

 

 

 

 

92967/80085

 

9/15/2009

 

8/26/2012

 

500,000.00

 

Constellation NewEnergy, Inc.

 

Backs Electricity Supply Agreement. Automatic extension to Nov 28, 2012. NJ

 

BNS

 

 

 

 

 

 

 

 

 

 

 

 

 

92969/80085

 

9/22/2009

 

6/15/2011

 

466,000.00

 

Constellation NewEnergy, Inc.

 

Backs Electricity Supply Agreement. 1 year, with additional automatic extension
to June 15, 2011. MI

 

BNS

 

 

 

 

 

 

 

 

 

 

 

 

 

93043/80085

 

4/6/2010

 

4/6/2011

 

400,000.00

 

Constellation NewEnergy, Inc.

 

Backs Electricity Supply Agreement. 1 year, with additional automatic extension
to April 17, 2012. NY

 

BNS

 

 

 

 

 

 

 

 

 

 

 

 

 

93055/80085

 

5/20/2010

 

5/20/2011

 

50,000.00

 

City of Santa Monica

 

Good faith deposit. AMC Fourth Street, LLC. Automatically renewed for 1 year.

 

BNS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

 

 

$

12,714,830.04

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT C-2

 

Schedule 4.3(a)
Ownership of Subsidiaries

 

Entity Name

 

Jurisdiction of
Organization

 

Shares Authorized

 

Shares Outstanding

 

% Owned(1)

 

 

 

 

 

 

 

 

 

 

 

AMC Card Processing Services, Inc.

 

Arizona

 

3,000

 

1,000

 

100

%

 

 

 

 

 

 

 

 

 

 

AMC Entertainment, Inc.

 

Delaware

 

10,000

 

1

 

100

%

 

 

 

 

 

 

 

 

 

 

AMC Entertainment International, Inc.

 

Delaware

 

3,000

 

1,000

 

100

%

 

 

 

 

 

 

 

 

 

 

AMC Europe, S.A.*

 

France

 

5,487,895

 

5,487,888
7 others

 

99

%

 

 

 

 

 

 

 

 

 

 

AMC ITD, Inc.

 

Kansas

 

1,000

 

100

 

100

%

 

 

 

 

 

 

 

 

 

 

AMC License Services, Inc.

 

Kansas

 

10,000

 

1,000

 

100

%

 

 

 

 

 

 

 

 

 

 

AMC ShowPlace Theatres, Inc.

 

Delaware

 

1,000

 

100

 

100

%

 

 

 

 

 

 

 

 

 

 

AMC Theatres of Canada, Inc.*

 

New Brunswick

 

1,000

 

1,000

 

100

%

 

 

 

 

 

 

 

 

 

 

AMC Theatres of UK Limited (UK)*

 

UK

 

100

 

2

 

100

%

 

 

 

 

 

 

 

 

 

 

American Multi-Cinema, Inc.

 

Missouri

 

8,800,000

 

8,800,000 Common

 

100

%

 

 

 

 

 

 

 

 

 

 

Centertainment Development, Inc.*

 

Delaware

 

3,000

 

1,000

 

100

%

 

 

 

 

 

 

 

 

 

 

Club Cinema of Mazza, Inc.

 

District of Columbia

 

1,000

 

100

 

100

%

 

 

 

 

 

 

 

 

 

 

LCE AcquisitionSub, Inc.

 

Delaware

 

3,000

 

10

 

100

%

 

 

 

 

 

 

 

 

 

 

LCE Lux HoldCo S.a.r.l.*

 

Luxembourg

 

500

 

500

 

100

%

 

 

 

 

 

 

 

 

 

 

LCE Mexican Holdings, Inc.

 

Delaware

 

3,000

 

10

 

100

%

 

 

 

 

 

 

 

 

 

 

Loews Citywalk Theatre Corporation

 

California

 

500

 

500

 

100

%

 

--------------------------------------------------------------------------------

(1) All Outstanding shares are owned by the Company unless otherwise noted.

 

*Denotes Unrestricted Subsidiary.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT C-3

 

Schedule 4.14

Insurance

 

AMC Entertainment, Inc.

Policy Schedule

 

Layer

 

Policy Limit

 

Carrier

 

AM Best
Rating

 

S&P
Rating

 

Policy Number

 

Policy Term

 

Casualty

 

 

 

 

 

 

 

 

 

 

 

 

 

Automobile

 

$

1,000,000

 

Travelers Property Casualty Co of America

 

A+ XV

 

AA-

 

TJ-CAP-201T7537-10

 

4-1-10/11

 

General Liability

 

$

4,500,000

 

Travelers Property Casualty Co of

 

 

 

 

 

 

 

 

 

 

 

$

10,000,000

 

America

 

A+ XV

 

AA-

 

TJ-EXGL-201T7525-10

 

4-1-10/11

 

Workers Compensation - AZ, MA, OR, WI

 

$

1,000,000

 

Travelers Property Casualty Co of America

 

A+ XV

 

AA-

 

TRJUB-201T5151-10

 

4-1-10/11

 

Workers Compensation - all other states

 

$

1,000,000

 

Travelers Property Casualty Co of America

 

A+ XV

 

AA-

 

TC2JUB-225T6002-10

 

4-1-10/11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Umbrella - Primary

 

$

25,000,000

 

St. Paul Fire & Marine Ins Co

 

A+ XV

 

AA-

 

QK08000883

 

4-1-10/11

 

Excess ($25 M xs $25 M)

 

$

25,000,000

 

Allied World National Assurance Company

 

A XV

 

AA-

 

0305-4084

 

4-1-10/11

 

Excess ($25 M xs $50 M)

 

$

25,000,000

 

Endurance American Ins Co

 

A XV

 

N/A

 

EXC10001992500

 

4-1-10/11

 

Excess ($50 M xs $75 M)

 

$

50,000,000

 

Liberty International

 

A XV

 

A-

 

LQ1 B71 204 577 100

 

4-1-10/11

 

Total Umbrella

 

$

125,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Executive Risk

 

 

 

 

 

 

 

 

 

 

 

 

 

Directors & Officers Liability

 

$

10,000,000

 

Ace American Insurance Company

 

A+ XV

 

A+

 

DON G21684624 005

 

4-1-10/11

 

D&O ($10M xs $10M)

 

$

10,000,000

 

Arch Insurance Company

 

A XV

 

A

 

DOX0012749-04

 

4-1-10/11

 

D&O ($10M xs $20M)

 

$

10,000,000

 

Allied World National Assurance Co

 

A XV

 

A-

 

0305-4295

 

4-1-10/11

 

D&O ($10M xs $30M)

 

$

10,000,000

 

Beazley Insurance Co

 

A VIII

 

NR

 

V15S64100401

 

4-1-10/11

 

Total D&O

 

$

40,000,000

 

 

 

 

 

 

 

 

 

 

 

Fiduciary Liability

 

$

10,000,000

 

Federal Insurance Company

 

A++ XV

 

AA

 

6804-0356

 

4-1-10/11

 

Employment Practices Liability

 

$

10,000,000

 

St. Paul Mercury Ins Co

 

A+ XV

 

AA-

 

EC01202498

 

4-1-10/11

 

EPL ($5M xs $10M)

 

$

5,000,000

 

Beazley Insurance Co

 

A VIII

 

NR

 

V15S63100201

 

4-1-10/11

 

Crime

 

$

15,000,000

 

Hartford Fire Insurance Co

 

A+ VIII

 

AA

 

00 FA 0262598 10

 

4-1-10/11

 

Media Liability

 

$

10,000,000

 

National Casualty Company

 

A+ XV

 

A

 

MCN 646189

 

4-1-10/11

 

Kidnap, Ransom and Extortion Coverage

 

$

10,000,000

 

Great American Ins Co (London)

 

A XV

 

A

 

A08SC2613800

 

4-1-08/11

 

 

--------------------------------------------------------------------------------


 

Foreign

 

 

 

 

 

 

 

 

 

 

 

 

 

Liability

 

$2M/$2M

 

Travelers Property Casualty Group

 

A+ XV

 

AA-

 

GB06305441

 

4-1-10/11

 

Liability — Local Policies

 

 

 

Travelers

 

A+ XV

 

A+

 

Various

 

4-1-10/11

 

Property

 

$

50,000,000

 

AIG Worldsource

 

A XI

 

A+

 

IF 752 8780

 

4-1-10/11

 

Property — Local Policies

 

 

 

AIG Worldsource

 

A XI

 

A+

 

Various

 

4-1-10/11

 

UK Property Terrorism

 

 

 

AIG Worldsource

 

A XI

 

A+

 

BIB008700

 

4-1-10/11

 

Property

 

$

250,000,000

 

 

 

 

 

 

 

 

 

 

 

$375 K p/o of $5M x $25)

 

 

 

Arch Insurance Company

 

A XV

 

A

 

PRP 0014333-03

 

4-1-09/11

 

$1.5 Nil p/o of $20M x $5)

 

 

 

Arch Insurance Company

 

A XV

 

A

 

PRP 0014333-03

 

4-1-09/11

 

$375K p/o of $5M x $40)

 

 

 

Arch Insurance Company

 

A XV

 

A

 

PRP 0014333-03

 

4-1-09/11

 

$750K p/o of $10M x $30)

 

 

 

Arch Insurance Company

 

A XV

 

A

 

PRP 0014333-03

 

4-1-09/11

 

$4.125 Mil p/o of $55M x $45)

 

 

 

Arch Insurance Company

 

A XV

 

A

 

PRP 0014333-03

 

4-1-09/11

 

$11.25 Mil p/o of $150M x $100)

 

 

 

Arch Insurance Company

 

A XV

 

A

 

PRP 0014333-03

 

4-1-09/11

 

$500K p/o of $5M x $40)

 

 

 

Ariel Reinsurance Ltd.

 

A- XII

 

N/A

 

P110624

 

4-1-10/11

 

$5.5 Mil p/o of $55M x $45)

 

 

 

Ariel Reinsurance Ltd.

 

A- XII

 

N/A

 

P110624

 

4-1-10/11

 

$15 Mil p/o of $150M x $100)

 

 

 

Ariel Reinsurance Ltd.

 

A- XII

 

N/A

 

P110624

 

4-1-10/11

 

Lead $5 Mil ($875 K p/o primary $5M)

 

 

 

Aspen Specialty Insurance Company (Sweet)

 

A XV

 

NR

 

PRA6QFG10

 

4-1-10/11

 

$2 Mil p/o of $10M x $30)

 

 

 

Aspen Specialty Insurance Company (Sweet)

 

A XV

 

NR

 

PRA6QFE10

 

4-1-10/11

 

Lead $5 Mil ($750 K p/o primary $5M)

 

 

 

AWAC (Bermuda)

 

A XV

 

A-

 

P013355/001

 

4-1-10/11

 

$4 Mil p/o of $20M x $5)

 

 

 

Axis Insurance Company

 

A XV

 

A+

 

MNG 750035-10

 

4-1-10/11

 

$1 Mil p/o of $5M x $25)

 

 

 

Axis Insurance Company

 

A XV

 

A+

 

MNG 750035-10

 

4-1-10/11

 

$2 Mil p/o of $10M x $30)

 

 

 

Axis Insurance Company

 

A XV

 

A+

 

MNG 750035-10

 

4-1-10/11

 

$1 Mil p/o of $5M x $40)

 

 

 

Axis Insurance Company

 

A XV

 

A+

 

MNG 750035-10

 

4-1-10/11

 

$11 Mil p/o of $55M x $45)

 

 

 

Axis Insurance Company

 

A XV

 

A+

 

MNG 750035-10

 

4-1-10/11

 

$30 Mil p/o of $150M x $100)

 

 

 

Axis Insurance Company

 

A XV

 

A+

 

MNG 750035-10

 

4-1-10/11

 

Lead $5 Mil ($875 K p/o primary $5M)

 

 

 

Federal Insurance Company

 

A++ XV

 

AA

 

6675029

 

4-1-10/11

 

$250 K p/o of $5M x $40)

 

 

 

Federal Insurance Company

 

A++ XV

 

AA

 

6675029

 

4-1-10/11

 

$2.75 Mil p/o of $55M x $45)

 

 

 

Federal Insurance Company

 

A++ XV

 

AA

 

6675029

 

4-1-10/11

 

$7.5 Mil p/o of $150M x $100)

 

 

 

Federal Insurance Company

 

A++ XV

 

AA

 

6675029

 

4-1-10/11

 

$1 Mil p/o of $20M x $5)

 

 

 

General Security Indemnity Co

 

A- XV

 

A

 

2009-10F133752

 

1-1-10/4-1-11

 

Cancellation

 

 

 

General Security Indemnity Co

 

A- XV

 

A

 

2009-10F1337521

 

4-1-09/1-1-10

 

 

--------------------------------------------------------------------------------


 

AMC Entertainment, Inc.

Policy Schedule

 

$250 K p/o of $5M x $25)

 

 

 

General Security Indemnity Co

 

A-XV

 

A

 

2009-10F133752

 

1-1-10/4-1-11

 

$500K p/o of $10M x $30)

 

 

 

General Security Indemnity Co

 

A-XV

 

A

 

2009-10F133752

 

1-1-10/4-1-11

 

$250K p/o of $5M x $40)

 

 

 

General Security Indemnity Co

 

A-XV

 

A

 

2009-10F133752

 

1-1-10/4-1-11

 

$2.75 Mil p/o of $55M x $45)

 

 

 

General Security Indemnity Co

 

A-XV

 

A

 

2009-10F133752

 

1-1-10/4-1-11

 

$7.5 Mil p/o of $150M x $100)

 

 

 

General Security Indemnity Co

 

A-XV

 

A

 

2009-10F133752

 

1-1-10/4-1-11

 

Lead $5 Mil ($1.5M p/o primary $5M)

 

 

 

Lexington Insurance Company

 

A XV

 

A+

 

003530430

 

4-1-10/11

 

$ 6 Mil p/o of $20M x $5)

 

 

 

Lexington Insurance Company

 

A XV

 

A+

 

003530430

 

4-1-10/11

 

$500K p/o of $20M x $5)

 

 

 

Liberty Mutual Fire Ins Co

 

A XV

 

A-

 

MQ2-L9L-441127-030

 

4-1-10/11

 

$125K p/o of $5M x $25)

 

 

 

Liberty Mutual Fire Ins Co

 

A XV

 

A-

 

MQ2-L9L-441127-030

 

4-1-10/11

 

$950K p/o of $10M x $30)

 

 

 

Liberty Mutual Fire Ins Co

 

A XV

 

A-

 

MQ2-L9L-441127-030

 

4-1-10/11

 

$475K p/o of $5M x $40)

 

 

 

Liberty Mutual Fire Ins Co

 

A XV

 

A-

 

MQ2-L9L-441127-030

 

4-1-10/11

 

$1 Mil p/o of $20M x $5)

 

 

 

Liberty Mutual Fire Ins Co

 

A XV

 

A-

 

MQ2-L9L-441127-040

 

4-1-10/11

 

$250 K p/o of $5M x $25)

 

 

 

Liberty Mutual Fire Ins Co

 

A XV

 

A-

 

MQ2-L9L-441127-040

 

4-1-10/11

 

$500K p/o of $10M x $30)

 

 

 

Liberty Mutual Fire Ins Co

 

A XV

 

A-

 

MQ2-L9L-441127-040

 

4-1-10/11

 

$250K p/o of $5M x $40)

 

 

 

Liberty Mutual Fire Ins Co

 

A XV

 

A-

 

MQ2-L9L-441127-040

 

4-1-10/11

 

$2.75 Mil p/o of $55M x $45)

 

 

 

Liberty Mutual Fire Ins Co

 

A XV

 

A-

 

MQ2-L9L-441127-040

 

4-1-10/11

 

$2.75 Mil p/o of $55M x $45)

 

 

 

Maiden Specialty Insurance Company

 

A-IX

 

NR

 

S1EPY0026401M

 

4-1-10/11

 

$2.75 Mil p/o of $55M x $45)

 

 

 

Maiden Reinsurance Company (GA only)

 

A- IX

 

N/A

 

S1EPP0026501M

 

4-1-10/11

 

$2.75 Mil p/o of $55M x $45)

 

 

 

Maiden Specialty Ins Co(NC only)

 

A- IX

 

NR

 

S1EPCC0026601M

 

4-1-10/11

 

$1.5 Mill p/o of $5M x $25)

 

 

 

Maxum Indemnity Company (Sweet)

 

A- VII

 

NR

 

MSP0040339-01

 

4-1-10/11

 

$48.75 Mil p/o of $150M x $100)

 

 

 

RSUI Indemnity (Swett)

 

A XII

 

NR

 

NHD366161

 

4-1-10/11

 

Lead $5 Mil ($1M p/o primary $5M)

 

 

 

Torus Specialty Insurance Company

 

A- X

 

NR

 

14739A100APR

 

4-1-10/11

 

$4 Mil p/o of $20M x $5)

 

 

 

Torus Specialty Insurance Company

 

A- X

 

NR

 

14739A100APR

 

4-1-10/11

 

$1 Mil p/o $5M x $25)

 

 

 

Torus Specialty Insurance Company

 

A- X

 

NR

 

14739A100APR

 

4-1-10/11

 

$2 Mil p/o of $10M x $30)

 

 

 

Torus Specialty Insurance Company

 

A- X

 

NR

 

14739A100APR

 

4-1-10/11

 

$1 Mil p/o $5M x $40)

 

 

 

Torus Specialty Insurance Company

 

A- X

 

NR

 

14739A100APR

 

4-1-10/11

 

$11 Mil p/o of $55M x $45)

 

 

 

Torus Specialty Insurance Company

 

A- X

 

NR

 

14739A100APR

 

4-1-10/11

 

$30 Mil p/o of $150M x $100)

 

 

 

Torus Specialty Insurance Company

 

A- X

 

NR

 

14739A100APR

 

4-1-10/11

 

 

--------------------------------------------------------------------------------


 

AMC Entertainment Inc,
Policy Schedule - Legacy Kerasoles locations only

 

Layer

 

Policy Limit

 

Carrier

 

AM Dest
Rating

 

S&P
Rating

 

Policy Number

 

Policy Term

 

Casualty

 

 

 

 

 

 

 

 

 

 

 

 

 

Automobile

 

 

 

Liberty Mutual

 

Ap XV

 

A-

 

ASJ-Z91-4515-020

 

5/24/10-12/31/10

 

General Liability/Crime

 

 

 

Liberty Mutual

 

Ap XV

 

A-

 

YYJ-Z91-4515-030

 

5/24/10-12/31/10

 

Workers Compensation

 

 

 

Liberty Mutual

 

Ap XV

 

A-

 

WCJ-Z91-454515-010

 

5/24/10-12/31/10

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Umbrella - Primary

 

$

 25,000,000

 

C N A Umbrella & Excess

 

NR -5

 

A-

 

L4018243880

 

5/24/10-12/31/10

 

Umbrella - Primary

 

$

 25,000,000

 

St. Paul Fire & Marine Ins Co

 

A+ XV

 

AA-

 

OK08000883

 

4-1-10/11

 

Excess ($25 M xs $25 M)

 

$

 25,000,000

 

Allied World National Assurance Company

 

A XV

 

AA-

 

0305-4084

 

4-1-10/11

 

Excess ($25 M xs $50 M)

 

$

 25,000,000

 

Endurance American Ins Co

 

A XV

 

N/A

 

EXC10001992500

 

4-1-10/11

 

Excess ($50 M xs $75 M)

 

$

 50,000,000

 

Liberty International

 

A XV

 

A-

 

LQ1 B71 204 577 100

 

4-1-10/11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Property

 

 

 

 

 

 

 

 

 

 

 

 

 

Property

 

$

250,000,000

 

The Travelers Insurance Companies

 

A+ g XV

 

AA-

 

KTJ-CMB.-2116R55-6-10

 

5/24/10-12/31/10

 

Flood-2136 William St, Cape Girardeau, MO 63703

 

$

500,000

 

The Hartford

 

A+ X

 

NR

 

99045680232010

 

2-25-10/11

 

Flood-10280 E Washington St, Indianapolis, IN 46229

 

$

 500,000

 

Fidelity National Property & Casualty Insurance Company

 

A- r VIII

 

NR

 

13 7700758749

 

6-22-10/11

 

Flood-663 E Main St, Peru, IN 46970

 

$

 500,000

 

Fidelity National Property & Casualty Insurance Company

 

A- r VIII

 

NR

 

13 4400010777

 

8-15-09/10

 

Flood-2815 Show Place Dr. Naperville, IL 60564

 

$

 500,000

 

Fidelity National Property & Casualty Insurance Company

 

A- r VIII

 

NR

 

12 4400010896

 

8-18-10/11

 

Flood-555 Creekview CT, Columbus, IN 47201

 

$

 500,000

 

Fidelity National Property & Casualty Insurance Company

 

A- r VIII

 

NR

 

13 7700906529

 

9-29-09/10

 

Flood-3131 S 3rd PI, Terre Haute, IN 47802

 

$

 500,000

 

Fidelity National Property & Casualty Insurance Company

 

A- r VIII

 

NR

 

13 7700248238

 

10-25-09/10

 

Flood-4325 S Meridian St, Indianapolis, IN 46217

 

$

 500,000

 

Fidelity National Property & Casualty Insurance Company

 

A- r VIII

 

NR

 

13 7700248237

 

10-25-09/10

 

Flood-3153 S 3rd PI, Terre Haute, IN 47802

 

$

500,000

 

Fidelity National Property & Casualty Insurance Company

 

A- r VIII

 

NR

 

13 7700248236

 

10-25-09/10

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C-4

 

Schedule 4.15
Labor Matters

 

C.            Collective Bargaining Agreements

 

United States

 

1.               Collective Bargaining Agreement between American
Multi-Cinema, Inc. and Local No. 306 of the International Alliance of Theatrical
Stage Employees and Moving Picture Technicians, Artists and Allied Crafts of the
United States and Canada Effective July 30, 2010. (Lincoln Square Theatre IMAX
Projectionist)

 

2.               Collective Bargaining Agreement between American
Multi-Cinema, Inc. and Local No. 306 of the International Alliance of Theatrical
Stage Employees and Moving Picture Technicians, Artists and Allied Crafts of the
United States and Canada Effective July 30, 2010. (New York City Service
Technicians)

 

3.               Collective Bargaining Agreement between American
Multi-Cinema, Inc. and New York City, NY, Local No. 2179 of the International
Union, United Automobile, Aerospace and Agriculatural Implement Workers of
America, UAW, AFL-CIO Effective June 19, 2009. (Lincoln Square, Orpheum,
84th Street, Village 7, 19th Street East and Bay Terrace Theatres Film Crew)

 

4.               Collective Bargaining Agreement between American
Multi-Cinema, Inc. and Indianapolis & Associated Cities, Indiana, Local No. 194
of the International Alliance of Theatrical Stage Employees and Moving Picture
Technicians, Artists and Allied Crafts of the United States and Canada Effective
July 30, 2010. (Indianapolis Service Technician)

 

5.               Collective Bargaining Agreement between American
Multi-Cinema, Inc. and Local No. 110 of the International Alliance of Theatrical
Stage Employees and Moving Picture Technicians, Artists and Allied Crafts of the
United States and Canada Effective August 14, 2009. (Chicago Service
Technicians)

 

6.               Collective Bargaining Agreement between American
Multi-Cinema, Inc. and The International Alliance of Theatrical Stage Employees
and Moving Picture Technicians, Artists and Allied Crafts of the United States
and Canada on behalf of Local No. 007, 150, 166, 169, 297, 336 and 504 Effective
April 17, 2009. (California, Phoenix and Denver Service Technicians)

 

7.               Collective Bargaining Agreement between American
Multi-Cinema, Inc. and California Branch Special Department of the International
Alliance of Theatrical Stage Employees and Moving Picture Technicians, Artists
and Allied Crafts of the United States and Canada Effective March 5, 2010. (Avco
IV and Southbay 16 Film Crew)

 

8.               Collective Bargaining Agreement between American
Multi-Cinema, Inc. and Local No. 160 of the International Alliance of Theatrical
Stage Employees and Moving Picture Technicians, Artists and Allied Crafts of the
United States and Canada Effective November 28, 2003. (Cleveland Service
Technician)

 

9.               Collective Bargaining Agreement between American
Multi-Cinema, Inc. and Local No. 143 of the International Alliance of Theatrical
Stage Employees and Moving Picture Technicians, Artists and Allied Crafts of the
United States and Canada Effective November 4, 2005. (St Louis Service
Technician)

 

10.         Collective Bargaining Agreement between American Multi-Cinema, Inc.
and Local No. 640 of the International Alliance of Theatrical Stage Employees
and Moving Picture Technicians, Artists and Allied Crafts of the United States
and Canada Currently in Negotiation. (Long Island Service Technician)

 

Canada

 

1.               Collective Bargaining Agreement between AMC Entertainment
International, Inc. and United Food and Commercial Workers Canada Union Local
1000A Effective March 31, 2010. (Courtney Park Theatre Film Crew and Operations
Coordinators)

 

--------------------------------------------------------------------------------


 

2.               Collective Bargaining Agreement between AMC Entertainment
International, Inc. and International Alliance of Theatrical Stage Employees and
Moving Picture Technicians, Artists and Allied Crafts of the United States, Its
Territories and Canada Section Local 262 Effective December 11, 2009. (Montreal
Forum 22 Theatre Film Crew and Projectionists)

 

--------------------------------------------------------------------------------


 

D.                                    Employment Agreements and Plans

 

See Schedule 4.16

 

AMC

 

Parent Employee Plans

 

1.                                       American Multi-Cinema, Inc. Employee
Welfare Benefit Plans (Group Health Plan -benefits include medical,
prescription, dental, vision, life insurance, accidental death & dismemberment
coverage, short- and long-term disability, and the flex plan).

 

2.                                       Group Health Plan for Certain Staff
Associates

 

3.                                       Flexible Spending Accounts (FSAs)

 

4.                                       Adoption Policy / Summary

 

5.                                       Travel Accident Policy / Summary

 

6.                                       American Multi-Cinema, Inc.
401(k) Savings Plan

 

7.                                       Defined Benefit Retirement Income Plan
for Certain Employees of American Multi-Cinema, Inc.

 

8.                                       Non Qualified Deferred Compensation
Plan (NQDC)

 

9.                                       AMC Supplemental Executive Retirement
Plan (SERP)

 

10.                                 AMC Retirement Enhancement Plan (REP)

 

11.                                 Trust under Retainer Agreement Between R.F.
Beagle, Jr. & AMC

 

12.                                 2004 Stock Option Plan of Marquee Holdings
Inc. and Option Agreement thereunder.

 

13.                                 Employment Agreements with the following
individuals:

 

Name

 

Effective Date

Kevin Connor

 

Nov. 6, 2002

John McDonald

 

July 1, 2001

Sonny (Samuel) Gourley

 

July 1, 2001

Neil Katcher

 

July 1, 2001

Mark McDonald

 

July 1, 2001

Ed (Edward) Moyer

 

July 1, 2001

Craig Ramsey

 

July 1, 2001

Gerardo Lopez

 

Feb. 23, 2009

Elizabeth Frank

 

Aug. 18, 2010

Stephen Colanero

 

Nov. 24, 2009

 

--------------------------------------------------------------------------------


 

Name

 

Effective Date

Robert Lenihan

 

Apr. 7, 2009

 

14.                                 Severance Pay Plan

 

15.                                 Tuition Reimbursement Policy

 

16.                                 Supplemental Life Insurance Policy

 

17.                                 The Cineplex Odeon Corporation Pension U.S.
Employees’ Pension Plan (CPX)

 

18.                                 Executive Severance Plan

 

19.                                 Annual Incentive Plan

 

20.                                 2010 Equity Incentive Plan

 

21.                                 Big Picture Scholarship Fund

 

22.                                 AMC Cares Fund

 

--------------------------------------------------------------------------------


 

EXHIBIT C-5

 

Schedule 4.16
List of Plans

 

Multi-Employer Pension Plans

 

1.                                       AMC currently makes contributions to
the following Multi-Employer Pension Plans:

 

·                                          Greater Cleveland Moving Picture
Projector Operators Pension Plan (IATSE Local 160)

·                                          IATSE National Pension Fund, Plan B

·                                          St. Louis Motion Picture Operators
Pension Fund (IATSE Local 143)

 

2.                                       AMC (or its predecessors) has made
contributions to the following Multi-Employer Pension Plans during the past 5
years but no longer participates in such plans:

 

·                                          Employee Pension Benefit Plan of
Local 640 IATSE

·                                          Pension Fund of the Moving Picture
Machine Operators Union of Greater New York Local 306

·                                          Chicago Moving Picture Operators
Union Local 110 of the IATSE & MPMO Severance Trust

·                                          Moving Picture Machine Operators and
Video Technicians Local 224 Pension Plan

 

3.                                       Withdrawal Liability

 

a)                                      Local 110 — AMC triggered a partial
withdrawal from this plan during the 2007 plan year and a complete withdrawal
during the 2009 plan year.  The total of the partial and complete withdrawal
liabilities assessed was approximately $6.7 million, of which $4.5 million has
been paid and the remaining liability is reflected in the Company’s financial
statements.

 

b)                                     Local 306 — AMC ceased participation in
the Local 306 Pension Plan on July 29, 2010.  Although the plan has not yet
assessed withdrawal liability, the Company estimates the liability will be
approximately $2.7 million, which is reflected in the Company’s financial
statements.

 

c)                                      Local 640 - AMC ceased participation in
the Local 640 Pension Plan on December 2, 2010.  Although the plan has not yet
assessed withdrawal liability, the Company estimates the liability will be
approximately $120,000.

 

Company Sponsored Title IV Plans [To be confirmed]

 

Defined Benefit Retirement Income Plan for Certain Employees of American
Multi-Cinema, Inc.

 

The Cineplex Odeon Corporation Pension U.S. Employees’ Pension Plan (CPX)

 

--------------------------------------------------------------------------------


 

EXHIBIT C-6

 

Schedule 4.19
Real Property

 

Theatre

 

Theatre Address 1

 

Theatre City

 

ST

 

Leased/Owned

 

Owner/
Lessee

 

Status

Mainstreet Theatre

 

1400 Main Street

 

Kansas City

 

MO

 

JP

 

AMC

 

Open

Esquire 7

 

6706 Clayton Road

 

St. Louis

 

MO

 

Leased

 

AMC

 

Open

Esplanade 14

 

2515 E. Camelback Road

 

Phoenix

 

AZ

 

Leased

 

AMC

 

Open

Deer Valley 30

 

3033 West Agua Fria Freeway

 

Phoenix

 

AZ

 

Leased

 

AMC

 

Open

Mesa Grand 24

 

1647 S. Stapely Drive

 

Mesa

 

AZ

 

Leased

 

AMC

 

Open

Arizona Center 24

 

465 North 3rd Street

 

Phoenix

 

AZ

 

Leased

 

AMC

 

Open

Arrowhead 14

 

7700 W. Arrowhead Towne Center

 

Glendale

 

AZ

 

Leased

 

AMC

 

Open

Desert Ridge 18

 

21001 North Tatum Blvd., Suite 32

 

Phoenix

 

AZ

 

Leased

 

AMC

 

Open

Westgate 20

 

9400 West Hanna Lane

 

Glendale

 

AZ

 

Leased

 

AMC

 

Open

Foothills 15

 

7401 La Cholla Blvd., Ste 144

 

Tucson

 

AZ

 

Leased

 

AMC

 

Open

Fiesta Square 16

 

3033 North College

 

Fayetteville

 

AR

 

Leased

 

AMC

 

Open

Ahwatukee 24

 

4915 East Ray Road

 

Phoenix

 

AZ

 

Leased

 

AMC

 

Open

Promenade @ Woodland Hills 16

 

21801 Oxnard Street

 

Woodland Hills

 

CA

 

Leased

 

AMC

 

Open

Santa Monica 7

 

1310 Third Street

 

Santa Monica

 

CA

 

Leased

 

AMC

 

Open

Pine Square 16

 

245 Pine Avenue, Suite 100

 

Long Beach

 

CA

 

Leased

 

AMC

 

Closed

Santa Anita 16

 

400 South Baldwin Avenue

 

Arcadia

 

CA

 

Leased

 

AMC

 

Open

Burbank Town Center 8

 

201 E. Magnolia Blvd, #345

 

Burbank

 

CA

 

Leased

 

AMC

 

Open

Disneyland 12

 

1565 Disneyland Drive

 

Anaheim

 

CA

 

Leased

 

AMC

 

Open

Bay Street 16

 

5614 Bay Street, Suite 220

 

Emeryville

 

CA

 

Leased

 

AMC

 

Open

Burbank 16

 

125 Palm Avenue

 

Burbank

 

CA

 

Leased

 

AMC

 

Open

Eastridge 15

 

2190 Eastridge Loop

 

San Jose

 

CA

 

Leased

 

AMC

 

Open

Montebello 10

 

1475 N. Montebello Boulevard

 

Montebello

 

CA

 

Leased

 

AMC

 

Open

Marina Pacifica 12

 

6346 E. Pacific Coast Highway

 

Long Beach

 

CA

 

Leased

 

AMC

 

Open

Palm Promenade 24

 

770 Dennery Road

 

San Diego

 

CA

 

Leased

 

AMC

 

Open

Victoria Gardens 12

 

12600 North Mainstreet

 

Rancho Cucamonga

 

CA

 

Leased

 

AMC

 

Open

Covina 30

 

1414 North Azusa Avenue

 

Covina

 

CA

 

Leased

 

AMC

 

Open

Rolling Hills 20

 

2591 E. Airport Drive

 

Torrance

 

CA

 

Leased

 

AMC

 

Open

Century City 15

 

10250 Santa Monica Boulevard, 2000

 

Los Angeles

 

CA

 

Leased

 

AMC

 

Open

Mission Valley 20

 

1640 Cameo Del Rio, North

 

San Diego

 

CA

 

Leased

 

AMC

 

Open

Fullerton Town Center 20

 

1001 South Lemon

 

Fullerton

 

CA

 

Leased

 

AMC

 

Open

 

--------------------------------------------------------------------------------


 

Puente Hills 20

 

1560 So. Azusa Avenue

 

City of Industry

 

CA

 

Leased

 

AMC

 

Open

Deer Valley 16

 

4204 Lone Tree Way

 

Antioch

 

CA

 

Leased

 

AMC

 

Open

Del Amo 18

 

3525 West Carson Street, Space 73

 

Torrance

 

CA

 

Leased

 

AMC

 

Open

Tyler 16

 

3775 Tyler Street

 

Riverside

 

CA

 

Leased

 

AMC

 

Open

La Jolla 12

 

8657 Villa La Jolla Drive

 

La Jolla

 

CA

 

Leased

 

AMC

 

Open

Cupertino Square 16

 

10123 N. Wolfe Road, Suite 3000

 

Cupertino

 

CA

 

Leased

 

AMC

 

Open

Tustin Legacy 14

 

2457 Park Avenue

 

Tustin

 

CA

 

Leased

 

AMC

 

Open

Otay Ranch 12

 

2015 Birch Road, Building 750

 

Chula Vista

 

CA

 

Leased

 

AMC

 

Open

Plaza Bonita 14

 

3050 Plaza Bonita Road

 

National City

 

CA

 

Leased

 

AMC

 

Open

Glendora 12

 

1337 East Gladstone Street

 

Glendora

 

CA

 

Leased

 

AMC

 

Open

Criterion 6

 

1313 Third Street Promenade

 

Santa Monica

 

CA

 

Leased

 

AMC

 

Open

Saratoga 14

 

700 El Paseo de Saratoga

 

San Jose

 

CA

 

Leased

 

AMC

 

Open

Van Ness 14

 

1000 Van Ness Avenue

 

San Francisco

 

CA

 

Leased

 

AMC

 

Open

Ontario Mills 30

 

4549 Mills Circle

 

Ontario

 

CA

 

Leased

 

AMC

 

Open

Block (The) 30

 

20 City Blvd. West, Building E

 

Orange

 

CA

 

Leased

 

AMC

 

Open

Norwalk 20

 

12300 Civic Center Drive

 

Norwalk

 

CA

 

Leased

 

AMC

 

Open

Burbank Town Center 6

 

770 N. First Street

 

Burbank

 

CA

 

Leased

 

AMC

 

Open

Fashion Valley 18

 

7037 Friars Road

 

San Diego

 

CA

 

Leased

 

AMC

 

Open

Mercado 20

 

3111 Mission College Blvd.

 

Santa Clara

 

CA

 

Leased

 

AMC

 

Open

Galleria @ South Bay 16

 

1815 Hawthorne Blvd., Suite 368

 

Redondo Beach

 

CA

 

Leased

 

AMC

 

Open

Avco Center 4

 

10840 Wilshire Boulevard

 

Los Angeles

 

CA

 

Leased

 

AMC

 

Open

Citywalk Stadium IMAX

 

100 Universal City Plaza

 

Universal City

 

CA

 

Leased

 

AMC

 

Open

Metreon 16

 

101 Fourth Street

 

San Francisco

 

CA

 

Leased

 

AMC

 

Open

Broadway 4

 

1441 3rd St. Promenade

 

Santa Monica

 

CA

 

Leased

 

AMC

 

Open

Marina 6

 

13455 Maxella Ave Store #270

 

Marina del Rey

 

CA

 

Leased

 

AMC

 

Open

Promenade Retail

 

21801 Oxnard Street

 

Woodland Hills

 

CA

 

Leased

 

AMC

 

Open

Fullerton Retail

 

1001 South Lemon

 

Fullerton

 

CA

 

Leased

 

AMC

 

Vacant

LA - Film Office

 

2121 Avenue of the Stars

 

Los Angeles

 

CA

 

Leased

 

AMC

 

Open

Mission Valley - Ground Lease

 

1640 Cameo Del Rio, North

 

San Diego

 

CA

 

Leased

 

AMC

 

Open

Glendora Ground Lease

 

1337 East Gladstone Street

 

Glendora

 

CA

 

Leased

 

AMC

 

Open

FlatIron 14

 

61 West FlatIron Crossing Drive

 

Broomfield

 

CO

 

Leased

 

AMC

 

Open

Orchard 12

 

14653 Orchard Parkway

 

Westminster

 

CO

 

Leased

 

AMC

 

Open

Highlands Ranch 24

 

103 West Centennial Blvd

 

Highlands Ranch

 

CO

 

Leased

 

AMC

 

Open

Westminster Promenade 24

 

10655 Westminster Blvd.

 

Westminster

 

CO

 

Leased

 

AMC

 

Open

Plainville 20

 

220 New Britain Road

 

Plainville

 

CT

 

Leased

 

AMC

 

Open

Danbury 16

 

61 Eagle Road

 

Danbury

 

CT

 

Leased

 

AMC

 

Open

Mazza Galleria 7

 

5300 WISCONSIN AVENUE NW

 

WASHINGTON,

 

DC

 

Leased

 

AMC

 

Open

 

--------------------------------------------------------------------------------


 

Georgetown 14

 

3111 K Street, NW

 

Washington DC

 

DC

 

Leased

 

AMC

 

Open

Uptown 1

 

3426 Connecticut Ave N.W.

 

Washington

 

DC

 

Leased

 

AMC

 

Open

Coral Ridge 10

 

3401 N.E. 26th Avenue

 

Ft. Lauderdale

 

FL

 

Leased

 

AMC

 

Open

Merchant’s Crossing 16

 

15201 North Cleveland Ave.

 

North Fort Meyers

 

FL

 

Leased

 

AMC

 

Open

Veterans Expressway 24

 

9302 Anderson Road

 

Tampa

 

FL

 

Leased

 

AMC

 

Open

Mall of the Americas 14

 

7795 West Flagler

 

Miami

 

FL

 

Leased

 

AMC

 

Open

Regency 20 Brandon

 

2496 W. Brandon Blvd.

 

Brandon

 

FL

 

Leased

 

AMC

 

Open

Altamonte Mall 18

 

433 East Altomonte Avenue

 

Altamonte Springs

 

FL

 

Leased

 

AMC

 

Open

Tri-City 8

 

5140 E. Bay Drive

 

Clearwater

 

FL

 

Leased

 

AMC

 

Open

Sunset Place 24

 

5701 Sunset Drive, Suite 300

 

South Miami

 

FL

 

Leased

 

AMC

 

Open

Sarasota Mall 12

 

8201 South Tamiami Trail

 

Sarasota

 

FL

 

Leased

 

AMC

 

Open

Lake Square 12

 

10401-015 US Hwy 441 S

 

Leesburg

 

FL

 

Leased

 

AMC

 

Open

Regency 24 Jacksonville

 

9451 Regency Square Blvd.

 

Jacksonville

 

FL

 

Leased

 

AMC

 

Open

Celebration 2

 

651 Front Street

 

Celebration

 

FL

 

Leased

 

AMC

 

Closed

Pleasure Island 24

 

1500 Buena Vista Drive

 

Lake Buena Vista

 

FL

 

Leased

 

AMC

 

Open

Tallahassee Mall 20

 

2415 N. Monroe Street

 

Tallahassee

 

FL

 

Leased

 

AMC

 

Open

West Oaks 14

 

9415 W. Colonial Drive

 

Ocoee

 

FL

 

Leased

 

AMC

 

Open

Indian River 24

 

6200 20th Street

 

Vero Beach

 

FL

 

Leased

 

AMC

 

Open

Orange Park 24

 

1910 Wells Road

 

Orange Park

 

FL

 

Leased

 

AMC

 

Open

Aventura Mall 24

 

19501 Biscayne Blvd., # 3001

 

Aventura

 

FL

 

Leased

 

AMC

 

Open

Woodlands Square 20

 

3128 Tampa Road

 

Olsdmar

 

FL

 

Leased

 

AMC

 

Open

Westshore Plaza 14

 

210 Westshore Plaza

 

Tampa

 

FL

 

Leased

 

AMC

 

Open

Universal Cineplex 20

 

6000 Universal Blvd

 

Orlando

 

FL

 

Leased

 

AMC

 

Open

Buckhead - Fork & Screen

 

3340 Peachtree Road N.E.

 

Atlanta

 

GA

 

Leased

 

AMC

 

Open

North DeKalb 16

 

2042 Lawrenceville Hwy.

 

Decatur

 

GA

 

Leased

 

AMC

 

Open

Discover Mills 18

 

5900 Sugarloaf Parkway, Suite 415

 

Lawrenceville

 

GA

 

Leased

 

AMC

 

Open

Avenue Forsyth 12

 

350 Peachtree Parkway

 

Cumming

 

GA

 

Leased

 

AMC

 

Open

Mansell Crossing 14

 

7730 North Point Parkway

 

Alpharetta

 

GA

 

Leased

 

AMC

 

Open

Phipps Plaza 14

 

3500 Peachtree Road N.E.

 

Atlanta

 

GA

 

Leased

 

AMC

 

Open

Colonial 18

 

825 Lawrenceville

 

Lawrenceville

 

GA

 

Leased

 

AMC

 

Open

Southlake Pavilion 24

 

7065 Mount Zion Circle

 

Morrow

 

GA

 

Leased

 

AMC

 

Open

Barrett Commons 24

 

2600 Cobb Place Lane N.W.

 

Kennesaw

 

GA

 

Leased

 

AMC

 

Open

Stonecrest Mall 16

 

8060 Mall Parkway

 

Lithonia

 

GA

 

Leased

 

AMC

 

Open

Parkway Pointe 15

 

3101 Cobb Parkway, Suite 201

 

Atlanta

 

GA

 

Leased

 

AMC

 

Open

River East 21

 

322 East Illinois Street

 

Chicago

 

IL

 

Leased

 

AMC

 

Open

South Barrington 30

 

175 Studio Dr (Midlands Dr)

 

South Barrington

 

IL

 

Leased

 

AMC

 

Open

 

--------------------------------------------------------------------------------


 

Yorktown 16

 

80 YORKTOWN CENTER

 

LOMBARD

 

IL

 

Leased

 

AMC

 

Open

Randhurst 16

 

101 East Euclid Avenue

 

Mt. Prospect

 

IL

 

Leased

 

AMC

 

Open

Ford City 14

 

7601 S. Cicero Avenue

 

Chicago

 

IL

 

Leased

 

AMC

 

Open

Northbrook Court 14

 

1525 Lake Cook Road

 

Northbrook

 

IL

 

Leased

 

AMC

 

Open

Yorktown Premium 1

 

80 YORKTOWN CENTER

 

LOMBARD

 

IL

 

Leased

 

AMC

 

Open

Norridge 10

 

4520 N. Harlem Avenue

 

Norridge

 

IL

 

Leased

 

AMC

 

Open

Pipers Alley 4

 

1608 N. Wells

 

Chicago

 

IL

 

Leased

 

AMC

 

Open

Crestwood 18

 

13221 Rivercrest Drive

 

Crestwood

 

IL

 

Leased

 

AMC

 

Open

Chicago Ridge 6

 

500 Chicago Ridge Mall

 

Chicago Ridge

 

IL

 

Leased

 

AMC

 

Open

600 North Michigan 9

 

600 North Michigan

 

Chicago

 

IL

 

Leased

 

AMC

 

Open

Quarry 14

 

9201 63rd Street

 

Hodgkins

 

IL

 

Leased

 

AMC

 

Open

Woodridge 18

 

10000 Woodward Avenue

 

Woodridge

 

IL

 

Leased

 

AMC

 

Open

Streets of Woodfield 20

 

601 N. Martingale Rd. Ste. 105

 

Schaumburg

 

IL

 

Leased

 

AMC

 

Open

Country Club Hills 16

 

4201 W. 167th Street

 

Country Club Hills

 

IL

 

Leased

 

AMC

 

Open

Chicago Office (Kerasotes)

 

Attn:  Anthony Kerasotes

 

Chicago

 

IL

 

Leased

 

AMC

 

Open

Castleton 14

 

6020 E. 82nd St.

 

Indianapolis

 

IN

 

Leased

 

AMC

 

Open

Town Center 20

 

11701 Nall

 

Leawood

 

KS

 

Leased

 

AMC

 

Open

Studio 30 (Olathe)

 

12075 S. Stang Line Road

 

Olathe

 

KS

 

Leased

 

AMC

 

Open

Newport on the Levee 20

 

1 Levee Way, Suite 4100

 

Newport

 

KY

 

Leased

 

AMC

 

Open

Elmwood Palace 20

 

1200 Elmwood Park Blvd.

 

Harahan

 

LA

 

Leased

 

AMC

 

Open

Westbank Palace 16

 

1151 Manhattan Blvd.

 

Harvey

 

LA

 

Leased

 

AMC

 

Open

Clearview Palace 12

 

4486 Veterans Memorial Blvd.

 

Metairie

 

LA

 

Leased

 

AMC

 

Open

Hammond Palace 10

 

801 C M Fagan Drive

 

Hammond

 

LA

 

Leased

 

AMC

 

Open

Houma Palace 10

 

5737 W. Park Ave.

 

Houma

 

LA

 

Leased

 

AMC

 

Open

Clearview Palace Ground Lease

 

4486 Veterans Memorial Blvd.

 

Metairie

 

LA

 

Leased

 

AMC

 

Open

Methuen 20

 

90 Pleasant Valley Street

 

Methuen

 

MA

 

Leased

 

AMC

 

Open

Country Club 6

 

Country Club Mall

 

Lavale

 

MD

 

Leased

 

AMC

 

Open

Columbia Mall 14

 

10300 Little Patuxent Parkway

 

Columbia

 

MD

 

Leased

 

AMC

 

Open

Owings Mills 17

 

10100 Mill Run Circle

 

Owings Mills

 

MD

 

Leased

 

AMC

 

Open

Towson Commons 8

 

435 York Road

 

Towson

 

MD

 

Leased

 

AMC

 

Open

White Marsh 16

 

8141 Honeygo Blvd.

 

Baltimore

 

MD

 

Leased

 

AMC

 

Open

Lexington Park 6

 

21882 FDR Blvd.

 

Lexington Park

 

MD

 

Leased

 

AMC

 

Open

Columbia Mall 14 - Ground Lease

 

10300 Little Patuxent Parkway

 

Columbia

 

MD

 

Leased

 

AMC

 

Open

Framingham 15

 

22 Flutie Pass

 

Framingham

 

MA

 

Leased

 

AMC

 

Open

Tyngsboro 12

 

440 Middlesex Road

 

Tyngsboro

 

MA

 

Leased

 

AMC

 

Open

Braintree 10

 

121 Grandview Road

 

Braintree

 

MA

 

Leased

 

AMC

 

Open

Burlington 10

 

20 South Ave.

 

Burlington

 

MA

 

Leased

 

AMC

 

Open

Chestnut Hill 5

 

27 Boylston Street

 

Chestnut Hillq

 

MA

 

Leased

 

AMC

 

Open

Framingham Premium 1

 

22 Flutie Pass

 

Framingham

 

MA

 

Leased

 

AMC

 

Open

North Dartmouth Mall 12

 

140 NORTH DARTMOUTH MALL

 

N. Dartmouth

 

MA

 

Leased

 

AMC

 

Open

 

--------------------------------------------------------------------------------


 

Boston Commons 19

 

175 Tremont St

 

Boston

 

MA

 

Leased

 

AMC

 

Open

Liberty Tree Mall 20

 

100 Independence Way

 

Danvers

 

MA

 

Leased

 

AMC

 

Open

Security Square 8

 

1717 Rolling Road

 

Baltimore

 

MD

 

Leased

 

AMC

 

Open

MJ Capital Center 12

 

800 Shoppers Way

 

Landover

 

MD

 

Leased

 

AMC

 

Open

White Flint 5

 

11301 Rockville Pike

 

Kensington

 

MD

 

Leased

 

AMC

 

Open

Rio Cinemas 18

 

9811 Washingtonian Ctr.

 

Gaithersburg

 

MD

 

Leased

 

AMC

 

Open

St. Charles Town Ctr. 9

 

11115 Mall Circle

 

Waldorf

 

MD

 

Leased

 

AMC

 

Open

Center Park 8

 

4001 Powder Mill Road

 

Beltsville

 

MD

 

Leased

 

AMC

 

Open

Gratiot 21

 

35705 South Gratiot Ave.

 

Clinton Township

 

MI

 

Leased

 

AMC

 

Open

Grand Rapids 18

 

3000 Alpine Avenue

 

Grand Rapids

 

MI

 

Leased

 

AMC

 

Open

Southfield 20

 

25333 West 12 Mile Road

 

Southfield

 

MI

 

Leased

 

AMC

 

Open

Southfield Retail

 

25333 West 12 Mile Road

 

Southfield

 

MI

 

Leased

 

AMC

 

Vacant

Southfield Retail

 

25333 West 12 Mile Road

 

Southfield

 

MI

 

Leased

 

AMC

 

Vacant

Warehouse GRL-0655

 

65655 Godfrey SW

 

Grand Rapids

 

MI

 

Leased

 

AMC

 

Open

Meridian 6

 

1999 Central Park Drive

 

Okemos

 

MI

 

Leased

 

AMC

 

Open

Livonia 20

 

19500 Haggerty Road

 

Livonia

 

MI

 

Leased

 

AMC

 

Open

Forum (Sterling Heights) 30

 

The Forum at Gateways

 

Sterling Heights

 

MI

 

Leased

 

AMC

 

Open

Fairlane 21

 

18900 Michigan Avenue

 

Dearborn

 

MI

 

Leased

 

AMC

 

Open

Eden Prairie Mall 18

 

8251 Flying Cloud Drive, Suite 2400

 

Eden Prairie

 

MN

 

Leased

 

AMC

 

Open

Rosedale 14

 

850 Rosedale Center

 

Roseville

 

MN

 

Leased

 

AMC

 

Open

Southdale Center 16

 

400 Southdale Center

 

Edina

 

MN

 

Leased

 

AMC

 

Open

Arbor Lakes 16

 

12575 Elm Creek Boulevard North

 

Maple Grove

 

MN

 

Leased

 

AMC

 

Open

Chesterfield 14

 

3000 Chesterfield Mall

 

Chesterfield

 

MO

 

Leased

 

AMC

 

Open

Ward Parkway 14

 

8600 Ward Parkway

 

Kansas City

 

MO

 

Leased

 

AMC

 

Open

Independence 20

 

19200 East 39th Street S.

 

Independence

 

MO

 

Leased

 

AMC

 

Open

Creve Coeur 12

 

10465 Olive Boulevard

 

Creve Coeur

 

MO

 

Leased

 

AMC

 

Open

West Olive 16

 

12657 Olive Street

 

Creve Coeur

 

MO

 

Leased

 

AMC

 

Open

Barry Woods 24

 

8201 Roan Ridge Rd.

 

Kansas City

 

MO

 

Leased

 

AMC

 

Open

Crestwood 10

 

248 Crestwood Plaza

 

St. Louis

 

MO

 

Leased

 

AMC

 

Open

10 Main Center - Office

 

920 Main Street

 

Kansas City

 

MO

 

Leased

 

AMC

 

Open

Oak View 24

 

3555 South 140th Plaza

 

Omaha

 

NE

 

Leased

 

AMC

 

Open

Oak View Ground

 

3555 South 140th Plaza

 

Omaha

 

NE

 

Leased

 

AMC

 

Open

Garden State 16

 

4000 Garden State Plaza

 

Paramus

 

NJ

 

Leased

 

AMC

 

Open

Bay Plaza 13

 

2210 BARTOW AVENUE

 

BRONX

 

NY

 

Leased

 

AMC

 

Open

Vestal Towne Square 9

 

2425 Vestal Parkway

 

Vestal

 

NY

 

Leased

 

AMC

 

Open

Palisades Center 21

 

4403 Palisades Ctr. Drive

 

West Nyack

 

NY

 

Leased

 

AMC

 

Open

NorthLake 14

 

7325 Northlake Mall Drive

 

Charlotte

 

NC

 

Leased

 

AMC

 

Open

Carolina Pavilion 22

 

9541 South Boulevard

 

Charlotte

 

NC

 

Leased

 

AMC

 

Open

Concord Mills 24

 

8421 Concord Mills Blvd

 

Concord Mills

 

NC

 

Leased

 

AMC

 

Open

Rainbow Promenade 10

 

2321 N. Rainbow Promenade

 

Las Vegas

 

NV

 

Leased

 

AMC

 

Open

Empire (42nd St) 25

 

234 West 42nd Street

 

New York

 

NY

 

Leased

 

AMC

 

Open

 

--------------------------------------------------------------------------------


 

Orpheum

 

1538 Third Ave (86th St.)

 

New York

 

NY

 

Leased

 

AMC

 

Open

72nd Street 1

 

1230 Third Ave

 

New York

 

NY

 

Leased

 

AMC

 

Closed

Village 7

 

66 Third Ave (11th St.)

 

New York

 

NY

 

Leased

 

AMC

 

Open

19th Street East 6

 

890 Broadway

 

New York

 

NY

 

Leased

 

AMC

 

Open

Lincoln Square 13&IMAX

 

1998 Broadway

 

New York

 

NY

 

Leased

 

AMC

 

Open

34th Street 14

 

316 West 34th Street

 

New York

 

NY

 

Leased

 

AMC

 

Open

Bay Terrace 6

 

211-01 26th Ave.

 

Bayside

 

NY

 

Leased

 

AMC

 

Open

Stony Brook 17

 

2196 Nesconset Highway

 

Stony Brook

 

NY

 

Leased

 

AMC

 

Open

Roosevelt Field 8

 

Roosevelt Field Mall

 

Garden City

 

NY

 

Leased

 

AMC

 

Open

Raceway 10

 

1025 Corporate Drive

 

Westbury

 

NY

 

Leased

 

AMC

 

Open

Fresh Meadows 7

 

190-02 Horace Harding Blvd.

 

Fresh Meadows

 

NY

 

Leased

 

AMC

 

Open

Shore 8

 

37 Wall Street

 

Huntington

 

NY

 

Leased

 

AMC

 

Open

Kips Bay 15

 

570 Second Avenue

 

New York

 

NY

 

Leased

 

AMC

 

Open

MJ Harlem 9

 

2309 Frederick Douglas Blvd.

 

New York

 

NY

 

Leased

 

AMC

 

Open

Port Chester 14

 

40 Westchester Avenue

 

Port Chester

 

NY

 

Leased

 

AMC

 

Open

Galleria Metroplex 16

 

1 Galleria Drive

 

Middletown

 

NY

 

Leased

 

AMC

 

Open

Dublin Village 18

 

6700 Village Parkway

 

Dublin

 

OH

 

Leased

 

AMC

 

Open

Lennox 24

 

Lennox Town Center

 

Columbus

 

OH

 

Leased

 

AMC

 

Open

Easton 30

 

275 Easton Towne Center

 

Columbus

 

OH

 

Leased

 

AMC

 

Open

Ridge Park Square 8

 

4788 Ridge Road

 

Brooklyn

 

OH

 

Leased

 

AMC

 

Open

Westwood TC 6

 

21653 Center Ridge Road

 

Rocky River

 

OH

 

Leased

 

AMC

 

Open

Easton Rotunda/Rest.

 

275 Easton Towne Center

 

Columbus

 

OH

 

Leased

 

AMC

 

Open

Lennox - Ground Lease

 

Lennox Town Center

 

Columbus

 

OH

 

Leased

 

AMC

 

Open

Southroads 20

 

4923 East 41st Street

 

Tulsa

 

OK

 

Leased

 

AMC

 

Open

Quail Springs Mall 24

 

2501 West Memorial

 

Oklahoma City

 

OK

 

Leased

 

AMC

 

Open

Crossroads Mall 16

 

1211 East I-240 Service Road

 

Oklahoma City

 

OK

 

Leased

 

AMC

 

Open

Marple Springfield 10

 

400 South State Road

 

Springfield

 

PA

 

Leased

 

AMC

 

Open

309 Cinema 9

 

1210 Bethlehem Pike

 

North Wales

 

PA

 

Leased

 

AMC

 

Open

Waterfront 22

 

300 West Waterfront Dr.

 

West Homestead

 

PA

 

Leased

 

AMC

 

Open

Granite Run 8

 

1067 W. Baltimore Pike

 

Media

 

PA

 

Leased

 

AMC

 

Open

Neshaminy 24

 

Neshaminy Mall #600

 

Bensalem

 

PA

 

Leased

 

AMC

 

Open

Colonial Commons 9

 

5114 Jonestown Road

 

Harrisburg

 

PA

 

Leased

 

AMC

 

Closed

Woodhaven 10

 

1336 Briston Pike

 

Bensalem

 

PA

 

Leased

 

AMC

 

Open

Tilghman 8

 

4608 Broadway

 

Allentown

 

PA

 

Leased

 

AMC

 

Open

Painters Crossing 9

 

112 Wilmington Pike

 

West Chester

 

PA

 

Leased

 

AMC

 

Open

Franklin Mills 14

 

1149 Franklin Mills Boulevard

 

Philadelphia

 

PA

 

Leased

 

AMC

 

Open

Plymouth Meeting 12

 

1800 PLYMOUTH MEETING MALL

 

Plymouth Meeting

 

PA

 

Leased

 

AMC

 

Open

Stroud Mall 7

 

Rte 611-160 Stroud Mall

 

Stroudsburg

 

PA

 

Leased

 

AMC

 

Closed

Katy Mills 20

 

5000 Katy Mills Circle

 

Katy

 

TX

 

Leased

 

AMC

 

Open

Valley View 16

 

13331 Preston Road, #2300

 

Dallas

 

TX

 

Leased

 

AMC

 

Open

Parks at Arlington 18

 

3861 South Cooper Street

 

Arlington

 

TX

 

Leased

 

AMC

 

Open

NorthPark 15

 

8687 N. Central Expressway

 

Dallas

 

TX

 

Leased

 

AMC

 

Open

 

--------------------------------------------------------------------------------


 

Highland Village 12

 

4090 Barton Creek

 

Highland Village

 

TX

 

Leased

 

AMC

 

Open

Willowbrook 24

 

 17145 Tomball Parkway

 

Houston

 

TX

 

Leased

 

AMC

 

Open

Grapevine 30

 

3150 Grapevine Mills Parkway

 

Grapevine

 

TX

 

Leased

 

AMC

 

Open

Deerbrook 24

 

20131 Hwy. 59 North

 

Humble

 

TX

 

Leased

 

AMC

 

Open

Palace 9

 

220 E. Third St.

 

Ft. Worth

 

TX

 

Leased

 

AMC

 

Open

Studio 30 Houston

 

2949 Dunvale

 

Houston

 

TX

 

Leased

 

AMC

 

Open

Huebner Oaks 24

 

11075 I. H. 10 West

 

San Antonio

 

TX

 

Leased

 

AMC

 

Open

Stonebriar 24

 

2601 Preston Road, Suite 300

 

Frisco

 

TX

 

Leased

 

AMC

 

Open

First Colony 24

 

3301 Town Center Blvd., South

 

Sugarland

 

TX

 

Leased

 

AMC

 

Open

Rivercenter 9

 

849 E. Commerce St., #800

 

San Antonio

 

TX

 

Leased

 

AMC

 

Open

Firewheel  18

 

100 Coneflower Drive

 

Garland

 

TX

 

Leased

 

AMC

 

Open

Gulf Pointe 30

 

11801 South Sam Houston Pkwy E

 

Houston

 

TX

 

Leased

 

AMC

 

Open

Mesquite 30

 

19919 I.H. 635

 

Mesquite

 

TX

 

Leased

 

AMC

 

Open

Barton Creek 14

 

2901 Capitol of TX HWY

 

Austin

 

TX

 

Leased

 

AMC

 

Open

Irving Mall 14

 

2433 Irving Mall

 

Irving

 

TX

 

Leased

 

AMC

 

Open

City View 8

 

4728 Bryant Irvin Road

 

Fort Worth

 

TX

 

Leased

 

AMC

 

Closed

Spring 10

 

20115 Holzwarth Road

 

Spring

 

TX

 

Leased

 

AMC

 

Open

Fountains 18

 

11225 Fountain Lake Drive

 

Stafford

 

TX

 

Leased

 

AMC

 

Open

First Colony - Ground Lease

 

3301 Town Centre Blvd. South

 

Sugarland

 

TX

 

Leased

 

AMC

 

Open

Layton Hills 9

 

728 West 1425 North

 

Layton Hills

 

UT

 

Leased

 

AMC

 

Open

Lynnhaven 18

 

1001 Lynnhaven Mall Loop

 

Virginia Beach

 

VA

 

Leased

 

AMC

 

Open

Hoffman Center 22

 

206 Swamp Fox Road

 

Alexandria

 

VA

 

Leased

 

AMC

 

Open

Courthouse 8

 

2150 Clarendon Blvd.

 

Arlington

 

VA

 

Leased

 

AMC

 

Open

Potomac Mills 18

 

2700 Potomac Mills Circle #886-F3

 

Woodbridge

 

VA

 

Leased

 

AMC

 

Open

Tysons Corner 16

 

7850 Tysons Corner Center

 

McLean

 

VA

 

Leased

 

AMC

 

Open

Hampton Towne Centre 24

 

1 Towne Centre Way

 

Hampton

 

VA

 

Leased

 

AMC

 

Open

Shirlington 7

 

2772 South Randolph St.

 

Arlington

 

VA

 

Leased

 

AMC

 

Open

Hoffman Center-Pads

 

206 Swamp Fox Road

 

Alexandria

 

VA

 

Leased

 

AMC

 

Open

Hoffman Center Ground Lease

 

206 Swamp Fox Road

 

Alexandria

 

VA

 

Leased

 

AMC

 

Open

River Park Square 20

 

808 W. Main, Suite 334

 

Spokane

 

WA

 

Leased

 

AMC

 

Open

Kent Station 14

 

426 Ramsay Way

 

Kent

 

WA

 

Leased

 

AMC

 

Open

Southcenter 16

 

633 Southcenter

 

Tukwila

 

WA

 

Leased

 

AMC

 

Open

Pacific Place 11

 

600 Pine Street

 

Seattle

 

WA

 

Leased

 

AMC

 

Open

Kitsap 8

 

PO Box 3246

 

Silverdale

 

WA

 

Leased

 

AMC

 

Open

Factoria 8

 

3505 Factoria Blvd SE

 

Bellevue

 

WA

 

Leased

 

AMC

 

Open

Oak Tree 6

 

10006 Aurora Avenue N.

 

Seattle

 

WA

 

Leased

 

AMC

 

Open

Uptown 3

 

511 Queen Ann Ave. N.

 

Seattle

 

WA

 

Leased

 

AMC

 

Closed

Lakewood Mall 12

 

10509 Gravelly Lake Dr. SW#69

 

Lakewood

 

WA

 

Leased

 

AMC

 

Open

Cascade Mall 14

 

200 Cascade Mall Dr.

 

Burlington

 

WA

 

Leased

 

AMC

 

Open

Woodinville 12

 

17640 Garden Way, NE

 

Woodinville

 

WA

 

Leased

 

AMC

 

Open

 

--------------------------------------------------------------------------------


 

Alderwood 16

 

18733 33rd Avenue W

 

Lynnwood

 

WA

 

Leased

 

AMC

 

Open

Lakewood Expansion

 

10509 Gravelly Lake Dr. SW#69

 

Lakewood

 

WA

 

Leased

 

AMC

 

Open

Mayfair 18

 

2500 North Mayfair Road

 

Wauwatosa

 

WI

 

Leased

 

AMC

 

Open

John R 15

 

32289 John R Road

 

Madison Heights

 

WI

 

Leased

 

AMC

 

Open

Hamilton 24

 

325 Sloan Avenue

 

Hamilton

 

NJ

 

Leased

 

AMCEI

 

Open

Clifton Commons 16

 

405 Route 3 East

 

Clifton

 

NJ

 

Leased

 

AMCEI

 

Open

Bridgewater Commons 7

 

400 COMMONS WAY

 

BRIDGEWATER

 

NJ

 

Leased

 

AMCEI

 

Open

East Hanover 12

 

145 Route 10

 

East Hanover

 

NJ

 

Leased

 

AMCEI

 

Open

Mountainside 10

 

1021 Route 22 East

 

Mountainside

 

NJ

 

Leased

 

AMCEI

 

Open

Jersey Gardens 20

 

641 Kapkowski Parkway

 

Elizabeth

 

NJ

 

Leased

 

AMCEI

 

Open

Brick Plaza 10

 

3 Brick Plaza

 

Bricktown

 

NJ

 

Leased

 

AMCEI

 

Open

New Brunswick 18

 

15 US Highway #1

 

New Brunswick

 

NJ

 

Leased

 

AMCEI

 

Open

Monmouth Mall 15

 

Route 35 & 36

 

Eatontown

 

NJ

 

Leased

 

AMCEI

 

Open

Menlo Park 12

 

55 Parsonage RD Unit 390

 

Edison

 

NJ

 

Leased

 

AMCEI

 

Open

Aviation 12

 

1200 South Stiles Street

 

Linden

 

NJ

 

Leased

 

AMCEI

 

Open

Essex Green 9

 

Prospect Avenue

 

West Orange

 

NJ

 

Leased

 

AMCEI

 

Open

Deptford Mall 6

 

1795 Deptford Center Road

 

Deptford

 

NJ

 

Leased

 

AMCEI

 

Open

Ridgefield Park 12

 

75 Challenger Road

 

Ridgefield Park

 

NJ

 

Leased

 

AMCEI

 

Open

Newport Centre 11

 

30-300 Mall Drive West

 

Jersey City

 

NJ

 

Leased

 

AMCEI

 

Open

Cherry Hill 24

 

2121 Route 38

 

Cherry Hill

 

NJ

 

Leased

 

AMCEI

 

Open

Seacourt 10

 

Seacourt Pavilion 635 Bay Avenue

 

Toms River

 

NJ

 

Leased

 

AMCEI

 

Open

Freehold Metroplex

 

101 Trotters Way

 

Freehold

 

NJ

 

Leased

 

AMCEI

 

Open

Rockaway 16

 

363 Mount Hope Avenue

 

Rockaway

 

NJ

 

Leased

 

AMCEI

 

Open

Manteca Showplace 16

 

848 Lifestyle Street

 

Manteca

 

CA

 

Leased

 

SHOW

 

Open

Olde Town 14

 

5550 Wadsworth Blvd

 

Arvada

 

CO

 

Leased

 

SHOW

 

Open

Southlands 16

 

23955 East Plaza Ave.

 

Aurora

 

CO

 

Leased

 

SHOW

 

Open

Bowles Crossing 12

 

8035 W. Bowles Ave.

 

Littleton

 

CO

 

Leased

 

SHOW

 

Open

Twenty Mile 10

 

18625 E. Stage Run Road

 

Parker

 

CO

 

Leased

 

SHOW

 

Open

Arapahoe Crossing 16

 

6696 S. Parker Road

 

Aurora

 

CO

 

Leased

 

SHOW

 

Open

Brighton 12

 

250 Pavilions Place

 

Brighton

 

CO

 

Leased

 

SHOW

 

Open

Castle Rock 12

 

4833 Front Street

 

Castle Rock

 

CO

 

Leased

 

SHOW

 

Open

Cherry Creek 8

 

3000 East 1st Avenue

 

Denver

 

CO

 

Leased

 

SHOW

 

Open

Star 17 - Council Bluffs

 

3220 23rd Avenue

 

Council Bluffs

 

IA

 

Leased

 

SHOW

 

Open

Star 14 - Dubuque

 

2835 NW Arterial

 

Dubuque

 

IA

 

Leased

 

SHOW

 

Open

University Place 8

 

1370 East Main Street

 

Chicago

 

IL

 

Leased

 

SHOW

 

Open

Carbondale 8

 

1263 E. Main Street

 

Carbondale

 

IL

 

Leased

 

SHOW

 

Open

Plaza 5

 

1047 W. Broadway

 

Centrailia

 

IL

 

Leased

 

SHOW

 

Open

Galewood 14

 

5530 W. Homer

 

Chicago

 

IL

 

Leased

 

SHOW

 

Open

Cicero 14

 

4779 W. Cermak

 

Cicero

 

IL

 

Leased

 

SHOW

 

Open

Village Mall 6

 

2917 N. Vermilion

 

Danville

 

IL

 

Leased

 

SHOW

 

Open

Eastgate 6

 

625 Lewis & Clark Blvd.

 

East Alton

 

IL

 

Leased

 

SHOW

 

Open

Edwardsville 12

 

6633 Center Grove Road

 

Edwardsville

 

IL

 

Leased

 

SHOW

 

Open

Galesburg 8

 

1401 West Carl Sandburg Drive

 

Galesburg

 

IL

 

Leased

 

SHOW

 

Open

 

--------------------------------------------------------------------------------


 

Lake in the Hills 12

 

311 N. Randall Rd.

 

Lake in the Hills

 

IL

 

Leased

 

SHOW

 

Open

Illinois Centre 8

 

3107 Civic Circle Boulevard

 

Marion

 

IL

 

Leased

 

SHOW

 

Open

Mattoon 10

 

2509 Hurst Drive

 

Mattoon

 

IL

 

Leased

 

SHOW

 

Open

Mt. Vernon 8

 

400 Potomac Blvd.

 

Mt. Vernon

 

IL

 

Leased

 

SHOW

 

Open

Naperville 16

 

2815 Show Place Dr.

 

Naperville

 

IL

 

Leased

 

SHOW

 

Open

New Lenox 14

 

1320 W. Maple Street

 

New Lenox

 

IL

 

Leased

 

SHOW

 

Open

Niles 12

 

301 Golf Mill Center

 

Niles

 

IL

 

Leased

 

SHOW

 

Open

Pekin 14

 

1124 Edgewater

 

Pekin

 

IL

 

Leased

 

SHOW

 

Open

Quincy 6

 

300 N. 33rd St.

 

Quincy

 

IL

 

Leased

 

SHOW

 

Open

Quincy Mall 3

 

3429 Quincy Mall

 

Quincy

 

IL

 

Leased

 

SHOW

 

Open

Rockford 16

 

8301 East State St.

 

Rockford

 

IL

 

Leased

 

SHOW

 

Open

Machesney Park 14

 

1860 Anjali Way

 

Machesney Park

 

IL

 

Leased

 

SHOW

 

Open

Village Crossing 18

 

7000 Carpenter Road

 

Skokie

 

IL

 

Leased

 

SHOW

 

Open

Springfield 12

 

3141 Mercantile Drive

 

Springfield

 

IL

 

Leased

 

SHOW

 

Open

Springfield 8

 

2945 S. Dirksen Pkwy

 

Springfield

 

IL

 

Leased

 

SHOW

 

Open

Rivertree Court 8

 

701 N. Milwaukee, Suite 244

 

Vernon Hills

 

IL

 

Leased

 

SHOW

 

Closed

Washington Square 12

 

10280 East Washington Street

 

Indianapolis

 

IN

 

Leased

 

SHOW

 

Open

Traders Point 12

 

5920 W. 86th Street

 

Indianapolis

 

IN

 

Leased

 

SHOW

 

Open

Richmond 11

 

4713 National Rd East

 

Richmond

 

IN

 

Leased

 

SHOW

 

Open

Schererville 16

 

875 Deercreek Drive

 

Schererville

 

IN

 

Leased

 

SHOW

 

Open

South Bend 16

 

450 West Chippewa

 

South Bend

 

IN

 

Leased

 

SHOW

 

Open

Terre Haute 12

 

3153 S. 3rd Place

 

Terre Haute

 

IN

 

Leased

 

SHOW

 

Open

Bloomington 12

 

2929 W. 3rd Street

 

Bloomington

 

IN

 

Leased

 

SHOW

 

Open

Bloomington 11

 

1351 College Mall Road

 

Bloomington

 

IN

 

Leased

 

SHOW

 

Open

Columbus 12

 

555 Creekview Court

 

Columbus

 

IN

 

Leased

 

SHOW

 

Open

Evansville 16

 

5600 Pearl Drive

 

Evansville

 

IN

 

Leased

 

SHOW

 

Open

Hobart 12

 

2590 Southlake Mall

 

Merrillville

 

IN

 

Leased

 

SHOW

 

Open

Indianapolis 17&IMAX

 

4325 South Meridian

 

Indianapolis

 

IN

 

Leased

 

SHOW

 

Open

Kokomo 12

 

1530 E. Boulevard

 

Kokomo

 

IN

 

Leased

 

SHOW

 

Open

Marion 12

 

713 N. Theater Drive

 

Marion

 

IN

 

Leased

 

SHOW

 

Open

Michigan City 14

 

100 Meijer Dr.

 

Michigan City

 

IN

 

Leased

 

SHOW

 

Open

Muncie 12

 

860 E. Princeton

 

Muncie

 

IN

 

Leased

 

SHOW

 

Open

Coon Rapids 16

 

10051 Woodcrest Drive

 

Coon Rapids

 

MN

 

Leased

 

SHOW

 

Open

Inver Grove 16

 

5567 Bishop Avenue

 

Inver Grove Heights

 

MN

 

Leased

 

SHOW

 

Open

Block E 15

 

600 Hennepin Avenue

 

Minneapolis

 

MN

 

Leased

 

SHOW

 

Open

Town Plaza 5

 

2136 William St.

 

Cape Girardeau

 

MO

 

Leased

 

SHOW

 

Open

Farmington 4

 

838 Valley Creek Drive

 

Farmington

 

MO

 

Leased

 

SHOW

 

Open

Poplar Bluff 8

 

3525 S. Westwood (67 S)

 

Poplar Bluff

 

MO

 

Leased

 

SHOW

 

Open

Star 18 - Fitchburg

 

6091 McKee Road

 

Fitchburg

 

WI

 

Leased

 

SHOW

 

Open

Star 12-Johnson Creek

 

420 Village Walk Lane

 

Johnson Creek

 

WI

 

Leased

 

SHOW

 

Open

Desert Star 15

 

1301 Kalahari Dr.

 

Baraboo

 

WI

 

Leased

 

SHOW

 

Open

Promenade Retail - Marble Slab

 

21800 Oxnard Space #1

 

Woodland Hills

 

CA

 

Leased

 

AMC

 

Sublease

Promenade Retail - Teriyaki Grill

 

21800 Oxnard Space #3

 

Woodland Hills

 

CA

 

Leased

 

AMC

 

Sublease

Promenade Retail - Baja Bud’s

 

21800 Oxnard Space #5

 

Woodland Hills

 

CA

 

Leased

 

AMC

 

Sublease

 

--------------------------------------------------------------------------------


 

Promenade Retail - Tacone

 

21800 Oxnard Space #6

 

Woodland Hills

 

CA

 

Leased

 

AMC

 

Sublease

Hoffman Retail - Ruby Tuesday

 

200 Swamp Fox Road

 

Alexandria

 

VA

 

Leased

 

AMC

 

Sublease

Hoffman Retail - San Antonio Grill

 

210 Swamp Fox Road

 

Alexandria

 

VA

 

Leased

 

AMC

 

Sublease

Santa Monica - Retail

 

1310 Third Street

 

Santa Monica

 

CA

 

Leased

 

AMC

 

Sublease

Cherry Hill Retail - TGIF

 

2121 Route 38

 

Cherry Hill

 

NJ

 

Leased

 

AMCEI

 

Sublease

University Place Retail - Dental

 

1370 East Main Street

 

Carbondale

 

IL

 

Leased

 

SHOW

 

Sublease

University Place Retail - Verizon

 

1370 East Main Street

 

Carbondale

 

IL

 

Leased

 

SHOW

 

Sublease

Atlantic Times Square 14

 

450 N. Atlantic Blvd.

 

Montery Park

 

CA

 

Mgmt

 

AMC

 

Open

Citywalk Stadium 18

 

100 Universal City Plaza

 

Universal City

 

CA

 

Mgmt

 

AMC

 

Open

Dutch Square 14

 

BROAD RIVER @ BUSH RIVER ROAD

 

COLUMBIA

 

SC

 

Mgmt

 

AMC

 

Open

South Barrington Land

 

10 S. Barrington Road

 

South Barrington

 

IL

 

Owned

 

AMC

 

Open

Harvard Square 5

 

10 Church Street

 

Cambridge

 

MA

 

Owned

 

AMC

 

Open

Holland 8

 

12270 James

 

Holland

 

MI

 

Owned

 

AMC

 

Open

Great Lakes 25

 

4300 Baldwin

 

Auborn Hills

 

MI

 

Owned

 

AMC

 

Open

Marlton 8

 

800 North Route 73

 

Marlton

 

NY

 

Owned

 

AMC

 

Open

Maple Ridge 8

 

4276 Maple Road, Suite C

 

Amherst

 

NY

 

Owned

 

AMC

 

Open

84th Street 6

 

2310 Broadway

 

New York

 

NY

 

Owned

 

AMC

 

Open

Nassau Metroplex 10

 

3585 Hempstead Turnpike

 

Levittown

 

NY

 

Owned

 

AMC

 

Open

Fantasy 5

 

18 North Park Avenue

 

Rockville Centre

 

NY

 

Owned

 

AMC

 

Open

Webster 12

 

2190 Empire Blvd

 

Webster

 

NY

 

Owned

 

AMC

 

Open

Maple Ridge Retail

 

4276 Maple Road, Suite C

 

Amherst

 

NY

 

Owned

 

AMC

 

Open

Deptford 8 Theatre

 

1740 Clements Bridge Road

 

Deptford

 

NJ

 

Owned

 

AMCEI

 

Open

Wayne 14

 

67 Willowbrook Boulevard

 

Wayne

 

NJ

 

Owned

 

AMCEI

 

Open

Bergen Park 7

 

1204 Bergen Parkway

 

Evergreen

 

CO

 

Owned

 

SHOW

 

Open

Cinema Savers 6

 

2525 Worthington Circle

 

Fort Collins

 

CO

 

Owned

 

SHOW

 

Open

Toler 2

 

927 W. Washington St.

 

Benton

 

IL

 

Owned

 

SHOW

 

Open

Will Rogers 2

 

705 Monroe St.

 

Charleston

 

IL

 

Owned

 

SHOW

 

Closed

Harrisburg 4

 

5 South Main Street

 

Harrisburg

 

IL

 

Owned

 

SHOW

 

Closed

Lory 2

 

810 Main Street

 

Highland

 

IL

 

Owned

 

SHOW

 

Open

Jerseyville 2

 

117 E. Pearl

 

Jerseyville

 

IL

 

Owned

 

SHOW

 

Open

Paris 2

 

119 N. Central Avenue

 

Paris

 

IL

 

Owned

 

SHOW

 

Open

Parkway PT 8

 

3025 Lindbergh Blvd.

 

Springfield

 

IL

 

Owned

 

SHOW

 

Open

Taylorville 2

 

117 W. Main Cross

 

Taylorville

 

IL

 

Owned

 

SHOW

 

Open

Vernon Hills 8

 

555 North Lakeview Pkwy

 

Vernon Hills

 

IL

 

Owned

 

SHOW

 

Open

Princeton 4

 

301 W, Broadway St.

 

Princeton

 

IN

 

Owned

 

SHOW

 

Open

Richmond 10

 

600 Commerce Road

 

Richmond

 

IN

 

Owned

 

SHOW

 

Closed

Schererville 12

 

1400 Eagle Ridge Drive

 

Schererville

 

IN

 

Owned

 

SHOW

 

Open

 

--------------------------------------------------------------------------------


 

Vincennes 8

 

1496 S. Hart Street Road

 

Vincennes

 

IN

 

Owned

 

SHOW

 

Open

Muncie 7

 

3401 W. Community Dr.

 

Muncie

 

IN

 

Owned

 

SHOW

 

Open

Eastwood 1

 

663 E. Main, Eastwood Square

 

Peru

 

IN

 

Owned

 

SHOW

 

Closed

Honey Creek 8

 

3131 S. 3rd Place

 

Terre Haute

 

IN

 

Owned

 

SHOW

 

Open

Indiana 2

 

419 E.Main St.

 

Washington

 

IN

 

Owned

 

SHOW

 

Closed

Kennett 1

 

224 First Street

 

Kennett

 

MO

 

Owned

 

SHOW

 

Closed

Flat River 2

 

300 W. Main Street

 

Park Hills

 

MO

 

Owned

 

SHOW

 

Closed

Hamilton 10

 

877 Washington Blvd., NW

 

Hamilton

 

OH

 

Owned

 

SHOW

 

Closed

Hamilton 8

 

1453 Main Street

 

Hamilton

 

OH

 

Owned

 

SHOW

 

Open

Galesburg

 

42 S. Prairie Street

 

Galesburg

 

IL

 

Owned

 

SHOW

 

Closed

Wings Cinema

 

133 S. Garrard Street

 

Rantoul

 

IL

 

Owned

 

SHOW

 

Closed

Esquire 

 

115 N. Webb

 

Reedsburg

 

WI

 

Owned

 

SHOW

 

Closed

Vacant Land

 

Less than 1 acre

 

Malden

 

MO

 

Owned

 

SHOW

 

Vacant

Vacant Land

 

7.5 Acres

 

Cillinsville

 

IL

 

Owned

 

SHOW

 

Vacant

Vacant Land

 

6.62 Acres

 

Danville

 

IL

 

Owned

 

SHOW

 

Vacant

Vacant Drive In

 

20.91 Acres

 

Muncie

 

IN

 

Owned

 

SHOW

 

Vacant

Vacant Land

 

4 Acres

 

New Castle

 

IN

 

Owned

 

SHOW

 

Vacant

Vacant Land

 

7 Acres

 

Mesquite

 

TX

 

Owned

 

AMC

 

Vacant

Vacant Land

 

40 acres (approximately)

 

South Barrington

 

IL

 

Owned

 

AMC

 

Sublease

John R Sign

 

451 West 14 Mile Road

 

Madison Heights

 

WI

 

Sign Lease

 

AMC

 

Open

John R Sign

 

32451 John R Road

 

Madison Heights

 

WI

 

Sign Lease

 

AMC

 

Open

 

AMC - American Multi-Cinema, Inc.

AMCEI - AMC Entertainment International, Inc.

JP - Joint Partnership

SHOW - AMC Showplace Theatres, Inc.

Sublease - AMC subleases the premises

 

Canada

 

Courtney Park 16

 

110 Courtney Park Drive

 

Mississauga

 

Leased

Forum 22

 

2313 St. Catherine St. West

 

Monteal

 

Leased

Interchange 30

 

30 Interchange Way

 

Concord

 

Leased

Kanata 24

 

801 Kanata Avenue

 

Kanata

 

Leased

Kennedy Commons 20

 

33 William Kitchen Road

 

Scarborough

 

Leased

Whitby 24

 

75 Consumers Drive

 

Whitby

 

Leased

Winston Churchill 24

 

2081 Winston Park Drive

 

Oakville

 

Leased

 

 

 

 

 

 

 

Yonge & Dundas 24

 

10 Dundas Street East

 

Toronto

 

Leased

 

--------------------------------------------------------------------------------


 

EXHIBIT C-7

 

Schedule 8.1
Existing Indebtedness

 

Indebtedness incurred pursuant to the Indenture, dated February 24, 2004, as
supplemented by the First Supplemental Indenture, dated December 23, 2004, the
Second Supplemental Indenture dated January 26, 2006, the Third Supplemental
Indenture dated April 20, 2006, the Fourth Supplemental Indenture dated June 24,
2010 and the Fifth Supplemental Indenture dated November 30, 2010 respecting AMC
Entertainment Inc.’s 8% Senior Subordinated Notes due 2014 in an aggregate
principal amount of $300,000,000.

 

Letters of Credit

 

See Schedule 2.4.

 

Capital and Financing Leases

 

(000’s omitted)

 

Theatre Name

 

Balance

 

Capital Lease Obligations

 

 

 

Quary 14

 

$

10,870

 

MJ Capital Ctr 12

 

$

6,611

 

Santa Monica 7

 

$

4,593

 

Village 7

 

$

828

 

Esquire 7

 

$

825

 

Montebello 10

 

$

932

 

Meridian Mall 6

 

$

248

 

 

 

$

24,907

 

 

 

 

 

Financing Lease Obligations

 

 

 

Garden State Plaza

 

$

19,766

 

Del Amo

 

$

6,157

 

Tysons Corner 16

 

$

4,474

 

Mantecca 16

 

$

12,493

 

 

 

$

42,890

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C-8

 

Schedule 8.2
Existing Liens

 

None.

 

--------------------------------------------------------------------------------


 

EXHIBIT C-9

 

Schedule 8.3
Existing Investments

 

See Schedule 4.3(a)

 

Investment

 

Investor

 

Type of Investment

 

Ownership Percentage

 

Movietickets.com, Inc.

 

AMC Entertainment Inc.

 

Equity in Corporation

 

26.2

%

National CineMedia LLC

 

American Multi-Cinema, Inc.

 

LLC Interest

 

17.02

%

Citywalk Big Screen Theatre Joint Venture

 

Loews Citywalk Theatre Corporation

 

Partnership Interests

 

50

%

Loews Kaplan Cinemas Associates

 

 

 

Partnership Interest

 

50

%

Universal/Cineplex Odeon Joint Venture

 

American Multi-Cinema, Inc.

 

Joint Venture

 

50

%

MEP Mainstreet Concessionaire, LLC

 

AMC License Services, Inc.

 

LLC Interest

 

50

%

Digital Cinema Implementation Partners, LLC

 

American Multi-Cinema, Inc.

 

LLC Interest

 

29

%

Midland-Empire Partners, LLC

 

Centertainment Development, Inc.

 

LLC Interest

 

50

%

RealD Inc.

 

American Multi-Cinema, Inc.

 

Equity in Corporation

 

Less than 1

%

 

--------------------------------------------------------------------------------


 

EXHIBIT C-10

 

Schedule 8.4(g)
Asset Sales

 

All of the stock of, and/or property and assets owned by, the following entities

 

Actividades Multi-Cinemas E. Espectaculos, LAA

 

Cinemex Galerias, S.A. de C.V.

 

Cinemex Polanco, S.A. de C.V.

Movietickets.com, Inc.

 

Cinemex Ecatepec, S.A. de C.V.

 

Cinemex El Risco, S.A. de C.V.

National CineMedia LLC

 

Cinemex San Mateo, S.A. de C.V.

 

Cinemex El Rosario, S.A. de C.V.

National Cinema Network, Inc.

 

Cinemex Universidad, S.A. de C.V.

 

Cinemex Coacalco, S.A. de C.V.

National Cinema Network of Canada, Inc.

 

Cinemex Coapa, S.A. de C.V.

 

Cinemex Aragon, S.A. de C.V.

AMC Entertainment

 

Cinemex Cuicuilco, S.A. de C.V.

 

Arrendadora Inmobillaria Cinematografica S.A. de C.V.

Espana SA

 

Cinemex San Antonio, S.A. de C.V.

 

Operadora de Cinemas, S.A. de C.V.

AMC Entertainment International, Ltd.

 

Cinemex Palacio Chino, S.A. de C.V.

 

Serviuno, S.A. de C.V.

AMC Entertainment International, Inc.

 

Cinemex Real, S.A. de C.V.

 

Servicios Cinematograficos Especializados S.A. de C.V.

AMC Europe, S.A.

 

Cinemex Ticoman, S.A. de C.V.

 

Cinemex Producciones S.A. de C.V.

AMC Theatres of UK Limited (UK)

 

Cinemex Mundo E, S.A. de C.V.

 

Producciones Expreso Astral, S.A. de C.V.

Fandango

 

Cinemex Legaria, S.A. de C.V.

 

Operadora Moliere, S.A. de C.V.

Yelmo Cineplex

 

Cinemex WTC, S.A. de C.V.

 

Teatro Polanco, S.A. de C.V.

Grupo Cinemex, S.A. de C.V.

 

Cinemex Diana, S.A. de C.V.

 

Cinemex Los Atrios, S.A. de C.V.

Symphony Subsisting Vehicle, S.R.L. de C.V.

 

Cinemex Palomas, S.A. de C.V.

 

Ficc Ciudad de Mexico, S.A. de C.V.

Cadena Mexicana de Exhibicion, S.A. de C.V.

 

Cinemex Plaza Sur, S.A. de C.V.

 

Cinemex Ixtapaluca, S.A. de C.V.

Cinemex Altavista, S.A. de C.V.

 

Cinemex Zaragoza, S.A. de C.V.

 

Cinemex Magnocentro,

Cinemex Santa Fe, S.A. de C.V.z

 

Cinemex Plaza Insurgentes, S.A. de C.V.

 

S.A. de C.V.

Cinemex Loreto, S.A. de C.V.

 

Cinemex Iztapalapa, S.A. de C.V.

 

Cinemex Puebla, S.A. de C.V.

Cinemex Los Reyes, S.A. de C.V.

 

Cinemex Cuauhtemoc, S.A. de C.V.

 

Cinemex Izcalli, S.A. de C.V.

Cinemex Masaryk, S.A. de C.V.

 

Cinemex Misterios, S.A. de C.V.

 

Cinemex Parque Delta, S.A. de C.V.

Cinemex Manacar, S.A. de C.V.

 

Cinemex Tenayuca, S.A. de C.V.

 

Cinemex Las Plazas

Cinemex Perinorte, S.A. de C.V.

 

Cinemex Toluca II, S.A. de C.V.

 

Guadalajara, S.A de C.V.

Cinemex Metepec, S.A. de C.V.

 

Cinemex Jacarandas, S.A. de C.V.

 

Cinemax Morelia, S.A, de C.V.

 

--------------------------------------------------------------------------------


 

The Following Theatres:

 

Theatre Name

 

Entity

 

City

 

County

 

State

Fenway

 

AMC-GCT

 

Boston

 

Suffolk

 

MA

Union Station

 

AMC

 

Washington

 

DC

 

DC

City North

 

AMC-GCT

 

Chicago

 

Cook

 

IL

Kabuki

 

AMCR

 

San Francisco

 

San Francisco

 

CA

Kabuki Hot Springs

 

AMCR

 

San Francisco

 

San Francisco

 

CA

Kabuki Retail Parcel 3

 

AMCR

 

San Francisco

 

San Francisco

 

CA

Van Ness

 

AMC

 

San Francisco

 

San Francisco

 

CA

E-Walk

 

Forty-Second Street Cinemas

 

New York

 

New York

 

NY

Wisconsin Ave

 

Plitt

 

Washington

 

DC

 

DC

Keystone

 

Lance

 

Dallas

 

Dallas

 

TX

Webster Place

 

Webster

 

Chicago

 

Cook

 

IL

Meridian

 

Plitt

 

Seattle

 

King

 

WA

 

AMC — American Multi-Cinema, Inc. AMCR — AMC Realty, Inc.

AMC-GCT — AMC-GCT, Inc.

Plitt — Plitt Theatres, Inc.

Lance — Lance Theatre Corporation

Webster — Webster Chicago Cinemas, Inc.

 

Other

 

Theatre Name

 

Entity

 

City

 

County

 

State

Route 17 Triplex

 

RKO

 

Paramus

 

Bergen

 

NJ

Catalina 6

 

Plitt

 

Tucson

 

Pima

 

AZ

 

RKO — RKO Century Warner Theatres, Inc.

Plitt — Plitt Theatres, Inc.

 

Theatre Name

 

Entity

 

City

 

Country

Courtney Park

 

AMCEI

 

Mississauga

 

Canada

Forum

 

AMCEI

 

Montreal

 

Canada

Interchange

 

AMCEI

 

Concord

 

Canada

Kanata

 

AMCEI

 

Kanata

 

Canada

Kennedy Commons

 

AMCEI

 

Scarborough

 

Canada

Whitby

 

AMCEI

 

Whitby

 

Canada

Winston Churchill

 

AMCEI

 

Oakville

 

Canada

 

AMCEI — AMC Entertainment International, Inc.

 

·                  RealD Inc.

·                  any new Internet ticketing venture/company

·                  any new film distribution venture/company

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

EXHIBIT A (FORM OF ASSIGNMENT AND ACCEPTANCE)

TO AMENDED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT A

TO

CREDIT AGREEMENT

 

FORM OF ASSIGNMENT AND ACCEPTANCE

 

ASSIGNMENT AND ACCEPTANCE dated as of                        , 20     between
[NAME OF ASSIGNOR] (the “Assignor”) and [NAME OF ASSIGNEE] (the “Assignee”).

 

Reference is made to the Credit Agreement, dated as of January 26, 2006 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among AMC Entertainment Inc., a Delaware
corporation, the Lenders and Issuers party thereto and Citicorp North
America, Inc., as agent for the Lenders and Issuers and as agent for the Secured
Parties under the Collateral Documents (in such capacity, the “Administrative
Agent”).  Capitalized terms used herein and not otherwise defined herein are
used herein as defined in the Credit Agreement.

 

The Assignor and the Assignee hereby agree as follows:

 

1.                                       As of the Effective Date (as defined
below), the Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, all of the Assignor’s rights and
obligations under the Credit Agreement to the extent related to the amounts and
percentages specified on Section 1 of Schedule I hereto.

 

2.                                       The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the interest being
assigned by it hereunder and that such interest is free and clear of any adverse
claim and (ii) it has full power and authority, and has taken all actions
necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby, (b) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document or any other instrument or document furnished
pursuant thereto or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any other Loan
Document, any other instrument or document furnished pursuant thereto or any
collateral thereunder, (c) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrowers and any
other Loan Party or the performance or observance by the Borrowers and any other
Loan Party of any of their obligations under the Credit Agreement or any other
Loan Document or any other instrument or document furnished pursuant thereto and
(d) attaches the Note(s), if any, held by the Assignor and requests that the
Administrative Agent exchange such Note(s) for new Note(s) in accordance with
Section 11.2(d)(Assignments and Participations) of the Credit Agreement.

 

3.                                       The Assignee (a) agrees that it will,
independently and without reliance upon the Administrative Agent, the Assignor
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement, (b) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement and the other Loan Documents as are

 

A-1

--------------------------------------------------------------------------------


 

delegated to the Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto, (c) agrees that it will perform in
accordance with their terms all of the obligations that, by the terms of the
Credit Agreement, are required to be performed by it as a Lender, (d) represents
and warrants that it (i) is an Eligible Assignee and (ii) has full power and
authority, and has taken all actions necessary, to execute and deliver this
Assignment and Acceptance and to consummate the transactions contemplated
hereby, (e) confirms it has received such documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance, (f) specifies as its Domestic Lending Office
(and address for notices) and Eurodollar Lending Office the offices set forth
beneath its name on the signature pages hereof and, if applicable, (g) attaches
two properly completed Forms W-8BEN, W-8ECI or successor or form prescribed by
the Internal Revenue Service of the United States, certifying that such Assignee
is entitled to receive all payments under the Credit Agreement and the Notes
payable to it without deduction or withholding of any United States federal
income taxes.

 

4.                                       Following the execution of this
Assignment and Acceptance by the Assignor and the Assignee, it will be delivered
to the Administrative Agent (together with an assignment fee in the amount of
$3,500 payable by the Assignee to the Administrative Agent if required pursuant
to Section 11.2(b)(Assignments and Participations)) for acceptance and recording
by the Administrative Agent.  The effective date of this Assignment and
Acceptance shall be the effective date specified in Section 2 of Schedule I
hereto (the “Effective Date”).

 

5.                                       Upon such acceptance and recording by
the Administrative Agent, then, as of the Effective Date, (a) the Assignee shall
be a party to the Credit Agreement and, to the extent provided in this
Assignment and Acceptance, have the rights and obligations under the Credit
Agreement of a Lender and, if such Lender were an Issuer, of such Issuer and
(b) the Assignor shall, to the extent provided in this Assignment and
Acceptance, relinquish its rights (except those surviving the payment in full of
the Obligations) and be released from its obligations under the Loan Documents
other than those relating to events or circumstances occurring prior to the
Effective Date.

 

6.                                       Upon such acceptance and recording by
the Administrative Agent, from and after the Effective Date, the Administrative
Agent shall make all payments under the Loan Documents in respect of the
interest assigned hereby (a) to the Assignee, in the case of amounts accrued
with respect to any period on or after the Effective Date, and (b) to the
Assignor, in the case of amounts accrued with respect to any period prior to the
Effective Date.

 

7.                                       This Assignment and Acceptance shall be
governed by, and be construed and interpreted in accordance with, the law of the
State of New York.

 

8.                                      This Assignment and Acceptance may be
executed in any number of counterparts and by different parties on separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute but one and the same
agreement.  Delivery of an executed counterpart of this Assignment and
Acceptance by telecopier shall be effective as delivery of a manually executed
counterpart of this Assignment and Acceptance.  Delivery of an executed
counterpart hereof by facsimile or electronic mail shall be effective as
delivery of a manually executed counterpart.

 

A-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed by their respective officers thereunto duly
authorized, as of the date first above written.

 

 

[NAME OF ASSIGNOR],

 

as Assignor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[NAME OF ASSIGNEE],

 

as Assignee

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Domestic Lending Office (and address for notices):

 

 

 

 

 

[Insert Address (including contact name, fax number and e-mail address)]

 

 

 

 

 

Eurodollar Lending Office:

 

 

 

 

 

[Insert Address (including contact name, fax number and e-mail address)]

 

 

[SIGNATURE PAGE TO ASSIGNMENT AND ACCEPTANCE]

 

--------------------------------------------------------------------------------


 

ACCEPTED AND AGREED

 

this      day of              20    :

 

 

 

CITICORP NORTH AMERICA, INC.,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[NAME OF ISSUER](1)

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[AMC ENTERTAINMENT INC.] (2)

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(1)  If required pursuant to Section 11.2(a) of the Credit Agreement.

 

(2)  If required pursuant to Section 11.2(a) of the Credit Agreement.

 

 

[SIGNATURE PAGE TO ASSIGNMENT AND ACCEPTANCE]

 

--------------------------------------------------------------------------------


 

SCHEDULE I

TO

ASSIGNMENT AND ACCEPTANCE

 

 

SECTION 1.

 

 

 

 

 

 

 

Ratable Portion assigned to Assignee:

 

 

 

 

 

 

 

Revolving Credit Facility

 

 

%

 

 

 

 

Term B-1 Loan Facility

 

 

%

 

 

 

 

Term B-2 Loan Facility

 

 

%

 

 

 

 

Revolving Credit Commitment Assigned to Assignee:

 

$

 

 

 

 

 

 

Aggregate Outstanding Principal Amount of Revolving Loans Assigned to Assignee:

 

$

 

 

 

 

 

 

Aggregate Outstanding Principal Amount of Term B-1 Loans Assigned to Assignee:

 

$

 

 

 

 

 

 

Aggregate Outstanding Principal Amount of Term B-2 Loans Assigned to Assignee:

 

$

 

 

 

SECTION 2.

 

 

 

 

 

 

 

Effective Date:

 

, 20

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

EXHIBIT B-1 (FORM OF REVOLVING NOTE)

TO AMENDED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT B-1

TO

CREDIT AGREEMENT

 

FORM OF REVOLVING NOTE

 

Lender: [NAME OF LENDER]

 

New York, New York

Principal Amount: $[                    ]

 

[                ], [        ]

 

FOR VALUE RECEIVED, the undersigned, AMC ENTERTAINMENT INC., a Delaware
corporation (the “Company”), hereby promises to pay to the order of the Lender
set forth above (the “Lender”) the Principal Amount set forth above, or, if
less, the aggregate unpaid principal amount of all Revolving Loans (as defined
in the Credit Agreement referred to below) of the Lender to the Company, payable
at such times, and in such amounts, as are specified in the Credit Agreement.

 

The Company promises to pay interest on the unpaid principal amount of the
Revolving Loans from the date made until such principal amount is paid in full,
at such interest rates, and payable at such times, as are specified in the
Credit Agreement.

 

Both principal and interest are payable in Dollars to Citicorp North
America, Inc., as Administrative Agent, at 390 Greenwich Street, New York, New
York 10013, in immediately available funds.

 

This Note is one of the Revolving Notes referred to in, and is entitled to the
benefits of, the Credit Agreement, dated as of January 26, 2006 (as the same may
be amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Company, the Lenders and Issuers party thereto
and Citicorp North America, Inc., as agent for the Lenders and Issuers and as
agent for the Secured Parties under the Collateral Documents.  Capitalized terms
used herein and not defined herein are used herein as defined in the Credit
Agreement.

 

The Credit Agreement, among other things, (a) provides for the making of
Revolving Loans by the Lender to the Company in an aggregate amount not to
exceed at any time outstanding the Principal Amount set forth above, the
indebtedness of the Company resulting from such Revolving Loans being evidenced
by this Note and (b) contains provisions for acceleration of the maturity of the
unpaid principal amount of this Note upon the happening of certain stated events
and also for prepayments on account of the principal hereof prior to the
maturity hereof upon the terms and conditions therein specified.

 

This Note is entitled to the benefits of the Guaranty and is secured as provided
in the Collateral Documents.

 

Demand, diligence, presentment, protest and notice of non-payment and protest
are hereby waived by the Company.

 

B-1-1

--------------------------------------------------------------------------------


 

This Note shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.

 

B-1-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year and at the place
set forth above.

 

 

AMC ENTERTAINMENT INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

EXHIBIT B-3 (FORM OF TERM LOAN NOTE)

TO AMENDED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

Exhibit B-3

to

Credit Agreement

 

Form of Term [B-1][B-2] Loan Note

 

Lender: [NAME OF LENDER]

 

New York, New York

Principal Amount: $[                        ]

 

January 26, 2006

 

FOR VALUE RECEIVED, the undersigned, AMC ENTERTAINMENT INC., a Delaware
corporation (the “Company”), hereby promises to pay to the order of the Lender
set forth above (the “Lender”) the Principal Amount set forth above, or, if
less, the aggregate unpaid principal amount of the Term [B-1][B-2] Loan (as
defined in the Credit Agreement referred to below) of the Lender to the Company,
payable at such times, and in such amounts, as are specified in the Credit
Agreement.

 

The Company promises to pay interest on the unpaid principal amount of such Term
[B-1][B-2] Loan from the date made until such principal amount is paid in full,
at such interest rates, and payable at such times, as are specified in the
Credit Agreement.

 

Both principal and interest are payable in Dollars to Citicorp North
America, Inc., as Administrative Agent, at 390 Greenwich Street, New York, New
York 10013, in immediately available funds.

 

This Note is one of the Term [B-1][B-2] Loan Notes referred to in, and is
entitled to the benefits of, the Credit Agreement, dated as of January 26, 2006
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Company, the Lenders and
Issuers party thereto and Citicorp North America, Inc., as agent for the Lenders
and Issuers and as agent for the Secured Parties under the Collateral Documents.
Capitalized terms used herein and not defined herein are used herein as defined
in the Credit Agreement.

 

The Credit Agreement, among other things, (a) provides for the making of a Term
[B-1][B-2] Loan by the Lender to the Company in an aggregate amount not to
exceed at any time outstanding the Principal Amount set forth above, the
indebtedness of the Company resulting from such Term [B-1][B-2] Loan being
evidenced by this Note and (b) contains provisions for acceleration of the
maturity of the unpaid principal amount of this Note upon the happening of
certain stated events and also for prepayments on account of the principal
hereof prior to the maturity hereof upon the terms and conditions therein
specified.

 

This Note is entitled to the benefits of the Guaranty and is secured as provided
in the Collateral Documents.

 

Demand, diligence, presentment, protest and notice of non-payment and protest
are hereby waived by the Company.

 

B-3-1

--------------------------------------------------------------------------------


 

This Note shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.

 

B-3-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year and at the place
set forth above.

 

 

AMC ENTERTAINMENT INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

EXHIBIT C (FORM OF NOTICE OF BORROWING)

TO AMENDED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

Exhibit C

to

Credit Agreement

 

Form of Notice of Borrowing

 

 

, 20

 

CITICORP NORTH AMERICA, INC.,
as Administrative Agent under the
Credit Agreement referred to below

390 Greenwich Street
New York, New York 10013

 

Attention:  James Granello

 

Re:                               AMC ENTERTAINMENT INC. (the “Borrower”)

 

Reference is made to the Credit Agreement, dated as of January 26, 2006 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among AMC Entertainment Inc., a Delaware
corporation, the Lenders and Issuers party thereto and Citicorp North
America, Inc., as agent for the Lenders and Issuers and as agent for the Secured
Parties under the Collateral Documents.  Capitalized terms used herein and not
otherwise defined herein are used herein as defined in the Credit Agreement.

 

The Borrower hereby gives you notice, irrevocably, pursuant to Section 2.2
(Borrowing Procedures) of the Credit Agreement that the undersigned hereby
requests a Borrowing of Revolving Loans under the Credit Agreement and, in that
connection, sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section 2.2 (Borrowing Procedures) of the
Credit Agreement:

 

A.            The date of the Proposed Borrowing is                      ,
20     (the “Funding Date”).

 

B.            [The aggregate amount of the Revolving Credit Borrowing is
$          , of which amount [$         consists of Base Rate Loans] [and
$          consists of Eurodollar Rate Loans having an initial Interest Period
of [one] [two] [three] [six] [nine] [twelve] month[s]].]

 

C.            After giving effect to the Proposed Borrowing, the Available
Credit is $[                ].

 

The undersigned hereby certifies that the following statements are true on the
date hereof and shall be true on the Funding Date both before and after giving
effect to the Proposed Borrowing and to the application of the proceeds
therefrom:

 

--------------------------------------------------------------------------------


 

(i)            the representations and warranties set forth in Article IV
(Representations and Warranties) of the Credit Agreement and the other Loan
Documents are true and correct in all material respects on and as of the Funding
Date with the same effect as though made on and as of such date, except to the
extent such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date; and

 

(ii)           no Default or Event of Default has occurred and is continuing on
the Funding Date.

 

 

AMC ENTERTAINMENT INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

C-2

--------------------------------------------------------------------------------


 

EXHIBIT H

 

EXHIBIT F (FORM OF NOTICE OF CONVERSION OR CONTINUATION)

TO AMENDED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT F

TO

CREDIT AGREEMENT

 

FORM OF NOTICE OF CONVERSION OR CONTINUATION

 

 

, 20

 

CITICORP NORTH AMERICA, INC.,
as Administrative Agent under the
Credit Agreement referred to below

390 Greenwich Street
New York, New York 10013

 

Attention:  James Granello

 

Re:                         AMC ENTERTAINMENT INC. (the “Borrower”)

 

Reference is made to the Credit Agreement, dated as of January 26, 2006 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among AMC Entertainment Inc., a Delaware
corporation, the Lenders and Issuers party thereto and Citicorp North
America, Inc., as agent for the Lenders and Issuers and as agent for the Secured
Parties under the Collateral Documents.  Capitalized terms used herein and not
otherwise defined herein are used herein as defined in the Credit Agreement.

 

The Borrower hereby gives you notice, irrevocably, pursuant to Section 2.11
(Conversion/Continuation Option)  of the Credit Agreement that the undersigned
hereby requests a [conversion] [continuation] on                  , 20     of
$                         in principal amount of presently outstanding [Term B-1
Loans][Term B-2 Loans] [Revolving Loans] that are [Base Rate Loans] [Eurodollar
Rate Loans] having an Interest Period ending on                  , 20    
[to] [as] [Base Rate][Eurodollar Rate] Loans.  [The Interest Period for such
amount requested to be converted to or continued as Eurodollar Rate Loans is
[[one] [two] [three] [six] [nine] [twelve] month[s]].

 

In connection herewith, the undersigned hereby certifies that no Default or
Event of Default has occurred and is continuing on the date hereof.

 

 

AMC ENTERTAINMENT INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

(FORM OF AMENDED PLEDGE AND SECURITY AGREEMENT)

 

[See attached]

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

To Amendment No. 3

 

PLEDGE AND SECURITY AGREEMENT

 

Dated as of January 26, 2006

 

as amended by Amendment No. 3 to the Credit Agreement

 

dated as of December 15, 2010

 

among

 

AMC ENTERTAINMENT INC.

as a Grantor

 

and

 

Each Other Grantor

From Time to Time Party Hereto

 

and

 

CITICORP NORTH AMERICA, INC.

as Administrative Agent

 

WEIL, GOTSHAL & MANGES LLP

767 FIFTH AVENUE

NEW YORK, NEW YORK 10153-0119

 

--------------------------------------------------------------------------------


 

PLEDGE AND SECURITY AGREEMENT, dated as of January 26, 2006, by AMC
ENTERTAINMENT INC. (the “Company”) and each of the other entities listed on the
signature pages hereof or that becomes a party hereto pursuant to Section 7.10
(Additional Grantors) (each a “Grantor” and, collectively, the “Grantors”), in
favor of Citicorp North America, Inc. (“CNAI”), as agent (in such capacity, the
“Administrative Agent”) for the Secured Parties (as defined in the Credit
Agreement referred to below).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, dated as of January 26, 2006, as
amended by Amendment No. 1 dated as of February 14, 2007, Amendment No. 2 dated
as of March 13, 2007 and Amendment No. 3 dated as of December 15, 2010 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Company, the Lenders and Issuers party
thereto, and CNAI, as agent for the Lenders and Issuers, the Lenders and the
Issuers have severally agreed to make extensions of credit to the Borrowers upon
the terms and subject to the conditions set forth therein;

 

WHEREAS, the Grantors are party to the Guaranty pursuant to which they have
guaranteed the Obligations (as defined in the Credit Agreement); and

 

WHEREAS, it is a condition precedent to the obligation of the Lenders and the
Issuers to make their respective extensions of credit to the Borrowers under the
Credit Agreement that the Grantors shall have executed and delivered this
Agreement to the Administrative Agent;

 

NOW, THEREFORE, in consideration of the premises and to induce the Lenders, the
Issuers and the Agents to enter into the Credit Agreement and to induce the
Lenders and the Issuers to make their respective extensions of credit to the
Borrowers thereunder, each Grantor hereby agrees with the Administrative Agent
as follows:

 

ARTICLE I                                                           DEFINED
TERMS

 

Section 1.1                                   Definitions

 

(a)           Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein have the meanings given to them in the Credit
Agreement.

 

(b)           Terms used herein without definition that are defined in the UCC
have the meanings given to them in the UCC (and if defined in more than one
Article of the UCC, shall have the meaning set forth in Article 9 thereof),
including the following terms (which are capitalized herein):

 

“Account Debtor”

“Account”

“Certificated Security”

“Chattel Paper”

“Commercial Tort Claim”

“Commodity Account”

“Deposit Account”

“Documents”

“Equipment”

“General Intangible”

 

--------------------------------------------------------------------------------


 

“Goods”

“Instruments”

“Inventory”

“Investment Property”

“Letter-of-Credit Right”

“Proceeds”

“Securities Account”

“Security”

“Security Entitlement”

 

(c)           The following terms shall have the following meanings:

 

“Additional Pledged Collateral” means any Pledged Collateral acquired by any
Grantor after the date hereof and in which a security interest is granted
pursuant to Section 2.2 (Grant of Security Interest in Collateral), including,
to the extent a security interest is granted therein pursuant to Section 2.2
(Grant of Security Interest in Collateral), (i) all Stock and Stock Equivalents
of any Person that are acquired by any Grantor after the date hereof, together
with all certificates, instruments or other documents representing any of the
foregoing and all Security Entitlements of any Grantor in respect of any of the
foregoing, (ii) all additional Indebtedness from time to time owed to any
Grantor by any obligor on the Pledged Debt Instruments and the Instruments
evidencing such Indebtedness and (iii) all interest, cash, Instruments and other
property or Proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any of the foregoing.  “Additional
Pledged Collateral” may be General Intangibles, Instruments or Investment
Property.

 

“Agreement” means this Pledge and Security Agreement.

 

“Collateral” has the meaning specified in Section 2.1 (Collateral).

 

“Copyright Licenses” means any written agreement naming any Grantor as licensor
or licensee granting any right under any Copyright, including the grant of any
right to copy, publicly perform, create derivative works, distribute, exploit or
sell materials derived from any Copyright.

 

“Copyrights” means (a) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, and all
registrations and applications in connection therewith, including all
registrations and applications in the United States Copyright Office or in any
foreign counterparts thereof, and (b) the right to obtain all renewals thereof.

 

“Digital Cinema Equipment” means digital cinema projectors, servers, media
blocks and any equipment to the extent attached to or affixed to such
projectors, servers and/or media blocks including by means of network interface
or otherwise necessary to enable such projectors, servers and/or media blocks to
operate as functional digital projection systems. For the avoidance of doubt,
equipment that is necessary to enable such digital cinema projectors, servers or
media blocks to operate as functional digital projection systems shall include
all such equipment whether or not readily replaceable at minimal cost.

 

“Excluded Equity” means any voting stock in excess of 65% of the total
outstanding voting stock of any direct Subsidiary of any Grantor that is a
Non-U.S. Person.  For the purposes of this definition, “voting stock” means, as
to any issuer, the issued and outstanding

 

2

--------------------------------------------------------------------------------


 

shares of each class of capital stock or other ownership interests of such
issuer entitled to vote (within the meaning of Treasury Regulations
§ 1.956-2(c)(2)).

 

“Excluded Property” means, collectively, (i) Excluded Equity, (ii) any permit,
lease, license, contract, instrument or other agreement held by any Grantor that
prohibits or requires the consent of any Person other than the Company and its
Affiliates as a condition to the creation by such Grantor of a Lien thereon, or
any permit, lease, license contract or other agreement held by any Grantor to
the extent that any Requirement of Law applicable thereto prohibits the creation
of a Lien thereon, but only, in each case, to the extent, and for so long as,
such prohibition is not terminated or rendered unenforceable or otherwise deemed
ineffective by the UCC or any other Requirement of Law, (iii) any Trademark that
is the subject of an application under 15 U.S.C. Section 1051(b) on the basis of
any Grantor’s intent to use such Trademark, unless or until a Statement of Use
or Amendment to Allege Use has been filed with and accepted by the U.S. Patent
and Trademark Office, (iv) Equipment owned by any Grantor that is subject to a
purchase money Lien or a Capital Lease if the contract or other agreement in
which such Lien is granted (or in the documentation providing for such Capital
Lease) prohibits or requires the consent of any Person other than the Company
and its Affiliates as a condition to the creation of any other Lien on such
Equipment, (v) the Stock of Kips Bay Cinemas, Inc. and Thirty-Fourth Street
Cinemas, Inc. to the extent any lease held by such Grantors on the Closing Date
prohibits or requires the consent of any Person other than the Company and its
Affiliates as a condition to the creation by the applicable Grantor of a Lien on
such Stock, but only, in each case, to the extent, and for so long as, such
lease or prohibition is not terminated or rendered unenforceable or otherwise
deemed ineffective by the UCC or any other Requirement of Law or such consent is
not obtained, (vi) prior to the 30th day following the Closing Date, the Stock
of Loews Cineplex Theatres, Inc. and Forty-Second Street Cinemas, Inc.,
(vii) Deposit Accounts (other than Cash Collateral Accounts) (viii) Securities
Accounts (other than Cash Collateral Accounts) and (ix) subject to Section 4.9
(Digital Cinema Equipment), any Digital Cinema Equipment; provided, however,
“Excluded Property” shall not include any Proceeds, substitutions or
replacements of Excluded Property (unless such Proceeds, substitutions or
replacements would constitute Excluded Property).

 

“Intellectual Property” means, collectively, all rights, priorities and
privileges of any Grantor relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including
Copyrights, Copyright Licenses, Patents, Patent Licenses, Trademarks, Trademark
Licenses, trade secrets and Internet domain names, and all rights to sue at law
or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.

 

“Material Intellectual Property” means Intellectual Property owned by or
licensed to a Grantor that is material to the conduct of such Grantor’s
business.

 

“Patents” means (a) all letters patent of the United States, any other country
or any political subdivision thereof and all reissues and extensions thereof,
(b) all applications for letters patent of the United States or any other
country and all divisionals, continuations and continuations-in-part thereof and
(c) all rights to obtain any reissues, continuations or continuations-in-part of
the foregoing.

 

“Patent License” means all written agreements providing for the grant by or to
any Grantor of any right to manufacture, have manufactured, use, import, sell or
offer for sale any invention covered in whole or in part by a Patent.

 

3

--------------------------------------------------------------------------------


 

“Pledged Certificated Stock” means all Certificated Securities and any other
Stock and Stock Equivalent of a Person evidenced by a certificate, Instrument or
other equivalent document, in each case owned by any Grantor, including all
Stock and Stock Equivalents listed on Schedule 2 (Pledged Collateral).

 

“Pledged Collateral” means, collectively, the Pledged Stock, Pledged Debt
Instruments, any other Investment Property of any Grantor, all certificates or
other Instruments representing any of the foregoing and all Security
Entitlements of any Grantor in respect of any of the foregoing.  Pledged
Collateral may be General Intangibles, Instruments or Investment Property.

 

“Pledged Debt Instruments” means all right, title and interest of any Grantor in
Instruments evidencing any Indebtedness having, in the case of each Instrument,
a principal amount in excess of $2,500,000 owed to such Grantor, including all
Indebtedness described on Schedule 2 (Pledged Collateral), issued by the
obligors named therein.

 

“Pledged Stock” means all Pledged Certificated Stock and all Pledged
Uncertificated Stock.  For purposes of this Agreement, the term “Pledged Stock”
shall not include any Excluded Equity.

 

“Pledged Uncertificated Stock” means any Stock or Stock Equivalent of any Person
that is not Pledged Certificated Stock, including all right, title and interest
of any Grantor as a limited or general partner in any partnership not
constituting Pledged Certificated Stock or as a member of any limited liability
company not constituting Pledged Certificated Stock and all right, title and
interest of any Grantor in, to and under any Constituent Document of any
partnership or limited liability company to which it is a party.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Trademark License” means any written agreement providing for the grant by or to
any Grantor of any right to use any Trademark.

 

“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and, in each case, all goodwill
associated therewith, whether now existing or hereafter adopted or acquired, and
all registrations and applications to register any of the foregoing, in each
case whether in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof or any other country or
any political subdivision thereof, or otherwise, and all common-law rights
related thereto, and (b) the right to obtain all renewals thereof.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of law, any of the attachment, perfection or priority of
the Administrative Agent’s and the Secured Parties’ security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such attachment, perfection or priority and
for purposes of definitions related to such provisions.

 

“Vehicles” means all vehicles covered by a certificate of title law of any
state.

 

4

--------------------------------------------------------------------------------


 

Section 1.2                                   Certain Other Terms

 

(a)           In this Agreement, in the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each mean “to but excluding” and the
word “through” means “to and including.”

 

(b)           The terms “herein,” “hereof,” “hereto” and “hereunder” and similar
terms refer to this Agreement as a whole and not to any particular Article,
Section, subsection or clause in this Agreement.

 

(c)           References herein to an Annex, Schedule, Article, Section,
subsection or clause refer to the appropriate Annex or Schedule to, or Article,
Section, subsection or clause in this Agreement.

 

(d)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

(e)           Where the context requires, provisions relating to any Collateral,
when used in relation to a Grantor, shall refer to such Grantor’s Collateral or
any relevant part thereof.

 

(f)            Any reference in this Agreement to a Loan Document shall include
all appendices, exhibits and schedules thereto, and, unless specifically stated
otherwise all amendments, restatements, supplements or other modifications
thereto, and as the same may be in effect at any time such reference becomes
operative.

 

(g)           The term “including” means “including without limitation” except
when used in the computation of time periods.

 

(h)           The terms “Lender,” “Issuer,” “Administrative Agent” and “Secured
Party” include their respective successors.

 

(i)            References in this Agreement to any statute shall be to such
statute as amended or modified and in effect from time to time.

 

ARTICLE II                                                       GRANT OF
SECURITY INTEREST

 

Section 2.1                                   Collateral

 

For the purposes of this Agreement, all of the following property now owned or
at any time hereafter acquired by a Grantor or in which a Grantor now has or at
any time in the future may acquire any right, title or interests is collectively
referred to as the “Collateral”:

 

(a)           all Accounts;

 

(b)           all Chattel Paper;

 

(c)           all Deposit Accounts that are Cash Collateral Accounts;

 

(d)           all Documents;

 

(e)           all Equipment;

 

5

--------------------------------------------------------------------------------


 

(f)            all General Intangibles;

 

(g)           all Instruments;

 

(h)           all Inventory;

 

(i)            all Investment Property;

 

(j)            all Letter-of-Credit Rights;

 

(k)           all Vehicles;

 

(l)            the Commercial Tort Claims described on Schedule 7 (Commercial
Tort Claims) and on any supplement thereto received by the Administrative Agent
pursuant to Section 4.8 (Notice of Commercial Tort Claims);

 

(m)          all books and records pertaining to the other property described in
this Section 2.1;

 

(n)           all property of any Grantor held by the Administrative Agent or
any other Secured Party, including all property of every description, in the
possession or custody of or in transit to the Administrative Agent or such
Secured Party for any purpose, including safekeeping, collection or pledge, for
the account of such Grantor or as to which such Grantor may have any right or
power;

 

(o)           all other Goods and personal property of such Grantor, whether
tangible or intangible and wherever located; and

 

(p)           to the extent not otherwise included, all Proceeds;

 

provided, however, that “Collateral” shall not include any Excluded Property;
and provided, further, that if and when any property shall cease to be Excluded
Property, such property shall be deemed at all times from and after the date
thereof to constitute Collateral.

 

Section 2.2                                   Grant of Security Interest in
Collateral

 

Each Grantor, as collateral security for the full, prompt and complete payment
and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations of such Grantor, (i) hereby confirms and
reaffirms the grant of the security interests heretofore granted by it under
this Agreement (collectively, the “Prior Grants”) (provided that any security
interest in Digital Cinema Equipment granted under any Prior Grant is hereby
released), and agrees that such Liens continue to secure such Grantor’s
Obligations, and (ii) for the avoidance of doubt, but without in any manner
limiting, qualifying, prejudicing or otherwise affecting the previous grant by
such Grantor under this Agreement hereby mortgages, pledges and hypothecates to
the Administrative Agent for the benefit of the Secured Parties, and grants to
the Administrative Agent for the benefit of the Secured Parties a lien on and
security interest in, all of its right, title and interest in, to and under the
Collateral of such Grantor; provided, however,  that, if and when any property
that at any time constituted Excluded Property becomes Collateral, the
Administrative Agent shall have, and at all times from and after the date hereof
be deemed to have had, a security interest in such property.

 

6

--------------------------------------------------------------------------------


 

Section 2.3                                   Cash Collateral Accounts

 

The Administrative Agent has established a Deposit Account at Citibank, N.A.,
designated as “Citicorp North America, Inc. — AMC Entertainment Inc. Cash
Collateral Account”.  Such Deposit Account shall be a Cash Collateral Account.

 

ARTICLE III                                                   REPRESENTATIONS
AND WARRANTIES

 

To induce the Lenders, the Issuers and the Agents to enter into the Credit
Agreement, each Grantor hereby represents and warrants each of the following to
the Agents, the Lenders, the Issuers and the other Secured Parties:

 

Section 3.1                                   Title; No Other Liens

 

Except for the Lien granted to the Administrative Agent pursuant to this
Agreement and the other Liens permitted to exist on the Collateral under the
Credit Agreement, such Grantor owns the Collateral free and clear of any and all
Liens or claims of others.  Such Grantor (a) is the record and beneficial owner
of the Pledged Collateral pledged by it hereunder constituting Instruments or
Certificated Securities and (b) has rights in or the power to transfer each
other item of Collateral in which a Lien is granted by it hereunder, free and
clear of any other Lien.

 

Section 3.2                                   Perfection and Priority

 

The security interest granted pursuant to this Agreement shall constitute a
valid and continuing perfected security interest in favor of the Administrative
Agent in the Collateral for which perfection is governed by the UCC or filing
with the United States Copyright Office upon (i) in the case of all Collateral
in which a security interest may be perfected by filing a financing statement
under the UCC, the completion of the filings and other actions specified on
Schedule 3 (Filings) (which, in the case of all filings and other documents
referred to on such schedule, have been delivered to the Administrative Agent in
completed and duly authorized form), (ii) the delivery to the Administrative
Agent of all Pledged Collateral consisting of Instruments and Certificated
Securities, in each case properly endorsed for transfer to the Administrative
Agent or in blank and (iii) in the case of all Collateral in which a security
interest may be perfected by filing with the United States Copyright Office, the
recordation of all appropriate filings having been made with the United States
Copyright Office.  Such security interest shall be prior to all other Liens on
the Collateral except for Liens having priority over the Administrative Agent’s
Lien by operation of law or otherwise as permitted under the Credit Agreement.

 

Section 3.3                                   Jurisdiction of Organization;
Chief Executive Office

 

Such Grantor’s jurisdiction of organization, legal name, organizational
identification number, if any, and the location of such Grantor’s chief
executive office or sole place of business, in each case as of the date hereof,
is specified on Schedule 1 (Jurisdiction of Organization; Chief Executive
Office) and such Schedule 1 (Jurisdiction of Organization; Chief Executive
Office) also lists all jurisdictions of incorporation and legal names for the
five years preceding the date hereof.

 

7

--------------------------------------------------------------------------------


 

Section 3.4                                   Inventory and Equipment

 

On the date hereof, such Grantor’s Inventory and Equipment (other than mobile
goods and Inventory or Equipment in transit) are kept at the locations listed on
Schedule 4 (Location of Inventory and Equipment).

 

Section 3.5                                   Pledged Collateral

 

(a)           The Pledged Stock pledged hereunder by such Grantor (i) is listed
on Schedule 2 (Pledged Collateral) and constitutes that percentage of the issued
and outstanding equity of all classes of each issuer thereof as set forth on
Schedule 2 (Pledged Collateral), (ii) has been duly authorized, validly issued
and is fully paid and nonassessable (other than Pledged Stock in limited
liability companies and partnerships) and (iii) constitutes the legal, valid and
binding obligation of the obligor with respect thereto, enforceable in
accordance with its terms.

 

(b)           All Pledged Collateral and, if applicable, any Additional Pledged
Collateral, consisting of Certificated Securities or Instruments has been
delivered to the Administrative Agent in accordance with Section 4.4(a) (Pledged
Collateral) and Section 7.11 of the Credit Agreement.

 

Section 3.6                                   Accounts

 

No amount payable to such Grantor under or in connection with any Account is
evidenced by any Instrument or Chattel Paper that has not been delivered to the
Administrative Agent, properly endorsed for transfer, to the extent delivery is
required by Section 4.4 (Pledged Collateral).

 

Section 3.7                                   Intellectual Property

 

(a)           Schedule 5 (Intellectual Property) lists all Intellectual Property
owned by such Grantor on the date hereof that is registered or the subject of an
application for registration, in each case in such Grantor’s own name.

 

(b)           All registered Material Intellectual Property owned by such
Grantor is subsisting and unexpired, has not been adjudged invalid or
unenforceable, and has not been abandoned.

 

(c)           As of the date hereof, except as set forth in Schedule 5
(Intellectual Property), none of the Material Intellectual Property owned by
such Grantor is the subject of any licensing or franchise agreement pursuant to
which such Grantor is the licensor or franchisor and with annual payments in
excess of $1,000,000.

 

(d)           No holding, decision or judgment has been rendered by any
Governmental Authority that would limit, cancel or question the validity of, or
such Grantor’s rights in, any Material Intellectual Property owned by such
Grantor in its own name.

 

Section 3.8                                   Deposit Accounts; Securities
Accounts

 

The only Deposit Accounts and Securities Accounts maintained by any Grantor on
the date hereof with an account balance in excess of $1,000,000 are those listed
on Schedule 6

 

8

--------------------------------------------------------------------------------


 

(Deposit Accounts; Securities Accounts), which sets forth such information
separately for each Grantor.

 

Section 3.9                                   Commercial Tort Claims

 

The only Commercial Tort Claims in excess of $1,000,000 of any Grantor existing
on the date hereof (regardless of whether the amount, defendant or other
material facts can be determined and regardless of whether such Commercial Tort
Claim has been asserted, threatened or has otherwise been made known to the
obligee thereof or whether litigation has been commenced for such claims) are
those listed on Schedule 7 (Commercial Tort Claims), which sets forth such
information separately for each Grantor.

 

Section 3.10                            Specific Collateral

 

None of the Collateral is or is Proceeds or products of farm products,
as-extracted collateral, health-care-insurance receivables or timber to be cut.

 

ARTICLE IV                                                  COVENANTS

 

Each Grantor agrees with the Administrative Agent to the following, as long as
any Obligation or Commitment remains outstanding and, in each case, unless the
Requisite Lenders otherwise consent in writing:

 

Section 4.1                                   Generally

 

Such Grantor shall (a) not use or permit any Collateral to be used in violation
of any provision of this Agreement, any other Loan Document, any Requirement of
Law or any policy of insurance covering the Collateral and (b) not enter into
any agreement or undertaking restricting the right or ability of such Grantor or
the Administrative Agent to sell, assign or transfer any Collateral if such
restriction would have a Material Adverse Effect.

 

Section 4.2                                   Maintenance of Perfected Security
Interest; Further Documentation

 

(a)           Subject to the rights of such Grantor to dispose of Collateral
under the Loan Documents, such Grantor shall maintain the security interest
created by this Agreement as a perfected security interest having at least the
priority described in Section 3.2 (Perfection and Priority) and shall defend
such security interest and such priority against the claims and demands of all
Persons.

 

(b)           Such Grantor shall furnish to the Administrative Agent from time
to time statements and schedules further identifying and describing the
Collateral and such other reports in connection with the Collateral as the
Administrative Agent may reasonably request, all in reasonable detail and in
form and substance satisfactory to the Administrative Agent.

 

(c)           At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor
shall promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further action as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein

 

9

--------------------------------------------------------------------------------


 

granted, including the filing of any financing or continuation statement under
the UCC (or other similar laws) in effect in any jurisdiction with respect to
the security interest created hereby.

 

(d)           Notwithstanding anything to the contrary in this Section 4.2
(Maintenance of Perfected Security Interest; Further Documentation), unless
otherwise approved by the Borrower, (such approval not to be unreasonably
withheld), no financing statement or financing statement amendment filed by or
on behalf of the Administrative Agent shall cover or purport to cover Digital
Cinema Equipment (other than Subject Property as provided in Section 4.9
(Digital Cinema Equipment).

 

Section 4.3                                   Changes in Locations, Name, Etc.

 

(a)           Except upon 15 days’ prior written notice to the Administrative
Agent and delivery to the Administrative Agent of all additional financing
statements and other documents reasonably requested by the Administrative Agent
to maintain the validity, perfection and priority of the security interests
provided for herein, such Grantor shall not do any of the following:

 

(i)            change its jurisdiction of organization or its location, in each
case from that referred to in Section 3.3 (Jurisdiction of Organization; Chief
Executive Office); or

 

(ii)           change its legal name or organizational identification number, if
any, or corporation, limited liability company, partnership or other
organizational structure to such an extent that any financing statement filed in
connection with this Agreement would become misleading.

 

(b)           Together with each delivery of any Financial Statement pursuant to
Section 6.1(b) of the Credit Agreement, such Grantor shall deliver to the
Administrative Agent a written supplement to Schedule 4 (Location of Inventory
and Equipment) showing any additional locations at which Inventory or Equipment
in excess of $2,500,000 per location (except for Inventory or Equipment in
transit) shall be kept.

 

Section 4.4                                   Pledged Collateral

 

(a)           Such Grantor shall deliver to the Administrative Agent, all
certificates and Instruments representing or evidencing any Pledged Collateral
(including Additional Pledged Collateral), whether now existing or hereafter
acquired, in suitable form for transfer by delivery or, as applicable,
accompanied by such Grantor’s endorsement, where necessary, or duly executed
instruments of transfer or assignment in blank, all in form and substance
satisfactory to the Administrative Agent, together, in respect of any Additional
Pledged Collateral, with a Pledge Amendment, duly executed by the Grantor, in
substantially the form of Annex 1 (Form of Pledge Amendment), an acknowledgment
and agreement to a Joinder Agreement duly executed by the Grantor, in
substantially the form in the form of Annex 2 (Form of Joinder Agreement), or
such other documentation reasonably acceptable to the Administrative Agent. 
Such Grantor authorizes the Administrative Agent to attach each Pledge Amendment
to this Agreement.  During the continuance of an Event of Default, the
Administrative Agent shall have the right, at any time in its discretion and
without notice to the Grantor, to (i) transfer to or to register in its name or
in the name of its nominees any Pledged Collateral and (ii) exchange any
certificate or instrument representing or evidencing any Pledged Collateral for
certificates or instruments of smaller or larger denominations.

 

10

--------------------------------------------------------------------------------


 

(b)           Except as provided in Article V (Remedial Provisions), such
Grantor shall be entitled to receive all cash dividends paid in respect of the
Pledged Collateral (other than liquidating or distributing dividends) with
respect to the Pledged Collateral.  Any sums paid upon or in respect of any
Pledged Collateral upon the liquidation or dissolution of any issuer of any
Pledged Collateral, any distribution of capital made on or in respect of any
Pledged Collateral or any property distributed upon or with respect to any
Pledged Collateral pursuant to the recapitalization or reclassification of the
capital of any issuer of Pledged Collateral or pursuant to the reorganization
thereof shall, unless otherwise subject to a perfected security interest in
favor of the Administrative Agent, be delivered to the Administrative Agent to
be held by it hereunder as additional collateral security for the Secured
Obligations.  If any sum of money or property so paid or distributed in respect
of any Pledged Collateral shall be received by such Grantor, such Grantor shall,
until such money or property is paid or delivered to the Administrative Agent,
hold such money or property in trust for the Administrative Agent, segregated
from other funds of such Grantor, as additional security for the Secured
Obligations.

 

(c)           Except as provided in Article V (Remedial Provisions), such
Grantor shall be entitled to exercise all voting, consent and corporate,
partnership, limited liability company and similar rights with respect to the
Pledged Collateral; provided, however, that no vote shall be cast, consent given
or right exercised or other action taken by such Grantor that would impair the
Collateral or be inconsistent with or result in any violation of any provision
of any Loan Document.

 

(d)           Such Grantor shall not grant “control” (within the meaning of such
term under Article 9-106 of the UCC) over any Investment Property to any Person
other than the Administrative Agent.

 

(e)           Such Grantor shall not, without the consent of the Administrative
Agent, agree to any amendment of any Constituent Document electing to treat any
membership interest or partnership interest that is part of the Pledged
Collateral as a “security” under Section 8-103 of the UCC, or any election to
turn any previously uncertificated Stock that is part of the Pledged Collateral
into certificated Stock.

 

(f)            Such Grantor shall not create, incur, assume or suffer to exist
any Lien upon any of the Stock described in clause (v) of the definition of
“Excluded Property.”

 

Section 4.5                                   Accounts

 

Such Grantor shall not, other than in the ordinary course of business, (i) grant
any extension of the time of payment of any Account, (ii) compromise or settle
any Account for less than the full amount thereof, (iii) release, wholly or
partially, any Person liable for the payment of any Account, (iv) allow any
credit or discount on any Account or (v) amend, supplement or modify any Account
in any manner that could adversely affect the value thereof.

 

Section 4.6                                   Delivery of Instruments and
Chattel Paper

 

If any amount in excess of $2,500,000 payable under or in connection with any
Collateral owned by such Grantor shall be or become evidenced by an Instrument
or Chattel Paper, such Grantor shall immediately deliver such Instrument or
Chattel Paper to the Administrative Agent, duly indorsed in a manner
satisfactory to the Administrative Agent, or, if consented to by the
Administrative Agent, shall mark all such Instruments and Chattel Paper with

 

11

--------------------------------------------------------------------------------


 

the following legend:  “This writing and the obligations evidenced or secured
hereby are subject to the security interest of Citicorp North America, Inc., as
Administrative Agent”.

 

Section 4.7                                   Intellectual Property

 

(a)           Such Grantor shall (and shall require its licensees to)
(i) continue to use each Trademark owned by such Grantor that is Material
Intellectual Property in connection with a class of goods that is substantially
the same as the class of goods for which such Trademark is currently used,
(ii) maintain as in the past the quality of products and services offered under
such Trademark, (iii) use such Trademark with the appropriate notice of
registration and all other notices and legends required by applicable
Requirements of Law, to the extent such Grantor has reasonably determined that
it is commercially practical to do so and (iv) not do any act or knowingly omit
to do any act whereby (A) any Trademark that is Material Intellectual Property
may become cancelled, invalidated or abandoned, or materially diluted, (B) any
Patent that is Material Intellectual Property may become forfeited, abandoned or
dedicated to the public, (C) any Copyright that is Material Intellectual
Property may become invalidated or fall into the public domain or (D) any trade
secret that is Material Intellectual Property may become publicly available.

 

(b)           Such Grantor shall notify the Administrative Agent immediately if
it knows, or has reason to know, (i) that any application or registration
relating to any Material Intellectual Property owned by such Grantor may become
forfeited, abandoned or dedicated to the public, or (ii) of any adverse
determination or ruling, or the institution of any judicial or administrative
proceeding (including the filing of any action in the United States Patent and
Trademark Office, the United States Copyright Office or any court or tribunal in
any country) regarding such Grantor’s ownership of, or the validity of, any
Material Intellectual Property or such Grantor’s right to register the same or
to own and maintain the same.

 

(c)           Whenever such Grantor, either by itself or through any agent,
licensee or designee, shall file an application for the registration of any
Intellectual Property with the United States Patent and Trademark Office or the
United States Copyright Office, such Grantor shall report such filing to the
Administrative Agent within thirty (30) days after the last day of the fiscal
quarter in which such filing occurs.  Upon request of the Administrative Agent,
such Grantor shall execute and deliver, and have recorded, all agreements,
instruments, documents and papers as the Administrative Agent may reasonably
request to evidence the Administrative Agent’s security interest in any such
United States Copyright, Patent or Trademark.

 

(d)           Such Grantor shall take all reasonable actions necessary or
requested by the Administrative Agent, including in any proceeding before the
United States Patent and Trademark Office or the United States Copyright Office,
to maintain and pursue each application for, and to maintain each registration
of, any United States Copyright, Trademark or Patent that is and remains
Material Intellectual Property.

 

(e)           In the event that any Material Intellectual Property is or has
been infringed upon or misappropriated or diluted by a third party, such Grantor
shall notify the Administrative Agent promptly after such Grantor learns
thereof. Such Grantor shall take any action such Grantor deems appropriate in
its reasonable business judgment in response to such infringement,
misappropriation or dilution, including promptly bringing suit for infringement,
misappropriation or dilution and to recover all damages for such infringement,
misappropriation of dilution, and such other actions as may be appropriate in
such Grantor’s reasonable business judgment under the circumstances to protect
such Material Intellectual Property.

 

12

--------------------------------------------------------------------------------


 

(f)            Unless otherwise agreed to by the Administrative Agent, with
resect to each registration or application to register a United States
Copyright, Patent or Trademark, such Grantor shall execute and deliver to the
Administrative Agent for filing in (i) the United States Copyright Office a
short-form copyright security agreement in the form attached hereto as Annex 3
(Form of Short Form Intellectual Property Security Agreement), (ii) in the
United States Patent and Trademark Office a short-form patent security agreement
in the form attached hereto as Annex 3 (Form of Short Form Intellectual Property
Security Agreement) and (iii) the United States Patent and Trademark Office a
short-form trademark security agreement in form attached hereto as Annex 3
(Form of Short Form Intellectual Property Security Agreement).

 

Section 4.8                                   Notice of Commercial Tort Claims

 

Such Grantor agrees that, if it shall acquire any interest in any Commercial
Tort Claim in excess of $1,000,000 (whether from another Person or because such
Commercial Tort Claim shall have come into existence), (i) such Grantor shall,
within thirty (30) after such acquisition, deliver to the Administrative Agent,
in each case in form and substance satisfactory to the Administrative Agent, a
notice of the existence and nature of such Commercial Tort Claim and deliver a
supplement to Schedule 7 (Commercial Tort Claims) containing a specific
description of such Commercial Tort Claim, (ii) Section 2.1 (Collateral) shall
apply to such Commercial Tort Claim and (iii) such Grantor shall execute and
deliver to the Administrative Agent, in each case in form and substance
satisfactory to the Administrative Agent, any document, and take all other
action, deemed by the Administrative Agent to be reasonably necessary or
appropriate for the Administrative Agent to obtain, on behalf of the Lenders, a
first-priority, perfected security interest in all such Commercial Tort Claims. 
Any supplement to Schedule 7 (Commercial Tort Claims) delivered pursuant to this
Section 4.8 (Notice of Commercial Tort Claims) shall, after the receipt thereof
by the Administrative Agent, become part of Schedule 7 (Commercial Tort Claims)
for all purposes hereunder other than in respect of representations and
warranties made prior to the date of such receipt.

 

Section 4.9                                   Digital Cinema Equipment

 

Each Grantor hereby covenants and agrees that, in the event that any Digital
Cinema Equipment owned by such Grantor (excluding any leasehold interests)
(i) is no longer intended in good faith to be, or reasonably expected to be,
sold or contributed to a DCIP Entity under a DCIP Investment Transaction or
(ii) has not been sold or contributed to a DCIP Entity under a DCIP Investment
Transaction within 270 days after the acquisition of such Digital Cinema
Equipment by such Grantor (or with respect to any Digital Cinema Equipment owned
by such Grantor prior to the Amendment No. 3 Effective Date, 270 days after the
Amendment No. 3 Effective Date) (such Digital Cinema Equipment in either clause
(i) or (ii) being the “Subject Property”), it shall promptly enter into a
supplement to this Agreement, in form and substance reasonably acceptable to the
Administrative Agent, granting the Administrative Agent, for the ratable benefit
of the Secured Parties, a lien on the Subject Property (and, notwithstanding
anything to the contrary contained in Section 2.2 (Grant of Security Interest in
Collateral) hereof, the Subject Property shall then constitute Collateral) and
shall, at Borrower’s expense, cause to be filed such UCC-1 financing statements
as necessary to perfect such lien and shall execute and deliver such other
certificates and documents and take such other actions reasonably required by
the Administrative Agent in connection with the foregoing.  Each Grantor hereby
authorizes the filing of any financing statements or continuation statements,
and amendments to financing statements, or any similar document in any
jurisdictions and with any filing offices as Administrative Agent may determine,
in its sole discretion, are necessary or advisable to perfect the security
interest granted to Administrative Agent in respect of the Subject Property. 
Such

 

13

--------------------------------------------------------------------------------


 

financing statements may describe the Subject Property and any other Collateral
in the same manner as described herein or may contain an indication or
description of collateral that describes such property in any other manner as
Administrative Agent may determine, in its sole discretion, is necessary,
advisable or prudent to ensure the perfection of the security interest in the
Subject Property and the other Collateral granted to Administrative Agent herein
or in any such supplement to this Agreement, including describing such property
as “all assets” or “all personal property, whether now owned or hereafter
acquired”.  Such Grantor will furnish to Administrative Agent from time to time
statements and schedules further identifying and describing the Subject Property
and other Collateral and such other reports in connection with the assets and
property of such Grantor as Administrative Agent may reasonably request, all in
reasonable detail.  Notwithstanding anything to the contrary in this Section 4.9
(Digital Cinema Equipment), unless otherwise approved by the Borrower (such
approval not to be unreasonably withheld), no such financing statement or
financing statement amendment filed by or on behalf of the Administrative Agent
shall cover or purport to cover Digital Cinema Equipment (other than Subject
Property).

 

ARTICLE V                                                      REMEDIAL
PROVISIONS

 

Section 5.1                                   Code and Other Remedies

 

During the continuance of an Event of Default, the Administrative Agent may
exercise, in addition to all other rights and remedies granted to it in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Secured Obligations, all rights and remedies of a secured party
under the UCC or any other applicable law.  Without limiting the generality of
the foregoing, the Administrative Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Grantor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances forthwith collect, receive,
appropriate and realize upon any Collateral, and may forthwith sell, lease,
assign, give option or options to purchase, or otherwise dispose of and deliver
any Collateral (or contract to do any of the foregoing), in one or more parcels
at public or private sale or sales, at any exchange, broker’s board or office of
the Administrative Agent or any Lender or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery without assumption of any credit risk.
The Administrative Agent shall have the right upon any such public sale or
sales, and, to the extent permitted by the UCC and other applicable law, upon
any such private sale or sales, to purchase the whole or any part of the
Collateral so sold, free of any right or equity of redemption of any Grantor,
which right or equity is hereby waived and released.  Each Grantor further
agrees, at the Administrative Agent’s request, to assemble the Collateral and
make it available to the Administrative Agent at places that the Administrative
Agent shall reasonably select, whether at such Grantor’s premises or elsewhere. 
The Administrative Agent shall apply the net proceeds of any action taken by it
pursuant to this Section 5.1, after deducting all reasonable costs and expenses
of every kind incurred in connection therewith or incidental to the care or
safekeeping of any Collateral or in any way relating to the Collateral or the
rights of the Administrative Agent and any other Secured Party hereunder,
including reasonable attorneys’ fees and disbursements, to the payment in whole
or in part of the Secured Obligations, in such order as the Credit Agreement
shall prescribe, and only after such application and after the payment by the
Administrative Agent of any other amount required by any provision of law, need
the Administrative Agent account for the surplus, if any, to any Grantor.  To
the extent permitted by applicable law, each Grantor waives all claims, damages
and demands it may acquire against the Administrative Agent or any other Secured
Party arising out of the exercise by them of any rights

 

14

--------------------------------------------------------------------------------


 

hereunder. If any notice of a proposed sale or other disposition of Collateral
shall be required by law, such notice shall be deemed reasonable and proper if
given at least 10 days before such sale or other disposition.

 

Section 5.2                                   Accounts and Payments in Respect
of General Intangibles

 

(a)           In addition to, and not in substitution for, any similar
requirement in the Credit Agreement, if required by the Administrative Agent at
any time during the continuance of an Event of Default, any payment of Accounts
or payment in respect of General Intangibles, when collected by any Grantor,
shall be forthwith (and, in any event, within two Business Days) deposited by
such Grantor in the exact form received, duly indorsed by such Grantor to the
Administrative Agent, in a Cash Collateral Account, subject to withdrawal by the
Administrative Agent as provided in Section 5.4 (Proceeds to be Turned Over To
Administrative Agent).  Until so turned over or turned over, such payment shall
be held by such Grantor in trust for the Administrative Agent, segregated from
other funds of such Grantor. Each such deposit of Proceeds of Accounts and
payments in respect of General Intangibles shall be accompanied by a report
identifying in reasonable detail the nature and source of the payments included
in the deposit.

 

(b)           At the Administrative Agent’s request, during the continuance of
an Event of Default, each Grantor shall deliver to the Administrative Agent all
original and other documents evidencing, and relating to, the agreements and
transactions that gave rise to the Accounts or payments in respect of General
Intangibles, including all original orders, invoices and shipping receipts.

 

(c)           The Administrative Agent may, without notice, at any time during
the continuance of an Event of Default, limit or terminate the authority of a
Grantor to collect its Accounts or amounts due under General Intangibles or any
thereof.

 

(d)           The Administrative Agent in its own name or in the name of others
may at any time during the continuance of an Event of Default communicate with
Account Debtors to verify with them to the Administrative Agent’s satisfaction
the existence, amount and terms of any Account or amounts due under any General
Intangible.

 

(e)           Upon the request of the Administrative Agent at any time during
the continuance of an Event of Default, each Grantor shall notify Account
Debtors that the Accounts or General Intangibles have been collaterally assigned
to the Administrative Agent and that payments in respect thereof shall be made
directly to the Administrative Agent.  In addition, the Administrative Agent may
at any time during the continuance of an Event of Default enforce such Grantor’s
rights against such Account Debtors and obligors of General Intangibles.

 

(f)            Anything herein to the contrary notwithstanding, each Grantor
shall remain liable under each of the Accounts and payments in respect of
General Intangibles to observe and perform all the conditions and obligations to
be observed and performed by it thereunder, all in accordance with the terms of
any agreement giving rise thereto.  Neither the Administrative Agent nor any
other Secured Party shall have any obligation or liability under any agreement
giving rise to an Account or a payment in respect of a General Intangible by
reason of or arising out of this Agreement or the receipt by the Administrative
Agent nor any other Secured Party of any payment relating thereto, nor shall the
Administrative Agent nor any other Secured Party be obligated in any manner to
perform any obligation of any Grantor under or pursuant to any agreement giving
rise to an Account or a payment in respect of a General Intangible, to make

 

15

--------------------------------------------------------------------------------


 

any payment, to make any inquiry as to the nature or the sufficiency of any
payment received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts that may have been assigned
to it or to which it may be entitled at any time or times.

 

Section 5.3                                   Pledged Collateral

 

(a)           During the continuance of an Event of Default, upon notice by the
Administrative Agent to the relevant Grantor or Grantors, (i) the Administrative
Agent shall have the right to receive any Proceeds of the Pledged Collateral and
make application thereof to the Obligations in the order set forth in the Credit
Agreement and (ii) the Administrative Agent or its nominee may exercise (A) any
voting, consent, corporate and other right pertaining to the Pledged Collateral
at any meeting of shareholders, partners or members, as the case may be, of the
relevant issuer or issuers of Pledged Collateral or otherwise and (B) any right
of conversion, exchange and subscription and any other right, privilege or
option pertaining to the Pledged Collateral as if it were the absolute owner
thereof (including the right to exchange at its discretion any of the Pledged
Collateral upon the merger, amalgamation, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or equivalent
structure of any issuer of Pledged Stock, the right to deposit and deliver any
Pledged Collateral with any committee, depositary, transfer agent, registrar or
other designated agency upon such terms and conditions as the Administrative
Agent may determine), all without liability except to account for property
actually received by it; provided, however, that the Administrative Agent shall
have no duty to any Grantor to exercise any such right, privilege or option and
shall not be responsible for any failure to do so or delay in so doing.

 

(b)           In order to permit the Administrative Agent to exercise the voting
and other consensual rights that it may be entitled to exercise pursuant hereto
and to receive all dividends and other distributions that it may be entitled to
receive hereunder, (i) each Grantor shall promptly execute and deliver (or cause
to be executed and delivered) to the Administrative Agent all such proxies,
dividend payment orders and other instruments as the Administrative Agent may
from time to time reasonably request and (ii) without limiting the effect of
clause (i) above, such Grantor hereby grants to the Administrative Agent an
irrevocable proxy to vote all or any part of the Pledged Collateral and to
exercise all other rights, powers, privileges and remedies to which a holder of
the Pledged Collateral would be entitled (including giving or withholding
written consents of shareholders, partners or members, as the case may be,
calling special meetings of shareholders, partners or members, as the case may
be, and voting at such meetings), which proxy shall be effective, automatically
and without the necessity of any action (including any transfer of any Pledged
Collateral on the record books of the issuer thereof) by any other person
(including the issuer of such Pledged Collateral or any officer or agent
thereof) during the continuance of an Event of Default and which proxy shall
only terminate upon the payment in full of the Secured Obligations.

 

(c)           Each Grantor hereby expressly authorizes and instructs each issuer
of any Pledged Collateral pledged hereunder by such Grantor to (i) comply with
any instruction received by it from the Administrative Agent in writing that
(A) states that an Event of Default has occurred and is continuing and (B) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Grantor, and each Grantor agrees that such issuer
shall be fully protected in so complying and (ii) unless otherwise expressly
permitted hereby, pay any dividend or other payment with respect to the Pledged
Collateral directly to the Administrative Agent.

 

16

--------------------------------------------------------------------------------


 

(d)           Upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent shall be entitled to exercise all of the
rights of the Grantor granting the security interest in any Pledged Stock, and a
transferee or assignee of such Pledged Stock shall become a holder of such
Pledged Stock to the same extent as such Grantor and be entitled to participate
in the management of the issuer of such Pledged Stock and, upon the transfer of
the entire interest of such Grantor, such Grantor shall, by operation of law,
cease to be a holder of such Pledged Stock.

 

Section 5.4                                   Proceeds to be Turned Over To
Administrative Agent

 

Unless otherwise expressly provided in the Credit Agreement, all Proceeds
received by the Administrative Agent hereunder in cash or Cash Equivalents shall
be held by the Administrative Agent in a Cash Collateral Account.  All Proceeds
while held by the Administrative Agent in a Cash Collateral Account (or by such
Grantor in trust for the Administrative Agent) shall continue to be held as
collateral security for the Secured Obligations and shall not constitute payment
thereof until applied as provided in the Credit Agreement.

 

Section 5.5                                   Securities Act, Etc.

 

(a)           Each Grantor recognizes that the Administrative Agent may be
unable to effect a public sale of any Pledged Collateral by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise or may determine that a public sale is impracticable or not
commercially reasonable and, accordingly, may resort to one or more private
sales thereof to a restricted group of purchasers that shall be obliged to
agree, among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof.  Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner.  The
Administrative Agent shall be under no obligation to delay a sale of any Pledged
Collateral for the period of time necessary to permit the issuer thereof to
register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such issuer would agree to do so.

 

(b)           Each Grantor agrees to use its best efforts to do or cause to be
done all such other acts as may be necessary to make such sale or sales of all
or any portion of the Pledged Collateral pursuant to this Section 5.5 valid and
binding and in compliance with all other applicable Requirements of Law.  Each
Grantor further agrees that a breach of any covenant contained in this
Section 5.5 will cause irreparable injury to the Administrative Agent and other
Secured Parties, that the Administrative Agent and the other Secured Parties
have no adequate remedy at law in respect of such breach and, as a consequence,
that each and every covenant contained in this Section 5.5 shall be specifically
enforceable against such Grantor, and such Grantor hereby waives and agrees not
to assert any defense against an action for specific performance of such
covenants except for a defense that no Event of Default has occurred under the
Credit Agreement.

 

Section 5.6                                   Deficiency

 

Each Grantor shall remain liable for any deficiency if the proceeds of any sale
or other disposition of the Collateral are insufficient to pay the Secured
Obligations and the fees and disbursements of any attorney employed by the
Administrative Agent or any other Secured Party to collect such deficiency.

 

17

--------------------------------------------------------------------------------


 

ARTICLE VI                                                  THE ADMINISTRATIVE
AGENT

 

Section 6.1                                   Administrative Agent’s Appointment
as Attorney-in-Fact

 

(a)           Each Grantor hereby irrevocably constitutes and appoints the
Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement, to take any appropriate action and to execute any document or
instrument that may be necessary or desirable to accomplish the purposes of this
Agreement, and, without limiting the generality of the foregoing, each Grantor
hereby gives the Administrative Agent the power and right, on behalf of such
Grantor, without notice to or assent by such Grantor, to do any of the
following:

 

(i)            in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any check, draft, note, acceptance or
other instrument for the payment of moneys due under any Account or General
Intangible or with respect to any other Collateral and file any claim or take
any other action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Administrative Agent for the purpose of collecting any such
moneys due under any Account or General Intangible or with respect to any other
Collateral whenever payable;

 

(ii)           in the case of any Intellectual Property, execute and deliver,
and have recorded, any agreement, instrument, document or paper as the
Administrative Agent may request to evidence the Administrative Agent’s security
interest in such Intellectual Property and the goodwill and General Intangibles
of such Grantor relating thereto or represented thereby;

 

(iii)          pay or discharge taxes and Liens levied or placed on or
threatened against the Collateral, effect any repair or pay any insurance called
for by the terms of this Agreement (including all or any part of the premiums
therefor and the costs thereof);

 

(iv)          execute, in connection with any sale provided for in Section 5.1
(Code and Other Remedies) or 5.5 (Registration Rights), any endorsement,
assignment or other instrument of conveyance or transfer with respect to the
Collateral; or

 

(v)           (A) direct any party liable for any payment under any Collateral
to make payment of any moneys due or to become due thereunder directly to the
Administrative Agent or as the Administrative Agent shall direct, (B) ask or
demand for, collect, and receive payment of and receipt for, any moneys, claims
and other amounts due or to become due at any time in respect of or arising out
of any Collateral, (C) sign and indorse any invoice, freight or express bill,
bill of lading, storage or warehouse receipt, draft against debtors, assignment,
verification, notice and other document in connection with any Collateral,
(D) commence and prosecute any suit, action or proceeding at law or in equity in
any court of competent jurisdiction to collect any Collateral and to enforce any
other right in respect of any Collateral, (E) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral,
(F) settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Administrative
Agent may deem appropriate, (G) assign any Copyright, Patent or Trademark (along
with the goodwill of the business to which any such Trademark pertains)
throughout the world for such term or terms, on such conditions, and

 

18

--------------------------------------------------------------------------------


 

in such manner as the Administrative Agent shall in its sole discretion
determine, including the execution and filing of any document necessary to
effectuate or record such assignment and (H) generally, sell, transfer, pledge
and make any agreement with respect to or otherwise deal with any Collateral as
fully and completely as though the Administrative Agent were the absolute owner
thereof for all purposes, and do, at the Administrative Agent’s option and such
Grantor’s expense, at any time, or from time to time, all acts and things that
the Administrative Agent deems necessary to protect, preserve or realize upon
the Collateral and the Administrative Agent’s and the other Secured Parties’
security interests therein and to effect the intent of this Agreement, all as
fully and effectively as such Grantor might do.

 

Anything in this clause (a) to the contrary notwithstanding, the Administrative
Agent agrees that it shall not exercise any right under the power of attorney
provided for in this clause (a) unless an Event of Default shall be continuing.

 

(b)           If any Grantor fails to perform or comply with any of its
agreements contained herein, the Administrative Agent, at its option, but
without any obligation so to do, may perform or comply, or otherwise cause
performance or compliance, with such agreement.

 

(c)           The expenses of the Administrative Agent incurred in connection
with actions undertaken as provided in this Section 6.1, together with interest
thereon at a rate per annum equal to the rate per annum at which interest would
then be payable on past due Revolving Loans that are Base Rate Loans under the
Credit Agreement, from the date of payment by the Administrative Agent to the
date reimbursed by the relevant Grantor, shall be payable by such Grantor to the
Administrative Agent on demand.

 

(d)           Each Grantor hereby ratifies all that said attorneys shall
lawfully do or cause to be done by virtue hereof.  All powers, authorizations
and agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.

 

Section 6.2                                   Duty of Administrative Agent

 

The Administrative Agent’s sole duty with respect to the custody, safekeeping
and physical preservation of the Collateral in its possession shall be to deal
with it in the same manner as the Administrative Agent deals with similar
property for its own account.  Neither the Administrative Agent, any other
Secured Party nor any of their respective officers, directors, employees or
agents shall be liable for failure to demand, collect or realize upon any
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to any
Collateral. The powers conferred on the Administrative Agent hereunder are
solely to protect the Administrative Agent’s interest in the Collateral and
shall not impose any duty upon the Administrative Agent or any other Secured
Party to exercise any such powers.  The Administrative Agent and the other
Secured Parties shall be accountable only for amounts that they actually receive
as a result of the exercise of such powers, and neither they nor any of their
respective officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct.

 

19

--------------------------------------------------------------------------------


 

Section 6.3                                   Authorization of Financing
Statements

 

Each Grantor authorizes the Administrative Agent and its Affiliates, counsel and
other representatives, at any time and from time to time, to file or record
financing statements, amendments to financing statements, and other filing or
recording documents or instruments with respect to the Collateral in such form
and in such offices as the Administrative Agent reasonably determines
appropriate to perfect the security interests of the Administrative Agent under
this Agreement, and such financing statements and amendments may described the
Collateral covered thereby as “all assets of the debtor”, “all personal property
of the debtor” or words of similar effect.  Each Grantor hereby also authorizes
the Administrative Agent and its Affiliates, counsel and other representatives,
at any time and from time to time, to file continuation statements with respect
to previously filed financing statements.  A photographic or other reproduction
of this Agreement shall be sufficient as a financing statement or other filing
or recording document or instrument for filing or recording in any jurisdiction.

 

Section 6.4                                   Authority of Administrative Agent

 

Each Grantor acknowledges that the rights and responsibilities of the
Administrative Agent under this Agreement with respect to any action taken by
the Administrative Agent or the exercise or non-exercise by the Administrative
Agent of any option, voting right, request, judgment or other right or remedy
provided for herein or resulting or arising out of this Agreement shall, as
between the Administrative Agent and the other Secured Parties, be governed by
the Credit Agreement and by such other agreements with respect thereto as may
exist from time to time among them, but, as between the Administrative Agent and
the Grantors, the Administrative Agent shall be conclusively presumed to be
acting as agent for the Administrative Agent and the other Secured Parties with
full and valid authority so to act or refrain from acting, and no Grantor shall
be under any obligation, or entitlement, to make any inquiry respecting such
authority.

 

ARTICLE VII                                              MISCELLANEOUS

 

Section 7.1                                   Amendments in Writing

 

None of the terms or provisions of this Agreement may be waived, amended,
supplemented or otherwise modified except in accordance with Section 11.1
(Amendments, Waivers, Etc.) of the Credit Agreement; provided, however, that
annexes to this Agreement may be supplemented (but no existing provisions may be
modified and no Collateral may be released) through Pledge Amendments and
Joinder Agreements, in substantially the form of Annex 1 (Form of Pledge
Amendment) and Annex 2 (Form of Joinder Agreement) respectively, in each case
duly executed by the Administrative Agent and each Grantor directly affected
thereby.

 

Section 7.2                                   Notices

 

All notices, requests and demands to or upon the Administrative Agent or any
Grantor hereunder shall be effected in the manner provided for in Section 11.8
(Notices, Etc.) of the Credit Agreement; provided, however, that any such
notice, request or demand to or upon any Grantor shall be addressed to the
Company’s notice address set forth in such Section 11.8.

 

20

--------------------------------------------------------------------------------


 

Section 7.3                                   No Waiver by Course of Conduct;
Cumulative Remedies

 

Neither the Administrative Agent nor any other Secured Party shall by any act
(except by a written instrument pursuant to Section 7.1 (Amendments in
Writing)), delay, indulgence, omission or otherwise be deemed to have waived any
right or remedy hereunder or to have acquiesced in any Default or Event of
Default.  No failure to exercise, nor any delay in exercising, on the part of
the Administrative Agent or any other Secured Party, any right, power or
privilege hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  A waiver by the Administrative Agent or any other Secured Party of
any right or remedy hereunder on any one occasion shall not be construed as a
bar to any right or remedy that the Administrative Agent or such other Secured
Party would otherwise have on any future occasion. The rights and remedies
herein provided are cumulative, may be exercised singly or concurrently and are
not exclusive of any other rights or remedies provided by law.

 

Section 7.4                                   Successors and Assigns

 

This Agreement shall be binding upon the successors and assigns of each Grantor
and shall inure to the benefit of the Administrative Agent and each other
Secured Party and their successors and assigns; provided, however, that no
Grantor may assign, transfer or delegate any of its rights or obligations under
this Agreement without the prior written consent of the Administrative Agent.

 

Section 7.5                                   Counterparts

 

This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts (including by telecopy), each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple counterparts and attached to a single counterpart so that
all signature pages are attached to the same document.  Delivery of an executed
counterpart by facsimile or electronic mail shall be effective as delivery of a
manually executed counterpart.

 

Section 7.6                                   Severability

 

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

Section 7.7                                   Section Headings

 

The Article and Section titles contained in this Agreement are, and shall be,
without substantive meaning or content of any kind whatsoever and are not part
of the agreement of the parties hereto.

 

21

--------------------------------------------------------------------------------


 

Section 7.8                                   Entire Agreement

 

This Agreement together with the other Loan Documents represents the entire
agreement of the parties and supersedes all prior agreements and understandings
relating to the subject matter hereof.

 

Section 7.9                                   Governing Law

 

This Agreement and the rights and obligations of the parties hereto shall be
governed by, and construed and interpreted in accordance with, the law of the
State of New York.

 

Section 7.10                            Additional Grantors

 

If, pursuant to Section 7.11 (Additional Collateral and Guaranties) of the
Credit Agreement, the Company shall be required to cause any Subsidiary that is
not a Grantor to become a Grantor hereunder, such Subsidiary shall execute and
deliver to the Administrative Agent a Joinder Agreement substantially in the
form of Annex 2 (Form of Joinder Agreement) and shall thereafter for all
purposes be a party hereto and have the same rights, benefits and obligations as
a Grantor party hereto on the Closing Date.

 

Section 7.11                            Release of Collateral

 

(a)           At the time provided in Section 10.8(b)(i) (Concerning the
Collateral and the Collateral Documents) of the Credit Agreement, the Collateral
shall be released from the Lien created hereby and this Agreement and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Grantor hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the Grantors.  At the request and sole
expense of any Grantor following any such termination, the Administrative Agent
shall deliver to such Grantor any Collateral of such Grantor held by the
Administrative Agent hereunder and execute and deliver to such Grantor such
documents as such Grantor shall reasonably request to evidence such termination.

 

(b)           If the Administrative Agent shall be directed or permitted
pursuant to Section 10.8(b)(ii) or (iii) (Concerning the Collateral and the
Collateral Documents) of the Credit Agreement to release any Lien created hereby
upon any Collateral (including any Collateral sold or disposed of by any Grantor
in a transaction permitted by the Credit Agreement), such Collateral shall be
released from the Lien created hereby to the extent provided under, and subject
to the terms and conditions set forth in, Section 10.8(b)(ii) or
(iii) (Concerning the Collateral and the Collateral Documents) of the Credit
Agreement.  In connection therewith, the Administrative Agent, at the request
and sole expense of the Company, shall execute and deliver to the Company all
releases or other documents, including, without limitation, UCC termination
statements, reasonably necessary or desirable for the release of the Lien
created hereby on such Collateral.  At the request and sole expense of the
Company, a Grantor shall be released from its obligations hereunder in the event
that all the capital stock of such Grantor shall be so sold or disposed;
provided, however, that the Company shall have delivered to the Administrative
Agent, at least ten Business Days prior to the date of the proposed release, a
written request for release identifying the relevant Grantor and the terms of
the sale or other disposition in reasonable detail, including the price thereof
and any expenses in connection therewith, together with a certification by the
Company in form and substance satisfactory to the Administrative Agent stating
that such transaction is in compliance with the Credit Agreement and the other
Loan Documents.

 

22

--------------------------------------------------------------------------------


 

Section 7.12                            Reinstatement

 

Each Grantor further agrees that, if any payment made by any Loan Party or other
Person and applied to the Obligations is at any time annulled, avoided, set
aside, rescinded, invalidated, declared to be fraudulent or preferential or
otherwise required to be refunded or repaid, or the proceeds of Collateral are
required to be returned by any Secured Party to such Loan Party, its estate,
trustee, receiver or any other party, including any Grantor, under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or repayment, any Lien or other Collateral securing
such liability shall be and remain in full force and effect, as fully as if such
payment had never been made or, if prior thereto the Lien granted hereby or
other Collateral securing such liability hereunder shall have been released or
terminated by virtue of such cancellation or surrender), such Lien or other
Collateral shall be reinstated in full force and effect, and such prior
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect any Lien or other Collateral securing the obligations of any
Grantor in respect of the amount of such payment.

 

[SIGNATURE PAGES FOLLOW]

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.

 

 

 

AMC ENTERTAINMENT INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

AMC CARD PROCESSING SERVICES, INC.

 

AMC ENTERTAINMENT INTERNATIONAL, INC.

 

AMC ITD, INC.

 

AMC LICENSE SERVICES, INC.

 

AMERICAN MULTI-CINEMA, INC.

 

CLUB CINEMA OF MAZZA, INC.

 

LCE AQUISITIONSUB, INC.

 

LCE MEXICAN HOLDINGS, INC.

 

LOEWS CITYWALK THEATRE CORPORATION

 

AMC SHOWPLACE THEATRES, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

24

--------------------------------------------------------------------------------


 

ACCEPTED AND AGREED

 

as of the date first above written:

 

 

 

CITICORP NORTH AMERICA, INC.,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

25

--------------------------------------------------------------------------------


 

ANNEX A

 

NEW REVOLVING CREDIT LENDER ADDENDUM

 

Reference is made to (i) the Credit Agreement, dated as of January 26, 2006 (as
amended, restated, modified or otherwise supplemented prior to the Effective
Date, the “Credit Agreement”), among AMC Entertainment Inc., a Delaware
corporation (the “Company”), the Lenders and Issuers party thereto and Citicorp
North America, Inc., as administrative agent (in such capacity, the
“Administrative Agent”) and (ii) the Amendment No. 3 to the Credit Agreement
(the “Amendment”) to which this New Revolving Lender Addendum (the “Addendum”)
is attached.  Unless otherwise defined herein, capitalized terms used herein and
defined in the Credit Agreement or the Amendment, as applicable, are used herein
as therein defined.

 

Upon execution and delivery of this Addendum by the parties hereto, the
undersigned hereby becomes a Revolving Credit Lender under the Amended Credit
Agreement having the Revolving Credit Commitment set forth in Schedule 1 to the
Credit Agreement, as amended by the Amendment, effective as of the Effective
Date.

 

This Addendum and the rights and obligations of the parties hereto shall be
governed by, and construed and interpreted in accordance with, the laws of the
State of New York.

 

This Addendum may be executed in any number of counterparts and by different
parties and separate counterparts, each of which when so executed and delivered,
shall be deemed an original, and all of which, when taken together, shall
constitute one and the same instrument.  Delivery of an executed counterpart of
a signature page to this Addendum by facsimile or e-mail shall be effective as
delivery of a manually executed counterpart hereof or thereof.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Addendum to be duly
executed and delivered by their proper and duly authorized officers as of the
Effective Date.

 

 

 

 

 

[NAME OF NEW REVOLVING CREDIT LENDER]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

Accepted and agreed:

 

 

 

AMC ENTERTAINMENT INC.

 

 

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

 

CITICORP NORTH AMERICA, INC., as Administrative Agent

 

and Swing Lender

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------


 

CITIBANK, N.A., as Issuer

 

 

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1 TO

ADDENDUM

 

REVOLVING CREDIT COMMITMENT AND NOTICE ADDRESS

 

1.                                       Revolving Credit Commitment:

 

2.                                       Name of Lender:

Notice Address:

 

Attention:

Telephone:

Facsimile:

 

--------------------------------------------------------------------------------


 

ANNEX B

 

EXTENDING TERM LENDER CONSENT

 

Reference is made to (i) the Credit Agreement, dated as of January 26, 2006 (as
amended, restated, modified or otherwise supplemented prior to the Effective
Date, the “Credit Agreement”), among AMC Entertainment Inc., a Delaware
corporation (the “Company”), the Lenders and Issuers party thereto and Citicorp
North America, Inc., as administrative agent (in such capacity, the
“Administrative Agent”) and (ii) the Amendment No. 3 to the Credit Agreement
(the “Amendment”) to which this Extending Term Lender Consent is attached.
Unless otherwise defined herein, capitalized terms used herein and defined in
the Credit Agreement or the Amendment, as applicable, are used herein as therein
defined.

 

Pursuant to Section 11.1(a) (Amendments, Waivers, Etc.) of the Credit Agreement,
the undersigned Lender hereby consents to the Amendment and authorizes the
Administrative Agent to execute the Amendment on its behalf.

 

Pursuant to Section 11.1(a) of the Credit Agreement, the undersigned Lender
hereby consents to the extension of the Term Loan Maturity Date (as defined in
the Credit Agreement) to the Term B-2 Loan Maturity Date (as defined in the
Amended Credit Agreement) with respect to the percentage of its Original Term
Loans specified below (or, if no percentage is specified, 100% of its Original
Term Loans), if any:

 

Percentage of Original Term Loans to be classified as Term B-2 Loans

                           %

 

 

Consented to and agreed as of the Effective Date:

 

 

 

 

 

 

 

[NAME OF EXTENDING TERM LENDER]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

ANNEX C

 

NON-EXTENDING TERM LENDER CONSENT

 

Reference is made to (i) the Credit Agreement, dated as of January 26, 2006 (as
amended, restated, modified or otherwise supplemented prior to the Effective
Date, the “Credit Agreement”), among AMC Entertainment Inc., a Delaware
corporation (the “Company”), the Lenders and Issuers party thereto and Citicorp
North America, Inc., as administrative agent (in such capacity, the
“Administrative Agent”) and (ii) the Amendment No. 3 to the Credit Agreement
(the “Amendment”) to which this Non-Extending Term Lender Consent is attached.
Unless otherwise defined herein, capitalized terms used herein and defined in
the Credit Agreement or the Amendment, as applicable, are used herein as therein
defined.

 

Pursuant to Section 11.1(a) (Amendments, Waivers, Etc.) of the Credit Agreement,
the undersigned Lender hereby consents to the Amendment and authorizes the
Administrative Agent to execute the Amendment on its behalf.

 

 

Consented to and agreed as of the Effective Date:

 

 

 

 

 

 

 

[NAME OF NON-EXTENDING TERM LENDER]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

ANNEX D

 

CONSENT AND REAFFIRMATION

 

Reference is made to (i) the Credit Agreement, dated as of January 26, 2006 (as
amended, restated, modified or otherwise supplemented prior to the Effective
Date, the “Credit Agreement”), among AMC Entertainment Inc., a Delaware
corporation (the “Company”), the Lenders and Issuers party thereto and Citicorp
North America, Inc., as administrative agent (in such capacity, the
“Administrative Agent”) and (ii) the Amendment No. 3 to the Credit Agreement
(the “Amendment”) to which this Consent and Reaffirmation is attached.  Unless
otherwise defined herein, capitalized terms used herein and defined in the
Credit Agreement or the Amendment, as applicable, are used herein as therein
defined.

 

Each Guarantor hereby consents to the execution, delivery and performance of the
Amendment and agrees that each reference to the Credit Agreement in the Loan
Documents shall, on and after the Effective Date, be deemed to be a reference to
the Credit Agreement as amended by the Amendment.

 

Each Guarantor and the Company hereby acknowledges and agrees that, after giving
effect to the Amendment, all of its respective obligations and liabilities under
the Loan Documents to which it is a party are reaffirmed, and remain in full
force and effect.

 

After giving effect to the Amendment, each Guarantor and the Company
(i) reaffirms each Lien granted by it to the Administrative Agent for the
benefit of the Secured Parties under each of the Loan Documents to which it is a
party, which Liens shall continue in full force and effect during the term of
the Credit Agreement as amended by the Amendment, and shall continue to secure
the Secured Obligations, in each case, on and subject to the terms and
conditions set forth in the Credit Agreement as amended by the Amendment and the
other Loan Documents and (ii) grants to the Administrative Agent for the benefit
of the Secured Parties under each of the Loan Documents to which it is a party,
as collateral security for the full, prompt and complete payment and performance
when due (whether at stated maturity, by acceleration or otherwise) of the
Secured Obligations with respect to the Revolving Credit Commitment, as amended
by the Amendment, a Lien on and security interest in, all of its right, title
and interest in, to and under the Collateral of each Guarantor and the Company
and expressly assumes all obligations and liabilities of a Grantor thereunder.

 

This Consent and Reaffirmation shall be governed by, and construed and
interpreted in accordance with, the laws of the state of New York.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Consent and
Reaffirmation as of the date of this Amendment.

 

 

AMC ENTERTAINMENT INC.

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

AMC CARD PROCESSING SERVICES, INC.

 

AMC ENTERTAINMENT INTERNATIONAL, INC.

 

AMC ITD, INC.

 

AMC LICENSE SERVICES, INC.

 

AMERICAN MULTI-CINEMA, INC.

 

CLUB CINEMA OF MAZZA. INC.

 

LCE ACQUISITIONSUB, INC.

 

LCE MEXICAN HOLDINGS, INC.

 

LOEWS CITYWALK THEATRE CORPORATION

 

AMC SHOWPLACE THEATRES, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

[SIGNATURE PAGE TO CONSENT AND REAFFIRMATION]

 

--------------------------------------------------------------------------------

 